Exhibit 10.1

EXCUTION VERSION

CUSIP: 29267YAM4

J.P.Morgan

CREDIT AGREEMENT

Dated as of December 17, 2018

among

ENERGIZER GAMMA ACQUISITION, INC.,

as Initial Borrower

(expected to be merged with and into Energizer Holdings, Inc.

upon the consummation of the Acquisition

with Energizer Holdings, Inc. being the surviving entity)

THE INSTITUTIONS FROM TIME TO TIME

PARTIES HERETO AS LENDERS

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

BARCLAYS BANK PLC,

as Syndication Agent

and

BANK OF AMERICA, N.A.

MUFG BANK, LTD.,

CITIBANK, N.A.,

STANDARD CHARTERED BANK

and

TD SECURITIES (USA) LLC,

as Co-Documentation Agents

 

 

JPMORGAN CHASE BANK, N.A.,

BARCLAYS BANK PLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

CITIBANK, N.A.

and

MUFG BANK, LTD.,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         PAGE   ARTICLE 1       

Definitions

       1  

Section 1.01

  Certain Defined Terms      1  

Section 1.02

 

References

     49  

Section 1.03

 

Classification of Loans and Advances

     49  

Section 1.04

 

Terms Generally

     49  

Section 1.05

 

Accounting Terms; GAAP

     50  

Section 1.06

 

Interest Rates

     50   ARTICLE 2       

Amount and Terms of Credit

     51  

Section 2.01

 

The Commitments

     51  

Section 2.02

 

Swing Line Loans

     52  

Section 2.03

 

Rate Options for all Advances; Maximum Interest Periods

     54  

Section 2.04

 

Prepayment of Loans

     54  

Section 2.05

 

Reduction of Revolving Loan Commitments; Expansion Option

     58  

Section 2.06

 

Method of Borrowing

     61  

Section 2.07

 

Method of Selecting Types and Interest Periods for Advances

     61  

Section 2.08

 

Minimum Amount of Each Advance

     62  

Section 2.09

 

Method of Selecting Types and Interest Periods for Conversion and Continuation
of Advances

     62  

Section 2.10

 

Default Rate

     63  

Section 2.11

 

Method of Payment

     63  

Section 2.12

 

Evidence of Debt; Noteless Agreement

     63  

Section 2.13

 

Telephonic Notices

     64  

Section 2.14

 

Promise to Pay; Interest and Commitment Fees; Interest Payment Dates; Interest
and Fee Basis; Loan and Control Accounts

     64  

Section 2.15

 

Notification of Advances, Interest Rates, Prepayments and Aggregate Revolving
Loan Commitment Reductions

     66  

Section 2.16

 

Lending Installations

     66  

Section 2.17

 

Non-Receipt of Funds by the Administrative Agent

     66  

Section 2.18

 

Maturity Date

     66  

Section 2.19

 

Replacement of Certain Lenders

     66  

Section 2.20

 

Extension Offers

     67  

Section 2.21

 

Repayment of Term Loans

     68  

Section 2.22

 

Refinancing Facilities

     69  

Section 2.23

 

MIRE Events

     70  

 

i



--------------------------------------------------------------------------------

ARTICLE 3       

The Letter of Credit Facility

     71  

Section 3.01

 

Obligation to Issue Letters of Credit

     71  

Section 3.02

 

[Reserved]

     71  

Section 3.03

 

Types and Amounts

     71  

Section 3.04

 

Conditions

     71  

Section 3.05

 

Procedure for Issuance of Letters of Credit

     72  

Section 3.06

 

Letter of Credit Participation

     72  

Section 3.07

 

Reimbursement Obligation

     73  

Section 3.08

 

Letter of Credit Fees

     73  

Section 3.09

 

Issuing Bank Reporting Requirements

     74  

Section 3.10

 

Indemnification; Exoneration

     74  

Section 3.11

 

Cash Collateral

     75   ARTICLE 4       

Yield Protection; Taxes

     76  

Section 4.01

 

Yield Protection

     76  

Section 4.02

 

Changes in Capital Adequacy Regulations

     77  

Section 4.03

 

Alternate Rate of Interest

     77  

Section 4.04

 

Funding Indemnification

     78  

Section 4.05

 

Taxes

     78  

Section 4.06

 

Lender Statements; Survival of Indemnity

     82   ARTICLE 5       

Conditions Precedent

     83  

Section 5.01

 

Escrow Date

     83  

Section 5.02

 

Closing Date

     84  

Section 5.03

 

Each Advance and Letters of Credit After the Closing Date

     88   ARTICLE 6       

Representations and Warranties

     88  

Section 6.01

 

Organization; Corporate Powers

     89  

Section 6.02

 

Authority

     89  

Section 6.03

 

No Conflict; Governmental Consents

     90  

Section 6.04

 

Financial Statements

     90  

Section 6.05

 

No Material Adverse Change

     90  

Section 6.06

 

Taxes

     90  

Section 6.07

 

Litigation; Loss Contingencies and Violations

     91  

Section 6.08

 

Subsidiaries

     91  

Section 6.09

 

ERISA.

     91  

Section 6.10

 

Accuracy of Information

     92  

Section 6.11

 

Securities Activities

     92  

Section 6.12

 

[Reserved]

     92  

Section 6.13

 

Compliance with Laws; No Default.

     92  

Section 6.14

 

Assets and Properties

     93  

Section 6.15

 

Statutory Indebtedness Restrictions

     93  

 

ii



--------------------------------------------------------------------------------

Section 6.16

 

Insurance

     93  

Section 6.17

 

Labor Matters

     93  

Section 6.18

 

Environmental Matters

     93  

Section 6.19

 

Solvency

     94  

Section 6.20

 

[Reserved]

     94  

Section 6.21

 

Collateral Matters

     94  

Section 6.22

 

Use of Proceeds

     96  

Section 6.23

 

Brokers

     96  

Section 6.24

 

Patriot Act

     96  

Section 6.25

 

Status as Senior Obligations

     96  

Section 6.26

 

Beneficial Ownership

     96   ARTICLE 7       

Covenants

       96  

Section 7.01

 

Reporting

     97  

Section 7.02

 

Affirmative Covenants

     99  

Section 7.03

 

Negative Covenants

     103  

Section 7.04

 

Financial Covenant

     118  

Section 7.05

 

Permitted Activities of the Initial Borrower

     118   ARTICLE 8       

Defaults

       119  

Section 8.01

 

Defaults

     119  

Section 8.02

 

Remedies Prior to Closing Date

     121   ARTICLE 9       

Acceleration, Defaulting Lenders; Waivers, Amendments and Remedies

     122  

Section 9.01

 

Termination of Commitments; Acceleration

     122  

Section 9.02

 

Defaulting Lender

     122  

Section 9.03

 

Waivers; Amendments

     124  

Section 9.04

 

Preservation of Rights

     127   ARTICLE 10       

General Provisions

     127  

Section 10.01

 

Survival of Representations

     127  

Section 10.02

 

Governmental Regulation

     127  

Section 10.03

 

Performance of Obligations

     127  

Section 10.04

 

Headings

     128  

Section 10.05

 

Entire Agreement

     128  

Section 10.06

 

Several Obligations; Benefits of this Agreement

     128  

Section 10.07

 

Expenses; Indemnification

     128  

Section 10.08

 

Numbers of Documents

     130  

Section 10.09

 

Accounting

     130  

 

iii



--------------------------------------------------------------------------------

Section 10.10

 

Severability of Provisions

     131  

Section 10.11

 

Nonliability of Lenders

     131  

Section 10.12

 

GOVERNING LAW

     131  

Section 10.13

 

CONSENT TO JURISDICTION; JURY TRIAL

     132  

Section 10.14

 

Release of Liens and Guarantees

     133  

Section 10.15

 

Interest Rate Limitation

     133  

Section 10.16

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     134   ARTICLE 11       

The Administrative Agent

     134  

Section 11.01

 

Appointment and Authorization

     134  

Section 11.02

 

Administrative Agent and Affiliates

     136  

Section 11.03

 

Administrative Agent’s Reliance, Indemnification, Etc.

     137  

Section 11.04

 

Posting of Communications

     138  

Section 11.05

 

Successor Agent

     139  

Section 11.06

 

Credit Decision

     140  

Section 11.07

 

Administrative Agent, Arrangers, Syndication Agent, Co-Documentation Agents

     141  

Section 11.08

 

Collateral Matters

     141  

Section 11.09

 

Credit Bidding

     141   ARTICLE 12       

Setoff; Ratable Payments

     143  

Section 12.01

 

Setoff

     143  

Section 12.02

 

Ratable Payments

     143  

Section 12.03

 

Application of Payments

     143  

Section 12.04

 

Relations Among Lenders

     144  

Section 12.05

 

Lender ERISA Representations and Covenants

     144   ARTICLE 13       

Benefit of Agreement; Assignments; Participations

     146  

Section 13.01

 

Successors and Assigns

     146  

Section 13.02

 

Participations

     147  

Section 13.03

 

Assignments

     148  

Section 13.04

 

Confidentiality

     151  

Section 13.05

 

Dissemination of Information

     152   ARTICLE 14       

Notices

       152  

Section 14.01

 

Giving Notice

     152  

Section 14.02

 

Change of Address

     153  

 

iv



--------------------------------------------------------------------------------

ARTICLE 15       

Counterparts

     153   ARTICLE 16        USA Patriot Act    153  

 

v



--------------------------------------------------------------------------------

EXHIBITS

        

EXHIBIT A

  

–

     

[Reserved]

EXHIBIT B

  

–

     

Form of Borrowing/Election Notice

EXHIBIT C

  

–

     

Form of Request for Letter of Credit

EXHIBIT D

  

–

     

Form of Assignment and Assumption

EXHIBIT E-1

  

–

     

Form of Increasing Lender Supplement

EXHIBIT E-2

  

–

     

Form of Augmenting Lender Supplement

EXHIBIT F

  

–

     

Form of Officer’s Certificate

EXHIBIT G

  

–

     

Form of Compliance Certificate

EXHIBIT H

  

–

     

Form of Perfection Certificate

EXHIBIT I

  

–

     

Form of Supplemental Perfection Certificate

EXHIBIT J

  

–

     

Form of Guarantee and Collateral Agreement

EXHIBIT K-1-4

  

–

     

Form of U.S. Tax Compliance Certificates

EXHIBIT L

  

–

     

Form of Limited Release of Liens

EXHIBIT M

  

–

     

Form of Solvency Certificate

SCHEDULES

        

Schedule 2.01

  

–

     

Commitments

Schedule 3.01

  

–

     

Existing Letters of Credit

Schedule 6.07

  

–

     

Litigation; Loss Contingencies

Schedule 6.08

  

–

     

Subsidiaries

Schedule 6.18

  

–

     

Environmental Matters

Schedule 7.03(a)

  

–

     

Indebtedness

Schedule 7.03(b)

  

–

     

Liens

Schedule 7.03(d)

  

–

     

Investments

Schedule 7.03(i)

  

–

     

Transactions with Shareholders and Affiliates

Schedule 7.03(j)

  

–

     

Restrictive Agreements

 

vi



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This Credit Agreement dated as of December 17, 2018 is entered into among
ENERGIZER GAMMA ACQUISITION, INC., a Missouri corporation, as Initial Borrower
(expected upon the consummation of the Acquisition (as defined below) to be
merged with and into Energizer Holdings, Inc., a Missouri corporation (the
“Borrower”), with the Borrower being the surviving entity), the institutions
from time to time parties hereto as Lenders and JPMORGAN CHASE BANK, N.A., in
its capacity as Administrative Agent.

RECITALS

WHEREAS, the Initial Borrower, a wholly owned direct Subsidiary of the Borrower,
has been formed by the Borrower for the purpose of acting as an escrow borrower
in respect of the Term A Facility and Term B Facility described herein in
connection with the Acquisition and has been designated an Unrestricted
Subsidiary (under and as defined in the Existing Credit Agreement);

WHEREAS, in connection therewith, the Initial Borrower has requested that the
Lenders provide (i) Revolving Loan Commitments hereunder in an initial aggregate
principal amount of $400,000,000, (ii) Term Loan A Commitments hereunder in an
initial aggregate principal amount of $200,000,000 and (iii) Term Loan B
Commitments hereunder in an initial aggregate principal amount of
$1,000,000,000; and

WHEREAS, the Initial Borrower, the Lenders and the Administrative Agent have
agreed to enter into this Agreement in order to set forth the terms and
conditions under which the Lenders will, from time to time, provide the
Commitments and make loans and extend other financial accommodations thereunder
to or for the benefit of the Initial Borrower and, upon consummation of the
Acquisition, the Borrower;

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto hereby agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01 Certain Defined Terms. In addition to the terms defined above, the
following terms used in this Agreement shall have the following meanings,
applicable both to the singular and the plural forms of the terms defined.

As used in this Agreement:

“Accounting Change” is defined in Section 10.09 hereof.

“Acquired Business” means the business comprised of the Transferred Entities (as
defined in the Acquisition Agreement) and the Transferred Assets (as defined in
the Acquisition Agreement) acquired by Borrower pursuant to the Acquisition
Agreement.

“Acquisition” means the acquisition by the Borrower of the Transferred Entities
and the Transferred Assets (as defined in the Acquisition Agreement) and the
assumption of the Assumed Liabilities pursuant to the Acquisition Agreement or
any other Transaction Document (as defined in the Acquisition Agreement).

 

1



--------------------------------------------------------------------------------

“Acquisition Agreement” means that certain Acquisition Agreement dated as of
January 15, 2018 between Spectrum Brands Holdings, Inc. and the Borrower, as
amended, restated, supplemented or otherwise modified prior to the Escrow Date,
or after the Escrow Date in accordance with the terms of this Agreement.

“Administrative Agent” means JPMorgan in its capacity as contractual
representative for itself and the Lenders pursuant to Article 11 hereof and any
successor Administrative Agent appointed pursuant to Article 11 hereof.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Advance” means a borrowing hereunder consisting of the aggregate amount of the
several Loans made by the Lenders to the Borrower of the same Class and Type
and, in the case of Eurodollar Rate Loans, for the same Interest Period.

“Affected Lender” is defined in Section 2.19 hereof.

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person is the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act) of greater
than ten percent (10.0%) of any class of voting securities (or other voting
interests) of the controlled Person or possesses, directly or indirectly, the
power to direct or cause the direction of the management or policies of the
controlled Person, whether through ownership of Capital Stock, by contract or
otherwise.

“Aggregate Revolving Loan Commitment” means the aggregate of the Revolving Loan
Commitments of all the Revolving Lenders, as may be reduced or increased from
time to time pursuant to the terms hereof. The initial Aggregate Revolving Loan
Commitment is Four Hundred Million and 00/100 Dollars ($400,000,000.00).

“Aggregate Term Loan A Commitment” means the aggregate of the Term Loan A
Commitments of all the Term A Lenders, as may be reduced or increased from time
to time pursuant to the terms hereof. The initial Aggregate Term Loan A
Commitment is Two Hundred Million and 00/100 Dollars ($200,000,000).

“Aggregate Term Loan B Commitment” means the aggregate of the Term Loan B
Commitments of all the Term B Lenders, as may be reduced or increased from time
to time pursuant to the terms hereof. The initial Aggregate Term Loan B
Commitment is One Billion and 00/100 Dollars ($1,000,000,000.00).

“Agreement” means this Credit Agreement, as it may be amended, restated, amended
and restated, supplemented or otherwise modified and in effect from time to
time.

 

2



--------------------------------------------------------------------------------

“All-in Yield” means, as to any Indebtedness, the effective interest rate with
respect thereto as reasonably determined by the Administrative Agent in
consultation with the Borrower, taking into account the interest rate, margin,
original issue discount, upfront fees and “LIBOR floors” or “base rate floors”;
provided that (i) original issue discount and upfront fees shall be equated to
interest rate assuming a four-year life to maturity of such Indebtedness,
(ii) customary arrangement, structuring, underwriting, amendment or commitment
fees paid solely to the applicable arrangers or agents with respect to such
Indebtedness shall be excluded and (iii) for the purpose of
Section 2.05(b)(iii), if the “LIBOR floor” or “base rate floor” for any
Incremental Term Loan exceeds 100 basis points or 200 basis points,
respectively, such excess shall be equated to interest rate margins for the
purpose of this definition.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus 1⁄2 of 1.0% and (c) the Eurodollar Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1.0%, provided that for the purpose of this
definition, the Eurodollar Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the NYFRB Rate or the Eurodollar Rate shall be effective from and including the
effective date of such change in the Prime Rate, the NYFRB Rate or the
Eurodollar Rate, respectively. If the Alternate Base Rate is being used as an
alternate rate of interest pursuant to Section 4.03 hereof, then the Alternate
Base Rate shall be the greater of clauses (a) and (b) above and shall be
determined without reference to clause (c) above. For the avoidance of doubt, if
the Alternate Base Rate as so determined would be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower and its affiliated companies from time
to time concerning or relating to bribery or corruption, including, without
limitation, the Foreign Corrupt Practices Act, as amended.

“Applicable Commitment Fee Percentage” means, as at any date of determination,
the rate per annum then applicable in the determination of the amount payable
under Section 2.14(c)(i) hereof as set forth in the Pricing Schedule.

“Applicable L/C Fee Percentage” means, as at any date of determination, the rate
per annum then applicable in the determination of the amount payable under
Section 3.08(a) hereof as set forth in the Pricing Schedule.

“Applicable Margin” means, as at any date of determination, (i) with respect to
Revolving Loans, the Applicable L/C Fee Percentage and the Applicable Commitment
Fee Percentage, the rate per annum then applicable to Advances of any Type at
such time as set forth below,

 

3



--------------------------------------------------------------------------------

Level

  

Total Net Leverage Ratio

   Applicable
Margin for
Eurodollar
Rate
Revolving
Loans     Applicable
Margin for
Floating Rate
Revolving
Loans     Applicable
L/C Fee
Percentage     Applicable
Commitment
Fee  

I

   £2.25 to 1.00      1.50 %      0.50 %      1.50 %      0.175 % 

II

   >2.25 to 1.00 and £3.00 to 1.00      1.75 %      0.75 %      1.75 %      0.20
% 

III

   >3.00 to 1.00 and £3.75 to 1.00      2.00 %      1.00 %      2.00 %      0.25
% 

IV

   >3.75 to 1.00 and £5.00 to 1.00      2.25 %      1.25 %      2.25 %      0.30
% 

V

   >5.00 to 1.00      2.50 %      1.50 %      2.50 %      0.50 % 

(ii) with respect to Term A Loans, the rate per annum then applicable to
Advances of any Type at such time as set forth below,

 

Level

  

Total Net Leverage Ratio

   Applicable
Margin for
Eurodollar
Rate Term
A Loans     Applicable
Margin for
Floating Rate
Term A Loans  

I

   <4.00 to 1.00      2.00 %      1.00 % 

II

   >4.00 to 1.00      2.25 %      1.25 % 

and (iii) with respect to Term B Loans, (a) 1.25%, in the case of Floating Rate
Loans and (b) 2.25% in the case of Eurodollar Rate Loans.

The Applicable Margin for Term A Loans and Revolving Loans, the Applicable L/C
Fee Percentage and the Applicable Commitment Fee Percentage shall be determined
in accordance with the applicable table above based on the Borrower’s Total Net
Leverage Ratio, as reflected in the then most recent Financial Statements.
Adjustments, if any, to the Applicable Margin for Term A Loans and Revolving
Loans, the Applicable L/C Fee Percentage or the Applicable Commitment Fee
Percentage shall be effective five (5) Business Days after the Administrative
Agent has received the applicable Financial Statements. If the Borrower fails to
deliver the Financial Statements to the Administrative Agent at the time
required pursuant to this Agreement, then the Applicable Margin for Revolving
Loans, the Applicable L/C Fee Percentage and the Applicable Commitment Fee
Percentage shall be determined based upon Level V and the Applicable Margin for
Term A Loans

 

4



--------------------------------------------------------------------------------

shall be determined based upon Level II, in each case, until five (5) days after
such Financial Statements are so delivered. For the period from the Closing Date
until the end of the first full fiscal quarter ending after the Closing Date,
the Applicable Margin for Revolving Loans, the Applicable L/C Fee Percentage and
the Applicable Commitment Fee Percentage shall be based on Level IV, and the
Applicable Margin for Term A Loans shall be based on Level II.

“Applicable Parties” is defined in Section 11.04(c).

“Approved Electronic Platform” is defined in Section 11.04(a).

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (i) a Lender, (ii) an Affiliate of a Lender or (iii) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Arrangers” means JPMorgan Chase Bank, N.A., Merrill Lynch, Pierce, Fenner &
Smith Incorporated (or any other registered broker-dealer wholly-owned by Bank
of America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the date of this
Agreement), Citibank, N.A. and MUFG Bank, Ltd., in their respective capacities
as the joint lead arrangers and joint bookrunners for the loan transaction
evidenced by this Agreement.

“Asset Sale/Casualty Event Percentage” means, as of any date of determination,
if the First Lien Net Leverage Ratio as of the last day of the most recent
fiscal quarter for which Financial Statements of the Borrower have been
delivered (on a pro forma basis after giving effect to such disposition but not
to the prepayment of the Loans resulting therefrom and calculated without
netting the proceeds of the applicable disposition) is (a) greater than 2.75 to
1.00, 100.0%, (b) is less than or equal to 2.75 to 1.00 but greater than 2.25 to
1.00, 50.0% and (c) is less than or equal to 2.25 to 1.00, 0.0%.

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 13.03), and accepted by the Administrative Agent, in the
form of Exhibit D or any other form approved by the Administrative Agent.

“Auction” is defined in Section 13.03(g).

“Auction Manager” means (a) the Administrative Agent or (b) any other financial
institution or advisor employed by the Borrower (whether or not an Affiliate of
the Administrative Agent) to act as an arranger in connection with any Auction
pursuant to Section 13.03(g); provided that the Borrower shall not designate the
Administrative Agent as the Auction Manager without the written consent of the
Administrative Agent (it being understood that the Administrative Agent shall be
under no obligation to agree to act as the Auction Manager); provided, further,
that neither the Borrower nor any of its Affiliates may act as the Auction
Manager.

“Auction Procedures” means “Dutch auction” procedures reasonably satisfactory to
the Administrative Agent.

 

5



--------------------------------------------------------------------------------

“Augmenting Lender” is defined in Section 2.05(b).

“Augmenting Lender Supplement” is defined in Section 2.05(b).

“Authorized Officer” means the Chief Executive Officer, the Chief Financial
Officer, Vice Chairman, any President, the Chief Accounting Officer, any
Executive Vice President, any Senior Vice President, the Treasurer or any other
officer designated by the Borrower’s Board of Directors.

“Available Amount” means, as of any date of determination, an amount not less
than zero, determined on a cumulative basis equal to, without duplication:

(a) the greater of (i) $60,000,000 and 10.0% of Consolidated EBITDA for the
most-recently ended period of four fiscal quarters as of the Closing Date, plus

(b) 50.0% of Consolidated Net Income for the period commencing with the first
full fiscal quarter ending after the Closing Date and ending on the applicable
date of determination, plus

(c) the cumulative amount of net cash proceeds received by the Borrower (other
than from a Restricted Subsidiary) from the sale of Equity Interests of the
Borrower after the Closing Date and on or prior to the applicable date of
determination (including upon exercise of warrants or options), plus

(d) Declined Proceeds, minus

(e) any amount of the Available Amount used to make Investments pursuant to
Section 7.03(d) after the Closing Date and prior to the applicable date of
determination, minus

(f) any amount of the Available Amount used to make Restricted Payments pursuant
to Section 7.03(j)(ii)(G) after the Closing Date and prior to the applicable
date of determination, minus

(g) any amount of the Available Amount used to make payments in respect of
Indebtedness pursuant to Section 7.03(h)(ii)(E) after the Closing Date and prior
to the date of determination.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule

“Banking Services” means each and any of the following bank services provided to
the Borrower or any Restricted Subsidiary by a Cash Management Bank: (a) credit
cards for commercial customers (including, without limitation, commercial credit
cards and purchasing cards), (b) stored value cards and (c) treasury management
services (including, without limitation, controlled disbursement, automated
clearinghouse transactions, return items, overdrafts and interstate depository
network services) and (d) any arrangements or services similar to any of the
foregoing.

 

6



--------------------------------------------------------------------------------

“Banking Services Obligations” means any and all obligations of the Borrower or
any Restricted Subsidiary, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services provided by a Cash Management Bank.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means a defined benefit plan as defined in Section 3(35) of ERISA
(other than a Multiemployer Plan or Foreign Pension Plan) in respect of which
the Borrower or any other member of the Controlled Group is, or within the
immediately preceding six (6) years was, an “employer” as defined in
Section 3(5) of ERISA.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Board of Directors” means, with respect to any Person, (i) in the case of any
corporation, the board of directors of such Person, (ii) in the case of any
limited liability company, the board of managers or, if there is no such board,
the managing member of such Person, (iii) in the case of any partnership, the
Board of Directors of the general partner of such Person and (iv) in any other
case, the functional equivalent of the foregoing or any committee thereof duly
authorized to act on behalf thereof.

“Borrower” means Energizer Holdings, Inc., a Missouri corporation, together with
its successors and assigns, including a debtor-in-possession on behalf of the
Borrower.

“Borrower Refinancing” is defined in Section 5.02(j).

“Borrowing Date” means a date on which an Advance or Swing Line Loan is made
hereunder.

 

7



--------------------------------------------------------------------------------

“Borrowing/Election Notice” is defined in Section 2.07 hereof.

“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Loans bearing interest at the Eurodollar Rate, a day (other than a
Saturday or Sunday) on which banks are open for business in New York, New York
and on which dealings in Dollars are carried on in the London interbank market
and (ii) for all other purposes a day (other than a Saturday or Sunday) on which
banks are open for business in New York, New York.

“Capital Stock” means (i) in the case of a corporation, capital stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock, (iii) in the case of a partnership, partnership interests (whether
general or limited) and (iv) any other interest or participation that confers on
a Person the right to receive a share of the profits and losses of, or
distributions of assets of, the issuing Person.

“Capitalized Lease” of a Person means any lease of property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be capitalized on a balance
sheet of such Person prepared in accordance with GAAP and, for the purposes of
this Agreement, the amount of such obligations shall be the capitalized amount
thereof determined in accordance with GAAP.

“Cash Equivalents” means (i) marketable direct obligations issued or
unconditionally guaranteed by the United States government and backed by the
full faith and credit of the United States government; (ii) domestic and
Eurodollar certificates of deposit and time deposits, bankers’ acceptances and
floating rate certificates of deposit issued by any commercial bank organized
under the laws of the United States, any state thereof, the District of
Columbia, any foreign bank, or its branches or agencies (fully protected against
currency fluctuations for any such deposits with a term of more than ninety
(90) days); (iii) shares of money market, mutual or similar funds having assets
in excess of $100,000,000 and at least 95.0% of the investments of which are
limited to investment grade securities (i.e., securities rated at least Baa by
Moody’s or at least BBB by S&P); and (iv) commercial paper of United States and
foreign banks and bank holding companies and their subsidiaries and United
States and foreign finance, commercial industrial or utility companies which, at
the time of acquisition, are rated A-1 (or better) by S&P or P-1 by Moody’s;
provided that the maturities of such Cash Equivalents described in the foregoing
clauses (i) through (iv) shall not exceed 365 days; (v) repurchase obligations
of any commercial bank organized under the laws of the United States, any state
thereof, the District of Columbia, any foreign bank, or its branches or agencies
having a term not more than thirty (30) days, with respect to securities issued
or fully guaranteed or insured by the United States government; (vi) securities
with maturities of one year or less from the date of acquisition issued or fully
guaranteed by any state, commonwealth, territory, political subdivision, taxing
authority or by any foreign government, the securities of which state,
commonwealth, territory, political subdivision, taxing authority or foreign
government (as the case may be) are rated at least BBB by S&P or at least Baa by
Moody’s; (vii) securities with maturities of one year or less from the date of
acquisition backed by standby letters of credit issued by any commercial bank
organized under the laws of the United States, any state thereof or the District
of Columbia (which commercial bank shall have a short-term debt rating of A-1
(or better) by S&P or P-1 by Moody’s), or by any foreign bank (which foreign
bank shall have a rating of B or better from Thomson BankWatch Global Issuer
Rating or, if not rated by Thomson BankWatch Global Issuer

 

8



--------------------------------------------------------------------------------

Rating, which foreign bank shall be an institution acceptable to the
Administrative Agent), or its branches or agencies; or (viii) shares of money
market mutual or similar funds at least 95.0% of the assets of which are
invested in the types of investments satisfying the requirements of clauses
(i) through (vii) of this definition.

“Cash Management Bank” means any Person that is the Administrative Agent, a
Lender or an Affiliate thereof as of the date of this Agreement (in the case of
agreements to provide Banking Services entered into on or before the date of
this Agreement) or as of the date of entering into an agreement to provide
Banking Services to the Borrower or any Restricted Subsidiary.

“CFC” means a “controlled foreign corporation” within the meaning of
Section 957(a) of the Code.

“CFC Holdco” means a Domestic Subsidiary with no material assets other than
Capital Stock of one or more Foreign Subsidiaries that are CFCs.

“Change in Law” means the occurrence, after the Escrow Date (or with respect to
any Lender, if later, the date on which such Lender becomes a Lender), of any of
the following: (a) the adoption or taking effect of any rule, regulation, treaty
or other law, (b) any change in any rule, regulation, treaty or other law or in
the administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted, promulgated or issued.

“Change of Control” means an event or series of events by which:

(i) any “person” or “group” (within the meaning of Sections 13(d) and 14(d)(2)
of the Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of thirty-five percent (35.0%)
or more of the voting power of the then outstanding Capital Stock of the
Borrower entitled to vote generally in the election of the directors of the
Borrower;

(ii) during any period of 12 consecutive calendar months, the Board of Directors
of the Borrower shall cease to have as a majority of its members individuals who
either:

(a) were directors of the Borrower on the first day of such period, or

(b) were elected or nominated for election to the Board of Directors of the
Borrower at the recommendation of or other approval by at least a majority of
the directors then still in office at the time of such election or nomination
who were directors of the Borrower on the first day of such period, or whose
election or nomination for election was so approved;

 

9



--------------------------------------------------------------------------------

(iii) other than as a result of a transaction not prohibited under the terms of
this Agreement, the Borrower (a) shall cease to own, of record and beneficially,
with sole voting and dispositive power, 100.0% of the outstanding shares of
Capital Stock of each of the Subsidiary Guarantors or (b) shall cease to have
the power, directly or indirectly, to elect all of the members of the Board of
Directors of each of the Subsidiary Guarantors; or

(iv) the Borrower consolidates with or merges into another corporation or
conveys, transfers or leases all or substantially all of its property to any
Person, or any corporation consolidates with or merges into the Borrower, in
either event pursuant to a transaction in which the outstanding Capital Stock of
the Borrower is reclassified or changed into or exchanged for cash, securities
or other property.

“Charge” is defined in Section 10.15.

“Class” when used in reference to (a) any Loan or Advance, refers to whether
such Loan, or the Loans comprising such Advance, are Revolving Loans, Term A
Loans or Term B Loans, (b) any Commitment, refers to whether such Commitment is
a Revolving Loan Commitment, Term Loan A Commitment or Term Loan B Commitment
and (c) any Lender, refers to whether such Lender has a Loan or Commitment with
respect to a particular Class of Loans or Commitments.

“Closing Date” the date on which (i) the conditions precedent specified in
Section 5.02 are satisfied (or waived in accordance with Section 9.03), (ii) the
Term Loans are released from the Escrow Account pursuant to the terms of the
Escrow Agreement and (iii) Revolving Loans may be advanced and/or Letters of
Credit may be issued hereunder.

“Co-Documentation Agents” means Bank of America, N.A. (and its successors), MUFG
Bank, Ltd. (and its successors), Citibank, N.A. (and its successors), Standard
Chartered Bank (and its successors) and TD Securities (USA) LLC, each in their
respective capacities as co-documentation agent for the loan transactions
evidenced by this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means any and all assets, whether real or personal, tangible or
intangible, on which Liens are granted or purported to be granted pursuant to
the Collateral Documents as security for the Secured Obligations.

“Collateral Agreement” means the Guarantee and Collateral Agreement among the
Borrower, the other Loan Parties and the Administrative Agent, substantially in
the form of Exhibit J, together with all supplements thereto.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(i) the Administrative Agent shall have received from the Borrower and each
Subsidiary Guarantor either (a) a counterpart of the Collateral Agreement, duly
executed and delivered on behalf of such Person, or (b) in the case of any
Person that becomes a Subsidiary Guarantor after the Closing Date, a supplement
to the Collateral Agreement, in the form specified therein, duly executed and
delivered on behalf of such Person, together with such documents and opinions
with respect to such Subsidiary Guarantor as may reasonably be requested by the
Administrative Agent;

 

10



--------------------------------------------------------------------------------

(ii) all Equity Interests directly owned by any Loan Party shall have been
pledged pursuant to, and to the extent required by, the Collateral Agreement and
the Administrative Agent shall, to the extent required by the Collateral
Agreement, have received certificates or other instruments representing all such
certificated Equity Interests, together with undated stock powers or other
instruments of transfer with respect thereto endorsed in blank; provided,
however, that (a) the Loan Parties shall not be required to pledge more than 65%
of any Equity Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) of any CFC or CFC Holdco or enter into any pledge
agreement governed by the laws of any jurisdiction outside the United States
with respect thereto and (b) there shall be no requirement to pledge any Equity
Interests of a direct or indirect Subsidiary of a CFC Holdco or a Foreign
Subsidiary that is a CFC;

(iii) all Indebtedness of the Borrower and any Subsidiary and all Indebtedness
of any other Person, in each case that is owing to any Loan Party and in a
principal amount of $20,000,000 or more, shall be evidenced by a promissory note
and shall have been pledged pursuant to the Collateral Agreement, and the
Administrative Agent shall have received all such promissory notes, together
with undated instruments of transfer with respect thereto endorsed in blank;

(iv) all documents and instruments, including UCC financing statements and IP
Security Agreements, required by the Collateral Documents or this Agreement with
the priority required by the Collateral Documents shall have been filed,
registered or recorded or delivered to the Administrative Agent for filing,
registration or recording;

(v) the Administrative Agent shall have received (or shall receive within ninety
(90) days after the Closing Date with respect to Mortgaged Properties on the
Closing Date) (a) counterparts of a Mortgage with respect to each Mortgaged
Property duly executed and delivered by the record owner of such Mortgaged
Property, (b) a policy or policies of title insurance, naming the Administrative
Agent as the insured for the benefit of the Credit Parties, issued by a
nationally recognized title insurance company reasonably acceptable to the
Administrative Agent insuring the Lien of each such Mortgage as a valid and
enforceable Lien on the Mortgaged Property described therein, free of any other
Liens except as permitted under Section 7.03(b), together with such
endorsements, coinsurance and reinsurance as the Administrative Agent may
reasonably request, (c) prior to the execution and delivery of each Mortgage, a
completed “Life-of-Loan” Federal Emergency Management Agency standard flood
hazard determination with respect to the Mortgaged Property encumbered by such
Mortgage (together with a notice about special flood hazard area status and
flood disaster assistance duly executed by the Borrower), and if any Mortgaged
Property is located in an area determined by the Federal Emergency Management
Agency to have special flood hazards, a copy of, or a certificate as to coverage
under, and a declaration page relating to, the flood insurance policies required
by Section 7.02(e) and the applicable provisions of the Collateral Documents,
each of which shall (v) be endorsed or otherwise amended to include a “standard”
or “New York” lender’s loss payable or mortgagee endorsement (as applicable),
(w) identify the addresses of each property located in

 

11



--------------------------------------------------------------------------------

a special flood hazard area, (x) indicate the applicable flood zone designation,
the flood insurance coverage and the deductible relating thereto, (y) provide
that to the extent commercially available the insurer will give the
Administrative Agent 45 days written notice of cancellation or non-renewal and
(z) shall be otherwise in form and substance reasonably satisfactory to the
Administrative Agent, (d) such surveys, abstracts, appraisals, legal opinions
and other documents as the Administrative Agent may reasonably request with
respect to any such Mortgage or Mortgaged Property; provided that the
Administrative Agent shall provide at least forty-five (45) days (or such
shorter period as agreed by the Administrative Agent in its reasonable
discretion) prior written notice to the Arrangers in advance of providing a
Mortgage on any owned real property, and upon confirmation from each Arranger
that the flood insurance due diligence required to be conducted by such Arranger
has been completed and any other flood insurance requirements applicable to such
Arranger have been complied with, in each case under applicable Flood Insurance
Laws, the relevant Loan Party may provide such Mortgage (it being understood and
agreed that after the effectiveness of such Mortgage, the Borrower shall provide
the Administrative Agent with written notice of such Mortgage (and the
Administrative Agent shall provide a copy of such written notice to the
Lenders));

(vi) the Administrative Agent shall have received a counterpart, duly executed
and delivered by the applicable Loan Party and the applicable depositary bank or
securities intermediary, as the case may be, of a Control Agreement with respect
to (i) each Deposit Account maintained by any Loan Party and (ii) each
securities account maintained by any Loan Party with any securities
intermediary, in each case, other than Excluded Accounts, within the time
periods required by the Collateral Agreement; and

(vii) each Loan Party shall have obtained all material consents and approvals
required in connection with the execution and delivery of all Collateral
Documents to which it is a party and the performance of its obligations
thereunder.

The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the obtaining of title insurance or, subject to
the requirements of applicable law, flood insurance, legal opinions, appraisals,
surveys or other deliverables with respect to, particular assets of the Loan
Parties, or the provision of Guarantees of the Obligations by any Restricted
Subsidiary, if and for so long as the Administrative Agent, in consultation with
the Borrower, determines that the cost of creating or perfecting such pledges or
security interests in such assets, or obtaining such title insurance or flood
insurance, legal opinions, appraisals, surveys or other deliverables in respect
of such assets, or providing such Guarantees, shall be excessive in view of the
benefits to be obtained by the Lenders therefrom. The Administrative Agent may
in its sole discretion, grant extensions of time for the creation and perfection
of security interests in (including delivery of promissory notes as required by
clause (iii) above) or the obtaining of title insurance or, subject to the
requirements of applicable law, flood insurance, legal opinions, appraisals,
surveys or other deliverables with respect to particular assets or the provision
of any guarantee by any Subsidiary Guarantor (including extensions beyond the
Closing Date or in connection with assets acquired, or Subsidiary Guarantors
formed or acquired, after the Closing Date) where it determines that such
extension is necessary or appropriate.

 

12



--------------------------------------------------------------------------------

Notwithstanding the foregoing, to the extent that the Lien on any Collateral
required to be granted pursuant to the Collateral Documents (other than any
Collateral the security interest in which may be perfected by the filing of a
UCC financing statement, or the delivery of certificates evidencing Equity
Interests (other than any such certificated Equity Interests with respect to
Subsidiaries of the Acquired Business which will be required to be delivered on
the Closing Date only to the extent received from the Acquired Business after
Borrower’s use of commercially reasonable efforts to obtain such certificates))
is not provided on the Closing Date after Borrower’s use of commercially
reasonable efforts to do so, then the provision of any such perfected security
interest shall not constitute a requirement of the Collateral and Guarantee
Requirement for purposes of satisfying the condition precedent to the release of
the Term Loans from the Escrow Account and the availability of the Revolving
Facility on the Closing Date set forth in Section 5.02(c) but shall be required
to be provided within 90 days (or such later date as may be agreed by the
Administrative Agent in its sole discretion) after the Closing Date. In
furtherance of the foregoing, the Administrative Agent and the Borrower shall
agree on the Closing Date to a schedule that will list such items required to be
delivered following the Closing Date (the “Post-Closing Schedule”) which
Post-Closing Schedule shall constitute a Loan Document.

“Collateral Documents” means the Collateral Agreement, each Control Agreement,
each Mortgage, each IP Security Agreement and each other document granting or
purporting to grant a Lien upon any assets of any Loan Party as security for
payment of the Secured Obligations.

“Commission” means the Securities and Exchange Commission of the United States
of America and any Person succeeding to the functions thereof.

“Commitment Fee” is defined in Section 2.14(c)(i) hereof.

“Commitments” means the Revolving Loan Commitments, the Term Loan A Commitments
and the Term Loan B Commitments.

“Communications” means, collectively, any written notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
that is distributed to the Administrative Agent or any Lender by means of
electronic communications pursuant to Section 14.01(b), including through the
Platform.

“Company Competitor” means any competitor of the Borrower and/or any of the
Borrower’s Subsidiaries.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Assets” means the total assets of the Borrower and its Restricted
Subsidiaries on a consolidated basis.

“Consolidated Capital Expenditures” means, for any period for the Borrower and
its Restricted Subsidiaries, without duplication, all expenditures (whether paid
in cash or other consideration and including deferred and accrued liabilities)
during such period that, in accordance with GAAP, are or should be included in
additions to property, plant and equipment or similar items reflected in the
consolidated statement of cash flows for such period; provided that

 

13



--------------------------------------------------------------------------------

Consolidated Capital Expenditures shall not include, for purposes hereof,
(a) expenditures in connection with any acquisition of a Person or line of
business permitted hereunder or (b) expenditures of proceeds of insurance
settlements, condemnation awards and other settlements in respect of lost,
destroyed, damaged or condemned assets, equipment or other property to the
extent such expenditures are made to replace or repair such lost, destroyed,
damaged or condemned assets, equipment or property.

“Consolidated Current Assets” means, as at any date of determination, the
consolidated current assets of the Borrower and its Restricted Subsidiaries that
may properly be classified as current assets in conformity with GAAP, excluding
cash and Cash Equivalents.

“Consolidated Current Liabilities” means, as at any date of determination, the
consolidated current liabilities of the Borrower and its Restricted Subsidiaries
that may properly be classified as current liabilities in conformity with GAAP,
excluding, without duplication, the current portion of any Indebtedness or any
revolving loans to the extent included therein.

“Consolidated EBITDA” means, for any period, on a consolidated basis for the
Borrower and its Restricted Subsidiaries, Consolidated Net Income for such
period, plus (a) without duplication and to the extent deducted (and not added
back) in determining such Consolidated Net Income, the sum of (i) Consolidated
Interest Expense and, to the extent not included therein, bank and letter of
credit fees and the cost of surety bonds in connection with financing activities
(including imputed interest expense in respect of Capitalized Lease Obligations
and Synthetic Lease Obligations) for such period, (ii) consolidated income tax
expense for such period, (iii) depreciation expense for such period,
(iv) amortization expense (including amortization of deferred financing fees)
for such period, (v) any non-cash charges for such period, including without
limitation non-cash stock compensation expense (except any non-cash charges that
require accrual of a reserve for anticipated future cash payments for any
period), (vi) any losses during such period attributable to early extinguishment
of Indebtedness or obligations under any Swap Agreement, (vii) any fees, losses
and expenses paid or premiums and penalties incurred during such period in
connection with (a) the Transactions, the Existing Credit Agreement, this
Agreement or the Senior Notes, in the case of this clause (a) paid or incurred
on or prior to the Closing Date or prior to the end of the first full fiscal
quarter ending after the Closing Date and (b) the issuance or incurrence of
Indebtedness or Equity Interests, Permitted Acquisitions (whether or not
consummated), other Investments consisting of acquisitions or assets or equity
constituting a business unit, line of business, division or entity (whether or
not consummated) and permitted asset sales (whether or not consummated), other
than asset sales effected in the ordinary course of business, (viii) any net
after-tax extraordinary, unusual or nonrecurring losses, costs, charges or
expenses during such period; provided that the aggregate cash portion of such
losses, costs, charges and expenses added back pursuant to this clause
(viii) shall not exceed $25,000,000 during any period of four consecutive fiscal
quarters, (ix) any restructuring, business optimization costs, charges or
reserves (including any unusual or non-recurring operating expenses directly
attributable to the implementation of cost savings initiatives), fees of
restructuring or business optimization consultants, integration and
non-recurring severance, relocation costs, one-time compensation charges,
consolidation, transition, integration or other similar charges and expenses,
contract termination costs, excess pension charges, system establishment
charges, start-up or closure or transition costs, expenses related to any
reconstruction, decommissioning, recommissioning or reconfiguration of fixed
assets for alternative uses, fees, expenses or charges relating to curtailments
or modifications to pension and post-retirement employee benefit plans and
litigation settlements or losses outside the ordinary course of business),

 

14



--------------------------------------------------------------------------------

and (x) any net cost savings, operating expense reductions and synergies
projected by the Borrower to result from actions taken during such period that
(a) are reasonably expected to be realized within twenty four (24) months of the
applicable action as set forth in reasonable detail on a certificate of an
Authorized Officer delivered to the Administrative Agent, (b) are calculated on
a basis consistent with GAAP and are, in each case, reasonably identifiable,
factually supportable, and expected to have a continuing impact on the
operations of the Borrower and its Restricted Subsidiaries, net of the amount of
actual benefits realized prior to or during such period from such actions;
provided that the aggregate amount added back pursuant to this clause (a)(x) may
not exceed 25.0% for any four fiscal quarter period of Consolidated EBITDA for
such period (prior to giving effect to any increase pursuant to this clause
(a)(x)) and minus (b) without duplication (i) to the extent not deducted in
determining such Consolidated Net Income, all cash payments made during such
period on account of non-cash charges that were or would have been added to
Consolidated Net Income in such period or in a previous period and pursuant to
clause (v) above and (ii) to the extent included in determining such
Consolidated Net Income, (A) any net after-tax extraordinary, unusual or
nonrecurring gains and all non-cash items of income (other than normal accruals
in the ordinary course of business) for such period and (B) any gains for such
period attributable to early extinguishment of Indebtedness or obligations under
any Swap Agreement, all determined on a consolidated basis in accordance with
GAAP; provided that Consolidated EBITDA shall be calculated so as to exclude the
effect of any gain or loss that represents after-tax gains or losses
attributable to any sale, transfer or other disposition of assets by the
Borrower or any Restricted Subsidiary, other than dispositions in the ordinary
course of business; provided that the Consolidated EBITDA for any Person or
assets comprising a business acquired by the Borrower or any Restricted
Subsidiary pursuant to a Material Acquisition (including restructuring charges,
operating synergies or other expense reductions and adjustments permitted by
Article XI of Regulation S-X promulgated by the Securities and Exchange
Commission) during such period shall be included on a pro forma basis for such
period (assuming the consummation of such acquisition and the incurrence or
assumption of any Indebtedness of the Borrower or any Restricted Subsidiary in
connection therewith incurred as of the first day of such period, with
corresponding adjustments to the determination of Consolidated Interest
Expense), and provided, further that the Consolidated EBITDA for any entity sold
by the Borrower or any Restricted Subsidiary pursuant to a Material Disposition
shall be deducted on a pro forma basis for such period (assuming the
consummation of such sale or other disposition occurred on the first day of such
period).

“Consolidated First Lien Indebtedness” means Consolidated Total Indebtedness as
of any date of determination that is secured by a Lien on any asset or property
of the Borrower and its Restricted Subsidiaries, which Lien does not rank junior
in priority to the Liens securing the Secured Obligations.

“Consolidated Interest Expense” means, for any period for the Borrower and its
Restricted Subsidiaries, all interest expense on a consolidated basis determined
in accordance with GAAP, but including, in any event, the interest component
under Capitalized Leases, Synthetic Lease Obligations and any premiums, fees,
discounts, expenses and losses on the sale of accounts receivable (and any
amortization thereof) payable by the Borrower or any Restricted Subsidiary.
Except as expressly provided otherwise, the applicable period shall be the four
consecutive fiscal quarters of the Borrower ending as of the date of
determination.

 

15



--------------------------------------------------------------------------------

“Consolidated Net Income” means, for any period, the net income or loss of the
Borrower and its Restricted Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income of any Person (other than the Borrower) that is not a
Restricted Subsidiary except to the extent of the amount of cash dividends or
similar cash distributions actually paid by such Person to the Borrower or,
subject to clauses (b) and (c) below, any of the Restricted Subsidiaries during
such period, (b) the income of, and any amounts referred to in clause (a) above
paid to, any Restricted Subsidiary (other than a Loan Party) to the extent that,
on the date of determination, the declaration or payment of cash dividends or
similar cash distributions by such Restricted Subsidiary is restricted by
operation of the terms of its organizational documents or any agreement,
instrument, judgment, decree, statute, rule or regulation applicable to such
Restricted Subsidiary, (c) the income or loss of, and any amounts referred to in
clause (a) above paid to, any Restricted Subsidiary that is not wholly owned by
the Borrower to the extent such income or loss or such amounts are attributable
to the noncontrolling interest in such Restricted Subsidiary, (d) the cumulative
effect of a change in accounting principles and (e) the effects from applying
purchase accounting, including applying purchase accounting to inventory,
property and equipment, software and other intangible assets and deferred
revenue required or permitted by GAAP and related authoritative pronouncements,
as a result of any other past or future acquisitions or the amortization or
write-off of any amounts thereof.

“Consolidated Net Tangible Assets” means, as of any date of determination
thereof, Consolidated Assets of the Borrower and its Restricted Subsidiaries
minus (x) the Intangible Assets of the Borrower and its Restricted Subsidiaries
and (y) the Consolidated Current Liabilities, in each case, on such date.

“Consolidated Total Indebtedness” means, as of any date of determination, the
sum, without duplication, of (a) the aggregate principal amount of Indebtedness
of the Borrower and the Restricted Subsidiaries outstanding as of such date,
described in clauses (a), (b), (d), (g), (h) and (i) of the definition of
Indebtedness, (b) the aggregate amount of Capitalized Lease Obligations and
Synthetic Lease Obligations of the Borrower and the Restricted Subsidiaries
outstanding as of such date, determined on a consolidated basis, and (c) the
aggregate unreimbursed obligations of the Borrower and each Restricted
Subsidiary as an account party in respect of letters of credit or letters of
guaranty, other than obligations in respect of any letter of credit or letter of
guaranty to the extent such letter of credit or letter of guaranty does not
support Indebtedness. For the avoidance of doubt, it is understood that
obligations (i) under Swap Agreements and Cash Management Obligations and
(ii) owed by Unrestricted Subsidiaries, do not constitute Consolidated Total
Indebtedness.

“Consolidated Working Capital” means, as of the date of determination,
Consolidated Current Assets minus Consolidated Current Liabilities.

“Consolidated Working Capital Adjustment” means, for any period, an amount
(which may be positive or negative) equal to Consolidated Working Capital as of
the beginning of such period, minus the Consolidated Working Capital as of the
end of such period.

“Contaminant” means any waste, pollutant, hazardous substance, toxic substance,
hazardous waste, special waste, petroleum or petroleum-derived substance or
waste, asbestos or polychlorinated biphenyls (“PCBs”), and includes but is not
limited to these terms as defined in Environmental, Health or Safety
Requirements of Law.

 

16



--------------------------------------------------------------------------------

“Contractual Obligation”, as applied to any Person, means any provision of any
equity or debt securities issued by that Person or any indenture, mortgage, deed
of trust, security agreement, pledge agreement, guaranty, contract, undertaking,
agreement or instrument, in any case in writing, to which that Person is a party
or by which it or any of its properties is bound, or to which it or any of its
properties is subject. Without in any way limiting the foregoing, as used with
respect to the Borrower or any of its Subsidiaries, Contractual Obligations
shall include, without limitation, the Existing Senior Note Indenture, the
Senior USD Note Indenture and the Senior Euro Note Indenture and any
instruments, documents or agreements executed or delivered in connection
therewith by which the Borrower or such Restricted Subsidiaries are bound.

“Control Agreement” means, with respect to any deposit account or securities
account maintained by any Loan Party, a control agreement in form and substance
reasonably satisfactory to the Administrative Agent, duly executed and delivered
by such Loan Party and the depositary bank or the securities intermediary, as
the case may be, with which such account is maintained.

“Controlled Group” means the group consisting of (i) any corporation which is a
member of the same controlled group of corporations (within the meaning of
Section 414(b) of the Code) as the Borrower; (ii) a partnership or other trade
or business (whether or not incorporated) which is under common control (within
the meaning of Section 414(c) of the Code) with the Borrower; and (iii) a member
of the same affiliated service group (within the meaning of Section 414(m) of
the Code) as the Borrower, any corporation described in clause (i) above or any
partnership or trade or business described in clause (ii) above.

“Credit Agreement Refinancing Indebtedness” is defined in Section 2.22(a).

“Credit Party” means the Administrative Agent, any Issuing Bank, any Swing Line
Bank or any other Lender.

“Declined Proceeds” is defined in Section 2.04(b)(v).

“Default” means an event described in Article 8 hereof.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or Swing
Line Loans or (iii) pay over to any Credit Party any other amount required to be
paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Credit Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swing Line Loans under this

 

17



--------------------------------------------------------------------------------

Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (d) has become the subject of a Bankruptcy Event, or (e) has become
the subject of a Bail-In Action.

“Deposit Account” is defined in the Collateral Agreement.

“Designated Noncash Consideration” means the fair market value of noncash
consideration received by the Borrower or any of its Restricted Subsidiaries in
connection with an asset sale that is so designated as Designated Noncash
Consideration pursuant to a certificate of an Authorized Officer of the Borrower
delivered to the Administrative Agent setting forth the basis of such valuation,
less the amount of cash and Cash Equivalents received in connection with a
subsequent sale of such Designated Noncash Consideration.

“Disqualified Lenders” means certain banks, financial institutions and other
institutional lenders and any Company Competitor (or Known Affiliates of Company
Competitors) identified in writing to the Arrangers on or prior to January 15,
2018, with such writing posted on the Platform, including that portion of the
Platform that is designated for Public Side Lender Representatives, prior to the
Escrow Date.

“Disqualified Stock” means any Equity Interests which, by their terms (or by the
terms of any security into which they are convertible or for which they are
exchangeable), or upon the happening of any event, (a) mature (excluding any
maturity as the result of an optional redemption by the issuer thereof) or are
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
are redeemable at the option of the holder thereof, in whole or in part, or
require the payment of any cash dividend or any other scheduled payment
constituting a return of capital, in each case at any time on or prior to the
first anniversary of the latest Termination Date (determined as of the date of
issuance thereof), or (b) are convertible into or exchangeable (unless at the
sole option of the issuer thereof) for (i) cash, (ii) debt securities or
(iii) any Equity Interests referred to in (a) above, in each case at any time
prior to the first anniversary of the latest Maturity Date (determined as of the
date of issuance thereof). Notwithstanding the foregoing, any Equity Interests
that would constitute Disqualified Stock solely because holders of the Equity
Interests have the right to require the issuer of such Equity Interests to
repurchase such Equity Interests upon the occurrence of a change of control or
an asset sale will not constitute Disqualified Stock if the terms of such Equity
Interests provide that the issuer may not repurchase or redeem any such Equity
Interests pursuant to such provisions unless such repurchase or redemption is
permitted under the terms of this Agreement.

“Divestiture Process” means the divestments contemplated by Section 6.04(g) of
the Acquisition Agreement (as in effect as of November 15, 2018 after giving
effect to the amendment and restatement on such date), which shall not include
any revenues or other payments under any supply, distribution or licensing
contracts entered into pursuant to Section 6.04(h)(ii) of such Acquisition
Agreement. It is understood and agreed that the Net Proceeds of the Divestiture
Process shall be deemed to (x) include any amount received by or on behalf of
the Borrower or any Restricted Subsidiary pursuant to Section 6.04(g)(iii)(ii)
of the Acquisition Agreement (as in effect as of November 15, 2018 after giving
effect to the amendment and restatement on such date) and (y) without
duplication of the definition of “Net Proceeds”, be net of any payment by the
Borrower or any Restricted Subsidiary pursuant to Section 6.04(g)(iii)(i) of the
Acquisition Agreement (as in effect

 

18



--------------------------------------------------------------------------------

as of November 15, 2018 after giving effect to the amendment and restatement on
such date). If the Divestiture Process should occur and give rise to Net
Proceeds prior to the Closing Date, such Net Proceeds shall be deemed to be
received on the Closing Date and shall be applied in accordance with
Section 2.04(b)(iii) on the Closing Date.

“DOL” means the United States Department of Labor and any Person succeeding to
the functions thereof.

“Dollar” and “$” means dollars in the lawful currency of the United States.

“Dollar Equivalent” means, with respect to any monetary amount in a currency
other than Dollars, at any time for the determination thereof, the amount of
Dollars obtained by converting such foreign currency involved in such
computation into Dollars at the rate of exchange for the purchase of Dollars
with the applicable foreign currency in the London foreign exchange market at or
about 11:00 a.m. London time (or New York time, as applicable) on a particular
day as displayed by ICE Data Services as the “ask price” at approximately 11:00
A.M. (New York time), or as displayed on such other information service which
publishes that rate of exchange from time to time in place of ICE Data Services,
or if such service ceases to be available, the equivalent of such amount in
Dollars as determined by the Administrative Agent using any method of
determination it deems appropriate in its sole discretion

“Domestic Subsidiary” means any Subsidiary of the Borrower that is organized
under the laws of the United States, any state of the United States or the
District of Columbia.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“ECF Percentage” means, as of the date of determination, (a) if the First Lien
Net Leverage Ratio as of the last day of the applicable fiscal year of the
Borrower is greater than 2.75 to 1.00, 50.0%, (b) if the First Lien Net Leverage
Ratio as of the last day of the applicable fiscal year of the Borrower is less
than or equal to 2.75 to 1.00 but greater than 2.25 to 1.00, 25.0% and
(c) otherwise, 0.0%.

“Edgewell” means Edgewell Personal Care Company, a Missouri corporation.

 

19



--------------------------------------------------------------------------------

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.

“Environmental, Health or Safety Requirements of Law” means all applicable
foreign, federal, state and local laws (including common law), rules or
regulations relating to or addressing pollution or protection of the
environment, or protection of worker health or safety, including, but not
limited to, the Comprehensive Environmental Response, Compensation and Liability
Act, 42 U.S.C. § 9601 et seq., the Occupational Safety and Health Act of 1970,
29 U.S.C. § 651 et seq., and the Resource Conservation and Recovery Act of 1976,
42 U.S.C. § 6901 et seq., in each case including any amendments thereto, any
successor statutes, and any regulations promulgated thereunder, and any state or
local equivalent thereof.

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, including (unless the context otherwise requires) any rules
or regulations promulgated thereunder.

“Escrow Account” means the Escrow Account (as defined in the Escrow Agreement).

“Escrow Agreement” means that certain Escrow and Control Agreement, dated as of
the Escrow Date, among the Initial Borrower, JPMorgan, in its capacity as
Administrative Agent hereunder and JPMorgan, as escrow agent and bank.

“Escrow Date” means the date on which the conditions specified in Section 5.01
are satisfied (or waived in accordance with Section 9.03) and the Term Loans are
funded into the Escrow Account.

“Escrow Period” means the period from the funding of the Term Loans on the
Escrow Date through the release of the proceeds of such Term Loans from the
Escrow Account on the Closing Date or the repayment of the Term Loans without
the occurrence of the Closing Date.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Base Rate” means, with respect to any Advance of Eurodollar Rate
Loans for any Interest Period, the LIBO Screen Rate at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period; provided that if the LIBO Screen Rate shall not be available at such
time for such Interest Period (an “Impacted Interest Period”) then the
Eurodollar Base Rate shall be the Interpolated Rate provided, further, that the
Eurodollar Base Rate shall at no time be less than 0.00%.

“Eurodollar Rate” means, with respect to any Advance of Eurodollar Rate Loans
for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1.0%) equal to (i) (a) the Eurodollar Base Rate
for such Interest Period multiplied by (b) the Statutory Reserve Rate plus
(ii) the then Applicable Margin.

 

20



--------------------------------------------------------------------------------

“Eurodollar Rate Loan” means a Loan, or portion thereof, which bears interest at
the Eurodollar Rate.

“Excess Cash Flow” means, for any fiscal year of the Borrower, the excess of
(a) the sum, without duplication, of (i) Consolidated EBITDA for such fiscal
year and (ii) the Consolidated Working Capital Adjustment for such fiscal year
(if positive) and minus (b) the sum, without duplication, of (i) the amount of
any income taxes payable in cash by the Borrower and its Restricted Subsidiaries
with respect to such fiscal year, (ii) Consolidated Interest Expense payable in
cash for such fiscal year, (iii) Consolidated Capital Expenditures made in cash
during such fiscal year except to the extent financed with the proceeds of
Indebtedness, (iv) permanent repayments of Indebtedness (other than repayments
(x) of Revolving Loans, Swing Line Loans and other revolving Indebtedness except
to the extent there is an equivalent permanent reduction of commitments
thereunder or (y) from the proceeds of other Indebtedness made in cash by the
Borrower or any of its Restricted Subsidiaries during such fiscal year), (v) the
Consolidated Working Capital Adjustment for such fiscal year (if negative), (vi)
the sum of, in each case, to the extent paid in cash and added back in the
calculation of Consolidated EBITDA for such fiscal year, all fees, costs,
losses, expenses, charges, proceeds or other amounts identified in clauses
(a)(v), (vi),(vii), (viii), (ix) and (x) of the definition thereof, (vii) except
to the extent funded with the proceeds of Indebtedness, the aggregate amount of
Investments made in cash pursuant to clauses (xv), (xvi) and (xvii) of
Section 7.03(d) during such period and the aggregate amount of Restricted
Payments made in cash pursuant to clauses (i)(B), (i)(C), (i)(D), (i)(E),
(i)(F), (i)(G) and (i)(H) of Section 7.03(h) during such period and (viii) all
other non-cash items increasing Consolidated EBITDA for such fiscal year.

“Exchange Act” means the United States Securities Exchange Act of 1934.

“Excluded Account” means any deposit account or securities account of a Loan
Party of the type described in the definition of “Excluded Accounts” in the
Collateral Agreement.

“Excluded Subsidiary” means (i) any Subsidiary that is not a wholly owned
Subsidiary of the Borrower, (ii) any Foreign Subsidiary, (iii) any Subsidiary
that is a direct or indirect Subsidiary of a Foreign Subsidiary that is a CFC
and (iv) any CFC Holdco, (v) any Subsidiary that is prohibited or restricted by
applicable law, regulation or by any Contractual Obligation existing on the
Escrow Date or on the date such Person becomes a Subsidiary (as long as such
Contractual Obligation was not entered into in contemplation of such Person
becoming a Subsidiary) from providing a Guarantee of the Obligations or if such
Guarantee would require governmental (including regulatory) consent, approval,
license or authorization unless such consent, approval, license or authorization
has been received, (vi) any Subsidiary that is a not-for-profit organization,
(vii) any Unrestricted Subsidiary, (viii) any Restricted Subsidiary that is an
Immaterial Subsidiary (unless the Borrower otherwise elects), and (ix) any other
Restricted Subsidiary with respect to which, in the reasonable judgment of the
Administrative Agent (confirmed in writing by notice to the Borrower), the cost
or other consequences of becoming a Subsidiary Guarantor shall be excessive in
view of the benefits to be obtained by the Lenders therefrom.

 

21



--------------------------------------------------------------------------------

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Party’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder (determined after giving effect to Section 30 of the
Collateral Agreement and any other “keepwell, support or other agreement” for
the benefit of such Loan Party and any and all guarantees of such Loan Party’s
Swap Obligations by other Loan Parties) at the time the Guaranty of such Loan
Party, or a grant by such Loan Party of a security interest, becomes effective
with respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guaranty or security interest is or becomes excluded in accordance with the
first sentence of this definition.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment resulting from a
demand made by Borrower (or the Administrative Agent upon consultation with, or
otherwise at the direction of, the Borrower) under Section 2.19) or (ii) such
Lender changes its lending office, except in each case to the extent that,
pursuant to Section 4.05, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 4.05(g) and
(d) any U.S. federal withholding Taxes imposed under FATCA.

“Existing Credit Agreement” means that certain Credit Agreement, dated as of
June 30, 2015 (as amended by Incremental Term Loan Amendment No. 1 dated as of
May 24, 2016, Amendment No. 2 to Credit Agreement dated as of July 8, 2016,
Refinancing Amendment No. 1 dated as of March 16, 2017 and as further amended,
restated, amended and restated, supplemented, extended, refinanced or otherwise
modified from time to time) among the Borrower, the lenders from time to time
party thereto and JPMorgan, as administrative agent and collateral agent.

“Existing Letters of Credit” means (x) the letters of credit set forth on
Schedule 3.01 and (y) each letter of credit issued under the Existing Credit
Agreement following the Escrow Date and outstanding on the Closing Date. It is
understood and agreed that the Borrower shall provide notice to the
Administrative Agent on the Closing Date of the existence of the Existing
Letters of Credit described in clause (y) in the preceding sentence (if any)
together with all the information regarding such Existing Letters of Credit that
would have been provided in Schedule 3.01 had such letters of credit been
outstanding on the Escrow Date, and the Administrative Agent shall in turn
notify the Lenders of the existence of such Existing Letters of Credit.

 

22



--------------------------------------------------------------------------------

“Existing Senior Note Indenture” means that certain Note Indenture dated as of
June 1, 2015, as amended and supplemented from time to time, among the Borrower,
the guarantors from time to time party thereto and the “Trustee” referred to
therein, under which the Borrower has issued senior unsecured notes in an
original aggregate principal amount of $600,000,000 (the “Existing Senior
Notes”).

“Existing Senior Notes” is defined in the definition of “Existing Senior Note
Indenture” above.

“Extended Revolving Loans” is defined in the definition of “Extension Permitted
Amendments.”

“Extended Revolving Lender” is defined in Section 2.20(a).

“Extended Term Loans” is defined in the definition of “Extension Permitted
Amendments.”

“Extending Term Lender” is defined in Section 2.20(a).

“Extension Agreement” means an Extension Agreement, in form and substance
reasonably satisfactory to the Administrative Agent, among the Loan Parties, the
Administrative Agent and one or more Extending Term Lenders, effecting an
Extension Permitted Amendment and such other amendments hereto and to the other
Loan Documents as are contemplated by Section 2.20.

“Extension Offer” is defined in Section 2.20(a).

“Extension Permitted Amendment” means each of (i) an amendment to this Agreement
and the other Loan Documents, effected in connection with an Extension Offer
pursuant to Section 2.20, providing for an extension of the Term Loan A Maturity
Date or the Term Loan B Maturity Date applicable to the applicable Extending
Term Lenders’ Term A Loans or Term B Loans, as the case may be, of the
applicable Extension Request Class (any such Term A Loans or Term B loans with
an extended Term Loan A Maturity Date or the Term Loan B Maturity Date, as
applicable, being referred to as the “Extended Term Loans”) and, in connection
therewith, (a) an increase or decrease in the rate of interest accruing on such
Extended Term Loans, (b) a modification of the scheduled amortization applicable
to such Extended Term Loans, provided that the Weighted Average Life to Maturity
of such Extended Term Loans shall be no shorter than the remaining Weighted
Average Life to Maturity (determined at the time of such Extension Offer) of the
Term Loans of the applicable Extension Request Class, (c) a modification of
voluntary or mandatory prepayments applicable thereto (including prepayment
premiums and other restrictions thereon), provided that such requirements may
provide that such Extended Term Loans may participate in any mandatory
prepayments on a pro rata basis (or on a basis that is less than a pro rata
basis) with the Term Loans of the applicable Extension Request Class, but may
not provide for mandatory prepayment requirements that are more favorable than
those applicable to the Term A Loans or Term B Loans, as applicable, of the
applicable Extension Request Class, (d) an increase in the fees payable to, or
the inclusion of new fees to be payable to, the Extending Term Lenders in
respect of such Extension Offer or their Extended Term Loans and/or (e) an
addition of any affirmative or negative covenants applicable to the Borrower and
its Restricted Subsidiaries, provided that any such additional covenant

 

23



--------------------------------------------------------------------------------

with which the Borrower and its Restricted Subsidiaries shall be required to
comply prior to the latest Term Loan A Maturity Date or the Term Loan B Maturity
Date, as applicable, in effect immediately prior to such Extension Permitted
Amendment for the benefit of the Extending Term Lenders providing such Extended
Term Loans shall also be for the benefit of all other Lenders and (ii) an
amendment to this Agreement and the other Loan Documents, effected in connection
with an Extension Offer pursuant to Section 2.20, providing for an extension of
the Revolving Loan Termination Date applicable to the Extending Revolving
Lenders’ Revolving Loans of the applicable Extension Request Class (any such
Revolving Loans with an extended Revolving Loan Maturity Date being referred to
as the “Extended Revolving Loans”) and, in connection therewith, (a) an increase
or decrease in the rate of interest accruing on such Extended Revolving Loans,
(b) an increase in the fees payable to, or the inclusion of new fees to be
payable to, the Extending Revolving Lenders in respect of such Extension Offer
or their Extended Revolving Loans and/or (c) an addition of any affirmative or
negative covenants applicable to the Borrower and its Restricted Subsidiaries,
provided that any such additional covenant with which the Borrower and its
Restricted Subsidiaries shall be required to comply prior to the latest
Revolving Loan Termination Date in effect immediately prior to such Extension
Permitted Amendment for the benefit of the Extending Revolving Lenders providing
such Extended Revolving Loans shall also be for the benefit of all other
Lenders.

“Extension Request Class” is defined in Section 2.20(a).

“FATCA” means Sections 1471 through 1474 of the Code, as of the Escrow Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreement entered into pursuant to
Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate, provided that if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

“Fee Letter” means that certain Amended and Restated Facilities Fee Letter dated
as of February 7, 2018 by and among the Borrower, the Arrangers and the Initial
Lenders.

“Financial Statements” means the annual or quarterly financial statements of the
Borrower delivered pursuant to pursuant to Section 7.01(a)(i) and (ii), as
applicable.

“First Lien Net Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated First Lien Indebtedness as of such date minus cash and
Cash Equivalents of the Borrower and the Restricted Subsidiaries to the extent
not designated as restricted on the consolidated balance sheet of the Borrower
and the Restricted Subsidiaries in accordance with GAAP (but including, in any
event cash and Cash Equivalents restricted in favor of the Administrative Agent
on behalf of the Credit Parties) up to an aggregate amount of $200,000,000 to
(b) Consolidated EBITDA for the period of four consecutive fiscal quarters of
the Borrower most recently ended on or prior to such date.

 

24



--------------------------------------------------------------------------------

“Floating Rate Loan” means a Loan, or portion thereof, which bears interest by
reference to the Alternate Base Rate.

“Flood Insurance Laws” means, collectively, (i) National Flood Insurance Reform
Act of 1994 (which comprehensively revised the National Flood Insurance Act of
1968 and the Flood Disaster Protection Act of 1973) as now or hereafter in
effect or any successor statute thereto, (ii) the Flood Insurance Reform Act of
2004 as now or hereafter in effect or any successor statute thereto and
(iii) the Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter
in effect or any successor statute thereto.

“Foreign Competition Laws” means competition and foreign investment laws and
regulations of any jurisdiction outside the United States.

“Foreign Employee Benefit Plan” means any employee benefit plan as defined in
Section 3(3) of ERISA which is maintained or contributed to for the benefit of
the employees of the Borrower or any member of the Controlled Group, but which
is not covered by ERISA pursuant to Section 4(b)(4) of ERISA.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Mandatory Prepayment Event” is defined in Section 2.04(b)(vii).

“Foreign Pension Plan” means any employee pension benefit plan (as defined in
Section 3(2) of ERISA) which (i) is maintained or contributed to for the benefit
of employees of the Borrower or any other member of the Controlled Group,
(ii) is not covered by ERISA pursuant to Section 4(b)(4) thereof and (iii) under
applicable local law, is required to be funded through a trust or other funding
vehicle.

“Foreign Subsidiary” means any Subsidiary of the Borrower, other than a Domestic
Subsidiary.

“GAAP” means generally accepted accounting principles in the United States of
America, applied in accordance with the consistency requirements thereof.

“Governmental Acts” is defined in Section 3.10(a) hereof.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of

 

25



--------------------------------------------------------------------------------

assuring the owner of such Indebtedness or other obligation of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other obligation or (d) as an
account party in respect of any letter of credit or letter of guaranty issued to
support such Indebtedness or other obligation; provided that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business. The amount, as of any date of determination, of any
Guarantee shall be the principal amount outstanding on such date of Indebtedness
or other obligation guaranteed thereby (or, in the case of (i) any Guarantee the
terms of which limit the monetary exposure of the guarantor or (ii) any
Guarantee of an obligation that does not have a principal amount, the maximum
monetary exposure as of such date of the guarantor under such Guarantee (as
determined, in the case of clause (i), pursuant to such terms or, in the case of
clause (ii), reasonably and in good faith by the chief financial officer of the
Borrower)).

“Hedge Bank” means any Person that is the Administrative Agent, a Lender or any
affiliate thereof as of the date of this Agreement (in the case of a Swap
Agreement entered into on or before the date of this Agreement) or as of the
date of entering into such Swap Agreement.

“Hedging Agreements” means Swap Agreements permitted under Section 7.03(m) that
are entered into by the Borrower or any Restricted Subsidiary and any Hedge
Bank.

“Hedging Obligations” means any and all obligations of the Borrower or any
Restricted Subsidiary, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Hedging Agreements.

“Historical Information” means (i) (A) audited consolidated balance sheets of
the Borrower as at the end of each of the two fiscal years immediately
preceding, and ended more than 90 days prior to, the Closing Date, and related
statements of earnings and comprehensive income (loss), shareholders’ equity and
cash flows of the Borrower and accompanying notes to such financial statements
for each of the three fiscal years immediately preceding, and ended more than 90
days prior to, the Closing Date and (B) audited combined carve-out balance
sheets of the Acquired Business as at the end of each of the two fiscal years
immediately preceding, and ended more than 90 days prior to, the Closing Date,
and related statements of income, comprehensive income, shareholders’ equity and
cash flows of the Acquired Business and accompanying notes to such financial
statements for each of the three fiscal years immediately preceding, and ended
more than 90 days prior to, the Closing Date; (ii) (A) an unaudited consolidated
balance sheet of the Borrower as at the end of, and related statements of
earnings and comprehensive income (loss), and cash flows of the Borrower and
accompanying notes to such financial statements for, each fiscal quarter (and
the corresponding quarter in the prior fiscal year), other than the fourth
quarter of the Borrower’s fiscal year, subsequent to the date of the most recent
audited financial statements of the Borrower and ended more than 40 days prior
to the Closing Date which financial statements under this clause (ii)(A) shall
have been prepared in accordance with U.S. GAAP and Regulation S-X, and (B) an
unaudited combined carve-out balance sheet of the Acquired Business as at the
end of, and related statements of income and comprehensive income, and cash
flows of the Acquired Business and accompanying notes to such financial
statements for, each fiscal quarter (and the corresponding quarter in the prior
fiscal year), other than the fourth quarter of the fiscal year of the Acquired
Business, subsequent to the date of the most recent audited financial statements
of the Acquired Business and ended more than 40 days prior to the Closing Date
which financial statements in the case of this clause (ii)(B) shall have been
prepared in accordance with U.S. GAAP and Regulation S-X.

 

26



--------------------------------------------------------------------------------

“Immaterial Subsidiary” means, at any date of determination, any Restricted
Subsidiary that, at the last day of the most recently ended fiscal quarter of
the Borrower for which financial statements have theretofore been most recently
delivered pursuant to Section 7.01(a) (or, prior to the first delivery pursuant
to Section 7.01(a), Section 5.02(d)(i)) accounted for less than (x) 2.5% of
Consolidated Assets at such date and (y) less than 2.5% of the consolidated
revenues of the Borrower and its Restricted Subsidiaries for the most recent
four fiscal quarter period ending on or prior to such date; provided that,
notwithstanding the above, “Immaterial Subsidiary” shall exclude any of the
Borrower’s Restricted Subsidiaries designated in writing to the Administrative
Agent, by a responsible officer of the Borrower (which the Borrower shall be
required to designate (and hereby undertakes to designate) to the extent
necessary to ensure that Immaterial Subsidiaries, in the aggregate, accounted
for, at the last day of any fiscal quarter of the Borrower for which financial
statements have theretofore been most recently delivered pursuant to
Section 7.01(a) (or, prior to the first delivery pursuant to Section 7.01(a),
Section 5.02(d)(i)) less than 10.0% of Consolidated Assets at such date and less
than 10.0% of consolidated revenues of the Borrower and its Restricted
Subsidiaries for the four fiscal quarter period ending on such date.

“Impacted Interest Period” is defined in the definition of “Eurodollar Base
Rate.”

“Increasing Lender” is defined in Section 2.05(b).

“Increasing Lender Supplement” is defined in Section 2.05(b).

“Incremental Lender” means a Lender with an Incremental Term Commitment or an
outstanding Incremental Term Loan.

“Incremental Term Commitment” means, with respect to any Lender, the commitment,
if any, of such Lender, established pursuant an Incremental Term Loan Amendment
and Section 2.05(b), to make Incremental Term Loans hereunder, expressed as an
amount representing the maximum principal amount of the Incremental Term Loans
to be made by such Lender.

“Incremental Term Loan” means a Loan made by an Incremental Term Lender to the
Borrower pursuant to Section 2.05(b).

“Incremental Term Loan Amendment” is defined in Section 2.05(b).

“Incremental Term Maturity Date” means, with respect to Incremental Term Loans,
the scheduled date on which such Incremental Term Loans shall become due and
payable in full hereunder, as specified in the applicable Incremental Term Loan
Amendment.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person (excluding trade accounts payable incurred in the ordinary course of
business), (d) all obligations of such Person in respect of the deferred
purchase price of property or services

 

27



--------------------------------------------------------------------------------

(excluding (i) current accounts payable incurred in the ordinary course of
business, (ii) deferred compensation payable to directors, officers or employees
of the Borrower or any Restricted Subsidiary and (iii) any purchase price
adjustment or earnout incurred in connection with an acquisition, except to the
extent that the amount payable pursuant to such purchase price adjustment or
earnout is, or becomes, reasonably determinable), (e) all Capitalized Lease
Obligations and Synthetic Lease Obligations of such Person, (f) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (g) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances, (h) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed by such Person (but only to the extent of the
lesser of (x) the amount of such Indebtedness and (y) the fair market value of
such property, if such Indebtedness has not been assumed by such Person), and
(i) all Guarantees by such Person of Indebtedness of others. The Indebtedness of
any Person shall include the Indebtedness of any other Person (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor by contract, as a matter of law or otherwise as a result of
such Person’s ownership interest in or other relationship with such other
Person, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor.

“Indemnified Matters” is defined in Section 10.07(b) hereof.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitees” is defined in Section 10.07(b) hereof.

“Information” is defined in Section 13.04.

“Initial Borrower” means Energizer Gamma Acquisition, Inc., a Missouri
corporation.

“Initial Lender” means each of JPMorgan, Barclays Bank PLC, Bank of America,
N.A., Citibank, N.A., MUFG Bank, Ltd., Standard Chartered Bank, Toronto-Dominion
Bank, New York Branch and TD Bank, N.A.

“Intangible Assets” means the aggregate amount, for the Borrower and its
Restricted Subsidiaries on a consolidated basis, of all assets classified as
intangible assets under GAAP, including, without limitation, customer lists,
acquired technology, goodwill, computer software, trademarks, patents,
copyrights, organization expenses, franchises, licenses, trade names, brand
names, mailing lists, catalogs, unamortized debt discount and capitalized
research and development costs.

“Intellectual Property” is defined in the Collateral Agreement.

“Interest Period” means, with respect to a Eurodollar Rate Loan, a period of one
(1), two (2), three (3) or six (6) months or, to the extent available to all of
the Lenders and agreed to between the Borrower and the Administrative Agent
(acting on the instructions of all of the Lenders), twelve (12) months,
commencing on a Business Day selected by the Borrower on which such an Advance

 

28



--------------------------------------------------------------------------------

comprised of Eurodollar Rate Loans is made to Borrower pursuant to this
Agreement. Such Interest Period shall end on (but exclude) the day which
corresponds numerically to such date one, two, three or six months (or twelve
months) thereafter; provided, however, that if there is no such numerically
corresponding day in such next, second, third, sixth (or twelfth) succeeding
month, such Interest Period shall end on the last Business Day of such next,
second, third, sixth (or twelfth) succeeding month; provided, further that
during the Escrow Period, the Interest Period for the Term Loans borrowed on the
Escrow Date as Eurodollar Loans shall be deemed to be (1) month, unless the
Borrower and the Administrative Agent agree to a shorter interest period, and
such interest period is available to all applicable Lenders.

If an Interest Period would otherwise end on a day which is not a Business Day,
such Interest Period shall end on the next succeeding Business Day, provided,
however, that if said next succeeding Business Day falls in a new calendar
month, such Interest Period shall end on the immediately preceding Business Day.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available) that is shorter than
the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which that LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.

“Investment” means, with respect to any Person, (i) any purchase or other
acquisition by that Person of any Indebtedness, Equity Interests or other
securities, or of a beneficial interest in any Indebtedness, Equity Interests or
other securities, issued by any other Person, (ii) any purchase by that Person
of all or substantially all of the assets of a business conducted by another
Person, and (iii) any loan, advance (other than deposits with financial
institutions available for withdrawal on demand, prepaid expenses, accounts
receivable, advances to employees and similar items made or incurred in the
ordinary course of business) or capital contribution by that Person to any other
Person, including all Indebtedness to such Person arising from a sale of
property by such Person other than in the ordinary course of its business.

“IP Security Agreement” is defined in the Collateral Agreement.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank(s)” means (i) each of JPMorgan, Barclays Bank PLC, Bank of
America, N.A., Citibank, N.A., MUFG Bank, Ltd. And TD Bank, N.A., in their
respective capacities as an issuer of Letters of Credit pursuant to Section 3.01
hereunder with respect to each Letter of Credit issued or deemed issued by it
upon the Borrower’s request and (ii) any other Lender reasonably acceptable to
the Administrative Agent in consultation with the Borrower, in such Lender’s
separate capacity as an issuer of Letters of Credit pursuant to Section 3.01
hereunder with respect to any and all Letters of Credit issued by such Lender in
its sole discretion upon the Borrower’s request.

“JPMorgan” means JPMorgan Chase Bank, N.A., in its individual capacity, and its
successors.

 

29



--------------------------------------------------------------------------------

“Junior Lien Intercreditor Agreement” means an intercreditor agreement in form
and substance reasonably satisfactory to the Administrative Agent between the
Administrative Agent and one or more collateral agents or representatives for
the holders of Indebtedness that is secured by a Lien on the Collateral ranking
junior to the Liens of the Loan Documents.

“Known Affiliates” of any Person means, as to such Person (the “Specified
Person”), known affiliates clearly identifiable solely by the similarity of
name, but excluding any affiliate that is a bona fide debt fund or investment
vehicle that is primarily engaged in, or that advises funds or other investment
vehicles that are engaged in, making, purchasing, holding or otherwise investing
in commercial loans, bonds or similar extensions of credit or securities in the
ordinary course and with respect to which such Specified Person does not,
directly or indirectly, possess the power to direct or cause the direction of
the investment policies of such entity.

“L/C Documents” is defined in Section 3.04 hereof.

“L/C Draft” means a draft drawn on an Issuing Bank pursuant to a Letter of
Credit.

“L/C Interest” is defined in Section 3.06 hereof.

“L/C Obligations” means, without duplication, an amount equal to the sum of
(i) the aggregate of the amount then available for drawing under each of the
Letters of Credit, (ii) the face amount of all outstanding L/C Drafts
corresponding to the Letters of Credit, which L/C Drafts have been accepted by
an Issuing Bank, (iii) the aggregate outstanding amount of all Reimbursement
Obligations at such time and (iv) the aggregate face amount of all Letters of
Credit requested by the Borrower but not yet issued (unless the request for an
unissued Letter of Credit has been denied). The L/C Obligations of any Lender at
any time shall be its Pro Rata Share of the total L/C Obligations at such time.

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

“Lenders” means the lending institutions listed on the signature pages of this
Agreement or any Increasing Lender Supplement or Augmenting Lender Supplement
and, as the context requires, any Issuing Bank, and their respective successors
and assigns.

“Lending Installation” means, with respect to a Lender or the Administrative
Agent, any office, branch, subsidiary or affiliate of such Lender or the
Administrative Agent.

“Letter of Credit” means (i) the standby letters of credit to be issued by an
Issuing Bank pursuant to Section 3.01 hereof and (ii) the Existing Letters of
Credit.

“Letter of Credit Fronting Sublimit” means, for each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit hereunder. The
initial amount of each Issuing Bank’s Letter of Credit Fronting Sublimit is set
forth on Schedule 2.01, or if an Issuing Bank has entered into an Assignment and
Assumption or has otherwise assumed a Letter of Credit Commitment after the
Escrow Date, the amount set forth for such Issuing Bank as its Letter of Credit
Fronting Sublimit in the Register maintained by the Administrative Agent. The
Letter of Credit Fronting Sublimit of an Issuing Bank may be modified from time
to time by agreement between such Issuing Bank and, prior to the Closing Date,
the Initial Borrower, and after the Closing Date, the Borrower, and notified to
the Administrative Agent.

 

30



--------------------------------------------------------------------------------

“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$35,000,000 and (b) the Aggregate Revolving Loan Commitment.

“LIBO Screen Rate” means, for any day and time, with respect to any Advance of
Eurodollar Rate Loans for any Interest Period, the London interbank offered rate
as administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for U.S. Dollars for a period equal in
length to such Interest Period as displayed on such day and time on pages
LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in the
event such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent in its reasonable discretion);
provided that if the LIBO Screen Rate as so determined would be less than zero,
such rate shall be deemed to zero for the purposes of this Agreement.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, charge, security interest or other encumbrance in, on or
of such asset, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset and (c) in the case of securities, any purchase option,
call or similar right of a third party with respect to such securities.

“Limited Condition Acquisition” means any Permitted Acquisition which the
Borrower or one or more of its Subsidiaries has contractually committed to
consummate, the terms of which do not condition the Borrower’s or such
Subsidiary’s, as applicable, obligation to close such Permitted Acquisition on
the availability of third-party financing.

“Loan(s)” means, with respect to a Lender, such Lender’s portion of any Advance
made pursuant to Section 2.01 hereof, and in the case of the Swing Line Bank,
any Swing Line Loan made pursuant to Section 2.02 hereof, and collectively, all
Revolving Loans, Term A Loans, Term B Loans and Swing Line Loans, whether made
or continued as or converted to Floating Rate Loans or Eurodollar Rate Loans.

“Loan Documents” means this Agreement, including the schedules and exhibits
hereto, the Collateral Agreement, the other Collateral Documents, any Assignment
and Assumption, the Escrow Agreement, any Increasing Lender Supplement, any
Augmenting Lender Supplement, any Incremental Term Loan Amendment, any
promissory notes issued pursuant to Section 2.12, the L/C Documents and all
other documents, instruments and agreements executed in connection therewith or
contemplated thereby, as the same may be amended, restated, supplemented or
otherwise modified and in effect from time to time.

“Loan Parties” means, collectively, the Borrower and the Subsidiary Guarantors.

“Majority in Interest” when used in reference to Lenders of any Class, means, at
any time, Lenders holding outstanding Loans of such Class representing more than
50.0% of all Loans of such Class outstanding at such time.

 

31



--------------------------------------------------------------------------------

“Margin Stock” means margin stock within the meaning of Regulations T, U and X,
as applicable.

“Material Acquisitions” means an acquisition or similar investment where the
aggregate consideration therefor (including Debt assumed by the transferee in
connection therewith, all obligations in respect of deferred purchase price
(including obligations under any purchase price adjustment but excluding earnout
or similar payments) and all other consideration payable in connection
therewith) exceeds $150,000,000.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties or financial condition
of the Borrower and its Restricted Subsidiaries taken as a whole; (b) a material
impairment of the rights and remedies of the Administrative Agent, the Issuing
Banks or any Lender under the Loan Documents, or of the ability of the Loan
Parties to perform their Obligations under the Loan Documents; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document to which it is a party.

“Material Disposition” means a Disposition where the aggregate consideration
therefor (including Debt assumed by the transferee in connection therewith, all
obligations in respect of deferred purchase price (including obligations under
any purchase price adjustment but excluding earnout or similar payments) and all
other consideration payable in connection therewith) exceeds $150,000,000.

“Material Indebtedness” means Indebtedness (other than the Loans and Guarantees
under the Loan Documents), or obligations in respect of one or more Swap
Agreements, of any one or more of the Borrower and its Restricted Subsidiaries
in an aggregate principal amount exceeding $50,000,000. For purposes of
determining Material Indebtedness, the “principal amount” of the obligations of
the Borrower or any Restricted Subsidiary in respect of any Swap Agreement at
any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that the Borrower or such Restricted Subsidiary would be required to
pay if such Swap Agreement were terminated at such time.

“Material Subsidiary” means each Subsidiary that is not an Immaterial
Subsidiary.

“Maturity Date” means (i) with respect to the Term A Loans, the Term Loan A
Maturity Date, (ii) with respect to the Term B Loans, the Term Loan B Maturity
Date and (iii) with respect to the Revolving Loans, the Revolving Loan
Termination Date.

“Maximum Rate” is defined in Section 10.15.

“MFN Provision” is defined in Section 2.05(b)(iii)(A).

“MNPI” means material information concerning the Borrower, any Subsidiary or any
Affiliate of any of the foregoing or their securities that has not been
disseminated in a manner making it available to investors generally, within the
meaning of Regulation FD under the Securities Act and the Exchange Act. For
purposes of this definition, “material information” means information concerning
the Borrower, the Subsidiaries or any Affiliate of any of the foregoing, or any
of their securities, that would reasonably be expected to be material for
purposes of the United States federal and state securities laws.

 

32



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc., and any successor to its rating
agency business.

“Mortgage” means a mortgage, deed of trust, assignment of leases and rents or
other security document granting a Lien on any Mortgaged Property to secure the
Secured Obligations. Each Mortgage shall be in form and substance reasonably
satisfactory to the Administrative Agent.

“Mortgaged Property” means each parcel of real property located in the United
States of America owned in fee by a Loan Party, and the improvements thereto,
that (together with such improvements) has a fair market value of $20,000,000 or
more (a) on the Closing Date, for any real property owned as of the Closing
Date, (b) as of the date of acquisition thereof, for any real property acquired
by any Loan Party after the Closing Date or (c) as of the date such Subsidiary
becomes a Loan Party, with respect to real property owned by a Subsidiary that
becomes a Loan Party after the Closing Date.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA which is, or within the immediately preceding six
(6) years was, contributed to by either the Borrower or any member of the
Controlled Group.

“Net Proceeds” means, with respect to any event, (a) the cash (which term, for
purposes of this definition, shall include Cash Equivalents) proceeds
(including, in the case of any casualty, condemnation or similar proceeding,
insurance, condemnation or similar proceeds) received in respect of such event,
including any cash received in respect of any noncash proceeds, but only as and
when received, net of (b) the sum, without duplication, of (i) all actual fees
and out-of-pocket expenses paid in connection with such event by the Borrower
and its Restricted Subsidiaries to Persons that are not Affiliates of the
Borrower or any Restricted Subsidiary, (ii) in the case of a sale, transfer,
lease or other disposition (including pursuant to a Sale-Leaseback Transaction
or a casualty or a condemnation or similar proceeding) of an asset, the amount
of all payments required to be made by the Borrower and its Restricted
Subsidiaries as a result of such event to repay Indebtedness secured by such
asset on a basis prior to the Liens, if any, on such assets securing the Secured
Obligations and (iii) the amount of all taxes paid (or reasonably estimated to
be payable) by the Borrower and its Restricted Subsidiaries, and the amount of
any reserves established by the Borrower and its Restricted Subsidiaries in
accordance with GAAP to fund purchase price adjustment, indemnification and
similar contingent liabilities (other than any earnout obligations) reasonably
estimated to be payable and that are directly attributable to the occurrence of
such event (as determined reasonably and in good faith by the chief financial
officer of the Borrower). For purposes of this definition, in the event any
contingent liability reserve established with respect to any event as described
in clause (b)(iii) above shall be reduced, the amount of such reduction shall,
except to the extent such reduction is made as a result of a payment having been
made in respect of the contingent liabilities with respect to which such reserve
has been established, be deemed to be received, on the date of such reduction,
of cash proceeds in respect of such event.

“Non-Consenting Lender” is defined in Section 9.03(e).

 

33



--------------------------------------------------------------------------------

“Non-ERISA Commitments” means:

(i) each pension, medical, dental, life, accident insurance, disability, group
insurance, sick leave, profit sharing, deferred compensation, bonus, stock
option, stock purchase, retirement, savings, severance, stock ownership,
performance, incentive, hospitalization or other insurance, or other welfare,
benefit or fringe benefit plan, policy, trust, understanding or arrangement of
any kind; and

(ii) each employee collective bargaining agreement and each agreement,
understanding or arrangement of any kind, with or for the benefit of any present
or prior officer, director, employee or consultant (including, without
limitation, each employment, compensation, deferred compensation, severance or
consulting agreement or arrangement and any agreement or arrangement associated
with a change in ownership of the Borrower or any member of the Controlled
Group);

to which the Borrower or any member of the Controlled Group is a party or with
respect to which the Borrower or any member of the Controlled Group is or will
be required to make any payment other than any Plans.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates as so determined be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

“Obligations” means all Loans, L/C Obligations, advances, debts, liabilities,
obligations, covenants and duties owing by the Borrower or any of its Restricted
Subsidiaries to the Administrative Agent, any Lender, the Swing Line Bank, the
Arrangers, any Affiliate of the Administrative Agent or any Lender, the Issuing
Banks or any Indemnitee, of any kind or nature, present or future, arising under
this Agreement, the L/C Documents or any other Loan Document (other than
Excluded Swap Obligations, but solely with respect to any Loan Party as to which
such Swap Obligation is an Excluded Swap Obligation), whether or not evidenced
by any note, guaranty or other instrument, whether or not for the payment of
money, whether arising by reason of an extension of credit, loan, guaranty,
indemnification, or in any other manner, whether direct or indirect (including
those acquired by assignment), absolute or contingent, due or to become due, now
existing or hereafter arising and however acquired. The term includes, without
limitation, all interest, charges, expenses, fees, reasonable attorneys’ fees
and disbursements, reasonable paralegals’ fees (and, after the occurrence and
during the continuance of a Default, all attorney’s fees and disbursements and
paralegals’ fees, whether or not reasonable), and any other sum chargeable to
the Borrower or any of its Restricted Subsidiaries under this Agreement or any
other Loan Document.

“Odin Acquisition Agreement” means that certain Acquisition Agreement, dated as
of November 15, 2018, between the Borrower and Spectrum Brands Holdings, Inc.

 

34



--------------------------------------------------------------------------------

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Permitted Refinancing Debt” is defined in Section 2.22(a).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, or from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than pursuant to
an assignment resulting from a demand made by the Borrower (or the
Administrative Agent upon consultation with, or otherwise at the direction of,
the Borrower) under Section 2.19).

“Outside Date” is defined in Section 2.04(c).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.

“Pari Passu Intercreditor Agreement” means an intercreditor agreement in form
and substance reasonably satisfactory to the Administrative Agent between the
Administrative Agent and one or more collateral agents or representatives for
the holders of other Indebtedness that is secured by a Lien on the Collateral
that is intended to rank pari passu with the Liens of the Loan Documents.

“Participant” is defined in Section 13.02(a) hereof.

“Participant Register” is defined in Section 13.02(b).

“PATRIOT Act” is defined in Article 16.

“Payment Date” means the last Business Day of each March, June, September and
December.

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“PCAOB” is defined in the definition of “Historical Information”.

“PCB” is defined in the definition of “Contaminant.”

“Perfection Certificate” means a certificate in the form of Exhibit H or any
other form approved by the Administrative Agent.

 

35



--------------------------------------------------------------------------------

“Permitted Acquisition” means the purchase or other acquisition by the Borrower
or any Restricted Subsidiary of Equity Interests in, or all or substantially all
the assets of (or all or substantially all the assets constituting a business
unit, division, product line or line of business of), any Person if (a) in the
case of any purchase or other acquisition of Equity Interests in a Person, such
Person will be, upon the consummation of such acquisition a Restricted
Subsidiary, in each case including as a result of a merger or consolidation
between any Subsidiary and such Person and such Subsidiary and its Subsidiaries
will comply (to the extent required under the Collateral and Guarantee
Requirement) with the requirements of Section 7.02(k), or (b) in the case of any
purchase or other acquisition of other assets, such assets will be owned by the
Borrower or a Restricted Subsidiary and become Collateral (to the extent
required by the Collateral and Guarantee Requirement); provided that (i) no
Default exists or would result therefrom (or in the case of a Limited Condition
Acquisition, no Default exists as of the date the definitive acquisition
agreements for such Limited Condition Acquisition are entered into) and (ii) the
Investment effected thereby is permitted under Section 7.03(d)(iii).

“Permitted Business” means any business that is reasonably similar, ancillary,
complementary or related to, or a reasonable extension, development or expansion
of, the businesses in which the Borrower and its Restricted Subsidiaries are
engaged in on the Closing Date.

“Permitted Debt” means Indebtedness of the Borrower or a Restricted Subsidiary
(including any Guarantee thereof by a Loan Party) so long as (i) no portion of
such Indebtedness has a scheduled maturity prior to the final Maturity Date of
any Loan or a weighted average life to maturity shorter than the Term B Loans,
(ii) except as contemplated by the final proviso to Section 7.03(a)(xii), no
Subsidiary of the Borrower that is not a Loan Party is an obligor in respect of
such Indebtedness and (iii) the terms and conditions of such Indebtedness (other
than interest rates, fees and call protection) are not, taken as a whole, more
restrictive than the terms of this Agreement (as determined in good faith by the
Borrower).

“Permitted Encumbrances” means:

(i) Liens imposed by law for Taxes (x) that are not yet delinquent or (y) the
validity or amount of which is being contested in good faith by appropriate
proceedings and for which the Borrower or the applicable Restricted Subsidiary
has set aside on its books reserves with respect thereto to the extent required
by GAAP;

(ii) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law (other than any Lien imposed pursuant to
Section 430(k) of the Code or Section 303(k) of ERISA or a violation of
Section 436 of the Code), arising in the ordinary course of business and
securing obligations that are not overdue by more than thirty (30) days or are
being contested in compliance with Section 7.03(d);

(iii) pledges and deposits made (a) in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations and (b) in respect of letters of credit, bank
guarantees or similar instruments issued for the account of the Borrower or any
Restricted Subsidiary in the ordinary course of business supporting obligations
of the type set forth in clause (i) above;

 

36



--------------------------------------------------------------------------------

(iv) pledges and deposits made to secure the performance of bids, trade
contracts (other than Indebtedness for borrowed money), leases (other than
Capitalized Lease Obligations), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business;

(v) judgment liens in respect of judgments that do not constitute a Default
under Section 8.01(g);

(vi) easements, zoning restrictions, rights-of-way, site plan agreements,
development agreements, operating agreements, cross-easement agreements,
reciprocal easement agreements and encumbrances, applicable laws and municipal
ordinances, building codes, covenants, conditions, rights, waivers,
reservations, restrictions, encroachments, agreements and other similar matters
of fact or record and matters that would be disclosed by a survey or inspection
of any real property and exceptions to title on real property that do not secure
any monetary obligations and do not materially detract from the value of the
affected property or materially interfere with the ordinary conduct of business
of the Borrower or any Restricted Subsidiary or the ordinary operation of such
real property;

(vii) customary rights of setoff upon deposits of cash in favor of banks and
other depository institutions and Liens of a collecting bank arising under the
UCC in respect of payment items in the course of collection;

(viii) Liens arising from precautionary UCC financing statement filings (or
similar filings under applicable law) regarding operating leases or
consignments;

(ix) Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor, or a licensee, lessee or sublicensee or sublessee, in
the property subject to any lease (other than Capitalized Lease Obligations),
license or sublicense or concession agreement permitted by this Agreement;

(x) Liens arising in the ordinary course of business in favor of custom and
forwarding agents and similar Persons in respect of imported goods and
merchandise in the custody of such Persons;

(xi) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

(xii) Liens or rights of setoff against credit balances of the Borrower or any
Restricted Subsidiary with credit card issuers or credit card processors to
secure obligations of the Borrower or such Restricted Subsidiary, as the case
may be, to any such credit card issuer or credit card processor incurred in the
ordinary course of business as a result of fees and chargebacks;

(xiii) other Liens that are contractual rights of setoff;

(xiv) Liens of landlords on fixtures, equipment and movable property located on
leased premises and utility easements, building restrictions and such other
encumbrances or charges against real property as are of a nature generally
existing with respect to properties of a similar character; and

 

37



--------------------------------------------------------------------------------

(xv) Liens (including, without limitation and to the extent constituting Liens,
negative pledges) on intellectual property arising from intellectual property
licenses entered into in the ordinary course of business;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, other than Liens referred to in clause (iii)(b) above
securing letters of credit, bank guarantees or similar instruments.

“Permitted Reorganization Transactions” means a series of transactions effected
by the Borrower and certain of its Subsidiaries as described in the step plan
dated December 13, 2018 entitled Macro Step Plan prepared by Ernst & Young as
provided to the Administrative Agent, as such step plan may be modified from
time to time, so long as (x) in the case of any such modification that is
materially adverse to the Lenders, the Required Lenders approved such
modification and (y) in the case of any other modification, the Administrative
Agent shall approved such modification.

“Permitted Surviving Debt” is defined in Section 5.02(l).

“Person” means any individual, corporation, firm, enterprise, partnership,
trust, incorporated or unincorporated association, joint venture, joint stock
company, limited liability company or other entity of any kind, or any
government or political subdivision or any agency, department or instrumentality
thereof.

“Plan” means an employee benefit plan defined in Section 3(3) of ERISA in
respect of which the Borrower or any member of the Controlled Group is, or
within the immediately preceding six (6) years was, an “employer” as defined in
Section 3(5) of ERISA.

“Prepayment Event” means:

(a) any sale, transfer, lease or other disposition (including pursuant to a
Sale-Leaseback Transaction or by way of merger or consolidation) of any asset of
the Borrower or any Restricted Subsidiary, including any sale or issuance to a
Person other than the Borrower or any Restricted Subsidiary of Equity Interests
in any Subsidiary, other than (i) dispositions described in clauses (i) through
(vii) and clauses (ix) and (x) of Section 7.03(e) and (ii) other dispositions
resulting in aggregate Net Proceeds not exceeding $20,000,000 for any individual
transactions or series of related transactions (with the aggregate amount of all
such Net Proceeds excluded pursuant to this clause (a)(ii) and clause (b) below
not to exceed $100,000,000 during the term of this Agreement);

(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any asset of the
Borrower or any Restricted Subsidiary resulting in aggregate Net Proceeds of
$20,000,000 or more (with the aggregate amount of all such Net Proceeds excluded
pursuant to this clause (b) and clause (a)(ii) above not to exceed $100,000,000
during the term of this Agreement); or

 

38



--------------------------------------------------------------------------------

(c) the incurrence by the Borrower or any Restricted Subsidiary of any
Indebtedness, other than any Indebtedness permitted to be incurred by
Section 7.03(a) other than Refinancing Term Loans.

“Pricing Schedule” means the table included in the definition of “Applicable
Margin” herein setting forth the Applicable Margin, the Applicable L/C Fee
Percentage and the Applicable Commitment Fee Percentage.

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Board in Federal
Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the “bank
prime loan” rate or, if such rate is no longer quoted therein, any similar rate
quoted therein (as determined by the Administrative Agent) or any similar
release by the Board (as determined by the Administrative Agent). Each change in
the Prime Rate shall be effective from and including the date such change is
publicly announced or quoted as being effective.

“Private Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that are not Public Side Lender Representatives.

“Pro Rata Share” means, with respect to any Lender, the percentage obtained by
dividing (A) such Lender’s Revolving Loan Commitment, Term Loan A Commitment and
Term Loan B Commitment, as applicable, at such time (in each case, as adjusted
from time to time in accordance with the provisions of this Agreement) by
(B) the Aggregate Revolving Loan Commitment, Aggregate Term Loan A Commitments
and Aggregate Term Loan B Commitments, as applicable, at such time; provided,
however, if all of the Revolving Loan Commitments, all of the Term Loan A
Commitments or all of the Term Loan B Commitments are terminated pursuant to the
terms of this Agreement, then “Pro Rata Share” means the percentage obtained by
dividing (x) the sum of (A) such Lender’s Revolving Loans, Term A Loans, Term B
Loans, Term A Commitments and Term B Commitments as applicable, plus (B) in the
case of a Revolving Lender, such Lender’s share of the obligations to purchase
participations in Swing Line Loans and Letters of Credit, by (y) the sum of
(A) the aggregate outstanding amount of Revolving Loans, Term A Loans and Term B
Loans, as applicable, plus (B) in the case of a Revolving Lender, the aggregate
outstanding amount of all Swing Line Loans and Letters of Credit; provided,
further, that in the case of Section 9.02 when a Defaulting Lender shall exist,
“Pro Rata Share” shall mean the percentage of the total Revolving Loan
Commitments, total Term Loan A Commitments and total Term Loan B Commitments, as
applicable, (disregarding any Defaulting Lender’s Revolving Loan Commitment,
Term Loan A Commitment and Term Loan B Commitment) represented by such Lender’s
Revolving Loan Commitment, Term Loan A Commitment and Term Loan B Commitment. If
the Revolving Loan Commitments have terminated or expired, the Pro Rata Share
shall be determined based upon the Revolving Loan Commitments most recently in
effect, giving effect to any assignments and to any Lender’s status as a
Defaulting Lender at the time of determination. If the Term Loan A Commitments
shall be terminated or expired, the Pro Rata Share shall be determined based
upon the outstanding Term A Loans at such time, giving effect to any
assignments. If the Term Loan B Commitments shall be terminated or expired, the
Pro Rata Share shall be determined based upon the outstanding Term B Loans at
such time, giving effect to any assignments.

 

39



--------------------------------------------------------------------------------

“Public Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that do not wish to receive MNPI.

“Purchasers” is defined in Section 13.03(a) hereof.

“PTE” means a prohibited transaction class exemption issued by the DOL, as any
such exemption may be amended from time to time.

“Recipient” means (a) the Administrative Agent, (b) any Lender or (c) any
Issuing Bank, as applicable.

“Refinanced Debt” is defined in Section 2.22(a).

“Refinancing Indebtedness” means, in respect of any Indebtedness (the “Original
Indebtedness”), any Indebtedness that extends, renews, replaces or refinances
such Original Indebtedness (or any Refinancing Indebtedness in respect thereof);
provided that (a) the principal amount of such Refinancing Indebtedness shall
not exceed the principal amount of such Original Indebtedness plus any interest,
fees or premiums associated therewith, and costs and expenses related thereto;
(b) the stated final maturity of such Refinancing Indebtedness shall not be
earlier than that of such Original Indebtedness; (c) such Refinancing
Indebtedness shall not constitute an obligation (including pursuant to a
Guarantee) of any Subsidiary that shall not have been (or, in the case of
after-acquired Subsidiaries, shall not have been required to become pursuant to
the terms of the Original Indebtedness) an obligor in respect of such Original
Indebtedness and shall constitute an obligation of such Subsidiary only to the
extent of their obligations in respect of such Original Indebtedness; and
(d) such Refinancing Indebtedness shall not be secured by any Lien on any asset
other than the assets that secured such Original Indebtedness (or would have
been required to secure such Original Indebtedness pursuant to the terms
thereof).

“Refinancing Revolving Credit Commitment” is defined in Section 2.22(a).

“Refinancing Revolving Loans” is defined in Section 2.22(a).

“Refinancing Term Loan Commitment” is defined in Section 2.22(a).

“Refinancing Term Loans” is defined in Section 2.22(a).

“Register” is defined in Section 13.03(d) hereof.

“Regulation D” means Regulation D of the Board as from time to time in effect
and any successor thereto or other regulation or official interpretation of said
Board relating to reserve requirements applicable to member banks of the Federal
Reserve System.

“Regulation U” means Regulation U of the Board as from time to time in effect
and any successor or other regulation or official interpretation of said Board
relating to the extension of credit by banks, non-banks and non-broker lenders
for the purpose of purchasing or carrying Margin Stock applicable to member
banks of the Federal Reserve System.

“Regulatory Conditions” is defined in Section 2.04(c).

 

40



--------------------------------------------------------------------------------

“Reimbursement Obligation” is defined in Section 3.07 hereof.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration into the
environment.

“Replacement Lender” is defined in Section 2.19 hereof.

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and, with respect to a Benefit Plan, excluding, however, such events as to which
the PBGC by regulation waived the requirement of Section 4043(a) of ERISA that
it be notified within thirty (30) days after such event occurs.

“Repricing Event” means (a) any prepayment or repayment of any Term Loan with
the proceeds of any Indebtedness, or any conversion of any Term Loan into any
new or replacement tranche of term loans, in each case having an All-in Yield
lower than the All-in Yield (excluding for this purpose, upfront fees and
original discount on the Term Loans) of such Term Loan at the time of such
prepayment or repayment or conversion and (b) any amendment or other
modification of this Agreement that, directly or indirectly, reduces the All-in
Yield of any Term Loan, in each case other than in connection with a
transformative acquisition not permitted hereunder or a Change of Control.

“Required Lenders” means Lenders whose Pro Rata Shares, in the aggregate, are
greater than fifty percent (50.0%); provided, however, that, if any Lender shall
have become a Defaulting Lender, then for so long as such Lender is a Defaulting
Lender, “Required Lenders” means Lenders (excluding all Defaulting Lenders)
whose Pro Rata Shares represent greater than fifty percent (50.0%) of the
aggregate Pro Rata Shares of such Lenders.

“Required Pro Rata Lenders” means Lenders whose Pro Rata Shares with respect to
the Revolving Facility and Term A Facility, in the aggregate, are greater than
fifty percent (50.0%); provided, however, that, if any Lender shall have become
a Defaulting Lender, then for so long as such Lender is a Defaulting Lender,
“Required Pro Rata Lenders” means Lenders (excluding all Defaulting Lenders)
whose Pro Rata Shares with respect to the Revolving Facility and Term A Facility
represent greater than fifty percent (50.0%) of the aggregate Pro Rata Shares of
such Lenders.

“Required Term Lenders” means Term Lenders whose Pro Rata Shares with respect to
the Term Facilities, in the aggregate, are greater than fifty percent (50.0%) of
the aggregate amount outstanding under the Term Facilities.

“Requirements of Law” means, as to any Person, any law, rule or regulation, or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject including, without
limitation, the Securities Act, the Exchange Act, the Hart-Scott-Rodino
Antitrust Improvements Act, as amended, Foreign Competition Laws, Regulations T,
U and X,

 

41



--------------------------------------------------------------------------------

ERISA, the Fair Labor Standards Act, the Worker Adjustment and Retraining
Notification Act, Americans with Disabilities Act of 1990, and any certificate
of occupancy, zoning ordinance, building, environmental or land use requirement
or permit or environmental, labor, employment, occupational safety or health
law, rule or regulation, including Environmental, Health or Safety Requirements
of Law.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Restricted Subsidiary, or any payment or distribution (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
exchange, conversion, cancellation or termination of any Equity Interests in the
Borrower or any Restricted Subsidiary; provided that the conversion or exchange
of the Borrower’s preferred stock into the Borrower’s common stock shall not
constitute a Restricted Payment.

“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

“Revolving Credit Availability” means, at any particular time, the amount by
which the Aggregate Revolving Loan Commitment at such time exceeds the Revolving
Credit Obligations outstanding at such time.

“Revolving Credit Obligations” means, at any particular time, the sum of (i) the
outstanding principal amount of the Revolving Loans at such time, plus (ii) the
outstanding Swing Line Obligations at such time, plus (iii) the outstanding L/C
Obligations at such time.

“Revolving Facility” means, at any time, the aggregate amount of the Revolving
Lenders’ Revolving Loan Commitments at such time.

“Revolving Lender” means at any time, any Lender with an outstanding Revolving
Loan or Revolving Loan Commitment at such time.

“Revolving Loan” is defined in Section 2.01 hereof.

“Revolving Loan Commitment” means, for each Revolving Lender, the obligation of
such Revolving Lender to make Revolving Loans and to purchase participations in
Letters of Credit and to participate in Swing Line Loans not exceeding the
amount set forth on Schedule 2.01 to this Agreement opposite its name thereon
under the heading “Revolving Loan Commitment” or in the Assignment and
Assumption, Increasing Lender Supplement or Augmenting Lender Supplement by
which it became a Revolving Lender, as such amount may be modified from time to
time pursuant to the terms of this Agreement or to give effect to any applicable
Assignment and Assumption, Increasing Lender Supplement or Augmenting Lender
Supplement.

“Revolving Loan Increase” is defined in Section 2.05(b).

“Revolving Loan Termination Date” means the earlier of (a) the fifth anniversary
of the Closing Date as such date may be extended pursuant to Section 2.20 and
(b) the date of termination in whole of the Aggregate Revolving Loan Commitment
pursuant to Section 2.05(a) or Section 9.01 hereof.

 

42



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business, and any successor to its rating agency business.

“Sale-Leaseback Transaction” means an arrangement relating to property owned by
the Borrower or any Restricted Subsidiary whereby the Borrower or such
Restricted Subsidiary sells or transfers such property to any Person and the
Borrower or any Restricted Subsidiary leases such property, or other property
that it intends to use for substantially the same purpose or purposes as the
property sold or transferred, from such Person or its Affiliates.

“Sanctioned Country” means, at any time, a country, region or territory which is
the subject or target of any comprehensive Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list maintained by the Office of Foreign Assets Control of the
U.S. Department of the Treasury, the U.S. Department of State, or by the United
Nations Security Council, the European Union, Her Majesty’s Treasury, or any EU
member state, (b) any Person located, organized or resident in a Sanctioned
Country or (c) any Person owned 50 percent or more, directly or indirectly, one
or more Persons described in (a) above.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“Secured Obligations” is defined in the Collateral Agreement.

“Secured Parties” means collectively, the Administrative Agent, the Lenders,
each Cash Management Bank, each Hedge Bank, each Issuing Bank and each sub-agent
appointed by the Administrative Agent pursuant to Section 11.05.

“Securities Act” means the United States Securities Act of 1933.

“Senior Management Team” means (a) each Authorized Officer, the chief executive
officer, secretary and (b) any chief executive officer, president, vice
president, chief financial officer, treasurer or secretary of any Subsidiary
Guarantor.

“Senior Euro Note Indenture” means that certain Note Indenture dated as of the
July 6, 2018, as amended and supplemented from time to time, among Energizer
Gamma Acquisition B.V., as issuer, the guarantors from time to time party
thereto and the “Trustee” referred to therein, under which Energizer Gamma
Acquisition B.V. has issued senior unsecured Euro-denominated notes in an
original aggregate principal amount of €650,000,000 (the “Senior Euro Notes”).

“Senior Euro Notes” is defined in the definition of “Senior Euro Note
Indenture”.

“Senior Notes” means, collectively, the Senior USD Notes and the Senior Euro
Notes.

 

43



--------------------------------------------------------------------------------

“Senior Secured Net Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Total Indebtedness as of such date that is secured by
a Lien on any asset of the Borrower or any Restricted Subsidiary minus cash and
Cash Equivalents of the Borrower and the Restricted Subsidiaries to the extent
not designated as restricted on the consolidated balance sheet of the Borrower
and the Restricted Subsidiaries in accordance with GAAP (but including, in any
event cash and Cash Equivalents restricted in favor of the Administrative Agent
on behalf of the Credit Parties) up to an aggregate amount of $200,000,000 to
(b) Consolidated EBITDA for the period of four consecutive fiscal quarters of
the Borrower most recently ended on or prior to such date.

“Senior USD Note Indenture” means that certain Note Indenture dated as of
July 6, 2018, as amended and supplemented from time to time, among the Initial
Borrower, as escrow issuer (and from and after the Closing Date, the Borrower,
as successor to the Initial Borrower), the guarantors from time to time party
thereto and the “Trustee” referred to therein, under which the Initial Borrower
has issued senior unsecured U.S. dollar-denominated notes in an original
aggregate principal amount of $500,000,000 (the “Senior USD Notes”).

“Senior USD Notes” is defined in the definition of “Senior USD Note Indenture”.

“Separation Obligations” means indemnification obligations of the Borrower
and/or its Restricted Subsidiaries in favor of Edgewell and/or its subsidiaries
in connection with the Spin Transaction.

“Solvent” means, when used with respect to any Person, that at the time of
determination:

(i) the fair value of its assets (both at fair valuation and at present fair
saleable value) is equal to or in excess of the total amount of its liabilities,
including, without limitation, contingent liabilities;

(ii) it is then able and believes that it will be able to pay its debts as they
mature; and

(iii) it has capital sufficient to carry on its business as conducted and as
proposed to be conducted.

With respect to contingent liabilities (such as litigation and guarantees), such
liabilities shall be computed at the amount which, in light of all the facts and
circumstances existing at the time, represent the amount which can be reasonably
be expected to become an actual or matured liability.

“Specified Acquisition Agreement Representations” means the representations and
warranties made by or with respect to the Battery Companies Equity Interests,
Transferred Entities and Transferred Assets (each as defined in the Acquisition
Agreement) in the Acquisition Agreement that are material to the interests of
the Arrangers or Lenders, in their capacities as such, but only to the extent
that the Borrower (or its Affiliates) has the right to terminate its (or their)
obligations under the Acquisition Agreement or to decline to consummate the
Acquisition (in each case, in accordance with the terms of the Acquisition
Agreement) as a result of a breach of such representation or warranty.

 

44



--------------------------------------------------------------------------------

“Specified Indebtedness” means the Existing Senior Notes, the Senior Notes, any
Permitted Debt that is not secured on a pari passu basis with the Secured
Obligations and any Refinancing Indebtedness in respect of any of the foregoing.

“Specified Representations” means the representations and warranties set forth
in Sections 6.01 (as it relates to the Loan Parties), 6.02, 6.03(c), 6.03(d)
(solely to the extent relating to any indenture or agreement governing debt for
borrowed money in an aggregate principal or committed amount in excess of
$100,000,000), 6.11, 6.13(a), 6.15, 6.19, 6.21 (subject to the last sentence of
Section 5.02, as it relates to the creation, validity and perfection of the
security interests in the Collateral), 6.22, 6.24 and 6.25.

“Spin Transaction” means the internal legal reorganization of Borrower
separating its personal care and household products businesses and the spin-off
of the Borrower and Edgewell’s Subsidiaries in a tax-free distribution to its
shareholders as described in the Form 10 originally filed as of February 6, 2015
and amended as of March 25, 2015, May 11, 2015 and May 27, 2015.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Eurodollar Rate, for eurocurrency funding (currently referred to
as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Rate Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation. The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.

“Subsidiary” of a Person means (i) any corporation more than 50.0% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50.0% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
means a Subsidiary of the Borrower.

“Subsidiary Guarantors” means each Subsidiary of the Borrower that is party to
the Collateral Agreement as a guarantor (which shall not include any Excluded
Subsidiary), until any such Subsidiary is released as a guarantor under the
Collateral Agreement in accordance with the Loan Documents.

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Obligations.

“Supplemental Perfection Certificate” means a certificate in the form of Exhibit
I or any other form approved by the Administrative Agent.

“Surviving Person” is defined in Section 7.03(c).

 

45



--------------------------------------------------------------------------------

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or any
Subsidiary shall be a Swap Agreement.

“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swing Line Bank” means JPMorgan and each other Lender acceptable to the
Borrower and the Administrative Agent that agrees to act as a Swing Line Bank,
each in its capacity as a lender of Swing Line Loans hereunder.

“Swing Line Commitment” means the commitment of the Swing Line Bank, in its
discretion, to make Swing Line Loans up to a maximum principal amount of
$10,000,000 at any one time outstanding.

“Swing Line Loan” means a Loan made available to the Borrower by the Swing Line
Bank pursuant to Section 2.02 hereof.

“Swing Line Obligations” means, at any particular time, the aggregate principal
amount of all Swing Line Loans outstanding at such time. The Swing Line
Obligations of any Lender at any time shall be its Pro Rata Share of the total
Swing Line Obligations at such time.

“Syndication Agent” means Barclays Bank PLC (and its successors) in its capacity
as syndication agent for the loan transactions evidenced by this Agreement.

“Synthetic Lease” means, as to any Person, any lease (including leases that may
be terminated by the lessee at any time) of any property (whether real, personal
or mixed) (a) that is accounted for as an operating lease under GAAP and (b) in
respect of which the lessee retains or obtains ownership of the property so
leased for U.S. federal income tax purposes, other than any such lease under
which such Person is the lessor.

“Synthetic Lease Obligations” means, as to any Person, an amount equal to the
sum, without duplication, of (a) the obligations of such person to pay rent or
other amounts under any Synthetic Lease which are attributable to principal and
(b) the amount of any purchase price payment under any Synthetic Lease assuming
the lessee exercises the option to purchase the leased property at the end of
the lease term.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term A Facility” means the Term A Loans of all Term A Lenders at such time.

 

46



--------------------------------------------------------------------------------

“Term A Lender” means at any time, a Lender with an outstanding Term A Loan or
Term Loan A Commitment at such time.

“Term A Loan” means an Advance made by any Term A Lender under the Term A
Facility.

“Term A Yield Differential” is defined in Section 2.05(b)(iii) hereof.

“Term B Facility” means the Term B Loans of all Term B Lenders at such time.

“Term B Lender” means at any time, a Lender with an outstanding Term B Loan or
Term Loan B Commitment at such time.

“Term B Loan” means an Advance made by any Term B Lender under the Term B
Facility.

“Term B Yield Differential” is defined in Section 2.05(b)(iii) hereof.

“Term Facility” means the Term A Facility or the Term B Facility, as applicable.

“Term Lender” means a Term A Lender or a Term B Lender, as applicable.

“Term Loan” means a Term A Loan or a Term B Loan, as applicable.

“Term Loan A Commitment” means for each Term A Lender, the obligation of such
Term A Lender to make Term A Loans not exceeding the amount set forth on
Schedule 2.01 to this Agreement opposite its name thereon under the heading
“Term Loan A Commitment” or in the Assignment and Assumption or Incremental Term
Loan Amendment by which it became a Term A Lender, in each case, as such amount
may be modified from time to time pursuant to the terms of this Agreement or to
give effect to any applicable Assignment and Assumption or Incremental Term Loan
Amendment.

“Term Loan B Commitment” means for each Term B Lender, the obligation of such
Term B Lender to make Term B Loans not exceeding the amount set forth on
Schedule 2.01 to this Agreement opposite its name thereon under the heading
“Term Loan B Commitment” or in the Assignment and Assumption or Incremental Term
Loan Amendment by which it became a Term Lender, in each case, as such amount
may be modified from time to time pursuant to the terms of this Agreement or to
give effect to any applicable Assignment and Assumption or Incremental Term Loan
Amendment.

“Term Loan A Maturity Date” means the earlier to occur of (x) the date that is
three years after the Escrow Date, as such date may be extended pursuant to
Section 2.20 and (y) the Termination Date.

“Term Loan B Maturity Date” means the earlier to occur of (x) the date that is
seven years after the Escrow Date, as such date may be extended pursuant to
Section 2.20 and (y) the Termination Date.

“Termination Date” is defined in Section 2.04(c).

 

47



--------------------------------------------------------------------------------

“Termination Event” means (i) a Reportable Event with respect to any Benefit
Plan; (ii) the withdrawal of the Borrower or any member of the Controlled Group
from a Benefit Plan during a plan year in which the Borrower or such Controlled
Group member was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA with respect to such plan; (iii) the imposition of an obligation under
Section 4041 of ERISA to provide affected parties written notice of intent to
terminate a Benefit Plan in a distress termination described in Section 4041(c)
of ERISA; (iv) the institution by the PBGC or any foreign governmental authority
of proceedings to terminate or appoint a trustee to administer a Benefit Plan or
Foreign Pension Plan; (v) any event or condition which might constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Benefit Plan; (vi) the partial or complete withdrawal
of the Borrower or any member of the Controlled Group from a Multiemployer Plan;
(vii) the cessation of operations at a facility of the Borrower or any ERISA
Affiliate in the circumstances described in Section 4062(e) of ERISA; (viii) a
determination that any Plan is or is reasonably expected to be in “at risk”
status (within the meaning of Section 430 of the Code or Section 303 of ERISA)
or (ix) a determination that a Multiemployer Plan is, or is expected to be,
“insolvent” (within the meaning of Section 4245 of ERISA), or in “endangered” or
“critical” status (within the meaning of Section 432 of the Code or Section 304
of ERISA).

“Total Net Leverage Ratio” means, as of any date of determination, the ratio of
(a) Consolidated Total Indebtedness as of such date minus cash and Cash
Equivalents of the Borrower and the Restricted Subsidiaries to the extent not
designated as restricted on the consolidated balance sheet of the Borrower and
the Restricted Subsidiaries in accordance with GAAP (but including, in any event
cash and Cash Equivalents restricted in favor of the Administrative Agent on
behalf of the Credit Parties) up to an aggregate amount of $200,000,000 to
(b) Consolidated EBITDA for the period of four consecutive fiscal quarters of
the Borrower most recently ended on or prior to such date.

“Transactions” means (a) the consummation of the Acquisition, (b) the issuance
of the Senior USD Notes and the Senior Euro Notes, and the application of the
aggregate net proceeds thereof, (c) the delivery of collateral to any escrow
accounts in connection with the Senior USD Notes or the Senior Euro Notes and
entry into commitment letters by the Company in connection therewith, (d) entry
into and incurrence of borrowings under this Agreement and the application of
the net proceeds thereof, (e) the termination of the Existing Credit Agreement,
(f) the merger of the Initial Borrower with and into the Borrower, with the
Borrower as the surviving entity, and (g) all other transactions related or
incidental to, or in connection with, any of the foregoing (including, without
limitation, the payment of fees and expenses in connection with each of the
foregoing).

“Transferee” is defined in Section 13.05 hereof.

“Type” when used in reference to any Loan or Advance, refers to whether the rate
of interest on such Loan, or on the Loans comprising such Advance, is determined
by reference to the Eurodollar Rate or the Alternate Base Rate.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” is defined in Section 4.05(g)(ii).

 

48



--------------------------------------------------------------------------------

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the perfection of security interests created by the
Collateral Documents.

“Unmatured Default” means an event which, but for the lapse of time or the
giving of notice, or both, would constitute a Default.

“Unrestricted Subsidiary” means any Subsidiary of the Borrower designated by the
Board of Directors of the Borrower as an Unrestricted Subsidiary pursuant to
Section 7.02(o) subsequent to the Closing Date.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining instalment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.

“Withholding Agent” means any Loan Party and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms. Any accounting terms used in this Agreement
which are not specifically defined herein shall have the meanings customarily
given them in accordance with generally accepted accounting principles in
existence as of the Escrow Date.

Section 1.02 References. Any references to Subsidiaries of the Borrower shall
not in any way be construed as consent by the Administrative Agent or any Lender
to the establishment, maintenance or acquisition of any Subsidiary, except as
may otherwise be permitted hereunder.

Section 1.03 Classification of Loans and Advances. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Rate Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Advances also may be classified and referred to by
Class (e.g., a “Revolving Advance”) or by Type (e.g., a “Eurodollar Rate
Advance”) or by Class and Type (e.g., a “Eurodollar Revolving Advance”).

Section 1.04 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on

 

49



--------------------------------------------------------------------------------

such amendments, supplements or modifications set forth herein), (b) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, (e) any
reference to any law, rule or regulation herein shall, unless otherwise
specified, refer to such law, rule or regulation as amended, modified or
supplemented from time to time and (f) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

Section 1.05 Accounting Terms; GAAP.

(a) Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that, if the Borrower notifies the Administrative Agent
that the Borrower requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to (i) any election under Financial Accounting Standards Board
Accounting Standards Codification 825 (or any other Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein and (ii) any treatment of Indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof.

(b) Notwithstanding anything to the contrary contained in Section 1.05(a) or in
the definition of “Capitalized Lease Obligations,” in the event of an accounting
change requiring all leases to be capitalized, only those leases (assuming for
purposes hereof that such leases were in existence on the date hereof) that
would constitute capital leases in conformity with GAAP on the date hereof shall
be considered capital leases, and all calculations and deliverables under this
Agreement or any other Loan Document shall be made or delivered, as applicable,
in accordance therewith.

Section 1.06 Interest Rates. The Administrative Agent does not warrant or accept
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “Eurodollar Base Rate” or with respect to any comparable or
successor rate thereto, or replacement rate therefor.

 

50



--------------------------------------------------------------------------------

ARTICLE 2

AMOUNT AND TERMS OF CREDIT

Section 2.01 The Commitments.

(a) Upon the satisfaction of the conditions precedent set forth in Sections 5.02
and 5.03, as applicable, from and including the Closing Date and prior to the
Revolving Loan Termination Date, each Revolving Lender severally and not jointly
agrees, on the terms and conditions set forth in this Agreement, to make
revolving loans to the Borrower from time to time, in Dollars, in an amount not
to exceed such Revolving Lender’s Pro Rata Share of Revolving Credit
Availability at such time (each such loan, together with any loans made pursuant
to a Revolving Loan Increase and Extended Revolving Loans, the “Revolving
Loans”); provided, however, at no time shall the Revolving Credit Obligations
exceed the Aggregate Revolving Loan Commitment. Subject to the terms of this
Agreement, the Borrower may borrow, repay and reborrow Revolving Loans at any
time prior to the Revolving Loan Termination Date.

(b) Upon the satisfaction of the conditions precedent set forth in Section 5.01,
each Term A Lender severally agrees to make a single term loan (each
individually, a “Term A Loan” and, collectively, the “Term A Loans”) to the
Initial Borrower on the Escrow Date in an aggregate principal amount not to
exceed such Term A Lender’s Term Loan A Commitment, which Term A Loans (x) shall
be denominated in Dollars and (y) shall, at the option of the Initial Borrower
and subject to clause (d) below and Section 4.03, be incurred and maintained as,
and/or converted into, Floating Rate Loans or Eurodollar Rate Loans. The
proceeds of the Term A Loans shall be deposited into the Escrow Account and be
subject to the terms of the Escrow Agreement. Amounts repaid or prepaid in
respect of the Term A Loans may not be reborrowed. Upon the funding of the Term
A Loans on the Escrow Date, the Term Loan A Commitments shall terminate.

(c) Upon the satisfaction of the conditions precedent set forth in Section 5.01,
each Term B Lender severally agrees to make a single term loan (each
individually, a “Term B Loan” and, collectively, the “Term B Loans”) to the
Initial Borrower on the Escrow Date in an aggregate principal amount not to
exceed such Term B Lender’s Term Loan B Commitment, which Term B Loans (x) shall
be denominated in Dollars and (y) shall, at the option of the Initial Borrower
and subject to clause (d) below and Section 4.03, be incurred and maintained as,
and/or converted into, Floating Rate Loans or Eurodollar Rate Loans. The
proceeds of the Term B Loans shall be deposited into the Escrow Account and be
subject to the terms of the Escrow Agreement. Amounts repaid or prepaid in
respect of the Term B Loans may not be reborrowed. Upon the funding of the Term
B Loans on the Escrow Date, the Term Loan B Commitments shall terminate.

(d) The Term Loans made on the Escrow Date shall initially be Eurodollar Rate
Loans with a one (1) month Interest Period ending on January 31, 2019 and
thereafter may be continued as Eurodollar Rate Loans with a one (1)-month
Interest Period until the Closing Date, at which time, the Term Loans may
continue as Eurodollar Rate Loans or converted into Floating Rate Loans in the
manner provided in Section 2.09 and subject to the other conditions and
limitations therein set forth and set forth in this Article 2 and set forth in
the definition of Interest Period; provided that the Initial Borrower shall be
required to deliver a Borrowing/Election Notice, signed by it, together with
appropriate documentation in form and substance reasonably satisfactory to the
Administrative Agent indemnifying the applicable Lenders for the amounts
described in Section 4.04 on or before the third (3rd) Business Day prior to the
Escrow Date.

 

51



--------------------------------------------------------------------------------

(e) Subject to Section 4.03, Revolving Loans made after the Closing Date shall
be, at the option of the Borrower, selected in accordance with Section 2.09,
either Floating Rate Loans or Eurodollar Rate Loans.

(f) On the Maturity Date, the Borrower shall repay in full the outstanding
principal balance of the Loans. Each Advance under this Section 2.01 shall
consist of Loans made by each applicable Lender ratably in proportion to such
Lender’s respective Pro Rata Share of such Advance.

(g) Borrowing/Election Notice; Making of Loans. The Initial Borrower, with
respect to the Term Loans, and the Borrower, with respect to any Revolving
Loans, shall deliver to the Administrative Agent a Borrowing/Election Notice,
signed by it, in accordance with the terms of Section 2.07. Promptly after
receipt of a Borrowing/Election Notice under Section 2.07 in respect of Loans,
the Administrative Agent shall notify each Lender of the applicable Class by
facsimile, or other similar form of transmission, of the requested Loan. Each
applicable Lender shall make available its Loan in accordance with the terms of
Section 2.06. The Administrative Agent will promptly make the funds so received
from the Lenders available to the Initial Borrower or the Borrower, as
applicable, at the Administrative Agent’s office in Chicago, Illinois on the
Escrow Date or, in the case of Revolving Lenders, applicable Borrowing Date on
or after the Closing Date and shall disburse such proceeds (x) with respect to
the Term Loans funded on the Escrow Date, to the Escrow Account or
(y) otherwise, in accordance with the Borrower’s disbursement instructions set
forth in the applicable Borrowing/Election Notice. The failure of any Lender to
deposit the amount described above with the Administrative Agent on the Escrow
Date or the applicable Borrowing Date shall not relieve any other Lender of its
obligations hereunder to make its Loan on the Escrow Date or such Borrowing
Date.

Section 2.02 Swing Line Loans.

(a) Amount of Swing Line Loans. Upon the satisfaction of the conditions
precedent set forth in Sections 5.02 and 5.03, as applicable, from and including
the Closing Date and prior to the Revolving Loan Termination Date, the Swing
Line Bank may, in its discretion, on the terms and conditions set forth in this
Agreement, make swing line loans to the Borrower from time to time, in Dollars,
in an amount not to exceed the Swing Line Commitment (each, individually, a
“Swing Line Loan” and collectively, the “Swing Line Loans”); provided, however,
at no time shall the Revolving Credit Obligations exceed the Aggregate Revolving
Loan Commitment; and provided, further, that at no time shall the sum of (i) the
outstanding amount of the Swing Line Bank’s Pro Rata Share of the Swing Line
Loans, plus (ii) the outstanding amount of Revolving Loans made by the Swing
Line Bank pursuant to Section 2.01, exceed the Swing Line Bank’s Revolving Loan
Commitment at such time. Subject to the terms of this Agreement, the Borrower
may borrow, repay and reborrow Swing Line Loans at any time prior to the
Revolving Loan Termination Date.

(b) Borrowing/Election Notice for Swing Line Loans. The Borrower shall deliver
to the Administrative Agent and the Swing Line Bank a Borrowing/Election Notice,
signed by it, not later than 12:00 noon (Chicago time) on the Borrowing Date of
each Swing Line Loan, specifying (i) the applicable Borrowing Date (which date
shall be a Business Day and which may be the same date as the date the
Borrowing/Election Notice is given), and (ii) the aggregate amount of the
requested Swing Line Loan which shall be an amount not less than $500,000 and
increments of $100,000 in excess thereof. The Swing Line Loans shall at all
times be Floating Rate Loans or shall bear interest at such other rate as shall
be agreed to between the Borrower and the Swing Line Bank at the time of the
making of such Swing Line Loans.

 

52



--------------------------------------------------------------------------------

(c) Making of Swing Line Loans. Promptly after receipt of the Borrowing/Election
Notice under Section 2.02(b) in respect of Swing Line Loans, the Swing Line Bank
may, in its sole discretion make available its Swing Line Loan, in funds
immediately available to the Administrative Agent at its address specified
pursuant to Article 14. The Administrative Agent will promptly make the funds so
received from the Swing Line Bank available to the Borrower on the Borrowing
Date at the Administrative Agent’s aforesaid address.

(d) Repayment of Swing Line Loans. Each Swing Line Loan shall be paid in full by
the Borrower on or before the fifth (5th) Business Day after the Borrowing Date
for such Swing Line Loan. The Borrower may at any time pay, without penalty or
premium, all outstanding Swing Line Loans or, in a minimum amount of $500,000
and increments of $100,000 in excess thereof, any portion of the outstanding
Swing Line Loans, upon notice to the Administrative Agent and the Swing Line
Bank. In addition, the Administrative Agent (i) may at any time in its sole
discretion with respect to any outstanding Swing Line Loan, or (ii) shall, in
the event the Borrower shall not have otherwise repaid such Loan, on the fifth
(5th) Business Day after the Borrowing Date of any Swing Line Loan, require each
Revolving Lender (including the Swing Line Bank) to make a Revolving Loan in the
amount of such Revolving Lender’s Pro Rata Share of such Swing Line Loan, for
the purpose of repaying such Swing Line Loan. The making of such Revolving Loans
by the Revolving Lenders shall discharge the Borrower’s obligation under the
first sentence of this Section 2.02(d) and such failure to pay shall not
constitute a Default by the Borrower. Promptly following receipt of notice
pursuant to this Section 2.02(d) from the Administrative Agent, each Revolving
Lender shall make available its required Revolving Loan or Revolving Loans, in
funds immediately available to the Administrative Agent at its address specified
pursuant to Article 14. Revolving Loans made pursuant to this Section 2.02(d)
shall initially be Floating Rate Loans and thereafter may be continued as
Floating Rate Loans or converted into Eurodollar Rate Loans in the manner
provided in Section 2.09 and subject to the other conditions and limitations
therein set forth and set forth in this Article 2. Unless a Revolving Lender
shall have notified the Swing Line Bank, prior to its making any Swing Line
Loan, that any applicable condition precedent set forth in Sections 5.02 and
5.03, as applicable, had not then been satisfied, such Revolving Lender’s
obligation to make Revolving Loans pursuant to this Section 2.02(d) to repay
Swing Line Loans shall be unconditional, continuing, irrevocable and absolute
and shall not be affected by any circumstances, including, without limitation,
(A) any setoff, counterclaim, recoupment, defense or other right which such
Revolving Lender may have against the Administrative Agent, the Swing Line Bank
or any other Person, (B) the occurrence or continuance of a Default or Unmatured
Default, (C) any adverse change in the condition (financial or otherwise) of the
Borrower or (D) any other circumstances, happening or event whatsoever. In the
event that any Revolving Lender fails to make payment to the Administrative
Agent of any amount due under this Section 2.02(d), the Administrative Agent
shall be entitled to receive, retain and apply against such obligation the
principal and interest otherwise payable to such Revolving Lender hereunder
until the Administrative Agent receives such payment from such Revolving Lender
or such obligation is otherwise fully satisfied. In addition to the foregoing,
if for any reason any Revolving Lender fails to make payment to the
Administrative Agent of any amount due under this Section 2.02(d), such
Revolving Lender shall be deemed, at the option of the Administrative Agent, to
have unconditionally and irrevocably purchased from the Swing Line Bank, without
recourse or warranty, an undivided interest and participation in the

 

53



--------------------------------------------------------------------------------

applicable Swing Line Loan in the amount of such Revolving Loan, and such
interest and participation may be recovered from such Revolving Lender together
with interest thereon at the NYFRB Rate for each day during the period
commencing on the date of demand and ending on the date such amount is received.
On the Revolving Loan Termination Date, the Borrower shall repay in full the
outstanding principal balance of the Swing Line Loans.

Section 2.03 Rate Options for all Advances; Maximum Interest Periods. The Swing
Line Loans shall be Floating Rate Loans at all times or shall bear interest at
such other rate as may be agreed to between the Borrower and the Swing Line Bank
at the time of the making of any such Swing Line Loan. The Revolving Loans and
Term Loans may be Floating Rate Loans or Eurodollar Rate Loans, or a combination
thereof, selected by the Borrower in accordance with Section 2.09. The Borrower
may select, in accordance with Section 2.09, rate options and Interest Periods
applicable to the Revolving Loans and Term Loans; provided that there shall be
no more than eight (8) Interest Periods in effect with respect to all of the
Loans at any time.

Section 2.04 Prepayment of Loans.

(a) Optional Prepayments.

(i) Subject to clause (b) below, the Borrower may from time to time and at any
time upon at least one (1) Business Day’s prior written notice repay or prepay,
without penalty or premium all or any part of outstanding Floating Rate Loans
comprising the same Advance in an aggregate minimum amount of $10,000,000 and in
integral multiples of $1,000,000 in excess thereof. Advances of Eurodollar Rate
Loans may be voluntarily repaid or prepaid on or prior to the last day of the
applicable Interest Period, subject to the indemnification provisions contained
in Section 4.04, provided that the Borrower may not so prepay Eurodollar Rate
Loans unless it shall have provided at least three (3) Business Days’ prior
written notice to the Administrative Agent of such prepayment and provided,
further that optional prepayments of Advances of Eurodollar Rate Loans made
pursuant to Section 2.04(a)(i) shall be for the entire amount of the outstanding
Eurodollar Rate Loans that are Revolving Loans of such Advance. Prior to any
repayment of any Advances of any Class under this Section, the Borrower shall
select the Advances or Advances of the applicable Class to be repaid and shall
notify the Administrative Agent by telephone (confirmed by hand delivery or
facsimile) of such selection. Each repayment of an Advance shall be applied
ratably to the Loans included in the repaid Advance. Repayments of Advances
shall be accompanied by accrued interest on the amounts repaid.

(ii) In the event any Term B Loans are subject to a Repricing Event prior to the
six month anniversary of the Closing Date, a Term B Lender whose Term B Loans
are prepaid or repaid in whole or in part, or which is required to assign any of
its Term B Loans pursuant to Section 2.19, in connection with such Repricing
Event or which holds a Term B Loan the All-in Yield of which is reduced as a
result of a Repricing Event shall be paid an amount equal to 1.00% of the
aggregate principal amount of such Lender’s Term B Loans so prepaid, repaid,
assigned or repriced.

 

54



--------------------------------------------------------------------------------

(b) Mandatory Prepayments.

(i) In the event and on each occasion that any Net Proceeds are received by or
on behalf of the Borrower or any Restricted Subsidiary in respect of any
Prepayment Event (other than the Divestiture Process, which is addressed in
subclause (iii) below) following the Closing Date, the Borrower shall, no later
than one Business Day following the day such Net Proceeds are received (or, in
the case of a Prepayment Event described in clauses (a) or (b) of the definition
of the term “Prepayment Event,” within three Business Days after such Net
Proceeds are received), prepay Term Loans in an amount equal to (x) in the case
of an event described in clauses (a) or (b) of the definition of the term
“Prepayment Event” an amount equal to the Asset Sale/Casualty Event Percentage
multiplied by Net Proceeds received by the Borrower or such Restricted
Subsidiary in connection with such event or (y) otherwise, 100.0% of such Net
Proceeds; provided that, in the case of any event described in clauses (a) or
(b) of the definition of the term “Prepayment Event,” if the Borrower shall,
prior to the date of the required prepayment, deliver to the Administrative
Agent a certificate of an Authorized Officer of the Borrower to the effect that
the Borrower intends to cause the Net Proceeds from such event (or a portion
thereof specified in such certificate) to be applied within 365 days after
receipt of such Net Proceeds to acquire real property, equipment or other
tangible assets to be used in the business of the Borrower or the Restricted
Subsidiaries, or to consummate any Permitted Acquisition (or any other
acquisition of all or substantially all the assets of (or all or substantially
all the assets constituting a business unit, division, product line or line of
business of) any Person) permitted hereunder, and certifying that no Unmatured
Default has occurred and is continuing, then no prepayment shall be required
pursuant to this paragraph in respect of the Net Proceeds from such event (or
the portion of such Net Proceeds specified in such certificate, if applicable)
except to the extent of any such Net Proceeds that have not been so applied by
the end of such 365-day period (or within a period of 180 days thereafter if by
the end of such initial 365-day period the Borrower or one or more Restricted
Subsidiaries shall have entered into an agreement with a third party to acquire
such real property, equipment or other tangible assets, or to consummate such
Permitted Acquisition or other acquisition, with such Net Proceeds), at which
time a prepayment shall be required in an amount equal to the Net Proceeds that
have not been so applied (and no prepayment shall be required to the extent the
aggregate amount of such Net Proceeds that are not reinvested in accordance with
this Section does not exceed $10,000,000 in any fiscal year); provided, further
that to the extent any such Net Proceeds shall be received in respect of assets
owned by a Loan Party, such Net Proceeds may be reinvested only in assets owned
by a Loan Party or, in the case of a Permitted Acquisition or other acquisition,
by any Person that shall become a Subsidiary Guarantor upon the consummation
thereof (other than, in each case, Equity Interests in Foreign Subsidiaries,
except to the extent such Net Proceeds shall have resulted from the sale of
Equity Interests in one or more Foreign Subsidiaries).

(ii) In the event that the Borrower has Excess Cash Flow for any fiscal year of
the Borrower, commencing with the fiscal year ending September 30, 2019, the
Borrower shall, not later than ninety (90) days following the end of such fiscal
year, prepay Term Loans on a pro rata basis between the Classes of Term Loans in
an amount equal to the excess of (x) an amount equal to the ECF Percentage
multiplied by Excess Cash Flow for such fiscal year over (y) the amount of
prepayments of Term Loans pursuant to Section 2.04(a)(i) during such fiscal year
(other than any such prepayment made with the proceeds of Indebtedness).

 

55



--------------------------------------------------------------------------------

(iii) In the event and on each occasion that any Net Proceeds are received by or
on behalf of the Borrower or any Restricted Subsidiary in respect of the
Divestiture Process, the Borrower shall, no later than one Business Day
following the day such Net Proceeds are received, prepay Term Loans in an amount
equal to 100.0% of such Net Proceeds.

(iv) Prior to any optional or mandatory prepayment of Term Loan Advances under
this Section, the Borrower shall, subject to the next sentence, specify the Term
Loan Advance or Term Loan Advances to be prepaid in the notice of such
prepayment. In the event of any mandatory prepayment of Term Loan Advances from
a Prepayment Event under clauses (a) or (b) of the definition thereof made at a
time when Term Loan Advances of more than one Class remain outstanding, the
Borrower shall select Term Loan Advances to be prepaid so that the aggregate
amount of such prepayment is allocated among the Term Loan Advances pro rata
based on the aggregate principal amounts of outstanding Term Loans of each such
Class; provided that to the extent provided in the relevant Incremental Term
Loan Amendment or Extension Agreement, any Class of Incremental Term Loans or
Extended Term Loans may be paid on a pro rata basis or less than pro rata basis
with any other Class of Term Loans. Any prepayment of Loans from a Prepayment
Event described in clause (c) of the definition of “Prepayment Event” shall be
applied to the Class or Classes of Loans selected by the Borrower.

(v) Notwithstanding the foregoing, any Term Lender may elect, by notice to the
Administrative Agent by telephone (confirmed by hand delivery or facsimile) at
least one Business Day (or such shorter period as may be established by the
Administrative Agent) prior to the required prepayment date, to decline all or
any portion of any prepayment of its Term Loans pursuant to this Section 2.04
(other than an optional prepayment pursuant to paragraph (a) of this Section or
a prepayment pursuant to clause (c) of the definition of “Prepayment Event,”
which may not be declined), in which case the aggregate amount of the payment
that would have been applied to prepay Loans but was so declined may be retained
by the Borrower and shall constitute “Declined Proceeds.”

(vi) The Borrower shall notify the Administrative Agent by telephone (confirmed
by hand delivery or facsimile) of any optional prepayment and, to the extent
practicable, any mandatory prepayment hereunder (A) in the case of prepayment of
a Eurodollar Rate Loan, not later than 11:00 a.m., New York City time, three
Business Days before the date of prepayment or (B) in the case of prepayment of
a Floating Rate Loan, not later than 11:00 a.m., New York City time, on the date
of prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date, the principal amount of each Advance or portion thereof to be
prepaid and, in the case of a mandatory prepayment, a reasonably detailed
calculation of the amount of such prepayment; provided that a notice of
prepayment of Advances pursuant to paragraph (a) of this Section may state that
such notice is conditioned upon the occurrence of one or more events specified
therein, in which case such notice may be revoked by the Borrower (by notice to
the Administrative Agent on or prior to the specified date of prepayment) if
such condition is not satisfied. Promptly following receipt of any such notice,
the Administrative Agent shall advise the Lenders of the applicable Class of the
contents thereof. Each partial prepayment of any Advance shall be in an amount
that

 

56



--------------------------------------------------------------------------------

would be permitted in the case of an advance of an Advance of the same Type as
provided in Section 2.04(a), except as necessary to apply fully the required
amount of a mandatory prepayment. Each prepayment of an Advance shall be applied
ratably to the Loans included in the prepaid Advance. Prepayments shall be
accompanied by accrued interest as required by Section 2.11. In no event (except
pursuant to Section 2.05 below) shall a repayment or a prepayment of a Revolving
Loan result in a reduction of the Aggregate Revolving Loan Commitment.

(vii) Foreign Prepayment Event. Notwithstanding anything to the contrary
contained in Section 2.04(b), mandatory prepayments (other than mandatory
prepayments pursuant to Section 2.04(b)(iii)) arising from the receipt of Net
Cash Proceeds from any Prepayment Event by or the Excess Cash Flow attributable
to any Foreign Subsidiary (each, a “Foreign Mandatory Prepayment Event”) shall
not be required (A) to the extent the making of any such Foreign Mandatory
Prepayment Event (or the repatriation of funds to effect such payment) would
give rise to a material adverse Tax consequence (as determined in good faith by
the Borrower) or (B) so long as the applicable local law will not permit
repatriation thereof to the United States (the Borrower hereby agreeing to use
commercially reasonable efforts to cause the applicable Foreign Subsidiary to
promptly file any required forms, obtain any necessary consents and take all
similar actions reasonably required by the applicable local law to permit such
repatriation); provided that if such repatriation of any such affected Net Cash
Proceeds or Excess Cash Flow is later permitted under applicable law, such
repatriation will, subject to clause (A) above, be effected as promptly as
practicable and such repatriated Net Cash Proceeds or Excess Cash Flow, as
applicable, will be promptly after such repatriation applied to the repayment of
the Term Loans pursuant to Section 2.04(b) to the extent provided herein.

(c) Term Loans Repayment. If (i) the Closing Date has not occurred on or prior
to the first to occur of (x) the Borrower’s written notice to the Arrangers of,
or its public announcement of, the abandonment of the Acquisition, (y) the
termination of the Acquisition Agreement in accordance with its terms, and (z)
5:00 p.m. New York City time on January 15, 2019 (the “Outside Date”); provided,
however, that the Outside Date shall be extended (A) to April 15, 2019 if all
conditions to Closing (as defined in the Acquisition Agreement as in effect on
January 15, 2018) set forth in Article IX of the Acquisition Agreement as in
effect on January 15, 2018 shall have been satisfied (or, with respect to
conditions to be satisfied at such Closing, are then capable of being satisfied)
as of January 15, 2019, other than the conditions set forth in Sections 9.01(c),
9.01(d), 9.02(c) and 9.02(d) of the Acquisition Agreement as in effect on
January 15, 2018 (the “Regulatory Conditions”) and (B) to July 15, 2019 if after
an extension pursuant to clause (A), all conditions to Closing (as defined in
the Acquisition Agreement as in effect on January 15, 2018) set forth in Article
IX of the Acquisition Agreement as in effect on January 15, 2018 shall have been
satisfied (or, with respect to conditions to be satisfied at such Closing, are
then capable of being satisfied) as of April 15, 2019, other than the Regulatory
Conditions (such earliest date, the “Termination Date”), or (ii) the Escrow End
Date (as defined in the Escrow Agreement) otherwise occurs, then the Initial
Borrower shall immediately repay the Term Loans and any accrued interest and
fees thereon. For the avoidance of doubt, to the extent the Term Loans are
funded net of any original issue discount or upfront fees that would have been
payable in accordance with the Fee Letter on the Closing Date, the repayment of
the Term Loans plus any accrued and unpaid interest and fees with respect to the
Term Loans shall be accompanied by the amount of such original issue discount or
upfront fees.

 

57



--------------------------------------------------------------------------------

Section 2.05 Reduction of Revolving Loan Commitments; Expansion Option.

(a) Reduction of Revolving Loan Commitments.

(i) The Borrower may permanently reduce the Aggregate Revolving Loan Commitment
in whole, or in part ratably among the Lenders, in an aggregate minimum amount
of $25,000,000 and integral multiples of $5,000,000 in excess of that amount
(unless the Aggregate Revolving Loan Commitment is reduced in whole), upon at
least three (3) Business Days’ prior written notice to the Administrative Agent,
which notice shall specify the amount of any such reduction; provided, however,
that the amount of the Aggregate Revolving Loan Commitment may not be reduced
below the aggregate principal amount of the outstanding Revolving Credit
Obligations. All accrued Commitment Fees shall be payable on the effective date
of any termination of the obligations of the Revolving Lenders to make Revolving
Loans hereunder and all accrued Commitment Fees shall be payable upon any
reduction of the Aggregate Revolving Loan Commitment on the amount so reduced.

(ii) If the Closing Date has not occurred on or prior to the Termination Date,
all undrawn Commitments shall immediately terminate.

(b) Expansion Option.

(i) The Borrower may from time to time after the Closing Date elect to increase
the Aggregate Revolving Loan Commitment (each, a “Revolving Loan Increase”) or
increase the aggregate principal amount of any Class of Term Loans or enter into
one or more tranches of term loans (each an “Incremental Term Loan”), in each
case in minimum amounts of $50,000,000 and increments of $10,000,000 so long as,
after giving effect thereto, the aggregate amount of such Revolving Loan
Increases and such Incremental Term Loans (other than Incremental Term Loans in
respect of Refinancing Term Loans) does not exceed (A) (i) an aggregate amount
equal to the greater of (x) $600,000,000 and (y) 100.0% of Consolidated EBITDA
for the period of four consecutive fiscal quarters of the Borrower most recently
ended on or prior to such date for which Financial Statements have been
delivered plus (ii) the aggregate principal amount of any prepayments of Term
Loans (in the case of Term Loans consisting of Incremental Term Loans (or any
refinancing thereof) solely to the extent incurred in reliance on this clause
(A)) made pursuant to Section 2.04(a) following the Closing Date to the extent
not funded with the proceeds of Indebtedness for borrowed money plus (B) an
additional amount, so long as, after giving effect to the incurrence of such
additional amount (and assuming for such purposes that the entire amount of any
such Revolving Loan Increase is fully funded), the pro forma First Lien Net
Leverage Ratio does not exceed 2.75 to 1.00 (or, if such Indebtedness is
incurred in connection with a Permitted Acquisition, the First Lien Net Leverage
Ratio in effect immediately prior thereto); provided that, for purposes of this
clause (B), net cash proceeds of Incremental Term Loans incurred at such time
shall not be netted against the applicable amount of Consolidated First Lien
Indebtedness for purposes of such calculation of the First Lien Net Leverage
Ratio at such time; provided, further, that the aggregate principal amount of
the sum of all (x) Revolving Loan Increases, taken as a whole, plus
(y) Incremental Term Loans incurred in the form of “term A loans” (which shall
mean a term loan facility with amortization (without giving effect to any
increase made solely to make

 

58



--------------------------------------------------------------------------------

such Incremental Term Loans fungible with any Term Loans) greater than 1.0% per
year prior to maturity or that mature prior to the Term Loan B Maturity Date),
taken as a whole, shall not exceed $300,000,000. The Borrower may arrange for
any such Revolving Loan Increase or Incremental Term Loan to be provided by one
or more existing Lenders (each existing Lender so agreeing to an increase in its
Revolving Loan Commitment, or to participate in such Incremental Term Loans, an
“Increasing Lender”), or by one or more new banks, financial institutions or
other entities (each such new bank, financial institution or other entity, an
“Augmenting Lender”), to increase their existing Revolving Loan Commitments or
to participate in such Incremental Term Loans (it being agreed that any Lender
approached to provide any such Revolving Loan Increase or Incremental Term Loans
may elect or decline, in its sole discretion, to provide such Revolving Loan
Increase or Incremental Term Loans); provided that (i) each Augmenting Lender,
shall be subject to the approval of the Borrower and the Administrative Agent
and, in the case of a Revolving Loan Increase, the Issuing Banks (which consent
shall not be unreasonably withheld or delayed), and (ii) with respect to any
Revolving Loan Increase, (x) in the case of an Increasing Lender, the Borrower
and such Increasing Lender execute an agreement substantially in the form of
Exhibit E-1 hereto (each, an “Increasing Lender Supplement”), and (y) in the
case of an Augmenting Lender, the Borrower and such Augmenting Lender execute an
agreement substantially in the form of Exhibit E-2 hereto (each, an “Augmenting
Lender Supplement”). No consent of any Lender (other than the Lenders
participating in the Revolving Loan Increase or Incremental Term Loan) shall be
required for any Revolving Loan Increase or Incremental Term Loans pursuant to
this Section 2.05(b)(i), as applicable. Revolving Loan Increases and Incremental
Term Loans created pursuant to this Section 2.05(b)(i), shall become effective
on the date agreed by the Borrower, the Administrative Agent and the relevant
Increasing Lenders or Augmenting Lenders, and the Administrative Agent shall
notify each Lender thereof. Incremental Term Loans may be made hereunder
pursuant to an amendment or an amendment and restatement (an “Incremental Term
Loan Amendment”) of this Agreement and, as appropriate, the other Loan
Documents, executed by the Borrower, each Increasing Lender participating in
such tranche, each Augmenting Lender participating in such tranche, if any, and
the Administrative Agent. The Incremental Term Loan Amendment may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent, to effect the provisions of this
Section 2.05(b). Notwithstanding the foregoing, no increase in the Aggregate
Revolving Loan Commitment (or in the Revolving Loan Commitment of any Lender) or
Incremental Term Loans shall become effective under this paragraph unless:

(1) on the proposed date of the effectiveness of such increase or Incremental
Term Loans, the conditions set forth in paragraphs (a) and (b) of Section 5.03
shall be satisfied or waived by the Required Lenders; provided that if the
proceeds of such Incremental Term Loans are being used to finance a Limited
Condition Acquisition, (i) the condition set forth in such paragraph (a) shall
be satisfied or waived by the Required Lenders as of the date the definitive
acquisition agreements for such Limited Condition Acquisition are entered into
and (ii) the condition set forth in such paragraph (b) shall be limited to the
accuracy of the Specified Representations, and the Administrative Agent shall
have received a certificate to that effect dated such date and executed by an
Authorized Officer of the Borrower; and

 

59



--------------------------------------------------------------------------------

(2) the Administrative Agent shall have received documents consistent with those
delivered pursuant to Sections 5.02 and 5.03 as to the corporate power and
authority of the Borrower to borrow hereunder after giving effect to such
increase (including, without limitation, opinions of counsel for the Borrower
and the Subsidiary Guarantors in form and substance reasonably satisfactory to
the Administrative Agent).

(ii) On the effective date of any Revolving Loan Increase, (A) each relevant
Increasing Lender and Augmenting Lender shall make available to the
Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other Lenders, as
being required in order to cause, after giving effect to such increase and the
use of such amounts to make payments to such other Lenders, each Revolving
Lender’s portion of the outstanding Revolving Loans of all the Revolving Lenders
to equal such Revolving Lender’s Pro Rata Share of Revolving Credit Availability
at such time and (B) the Borrower shall be deemed to have repaid and reborrowed
all outstanding Revolving Loans as of the date of any increase in the Revolving
Loan Commitments (with such reborrowing to consist of the Types of Revolving
Loans, with related Interest Periods if applicable, specified in a
Borrowing/Election Notice delivered by the Borrower in accordance with the
requirements of Section 2.07). The deemed payments made pursuant to clause
(B) of the immediately preceding sentence shall be accompanied by payment of all
accrued interest on the amount prepaid and, in respect of each Eurodollar Rate
Loan, shall be subject to indemnification by the Borrower pursuant to the
provisions of Section 4.04 if the deemed payment occurs other than on the last
day of the related Interest Periods.

(iii) The terms and conditions of any Revolving Loan Increase and the
Incremental Term Loans shall be, except as otherwise set forth herein or in the
applicable Revolving Loan Increase or Incremental Term Loan Amendment, identical
to those of the Revolving Loan Commitment, Term A Loans and Term B Loans, as
applicable; provided that (A) (x) if the All-in Yield for any Incremental Term
Loans (other than Incremental Term Loans in respect of Refinancing Term Loans)
that is a “term A facility” (which shall mean a term loan facility with
amortization (without giving effect to any increase made solely to make such
Incremental Term Loans fungible with any Term Loans) greater than 1.0% per year
prior to maturity or that mature prior to the Term Loan B Maturity Date) exceeds
the All-in Yield for the Term A Loans by more than 50 basis points (the amount
of such excess above 50 basis points being referred to herein as the “Term A
Yield Differential”), then the Applicable Margin for the Term A Loans shall
automatically be increased by the Term A Yield Differential (plus, if elected by
the Borrower in its sole discretion, an additional amount in order to make the
Term A Loans fungible with such Incremental Term Loans), effective upon the
making of such Incremental Term Loans and (y) if the All-in Yield for any
Incremental Term Loans (other than Incremental Term Loans in respect of
Refinancing Term Loans) that is a “term B facility” (which shall mean a term
loan facility with amortization (without giving effect to any increase made
solely to make such Incremental Term Loans fungible with any Term Loans) less
than or equal to 1.0% per year prior to maturity) exceeds the All-in Yield for
the Term B Loans by more than 50 basis points (the

 

60



--------------------------------------------------------------------------------

amount of such excess above 50 basis points being referred to herein as the
“Term B Yield Differential”), then the Applicable Margin for the Term B Loans
shall automatically be increased by the Term B Yield Differential (plus, if
elected by the Borrower in its sole discretion, an additional amount in order to
make the Term B Loans fungible with such Incremental Term Loans), effective upon
the making of such Incremental Term Loans; provided that this clause (A) shall
not be applicable to any Incremental Term Loan that (x) is incurred after the
date that is twelve months following the Closing Date or (y) incurred in
connection with a Change of Control or transformative acquisition not otherwise
permitted under the this Agreement (this clause (A) being referred to herein as
the “MFN Provision”), (B) no Incremental Term Maturity Date shall be earlier
than the Term Loan B Maturity Date (unless such Incremental Term Loans are a
“term A facility” as described above, in which event, the applicable Incremental
Term Maturity Date shall not be earlier than the Term Loan A Maturity Date), (C)
the Weighted Average Life to Maturity of any Incremental Term Loans shall be no
shorter than the remaining Weighted Average Life to Maturity of the Term B Loans
(unless such Incremental Term Loans are a “term A facility” as described above,
in which event, the applicable Weighted Average Life to Maturity shall be no
shorter than the remaining Weighted Average Life to Maturity of the Term A
Loans), (D) the Incremental Term Loans will rank pari passu in right of payment
and with respect to security with the Term Loans and none of the obligors or
guarantors with respect thereto shall be a Person that is not a Loan Party,
(E) the Incremental Term Loans may participate on a pro rata basis (or on a
basis that is less than pro rata) in any mandatory prepayments of the Term
Loans, but may not provide for mandatory prepayment requirements that are more
favorable than those applicable to Term Loans, and (F) to the extent the terms
of the Incremental Term Loans are inconsistent with the terms of the Term Loans
(except as set forth in clauses (A), (B) and (C) above), (i) such terms shall be
reasonably satisfactory to the Administrative Agent and (ii) to the extent such
terms are more favorable to the Incremental Lenders than the terms hereof to the
Term Lenders, the Borrower may elect to conform to such terms for the benefit of
all of the Term Lenders pursuant to an amendment hereto subject solely to the
reasonable satisfaction of the Administrative Agent. For the avoidance of doubt,
all terms of any Revolving Loan Increase (including the Applicable Margin
thereon) shall be identical to the terms of the Revolving Facility.

Section 2.06 Method of Borrowing. Not later than 2:00 p.m. (Chicago time) on
each Borrowing Date, each applicable Lender shall make available its Pro Rata
Share of each such Advance, in immediately available funds, to the
Administrative Agent at its address specified pursuant to Article 14. The
Administrative Agent will promptly make the funds so received from the Lenders
available to the Borrower at the Administrative Agent’s aforesaid address.

Section 2.07 Method of Selecting Types and Interest Periods for Advances. The
Borrower shall select the Type and Class of Advance and, in the case of each
Advance of Eurodollar Rate Loans, the Interest Period applicable to each Advance
from time to time. The Borrower shall give the Administrative Agent irrevocable
notice in substantially the form of Exhibit B hereto (a “Borrowing/Election
Notice”) not later than 11:00 a.m. (Chicago time) (a) on or before the Borrowing
Date of each Advance of Floating Rate Loans and (b) three (3) Business Days
before the Borrowing Date for each Advance of Eurodollar Rate Loans specifying:
(i) the Borrowing Date (which shall be a Business Day) of such Advance; (ii) the
aggregate amount of such Advance; (iii) the Type and Class of Advance selected;
and (iv) in the case of each Advance of Eurodollar Rate Loans,

 

61



--------------------------------------------------------------------------------

the Interest Period applicable thereto; provided, however, that with respect to
the borrowing on the Escrow Date, such notice shall be delivered in accordance
with the terms of Section 2.01(d) and shall be accompanied by the documentation
specified in such Section, if applicable. The Borrower shall select Interest
Periods so that, to the best of the Borrower’s knowledge, it will not be
necessary to prepay all or any portion of any Advance of Eurodollar Rate Loans
prior to the last day of the applicable Interest Period in order to make
mandatory prepayments as required pursuant to the terms hereof. Each Advance of
Floating Rate Loans and all Obligations other than Loans shall bear interest
from and including the date of the making of such Advance, in the case of
Advances of Floating Rate Loans, and the date such Obligation is due and owing
in the case of such other Obligations, to (but not including) the date of
repayment thereof at the Alternate Base Rate, changing when and as such
Alternate Base Rate changes. Changes in the rate of interest on that portion of
the Loans maintained as Floating Rate Loans will take effect simultaneously with
each change in the Alternate Base Rate. Each Advance of Eurodollar Rate Loans
shall bear interest from and including the first day of the Interest Period
applicable thereto to (but not including) the last day of such Interest Period
at the interest rate determined as applicable to such Advance, changing when and
as the Applicable Margin changes. Changes in the rate of interest on that
portion of the Loans maintained as Eurodollar Rate Loans will take effect
simultaneously with each change in the Applicable Margin.

Section 2.08 Minimum Amount of Each Advance. Each Advance (other than an Advance
to repay Swing Line Loans or a Reimbursement Obligation) shall be in the minimum
amount of $10,000,000 (and in multiples of $1,000,000 if in excess thereof);
provided, however, that any Advance of Floating Rate Loans may be in the amount
of the unused Aggregate Revolving Loan Commitment.

Section 2.09 Method of Selecting Types and Interest Periods for Conversion and
Continuation of Advances.

(a) Right to Convert. The Borrower may elect from time to time, subject to the
provisions of Section 2.03, this Section 2.09 and Section 5.03 to convert all or
any part of a Loan of any Type into any other Type or Types of Loans; provided
that any conversion of any Advance of Eurodollar Rate Loans shall be made on,
and only on, the last day of the Interest Period applicable thereto.

(b) Automatic Conversion and Continuation. Floating Rate Loans shall continue as
Floating Rate Loans unless and until such Floating Rate Loans are repaid or
converted into Eurodollar Rate Loans. Eurodollar Rate Loans shall continue as
Eurodollar Rate Loans until the end of the then applicable Interest Period
therefor, at which time such Eurodollar Rate Loans shall be automatically
converted into Floating Rate Loans unless the Borrower shall have repaid such
Loans or given the Administrative Agent a Borrowing/Election Notice in
accordance with Section 2.09(d) requesting that, at the end of such Interest
Period, such Eurodollar Rate Loans continue as a Eurodollar Rate Loan.

(c) No Conversion Post-Default. Notwithstanding anything to the contrary
contained in Section 2.09(a) or Section 2.09(b), no Loan may be converted into
or continued as a Eurodollar Rate Loan (except with the consent of the Required
Lenders) when any Default has occurred and is continuing.

 

62



--------------------------------------------------------------------------------

(d) Borrowing/Election Notice. The Borrower shall give the Administrative Agent
an irrevocable Borrowing/Election Notice of each conversion of a Floating Rate
Loan into a Eurodollar Rate Loan or continuation of a Eurodollar Rate Loan not
later than 11:00 a.m. (Chicago time) three (3) Business Days prior to the date
of the requested conversion or continuation, specifying: (i) the requested date
(which shall be a Business Day) of such conversion or continuation; (ii) the
amount and Type of the Loan to be converted or continued; and (iii) the amount
of Eurodollar Rate Loan(s) into which such Loan is to be converted or continued,
and the duration of the Interest Period applicable thereto.

Section 2.10 Default Rate. After the occurrence and during the continuance of a
Default under (a) Section 8.01(a), if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due (after giving effect to any applicable grace period), whether at stated
maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, at a rate per annum equal to (i) in
the case of overdue principal of any Loan, 2.0% per annum plus the rate
otherwise applicable to such Loan as provided in Section 2.03 and (ii) in the
case of any other overdue amount, 2.0% per annum plus the rate applicable to
Advances of Floating Rate Loans and (b) Section 8.01(e) or 8.01(f), the interest
rate described in clause (a) above shall be applicable to the Loans without any
election or action on the part of the Administrative Agent or any other Lender.

Section 2.11 Method of Payment. All payments of principal, interest, fees,
commissions and L/C Obligations hereunder shall be made, without setoff,
deduction or counterclaim, in immediately available funds to the Administrative
Agent at the Administrative Agent’s address specified pursuant to Article 14, or
at any other Lending Installation of the Administrative Agent specified in
writing by the Administrative Agent to the Borrower, by 2:00 p.m. (Chicago time)
on the date when due and shall be made ratably among the Lenders (unless such
amount is not to be shared ratably in accordance with the terms hereof). Each
payment delivered to the Administrative Agent for the account of any Lender
shall be delivered promptly by the Administrative Agent to such Lender in the
same type of funds which the Administrative Agent received at its address
specified pursuant to Article 14 or at any Lending Installation specified in a
notice received by the Administrative Agent from such Lender. The Borrower
authorizes the Administrative Agent to charge the account of the Borrower
maintained with JPMorgan for each payment of principal, interest, fees,
commissions and L/C Obligations as it becomes due hereunder. Each reference to
the Administrative Agent in this Section 2.11 shall also be deemed to refer, and
shall apply equally, to each Issuing Bank, in the case of payments required to
be made by the Borrower to such Issuing Bank pursuant to Article 3.

Section 2.12 Evidence of Debt; Noteless Agreement.

(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

(b) The Administrative Agent shall also maintain accounts in which it will
record

(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period, if any, with respect thereto,

 

63



--------------------------------------------------------------------------------

(ii) the amount of any principal or interest due and payable or to become due
and payable from the Borrower to each Lender hereunder,

(iii) the original stated amount of each Letter of Credit and the amount of the
L/C Obligations outstanding at any time and

(iv) the amount of any sum received by the Administrative Agent hereunder from
the Borrower and each Lender’s share thereof.

(c) The entries made in the accounts maintained pursuant to clauses(a) and
(b) above shall be prima facie evidence of the existence and amounts of the
Obligations therein recorded unless the Borrower objects to information
contained therein within thirty (30) days of the Borrower’s receipt of such
information; provided, however, that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Obligations in
accordance with the terms of this Agreement.

(d) Any Lender may request that its Loans be evidenced by a promissory note. In
such event, the Borrower shall prepare, execute and deliver to such Lender a
promissory note for such Loans payable to the order of such Lender and in a form
approved by the Administrative Agent in its reasonable discretion and consistent
with the terms of this Agreement. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (prior to any assignment
pursuant to Section 13.03) be represented by one or more promissory notes in
such form, payable to the order of the payee named therein, except to the extent
that any such Lender subsequently returns any such note for cancellation and
requests that such Loans once again be evidenced as described in clauses (a) and
(b) above.

Section 2.13 Telephonic Notices The Borrower authorizes the Lenders and the
Administrative Agent to extend, convert or continue Advances, effect selections
of Types of Advances and to transfer funds based on telephonic notices made by
any person or persons the Administrative Agent or any Lender in good faith
believes to be acting on behalf of the Borrower. The Borrower agrees to deliver
promptly to the Administrative Agent a written confirmation, signed by an
Authorized Officer of the Borrower, if such confirmation is requested by the
Administrative Agent or any Lender, of each telephonic notice. If the written
confirmation differs in any material respect from the action taken by the
Administrative Agent and the Lenders, the records of the Administrative Agent
and the Lenders with respect to such telephonic notice shall govern absent
manifest error. In case of disagreement concerning such notices, if the
Administrative Agent has recorded telephonic Borrowing/Election Notices, such
recordings will be made available to the Borrower upon the Borrower’s request
therefor.

Section 2.14 Promise to Pay; Interest and Commitment Fees; Interest Payment
Dates; Interest and Fee Basis; Loan and Control Accounts.

(a) Promise to Pay. The Borrower unconditionally promises to pay when due the
principal amount of each Loan and all other Obligations incurred by it, and to
pay all unpaid interest accrued thereon, in accordance with the terms of this
Agreement and the other Loan Documents.

 

64



--------------------------------------------------------------------------------

(b) Interest Payment Dates. Interest accrued on each Floating Rate Loan shall be
payable on each Payment Date, commencing with the first such date to occur after
the Escrow Date and on any date on which such Floating Rate Loan is prepaid,
whether by acceleration or otherwise and at maturity. Interest accrued on each
Eurodollar Rate Loan shall be payable on the last day of its applicable Interest
Period, on any date on which the Eurodollar Rate Loan is prepaid, whether by
acceleration or otherwise, and at maturity. Interest accrued on each Eurodollar
Rate Loan having an Interest Period longer than three months shall also be
payable on the last day of each three-month interval during such Interest
Period. Interest accrued on the principal balance of all other Obligations shall
be payable in arrears

(i) on each Payment Date, commencing on the first such day following the
incurrence of such Obligation,

(ii) upon repayment thereof in full or in part, and

(iii) if not theretofore paid in full, at the time such other Obligation becomes
due and payable (whether by acceleration or otherwise).

(c) Commitment Fees and Administrative Agent’s and Arrangers’ Fees.

(i) The Borrower shall pay to the Administrative Agent, for the account of the
Revolving Lenders in accordance with their Pro Rata Shares, from and after the
Closing Date until the Revolving Loan Termination Date, a commitment fee (the
“Commitment Fee”) accruing at the per annum rate of the then Applicable
Commitment Fee Percentage, on the daily average unused Revolving Loan
Commitments (with the aggregate amount of any outstanding Swing Line Loans being
deemed to be unused Revolving Loan Commitments for this purpose for all
Revolving Lenders other than the Swing Line Bank). All such Commitment Fees
payable under this clause (c)(i) shall be payable quarterly in arrears on each
Payment Date occurring after the Closing Date (with the first such payment being
calculated for the period from the Closing Date and ending on the last Business
Day of the first fiscal quarter of the Borrower ending after the Closing Date),
and on the Revolving Loan Termination Date.

(ii) The Borrower shall pay to the Administrative Agent for the sole account of
the Administrative Agent, the fees payable at the times and in the amounts
separately agreed.

(d) Interest and Fee Basis; Applicable Margin, Applicable Commitment Fee
Percentage and Applicable L/C Fee Percentage. Fees payable with respect to
Letters of Credit and Commitment Fees shall be calculated for actual days
elapsed (including the first day but excluding the last day) on the basis of a
year of 360 days. All interest hereunder shall be computed on the basis of a
year of 360 days, except that interest computed by reference to the Alternate
Base Rate at times when the Alternate Base Rate is based on the Prime Rate shall
be computed on the basis of a year of 365 days (or 366 days in a leap year), and
in each case shall be payable for the actual number of days elapsed (including
the first day but excluding the last day). Interest shall be payable for the day
an Obligation is incurred but not for the day of any payment on the amount paid
if payment is received prior to 2:00 p.m. (Chicago time) at the place of
payment. If any payment of principal of or interest on a Loan or any payment of
any other Obligations shall become due on a day which is not a Business Day,
such payment shall be made on the next succeeding Business Day and, in the case
of a principal payment, such extension of time shall be included in computing
interest, fees and commissions in connection with such payment.

 

65



--------------------------------------------------------------------------------

Section 2.15 Notification of Advances, Interest Rates, Prepayments and Aggregate
Revolving Loan Commitment Reductions. Promptly after receipt thereof, the
Administrative Agent will notify each applicable Lender of the contents of each
Aggregate Revolving Loan Commitment reduction notice, Increasing Lender
Supplement, Augmenting Lender Supplement, Borrowing/Election Notice, repayment
notice and issuance of Letter of Credit notice received by it hereunder. The
Administrative Agent will notify each applicable Lender of the interest rate
applicable to each Eurodollar Rate Loan promptly upon determination of such
interest rate and will give each applicable Lender prompt notice of each change
in the Alternate Base Rate.

Section 2.16 Lending Installations. Each Lender may book its Loans or Letters of
Credit at any Lending Installation selected by such Lender and may change its
Lending Installation from time to time. All terms of this Agreement shall apply
to any such Lending Installation. Subject to the provisions of Section 4.06,
each Lender may, by written or facsimile notice to the Administrative Agent and
the Borrower, designate a Lending Installation through which Loans will be made
by it and for whose account Loan payments and/or payments of L/C Obligations are
to be made.

Section 2.17 Non-Receipt of Funds by the Administrative Agent. Unless the
Borrower or a Lender, as the case may be, notifies the Administrative Agent
prior to the date on which it is scheduled to make payment to the Administrative
Agent of (a) in the case of a Lender, the proceeds of a Loan or (b) in the case
of the Borrower, a payment of principal, interest or fees to the Administrative
Agent for the account of the Lenders, that it does not intend to make such
payment, the Administrative Agent may assume that such payment has been made.
The Administrative Agent may, but shall not be obligated to, make the amount of
such payment available to the intended recipient in reliance upon such
assumption. If such Lender or the Borrower, as the case may be, has not in fact
made such payment to the Administrative Agent, the recipient of such payment
shall, on demand by the Administrative Agent, repay to the Administrative Agent
the amount so made available together with interest thereon in respect of each
day during the period commencing on the date such amount was so made available
by the Administrative Agent until the date the Administrative Agent recovers
such amount at a rate per annum equal to (i) in the case of payment by a Lender,
the NYFRB Rate for such day or (ii) in the case of payment by the Borrower, the
interest rate applicable to the relevant Loan.

Section 2.18 Maturity Date. This Agreement shall be effective until the Maturity
Date. Notwithstanding the termination of this Agreement, until all of the
Obligations (other than contingent indemnity obligations) shall have been fully
and indefeasibly paid and satisfied in cash (to the full extent that such
Obligations are payable in cash), all financing arrangements among the Borrower
and the Lenders under or in connection with this Agreement and the other Loan
Documents shall have been terminated and all of the Letters of Credit shall have
expired, been canceled or terminated, all of the rights and remedies under this
Agreement and the other Loan Documents shall survive.

Section 2.19 Replacement of Certain Lenders. In the event a Lender (an “Affected
Lender”) shall have: (i) become a Defaulting Lender, (ii) requested compensation
from the Borrower under Sections 4.01, 4.02 or 4.05 to recover Indemnified
Taxes, Other Taxes or other additional costs incurred by such Lender which are
not being incurred generally by the other Lenders, (iii) delivered a notice
pursuant to Section 4.03 claiming that such Lender is unable to extend
Eurodollar Rate Loans to the Borrower for reasons not generally applicable to
the other Lenders or (iv) has invoked Section

 

66



--------------------------------------------------------------------------------

10.02, then, in any such case, the Borrower or the Administrative Agent may make
written demand on such Affected Lender (with a copy to the Administrative Agent
in the case of a demand by the Borrower and a copy to the Borrower in the case
of a demand by the Administrative Agent) for the Affected Lender to assign, and
such Affected Lender shall use commercially reasonable efforts to assign five
(5) Business Days after the date of such demand, to one or more financial
institutions that comply with the provisions of Section 13.03 which the Borrower
or the Administrative Agent, as the case may be, shall have engaged for such
purpose (“Replacement Lender”), all of such Affected Lender’s rights and
obligations under this Agreement and the other Loan Documents (including,
without limitation, its Revolving Loan Commitment, Term Loan A Commitment and/or
Term Loan B Commitment, all Loans owing to it, all of its participation
interests in existing Letters of Credit, and its obligation to participate in
additional Letters of Credit and Swing Line Loans hereunder) in accordance with
Section 13.03. The Administrative Agent is authorized to execute any Assignment
and Assumption as attorney-in-fact for any Affected Lender failing to execute
and deliver the same within five (5) Business Days after the date of such
demand. Further, with respect to such assignment the Affected Lender shall have
concurrently received, in cash, all amounts due and owing to the Affected Lender
hereunder or under any other Loan Document, including, without limitation, the
aggregate outstanding principal amount of the Loans owed to such Lender,
together with accrued interest thereon through the date of such assignment,
amounts payable under Sections 2.04(a)(ii), 4.01, 4.02 and 4.05 with respect to
such Affected Lender and compensation payable under Section 2.14(c) in the event
of any replacement of any Affected Lender under clause (ii) or clause (iii) of
this Section 2.19; provided that upon such Affected Lender’s replacement, such
Affected Lender shall cease to be a party hereto but shall continue to be
entitled to the benefits of Sections 4.01, 4.02, 4.04, 4.05 and 10.07, as well
as to any fees accrued for its account hereunder and not yet paid, and shall
continue to be obligated under Article 11 with respect to losses, obligations,
liabilities, damages, penalties, actions, judgments, costs, expenses or
disbursements for matters which occurred prior to the date the Affected Lender
is replaced. Upon the replacement of any Affected Lender pursuant to this
Section 2.19, the provisions of Section 9.02 shall continue to apply with
respect to Loans which are then outstanding with respect to which the Affected
Lender has become a Defaulting Lender.

Section 2.20 Extension Offers.

(a) The Borrower may on one or more occasions, by written notice to the
Administrative Agent, make one or more offers (each, an “Extension Offer”) to
all of the Term A Lenders, all of the Term B Lenders or all of the Revolving
Lenders of one or more Classes on a pro rata basis (each Class subject to such
an Extension Offer, an “Extension Request Class”) to make one or more Extension
Permitted Amendments pursuant to procedures reasonably specified by the
Administrative Agent and reasonably acceptable to the Borrower. Such notice
shall set forth (i) the terms and conditions of the requested Extension
Permitted Amendment and (ii) the date on which such Extension Permitted
Amendment is requested to become effective (which shall not be less than five
(5) Business Days after the date of such notice, unless otherwise agreed to by
the Administrative Agent). Extension Permitted Amendments shall become effective
only (i) with respect to the Term A Loans of the Term A Lenders of the Extension
Request Class that accept the applicable Extension Offer or the Term B Loans of
the Term B Lenders of the Extension Request Class that accept the applicable
Extension Offer, as applicable (such Term Lenders, the “Extending Term Lenders”)
and, in the case of any Extending Term Lender, only with respect to such
Lender’s Term A Loans or Term B Loans, as applicable, of such Extension Request
Class as to

 

67



--------------------------------------------------------------------------------

which such Term A Lender’s or Term B Lender’s, as applicable, acceptance has
been made and (ii) with respect to the Revolving Loans of the Revolving Lenders
of the Extension Request Class that accept the applicable Extension Offer (such
Revolving Lenders, the “Extending Revolving Lenders”) and, in the case of any
Extending Revolving Lender, only with respect to such Lender’s Revolving Loans
of such Extension Request Class as to which such Revolving Lender’s acceptance
has been made.

(b) An Extension Permitted Amendment shall be effected pursuant to an Extension
Agreement executed and delivered by the Borrower, each applicable Extending Term
Lender or Extending Revolving Lender, and the Administrative Agent; provided
that no Extension Permitted Amendment shall become effective unless the Borrower
shall have delivered to the Administrative Agent such legal opinions, board
resolutions, secretary’s certificates, officer’s certificates, reaffirmation
agreements and other documents as shall reasonably be requested by the
Administrative Agent in connection therewith. The Administrative Agent shall
promptly notify each Term Lender and Revolving Lender as to the effectiveness of
each Extension Agreement.

Section 2.21 Repayment of Term Loans.

(a) The Borrower shall repay the Term B Loans on the first Business Day
following the last day of each March, June, September and December, beginning
with the first Business Day following the end of the first fiscal quarter of the
Borrower ending after the Closing Date and ending with the last such day to
occur prior to the Term Loan B Maturity Date, in an aggregate principal amount
for each such date equal to 0.25% of the aggregate principal amount of the Term
B Loans funded on the Escrow Date.

(b) The Borrower shall repay the Term A Loans on the first Business Day
following the last day of each March, June, September and December, beginning
with the first Business Day following the end of the first fiscal quarter of the
Borrower ending after the Closing Date and ending with the last such day to
occur prior to the Term Loan A Maturity Date, in an aggregate principal amount
for each such date equal to 6.25% of the aggregate principal amount of the Term
A Loans funded on the Escrow Date.

(c) The Borrower shall repay Incremental Term Loans in such amounts and on such
date or dates as shall be specified therefor in the Incremental Term Loan
Amendment (as such amounts may be adjusted pursuant to such Incremental Term
Loan Amendment or pursuant to an Increasing Lender Supplement). The Borrower
shall repay Extended Term Loans in such amounts and on such date or dates as
shall be specified therefore in the Extension Agreement establishing such
Extended Term Loans.

(d) Any prepayment of a Term Loan of any Class pursuant to Section 2.04 (other
than Section 2.04(c)) shall be applied to reduce the subsequent scheduled
repayments of the Term Loans of such Class to be made pursuant to this
Section 2.21 in direct order against the remaining scheduled installments of
principal due in respect of the Term Loans under this Section 2.21; provided
that any prepayment of a Term Loan of any Class made pursuant to Section 2.04(a)
shall be applied to reduce the subsequent scheduled repayments of Advances of
such Class to be made pursuant to this Section 2.21 in the manner specified by
the Borrower in the applicable notice of prepayment (or, if no such
specification is made therein, in direct order as provided above).

 

68



--------------------------------------------------------------------------------

Section 2.22 Refinancing Facilities.

(a) At any time after the Closing Date, the Borrower shall have the right to
refinance, renew and/or replace

(i) all of the Term A Loans then outstanding,

(ii) all of the Term B Loans then outstanding and/or

(iii) all or any portion of any Revolving Loan Commitments then in effect or any
outstanding Revolving Loans (including any Refinancing Revolving Credit
Commitments and Refinancing Revolving Loans) (clauses (i), (ii) and (iii) above,
together, “Refinanced Debt”) with (x) (A) in the case of clause (i) or clause
(ii) above, one or more new term loan facilities established hereunder by adding
one or more new term loan commitments (each such commitment, a “Refinancing Term
Loan Commitment”, and the loans made thereunder, “Refinancing Term Loans”) and
(B) in the case of clause (iii) above, one or more new revolving credit
facilities established hereunder by adding one or more new revolving credit
commitments (each such commitment, a “Refinancing Revolving Credit Commitment”,
and the loans made thereunder, “Refinancing Revolving Loans”) or (y) other
Indebtedness in the form of one or more series of notes or loans (such other
notes or loans, “Other Permitted Refinancing Debt”, and clauses (x) and (y)
above, together, “Credit Agreement Refinancing Indebtedness”), pursuant to a
Refinancing Amendment, provided that:

(iv) any Credit Agreement Refinancing Indebtedness that ranks pari passu or
junior in right of security will be subject to the Pari Passu Intercreditor
Agreement or the Junior Lien Intercreditor Agreement, as applicable;

(v) no Refinancing Term Loans or Other Permitted Refinancing Debt will have a
maturity date that is prior to the latest maturity date applicable to the
Refinanced Debt being refinanced thereby, nor a shorter Weighted Average Life to
Maturity than, the Refinanced Debt being refinanced thereby;

(vi) no Refinancing Revolving Loans will have a maturity date (nor will the
revolving credit facility in respect thereof require commitment reductions)
prior to the maturity date of the Refinanced Debt being refinanced thereby;

(vii) such Credit Agreement Refinancing Indebtedness will have such pricing
(including interest, fees and premiums), optional prepayment and redemption
terms as may be agreed by the Borrower and the lenders thereof;

(viii) any Credit Agreement Refinancing Indebtedness that is secured shall not
be secured by assets other than Collateral;

(ix) any Credit Agreement Refinancing Indebtedness that is guaranteed shall not
be guaranteed by any Person other than the Subsidiary Guarantors;

 

69



--------------------------------------------------------------------------------

(x) such Credit Agreement Refinancing Indebtedness will have terms (other than
those described in clauses (ii) through (vi) of this proviso) that are
substantially identical to, or (taken as a whole) no more favorable (as
reasonably determined by the Borrower) to the lenders providing such Credit
Agreement Refinancing Indebtedness than, those applicable to the Refinanced Debt
being refinanced thereby (except for covenants or other provisions applicable
only to periods after the latest Maturity Date at the time such Credit Agreement
Refinancing Indebtedness is incurred);

(xi) the aggregate principal amount of any Credit Agreement Refinancing
Indebtedness shall not exceed the aggregate principal amount of the Refinanced
Debt being refinanced thereby, plus any interest, premiums, fees and expenses,
or to the extent otherwise permitted under this Agreement; and

(xii) no Refinancing Term Loans shall share more favorably than ratably in any
mandatory prepayments hereunder.

(b) Any Credit Agreement Refinancing Indebtedness may be provided by any Lender
or any Augmenting Lender. Each Class of Credit Agreement Refinancing
Indebtedness incurred under this Section 2.22 shall be in an aggregate principal
amount that is (i) not less than $10,000,000 (or in integral multiples of
$5,000,000 in excess thereof) in the case of Refinancing Term Loans and
Refinancing Term Loan Commitments and (ii) not less than $5,000,000 (or in
integral multiples of $1,000,000 in excess thereof), in each case, or such other
amount of the total outstanding amount of the Refinanced Debt.

(c) The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Refinancing Amendment. Each of the parties hereto hereby
agrees that, upon the effectiveness of any Refinancing Amendment, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Credit Agreement Refinancing Indebtedness
incurred pursuant thereto (including any amendments necessary to treat the Loans
and Commitments subject thereto as Refinancing Term Loans, Refinancing Revolving
Loans, Refinancing Term Loan Commitments or Refinancing Revolving Credit
Commitments, as applicable). Any Refinancing Amendment may, without the consent
of any other Lenders, effect such amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate, in the reasonable opinion of
the Administrative Agent and the Borrower, to effect the provisions of this
Section. In addition, if so provided in the relevant Refinancing Amendment and
with the consent of each Issuing Bank, participations in letters of credit
issued under any Refinanced Debt shall be reallocated to the Lenders under the
Credit Agreement Refinancing Indebtedness refinancing such Refinanced Debt
accordance with the terms of such Refinancing Amendment.

(d) This Section 2.22 shall supersede any provisions in Section 2.11, 9.03 or
12.02 to the contrary.

Section 2.23 MIRE Events. If there are any Mortgaged Properties, any
(x) increase or extension (including a renewal) of the Revolving Loans or
(y) extension (including a renewal) of Term Loans (excluding, in each case
(i) any continuation or conversion of Advances, (ii) the making of any Revolving
Loans or (iii) the issuance, renewal or extension of any Letter of Credit) shall
be subject to (and conditioned upon): (1) the prior delivery of all
flood-related documentation with respect to such Mortgaged Properties as
required by subsection (v)(c) of the definition of Collateral and Guarantee
Requirement and (2) the Administrative Agent shall have received written
confirmation from the Arrangers, that flood insurance due diligence and flood
insurance compliance has been completed by it (such written confirmation not to
be unreasonably withheld, conditioned or delayed).

 

70



--------------------------------------------------------------------------------

ARTICLE 3

THE LETTER OF CREDIT FACILITY

Section 3.01 Obligation to Issue Letters of Credit. Subject to the terms and
conditions of this Agreement and in reliance upon the representations,
warranties and covenants of the Borrower herein set forth, each Issuing Bank
hereby agrees to issue for the account of the Borrower or any of its Restricted
Subsidiaries (with respect to which the Borrower shall remain primarily liable)
through such Issuing Bank’s branches as it and the Borrower may jointly agree,
one or more standby Letters of Credit denominated in Dollars in accordance with
this Article 3, from time to time during the period, commencing on the Closing
Date and ending on the fifth (5th) Business Day prior to the Revolving Loan
Termination Date. Notwithstanding the foregoing, each Existing Letter of Credit
shall be deemed to be a Letter of Credit under this Agreement and for all
purposes of the Loan Documents.

Section 3.02 [Reserved].

Section 3.03 Types and Amounts. No Issuing Bank shall have any obligation to and
no Issuing Bank shall (except in the case of clause (i)(c) below, in which case
the applicable Issuing Bank may, in its sole discretion):

(a) issue any Letter of Credit if on the date of issuance, before or after
giving effect to the Letter of Credit requested hereunder, (i) the Revolving
Credit Obligations at such time would exceed the Aggregate Revolving Loan
Commitment at such time, (ii) the aggregate outstanding amount of the L/C
Obligations would exceed the Letter of Credit Sublimit or (iii) the aggregate
outstanding amount of the L/C Obligations under Letters of Credit issued by such
Issuing Bank would exceed such Issuing Bank’s Letter of Credit Fronting Sublimit
(as set forth on Schedule 2.01); or

(b) issue any Letter of Credit which has an expiration date later than the date
which is the earlier of (i) one (1) year after the date of issuance thereof or
(ii) five (5) Business Days immediately preceding the Revolving Loan Termination
Date; provided that (A) any Letter of Credit with a one-year tenor may provide
for the renewal thereof for additional one-year periods (which shall in no event
extend beyond the date referred to in clause (b)(ii) above) and (B) a Letter of
Credit may expire up to one year beyond the Revolving Loan Termination Date so
long as the Borrower cash collateralizes 105.0% of the face amount of such
Letter of Credit no later than thirty (30) days prior to the Revolving Loan
Termination Date.

Section 3.04 Conditions. In addition to being subject to the satisfaction of the
conditions contained in Sections 5.02 and 5.03, the obligation of any Issuing
Bank to issue any Letter of Credit is subject to the satisfaction in full of the
following conditions:

 

71



--------------------------------------------------------------------------------

(a) the Borrower shall have delivered to such Issuing Bank (with copies
delivered simultaneously to the Administrative Agent) at such times and in such
manner as such Issuing Bank may reasonably prescribe, a request for issuance of
such Letter of Credit in substantially the form of Exhibit C hereto, duly
executed applications for such Letter of Credit, and such other documents,
instructions and agreements as may be required pursuant to the terms thereof
(all such applications, documents, instructions, and agreements being referred
to herein as the “L/C Documents”), and the proposed Letter of Credit shall be
reasonably satisfactory to such Issuing Bank as to form and content; and

(b) as of the date of issuance no order, judgment or decree of any court,
arbitrator or Governmental Authority shall purport by its terms to enjoin or
restrain such Issuing Bank from issuing such Letter of Credit and no law, rule
or regulation applicable to such Issuing Bank and no request or directive
(whether or not having the force of law) from a Governmental Authority with
jurisdiction over such Issuing Bank shall prohibit or request that such Issuing
Bank refrain from the issuance of Letters of Credit generally or the issuance of
that Letter of Credit.

Section 3.05 Procedure for Issuance of Letters of Credit.

(a) Subject to the terms and conditions of this Article 3 and provided that the
applicable conditions set forth in Sections 5.02 and 5.03 hereof have been
satisfied, the applicable Issuing Bank shall, on the requested date, issue a
Letter of Credit on behalf of the Borrower in accordance with such Issuing
Bank’s usual and customary business practices and, in this connection, such
Issuing Bank may assume that the applicable conditions set forth in Section 5.03
hereof have been satisfied unless it shall have received notice to the contrary
from the Administrative Agent or a Lender or has knowledge that the applicable
conditions have not been met.

(b) Immediately upon such issuance, the applicable Issuing Bank shall give the
Administrative Agent written or telex notice, or telephonic notice confirmed
promptly thereafter in writing, of the issuance of a Letter of Credit, provided,
however, that the failure to provide such notice shall not result in any
liability on the part of such Issuing Bank.

(c) The applicable Issuing Bank shall not extend (including as a result of any
evergreen provision) or amend any Letter of Credit unless the requirements of
this Section 3.05 are met as though a new Letter of Credit was being requested
and issued.

Section 3.06 Letter of Credit Participation. Immediately upon the issuance of
each Letter of Credit hereunder, each Revolving Lender with a Pro Rata Share
shall be deemed to have automatically, irrevocably and unconditionally purchased
and received from each Issuing Bank an undivided interest and participation in
and to each Letter of Credit, the obligations of the Borrower in respect
thereof, and the liability of the applicable Issuing Bank thereunder
(collectively, an “L/C Interest”) in an amount equal to the amount available for
drawing under such Letter of Credit multiplied by such Revolving Lender’s Pro
Rata Share. If the Borrower fails at any time to repay a Reimbursement
Obligation pursuant to Section 3.07, promptly following receipt of notice from
the Administrative Agent or the applicable Issuing Bank, each Revolving Lender
shall make payment to the Administrative Agent, for the account of the
applicable Issuing Bank, in immediately available funds in an amount equal to
such Revolving Lender’s Pro Rata Share of the amount of any unreimbursed payment
of an L/C Draft or other draw under a Letter of Credit. The obligation of each
Revolving Lender to reimburse the applicable Issuing Bank under this
Section 3.06 shall be unconditional, continuing, irrevocable and absolute. In
the event that any Revolving Lender fails to

 

72



--------------------------------------------------------------------------------

make payment to the Administrative Agent of any amount due under this
Section 3.06, the Administrative Agent shall be entitled to receive, retain and
apply against such obligation the principal and interest otherwise payable to
such Revolving Lender hereunder until the Administrative Agent receives such
payment from such Revolving Lender or such obligation is otherwise fully
satisfied; provided, however, that nothing contained in this sentence shall
relieve such Revolving Lender of its obligation to reimburse the applicable
Issuing Bank for such amount in accordance with this Section 3.06.

Section 3.07 Reimbursement Obligation. The Borrower agrees unconditionally,
irrevocably and absolutely to pay immediately to the Administrative Agent, for
the account of the Revolving Lenders, the amount of each advance drawn under or
pursuant to a Letter of Credit or an L/C Draft related thereto (such obligation
of the Borrower to reimburse the Administrative Agent for an advance made under
a Letter of Credit or L/C Draft being hereinafter referred to as a
“Reimbursement Obligation” with respect to such Letter of Credit or L/C Draft),
each such reimbursement to be made by the Borrower no later than the Business
Day on which the applicable Issuing Bank makes payment of each such L/C Draft
or, in the case of any other draw on a Letter of Credit, the date specified in
the demand of the applicable Issuing Bank. If the Borrower at any time fails to
repay a Reimbursement Obligation pursuant to this Section 3.07, such failure
shall not constitute a Default if the Revolving Credit Obligations do not, and
after making Revolving Loans in repayment of such Reimbursement Obligation would
not, exceed the Aggregate Revolving Loan Commitments and the conditions set
forth in Sections 5.03(a) and 5.03(b) have been satisfied, and the Borrower
shall be deemed to have elected to borrow Revolving Loans from the Revolving
Lenders, as of the date of the advance giving rise to the Reimbursement
Obligation, equal in amount to the amount of the unpaid Reimbursement
Obligation. Such Revolving Loans shall be made as of the date of the payment
giving rise to such Reimbursement Obligation, automatically, without notice and
without any requirement to satisfy the conditions precedent otherwise applicable
to an Advance of Revolving Loans. Such Revolving Loans shall constitute an
Advance of Floating Rate Loans, the proceeds of which Advance shall be used to
repay such Reimbursement Obligation. If, for any reason, the Borrower fails to
repay a Reimbursement Obligation on the day such Reimbursement Obligation arises
and, for any reason, the Revolving Lenders are unable to make or have no
obligation to make Revolving Loans, then such Reimbursement Obligation shall
bear interest from and after such day, until paid in full, at the interest rate
applicable to a Floating Rate Loan.

Section 3.08 Letter of Credit Fees. The Borrower agrees to pay:

(a) quarterly, in arrears commencing on the last day of the first fiscal quarter
ended after the Closing Date, to the Administrative Agent for the ratable
benefit of the Revolving Lenders, except as set forth in Section 9.02(a), a
letter of credit fee at a rate per annum equal to the Applicable L/C Fee
Percentage on the average daily outstanding face amount available for drawing
under all standby Letters of Credit;

(b) quarterly, in arrears, to the applicable Issuing Bank, a letter of credit
fronting fee which shall accrue at the rate of 0.125% per annum on the average
daily outstanding face amount available for drawing under all Letters of Credit
issued by such Issuing Bank; and

 

73



--------------------------------------------------------------------------------

(c) to the applicable Issuing Bank, all customary fees and other issuance,
amendment, cancellation, document examination, negotiation, transfer and
presentment expenses and related charges in connection with the issuance,
amendment, cancellation, presentation of L/C Drafts, negotiation, transfer and
the like customarily charged by such Issuing Bank with respect to standby
Letters of Credit, payable at the time of invoice of such amounts.

Section 3.09 Issuing Bank Reporting Requirements. Upon the request of any
Revolving Lender, each Issuing Bank shall furnish to such Revolving Lender
copies of any Letter of Credit and any application for or reimbursement
agreement with respect to a Letter of Credit to which such Issuing Bank is
party.

Section 3.10 Indemnification; Exoneration.

(a) In addition to amounts payable as elsewhere provided in this Article 3, the
Borrower hereby agrees to protect, indemnify, pay and save harmless the
Administrative Agent, each Issuing Bank and each Revolving Lender from and
against any and all liabilities and costs which the Administrative Agent, such
Issuing Bank or such Revolving Lender may incur or be subject to as a
consequence, direct or indirect, of

(i) the issuance of any Letter of Credit other than, in the case of such Issuing
Bank, as a result of its gross negligence or willful misconduct, as a court of
competent jurisdiction determines in a final and nonappealable judgment, or

(ii) the failure of such Issuing Bank to honor a drawing under a Letter of
Credit as a result of any act or omission, whether rightful or wrongful, of any
present or future de jure or de facto Governmental Authority (all such acts or
omissions herein called “Governmental Acts”).

(b) As among the Borrower, the Revolving Lenders, the Administrative Agent and
each Issuing Bank, the Borrower assumes all risks of the acts and omissions of,
or misuse of such Letter of Credit by, the beneficiary of any Letter of Credit.
In furtherance and not in limitation of the foregoing, subject to the provisions
of the Letter of Credit applications and Letter of Credit reimbursement
agreements executed by the Borrower at the time of request for any Letter of
Credit, neither the Administrative Agent, any Issuing Bank nor any Revolving
Lender shall be responsible (in the absence of gross negligence or willful
misconduct in connection therewith, as a court of competent jurisdiction
determines in a final and nonappealable judgment):

(i) for the form, validity, sufficiency, accuracy, genuineness or legal effect
of any document submitted by any party in connection with the application for
and issuance of the Letters of Credit, even if it should in fact prove to be in
any or all respects invalid, insufficient, inaccurate, fraudulent or forged;

(ii) for the validity or sufficiency of any instrument transferring or assigning
or purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason;

(iii) for failure of the beneficiary of a Letter of Credit to comply duly with
conditions required in order to draw upon such Letter of Credit;

 

74



--------------------------------------------------------------------------------

(iv) for errors, omissions, interruptions or delays in transmission or delivery
of any messages, by mail, cable, telegraph, telex, or other similar form of
teletransmission or otherwise;

(v) for errors in interpretation of technical trade terms;

(vi) for any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under any Letter of Credit or of the
proceeds thereof;

(vii) for the misapplication by the beneficiary of a Letter of Credit of the
proceeds of any drawing under such Letter of Credit; and

(viii) for any consequences arising from causes beyond the control of the
Administrative Agent, the Issuing Banks and the Revolving Lenders, including,
without limitation, any Governmental Acts. None of the above shall affect,
impair, or prevent the vesting of any Issuing Bank’s rights or powers under this
Section 3.10.

(c) In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by any Issuing
Bank under or in connection with the Letters of Credit or any related
certificates shall not, in the absence of gross negligence or willful
misconduct, as a court of competent jurisdiction determines in a final and
nonappealable judgment, put such Issuing Bank, the Administrative Agent or any
Revolving Lender under any resulting liability to the Borrower or relieve the
Borrower of any of its obligations hereunder to any such Person.

(d) Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in this
Section 3.10 shall survive the payment in full of principal and interest
hereunder, the termination of the Letters of Credit and the termination of this
Agreement.

Section 3.11 Cash Collateral. Notwithstanding anything to the contrary herein or
in any application for a Letter of Credit, after the occurrence and during the
continuance of a Default, the Borrower shall, upon the Administrative Agent’s
demand, deliver to the Administrative Agent for the benefit of the Revolving
Lenders and the Issuing Banks, cash, or other collateral of a type satisfactory
to the Required Lenders, having a value, as determined by such Revolving
Lenders, equal to 105.0% of the aggregate outstanding L/C Obligations. In
addition, but without duplication of amounts deposited pursuant to the foregoing
sentence, if the Revolving Credit Availability is at any time less than the
amount of contingent L/C Obligations outstanding at any time, the Borrower shall
deposit cash collateral with the Administrative Agent in an amount equal to
105.0% of the amount by which such L/C Obligations exceed such Revolving Credit
Availability. Any such collateral shall be held by the Administrative Agent in a
separate account appropriately designated as a cash collateral account in
relation to this Agreement and the Letters of Credit and retained by the
Administrative Agent for the benefit of the Revolving Lenders and the Issuing
Banks as collateral security for the Borrower’s obligations in respect of this
Agreement and each of the Letters of Credit and L/C Drafts. Such amounts shall
be applied to reimburse the Issuing Banks for drawings or payments under or
pursuant to Letters of Credit or L/C Drafts, or if no such reimbursement is
required, to payment of such of the other Obligations as the Administrative
Agent shall determine. If no Default shall be continuing, amounts remaining in
any cash collateral account established

 

75



--------------------------------------------------------------------------------

pursuant to this Section 3.11 which are not to be applied to reimburse the
Issuing Banks for amounts actually paid or to be paid by the Issuing Banks in
respect of a Letter of Credit or L/C Draft, shall be returned promptly to the
Borrower (after deduction of the Administrative Agent’s reasonable out-of-pocket
expenses incurred in connection with such cash collateral account) as the
Letters of Credit expire.

ARTICLE 4

YIELD PROTECTION; TAXES

Section 4.01 Yield Protection. If any Change in Law:

(a) subjects any Lender, any applicable Lending Installation, any Issuing Bank
or the Administrative Agent to any Taxes on its loans, loan principal, letters
of credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto (other than (i) Indemnified Taxes,
(ii) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes or (iii) Connection Income Taxes), or

(b) imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender, any applicable Lending
Installation or any Issuing Bank (other than reserves and assessments taken into
account in determining the interest rate applicable to Eurodollar Rate Loans),
or

(c) imposes any other condition the result of which is to increase the cost to
any Lender, any applicable Lending Installation or any Issuing Bank of making,
funding or maintaining its Loans or L/C Interests or reduces any amount
receivable by any Lender, any applicable Lending Installation or any Issuing
Bank in connection with its Loans or L/C Interests, or requires any Lender, any
applicable Lending Installation or any Issuing Bank to make any payment
calculated by reference to the amount of Loans or L/C Interests held or interest
received by it, by an amount deemed material by such Lender or such Issuing
Bank, as the case may be, and the result of any of the foregoing is to increase
the cost to such Lender, applicable Lending Installation, such Issuing Bank or
the Administrative Agent of making or maintaining its Loans, L/C Interests or
Revolving Loan Commitment or to reduce the return received by such Lender,
applicable Lending Installation, such Issuing Bank or the Administrative Agent
in connection with such Loans, L/C Interests or Revolving Loan Commitment, then,
within fifteen (15) days of demand by such Person, the Borrower shall pay such
Person such additional amount or amounts as will compensate such Person for such
increased cost or reduction in amount received.

Notwithstanding the foregoing provisions of this Section 4.01, if any Lender
fails to notify the Borrower of any event or circumstance which will entitle
such Lender to compensation pursuant to this Section 4.01 within 180 days after
such Lender obtains knowledge of such event or circumstance, then such Lender
shall not be entitled to compensation from the Borrower for any amount arising
prior to the date which is 180 days before the date on which such Lender
notifies the Borrower of such event or circumstance.

Notwithstanding the above, a Lender will not be entitled to demand compensation
under this Section 4.01 at any time if it is not the general practice and policy
of such Lender to demand such compensation from similarly situated borrowers in
similar circumstances under agreements containing provisions permitting such
compensation to be claimed at such time.

 

76



--------------------------------------------------------------------------------

Section 4.02 Changes in Capital Adequacy Regulations. If any Lender or any
Issuing Bank determines that any Change in Law regarding liquidity or capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s or such Issuing Bank’s capital or on the capital of such Lender’s or
such Issuing Bank’s holding company, if any, as a consequence of this Agreement
or the Loans made by, or participations in Letters of Credit held by, such
Lender, or the Letters of Credit issued by such Issuing Bank, to a level below
that which such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy and liquidity), then from time to time the Borrower will pay to
such Lender or such Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or such Issuing Bank or such Lender’s or
such Issuing Bank’s holding company for any such reduction suffered.

Notwithstanding the above, a Lender will not be entitled to demand compensation
under this Section 4.02 at any time if it is not the general practice and policy
of such Lender to demand such compensation from similarly situated borrowers in
similar circumstances under agreements containing provisions permitting such
compensation to be claimed at such time.

Section 4.03 Alternate Rate of Interest.

(a) If prior to the commencement of any Interest Period for a Eurodollar Rate
Advance:

(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Eurodollar Base Rate or the Eurodollar Rate, as applicable
(including because the LIBO Screen Rate is not available or published on a
current basis), for such Interest Period; or

(ii) the Administrative Agent is advised by the Required Lenders that the
Eurodollar Base Rate or the Eurodollar Rate, as applicable, for such Interest
Period will not adequately and fairly reflect the cost to such Lenders (or
Lender) of making or maintaining their Loans (or its Loan) included in such
Advance for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, telecopy or electronic mail as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist,
(A) any Borrowing/Election Notice that requests the conversion of any Advance
to, or continuation of any Advance as, a Eurodollar Advance shall be ineffective
and (B) if any Borrowing/Election Notice requests a Eurodollar Advance, such
Borrowing shall be made as Floating Rate Advance; provided that if the
circumstances giving rise to such notice affect only one Type of Advances, then
the other Type of Advances shall be permitted.

 

77



--------------------------------------------------------------------------------

(b) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (a)(i) have not arisen but the
supervisor for the administrator of the LIBO Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which the LIBO Screen Rate shall no
longer be used for determining interest rates for loans, then the Administrative
Agent and the Borrower shall endeavor to establish an alternate rate of interest
to the Eurodollar Rate that gives due consideration to the then prevailing
market convention for determining a rate of interest for syndicated loans in the
United States at such time, and shall enter into an amendment to this Agreement
to reflect such alternate rate of interest and such other related changes to
this Agreement as may be applicable (but for the avoidance of doubt, such
related changes shall not include a reduction of the Applicable Margin);
provided that, if such alternate rate of interest as so determined would be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement. Notwithstanding anything to the contrary in Section 9.03, such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five Business Days of the date notice of such alternate rate of
interest is provided to the Lenders, a written notice from the Required Lenders
of each Class stating that such Required Lenders object to such amendment. Until
an alternate rate of interest shall be determined in accordance with this clause
(b) (but, in the case of the circumstances described in clause (ii) of the first
sentence of this Section 4.03(b), only to the extent the LIBO Screen Rate for
such Interest Period is not available or published at such time on a current
basis), (x) any Borrowing/Election Notice that requests the conversion of any
Revolving Borrowing to, or continuation of any Revolving Borrowing as, a
Eurodollar Borrowing shall be ineffective and (y) if any Borrowing/Election
Notice requests a Eurodollar Revolving Borrowing, such Borrowing shall be made
as a Floating Rate Borrowing.

Section 4.04 Funding Indemnification. If any payment of a Eurodollar Rate Loan
occurs on a date which is not the last day of the applicable Interest Period,
whether because of acceleration, prepayment or otherwise, or a Eurodollar Rate
Loan is not made on the date specified by the Borrower for any reason other than
default by the Lenders, or a Eurodollar Rate Loan is assigned other than on the
last day of an Interest Period therefor as a result of a request of the Borrower
pursuant to Section 2.19, the Borrower will indemnify each Lender for any loss
or cost incurred by it resulting therefrom (excluding loss of margin),
including, without limitation, any loss or cost in liquidating or employing
deposits acquired to fund or maintain such Eurodollar Rate Loan.

Section 4.05 Taxes.

(a) Defined Terms. For purposes of this Section 4.05, the term “Lender” includes
any Issuing Bank and the term “applicable law” includes FATCA.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding for Indemnified Taxes been made.

 

78



--------------------------------------------------------------------------------

(c) Payment of Other Taxes by the Borrower. The Loan Parties shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

(d) Indemnification by the Borrower. The Loan Parties shall jointly and
severally indemnify each Recipient, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this
Section 4.05) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 13.02(b) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 4.05, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(g) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will

 

79



--------------------------------------------------------------------------------

permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Sections
4.05(g)(ii)(A), 4.05(g)(ii)(B) and 4.05(g)(ii)(D) below) shall not be required
if in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding Tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or W-8BEN-E
(as applicable) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or W-8BEN-E (as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(2) executed copies of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit K-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN or W-8BEN-E (as
applicable); or

 

80



--------------------------------------------------------------------------------

(4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E
(as applicable), a U.S. Tax Compliance Certificate substantially in the form of
Exhibit K-2 or Exhibit K-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
K-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Administrative Agent at the time or times prescribed by law
and at such time or times reasonably requested by the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(c)(i) of the Code) and such additional documentation
reasonably requested by the Administrative Agent as may be necessary for the
Administrative Agent to comply with its obligations under FATCA and to determine
that such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the Escrow Date.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

81



--------------------------------------------------------------------------------

(h) FATCA Compliance. The Administrative Agent shall deliver to the Borrower on
or prior to the date of its execution of this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower), executed copies of IRS
form W-9.

(i) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 4.05 (including by
the payment of additional amounts pursuant to this Section 4.05), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (i) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (i), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (i) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

Section 4.06 Lender Statements; Survival of Indemnity. To the extent reasonably
possible, each Lender shall designate an alternate Lending Installation with
respect to its Eurodollar Rate Loans to reduce any liability of the Borrower to
such Lender under Sections 4.01, 4.02 and 4.05 or to avoid the unavailability of
Eurodollar Rate Loans under Section 4.03, so long as such designation is not, in
the reasonable judgment of such Lender, disadvantageous to such Lender. Each
Lender or the Administrative Agent on its own behalf or on behalf of a Lender
shall deliver a written statement of such Lender or the Administrative Agent (as
applicable) to the Borrower (with a copy to the Administrative Agent) as to the
amount due, if any, under Sections 4.01, 4.02, 4.04 or 4.05. Such written
statement shall set forth in reasonable detail the calculations upon which such
Lender determined such amount and shall be final, conclusive and binding on the
Borrower in the absence of manifest error. Determination of amounts payable
under such Sections in connection with a Eurodollar Rate Loan shall be
calculated as though each Lender or the Administrative Agent (as applicable)
funded its Eurodollar Rate Loan through the purchase of a deposit of the type
and maturity corresponding to the deposit used as a reference in determining the
Eurodollar Rate applicable to such Loan, whether in fact that is the case or
not, and without regard to loss of margin. Unless otherwise provided herein, the
amount specified in the written statement of any Lender or the Administrative
Agent (as applicable) shall be payable on demand after receipt by the Borrower
of such written statement. The obligations of the Borrower under Sections 4.01,
4.02, 4.04 and 4.05 shall survive payment of the Obligations, termination of the
Letters of Credit and termination of this Agreement.

 

82



--------------------------------------------------------------------------------

ARTICLE 5

CONDITIONS PRECEDENT

Section 5.01 Escrow Date. This Agreement and the obligations of the Term Lenders
to fund Term Loans hereunder for deposit into the Escrow Account shall become
effective on the date on which each of the following conditions is satisfied (or
waived in accordance with Section 9.03):

(a) The Administrative Agent shall have received from each party hereto or
thereto either a counterpart of this Agreement and the Escrow Agreement signed
on behalf of such party or written evidence satisfactory to the Administrative
Agent (which may include facsimile or electronic transmission of a signed
signature page of such party) that such party has signed a counterpart of this
Agreement, the Escrow Agreement and each other instrument reasonably requested
by the Administrative Agent to evidence or perfect the Lien of the
Administrative Agent on the proceeds of the Term Loans held in the Escrow
Account.

(b) The Initial Borrower shall have furnished to the Administrative Agent each
of the following, with sufficient copies for the Lenders, all in form and
substance reasonably satisfactory to the Administrative Agent:

(i) a certificate signed by an Authorized Officer of the Initial Borrower,
certifying as to the matters set forth in clauses (c) and (d) of this
Section 5.01;

(ii) a duly executed Borrowing/Election Notice signed by an Authorized Officer
of the Initial Borrower.

(iii) the written opinion of the Initial Borrower’s counsel, addressed to the
Administrative Agent, each Issuing Bank and the Lenders and dated the Escrow
Date, in substantially a form and containing assumptions and qualifications
reasonably acceptable to the Administrative Agent and its counsel;

(iv) a certificate signed by an Authorized Officer of the Initial Borrower,
certifying that (i) the proceeds of the Senior USD Notes in an aggregate
original principal amount not to exceed $500,000,000 were funded into escrow and
(ii) the proceeds of the Senior Euro Notes in an aggregate original principal
amount not to exceed €650,000,000 were funded into escrow;

(v) copies of the Articles of Incorporation of the Initial Borrower, together
with all amendments and a certificate of good standing, both certified by the
appropriate governmental officer in its jurisdiction of incorporation;

(vi) copies, certified by the Secretary or Assistant Secretary of the Initial
Borrower, of its By-Laws and of its Board of Directors’ (or similar body)
resolutions authorizing the execution of this Agreement and the Escrow
Agreement;

(vii) an incumbency certificate, executed by the Secretary or Assistant
Secretary of the Initial Borrower, which shall identify by name and title and
bear the original or facsimile signature of the officers of the Initial Borrower
authorized to sign this Agreement and the Escrow Agreement and the officers of
the Initial Borrower authorized to make borrowings hereunder, upon which
certificate the Lenders shall be entitled to rely until informed of any change
in writing by the Initial Borrower;

 

83



--------------------------------------------------------------------------------

(viii) evidence that appropriate UCC financing statements have been (or, on the
Escrow Date, will be) duly filed in such office or offices and such control
agreements have been executed and delivered, in each case, as may be necessary
or, in the opinion of Administrative Agent, desirable to perfect the
Administrative Agent’s Liens in and to the Escrow Account and the proceeds of
the Term Loans funded on the Escrow Date; and

(ix) to the extent the Initial Borrower qualifies as a “legal entity customer”
under the Beneficial Ownership Regulation, at least five days prior to the
Effective Date (in the event that any Lender that has requested, in a written
notice to the Initial Borrower at least 10 days prior to the Effective Date), a
Beneficial Ownership Certification in relation to the Initial Borrower (provided
that, upon the execution and delivery by such Lender of its signature page to
this Agreement, the condition set forth in this clause (ix) shall be deemed to
be satisfied);

(c) All of the representations in this Agreement with respect to the Initial
Borrower shall be true and correct in all material respects (except that any
representation and warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects) on and as of the
Escrow Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (except that any representation and warranty
that is qualified as to “materiality” or “Material Adverse Effect” shall be true
and correct in all respects) as of such earlier date;

(d) No Default or Unmatured Default with respect to the Initial Borrower shall
have occurred and be continuing or would result from the Advance of the Term
Loans on the Escrow Date;

(e) The Administrative Agent (for the benefit of itself and the other parties
entitled thereto) and the Arrangers shall have received all fees and other
amounts due and payable on or prior to the Escrow Date (including fees for the
account of the Lenders and fees, disbursements and charges of counsel to the
Administrative Agent and the Arrangers), including to the extent invoiced at
least two Business Days prior to such date, reimbursement or payment of all
reasonable and documented out-of-pocket expenses required to be reimbursed or
paid by the Initial Borrower and the Borrower hereunder.

(f) The Administrative Agent shall have received all documentation and other
information reasonably requested by each Lender that is required for compliance
with the PATRIOT Act or other “know your customer” and anti-money laundering
rules and regulations (which requested information shall have been received at
least three (3) Business Days prior to the Escrow Date to the extent requested
by the Lenders at least ten (10) Business Days prior to the Escrow Date).

Section 5.02 Closing Date. The release of the proceeds of the Term Loans from
the Escrow Account on the Closing Date, the obligation of each Revolving Lender
to make Loans and the Swing Line Bank to make Swing Line Loans on the Closing
Date and any agreement of the Issuing Banks to issue any Letters of Credit
hereunder on the Closing Date is subject to the satisfaction (or waiver in
accordance with Section 9.03) of the following conditions:

 

84



--------------------------------------------------------------------------------

(a) The Administrative Agent shall have received from each party hereto or
thereto either a counterpart of this Agreement and each other Loan Document
signed on behalf of such party or written evidence satisfactory to the
Administrative Agent (which may include facsimile or electronic transmission of
a signed signature page of such party) that such party has signed a counterpart
of this Agreement and each other Loan Document to which it is a party,
including, without limitation, the Collateral Agreement and such other Loan
Documents as the Administrative Agent or its counsel may have reasonably
requested to the extent required to be satisfied on the Closing Date.

(b) The Borrower shall have furnished to the Administrative Agent each of the
following, with sufficient copies for the Lenders, all in form and substance
satisfactory to the Administrative Agent:

(i) a certificate, in form and substance satisfactory to the Administrative
Agent signed by an Authorized Officer of the Borrower and dated the Closing
Date, certifying as to the satisfaction of the conditions set forth in Sections
5.02(e),(j),(k) and (l);

(ii) the written opinions of counsel to the Loan Parties, addressed to the
Administrative Agent, each Issuing Bank and the Lenders, in substantially forms
and containing assumptions and qualifications acceptable to the Administrative
Agent and its counsel;

(iii) a completed Perfection Certificate, dated the Closing Date and signed by
an Authorized Officer of the Borrower;

(iv) evidence that appropriate UCC financing statements and IP Security
Agreements have been (or, on the Closing Date, will be) duly filed in such
office or offices as may be necessary or, in the opinion of Administrative
Agent, desirable to perfect the Administrative Agent’s Liens in and to the
Collateral to the extent required to be satisfied on the Closing Date;

(v) copies of the Certificate of Incorporation of each Loan Party, together with
all amendments and a certificate of good standing, both certified by the
appropriate governmental officer in its jurisdiction of incorporation;

(vi) copies, certified by the Secretary or Assistant Secretary of each of the
Loan Parties, of its By-Laws (or other equivalent governing document) and of its
Board of Directors’ (or similar body) resolutions authorizing the execution of
the Loan Documents entered into by it;

(vii) an incumbency certificate, executed by the Secretary or Assistant
Secretary of each of the Loan Parties, which shall identify by name and title
and bear the original or facsimile signature of the officers of the Loan Parties
authorized to sign the Loan Documents and the officers of the Borrower
authorized to make borrowings hereunder, upon which certificate the Lenders
shall be entitled to rely until informed of any change in writing by the
Borrower;

 

85



--------------------------------------------------------------------------------

(viii) a certificate dated as of the Closing Date substantially in the form of
Exhibit M signed by the chief financial officer (or other person with reasonably
equivalent responsibilities) of the Borrower, attesting that the Borrower and
its Subsidiaries, on a consolidated basis after giving effect to the
Transactions, are Solvent; and

(ix) to the extent the Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, at least five days prior to the Closing Date
(in the event that any Lender that has requested, in a written notice to the
Initial Borrower at least 10 days prior to the Closing Date), a Beneficial
Ownership Certification in relation to the Borrower (provided that, upon the
execution and delivery by such Lender of its signature page to this Agreement,
the condition set forth in this clause (ii) shall be deemed to be satisfied).

(c) (i) The Collateral and Guarantee Requirement shall have been satisfied and
(ii) the Administrative Agent shall have received satisfactory evidence that all
steps have been taken to perfect security interests in the Collateral (including
delivery of any certificated Equity Interests and other physical, pledged
collateral) to the extent required pursuant to the Collateral and Guarantee
Requirement definition.

(d) The Borrowers shall have furnished to the Administrative Agent:

(i) the Historical Information; and

(ii) unaudited pro forma balance sheet and customary unaudited pro forma
statements of income of the Borrower as of and for the twelve-month period
ending on the last day of the most recently completed twelve month period
referred to in clauses (i) and (ii) of the definition of Historical Information,
which pro forma financial statements prepared after giving effect to the
Transactions (including the incurrence of Term Loans) as if such Transactions
had occurred as of such date (in the case of each balance sheet) or at the
beginning of such period (in the case of each of the other financial statements)
in each case compliant in all material respects with the requirements of
Regulation S-K and Regulation S-X under the Securities Act for offerings of debt
securities on a registration statement on Form S-1 for a non-reporting company
and of the type and form customarily included in offering documents used in
private placements under Rule 144A of the Securities Act;

(e) Since September 30, 2017, there shall not have been any event, change or
circumstance that, individually or in the aggregate, has had or would reasonably
be expected to have a Material Adverse Effect (as defined in the Acquisition
Agreement as in effect on January 15, 2018) on the Business (as defined in the
Acquisition Agreement as in effect on January 15, 2018).

(f) The Administrative Agent shall have received the results of a recent Lien
and judgment search in each relevant jurisdiction with respect to the Loan
Parties, and such search shall reveal no Liens on any of the assets of the Loan
Parties except for Liens permitted under Section 7.03(b).

 

86



--------------------------------------------------------------------------------

(g) The Initial Borrower shall have merged, or shall substantially concurrently
with the occurrence of the Closing Date, merge with and into the Borrower, with
the Borrower being the surviving entity of such merger.

(h) The Administrative Agent shall have received all documentation and other
information reasonably requested by each Lender that is required for compliance
with the PATRIOT Act or other “know your customer” and anti-money laundering
rules and regulations (which requested information shall have been received at
least three (3) Business Days prior to the Closing Date to the extent requested
by the Lenders at least ten (10) Business Days prior to the Closing Date).

(i) The Administrative Agent (for the benefit of itself and the other parties
entitled thereto) and the Arrangers shall have received all fees and other
amounts due and payable on or prior to the Closing Date (including fees for the
account of the Lenders and fees, disbursements and charges of counsel to the
Administrative Agent and the Arrangers), including to the extent invoiced at
least two Business Days prior to such date, reimbursement or payment of all
reasonable and documented out-of-pocket expenses required to be reimbursed or
paid by the Borrower hereunder.

(j) Prior to or substantially concurrently with the occurrence of the Closing
Date, all obligations (other than Existing Letters of Credit) of the Borrower
under the Existing Credit Agreement shall, upon the consummation of the Closing
Date, have been, or will be substantially simultaneously, repaid, redeemed,
defeased or otherwise discharged, and any liens securing such indebtedness
released (other than Existing Letters of Credit)(the actions described in this
Section 5.02(j), the “Borrower Refinancing”).

(k) (x) The Specified Acquisition Agreement Representations shall be true and
correct in all respects and (y) the Specified Representations shall be true and
correct in all material respects (except that any representation and warranty
that is qualified as to “materiality” or “Material Adverse Effect” shall be true
and correct in all respects) on and as of the Closing Date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects (except
that any representation and warranty that is qualified as to “materiality” or
“Material Adverse Effect” shall be true and correct in all respects) as of such
earlier date.

(l) The Acquisition shall have been consummated or shall be consummated
concurrently with occurrence of the Closing Date in all material respects in
accordance with the Acquisition Agreement without any amendments, modifications,
waivers or consents that are materially adverse to the Arrangers or the Lenders
in their capacities as Lenders, in each case, without the consent of the
Arrangers, such consent not to be unreasonably withheld or delayed; provided
that, without limitation, (i) any changes to the definition of “Material Adverse
Effect” shall be deemed materially adverse and (ii) any increase or decrease in
the acquisition consideration shall not be deemed to be materially adverse to
the Arrangers or the Lenders so long as (1) any increase is funded by cash on
hand or proceeds of an offering of the Borrower’s equity (the form of which, to
the extent not in the form of common equity, will be reasonably satisfactory to
the Arrangers) and (2) any decrease is allocated to reduce the Term B Facility;
provided that Funded Indebtedness (as defined in the Acquisition Agreement as in
effect on January 15, 2018) of the Acquired Business included in Closing Net
Indebtedness (as defined in the Acquisition Agreement) shall be applied to
reduce the Term Facilities only to the extent such debt (A) consists of
(x) Funded Indebtedness of

 

87



--------------------------------------------------------------------------------

the type described in clause (d) of the definition thereof in an aggregate
principal amount that exceeds (when taken together with amounts included in the
threshold of $20,000,000 set forth in the definition of Closing Net
Indebtedness) $49,000,000 or (y) Funded Indebtedness that is not in the form of
working capital indebtedness, local currency lines, equipment leases and similar
items incurred in the ordinary course of business (“Permitted Surviving Debt”)
or consists of Permitted Surviving Debt but exceeds $20,000,000 in aggregate
principal amount for all such Permitted Surviving Debt and (B) is not repaid,
redeemed, defeased or otherwise discharged, and any liens securing such Funded
Indebtedness released, substantially simultaneously with the occurrence of the
Closing Date.

The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date and such notice shall be conclusive and binding.

Section 5.03 Each Advance and Letters of Credit After the Closing Date. The
Lenders shall not be required to make, convert or continue any Advance, or
issue, amend, extend or renew any Letter of Credit, unless on the applicable
Borrowing Date, or in the case of a Letter of Credit, the date on which the
Letter of Credit is to be issued, amended, extended or renewed, both before and
after taking into account the proposed borrowing, conversion or continuation or
Letter of Credit:

(a) There exists no Default or Unmatured Default (subject, solely in the case of
an Incremental Term Loan the proceeds of which will be used to finance a Limited
Condition Acquisition, to the proviso of Section 2.05(b)(i)(1));

(b) All of the representations in this Agreement are true and correct in all
material respects (except that any representation and warranty that is qualified
as to “materiality” or “Material Adverse Effect” shall be true and correct in
all respects) on and as of such Borrowing Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (except that any
representation and warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects) as of such earlier
date; and

(c) The Revolving Credit Obligations do not, and after making such proposed
Advance or issuing such Letter of Credit would not, exceed the Aggregate
Revolving Loan Commitment.

Each Borrowing/Election Notice with respect to each such Advance and the letter
of credit application with respect to each Letter of Credit shall constitute a
representation and warranty by the Borrower that the conditions contained in
Sections 5.03(a) and 5.03(b) have been satisfied.

ARTICLE 6

REPRESENTATIONS AND WARRANTIES

In order to induce the Administrative Agent and the Lenders to enter into this
Agreement and to make the Loans and the other financial accommodations to the
Initial Borrower and the Borrower, and to issue the Letters of Credit described
herein, (x) the Initial Borrower represents and warrants as follows (other than
clause (a) through (c) of Section 6.21) to each Lender and the Administrative
Agent as of the Escrow Date (after giving effect to the funding of the Term
Loans) (it being understood that for purposes of the representations and
warranties in this Article 6 to be made by the Initial Borrower on the Escrow
Date, references to the “Borrower” shall be deemed to

 

88



--------------------------------------------------------------------------------

be references to the Initial Borrower and references to Energizer Holdings, Inc.
and the “Subsidiary Guarantors” shall be disregarded) and (y) the Borrower
represents and warrants as follows to each Lender and the Administrative Agent
as of the Closing Date (after giving effect to the Transactions) and thereafter
on each date as required by Section 5.03:

Section 6.01 Organization; Corporate Powers. Each of the Borrower and each of
its Restricted Subsidiaries (a) is a corporation, limited liability company,
partnership or other commercial entity duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization, (b) is
duly qualified to do business as a foreign entity and is in good standing under
the laws of each jurisdiction in which failure to be so qualified and in good
standing would reasonably be expected to have a Material Adverse Effect, and
(c) has all requisite power and authority to own, operate and encumber its
property and to conduct its business as presently conducted and as proposed to
be conducted.

Section 6.02 Authority.

(a) Each of the Borrower and each of the Subsidiary Guarantors has the requisite
power and authority

(i) to execute, deliver and perform each of the Loan Documents which are to be
executed by it or which have been executed by it as required by this Agreement
and the other Loan Documents and

(ii) to file the Loan Documents, if any, which must be filed by it or which have
been filed by it as required by this Agreement, the other Loan Documents or
otherwise with any Governmental Authority.

(b) The execution, delivery, performance and filing, as the case may be, of each
of the Loan Documents which must be executed or filed by the Borrower or any of
the Subsidiary Guarantors or which have been executed or filed as required by
this Agreement, the other Loan Documents or otherwise and to which the Borrower
or any of the Subsidiary Guarantors is a party, and the consummation of the
transactions contemplated thereby, have been duly approved by the respective
boards of directors and, if necessary, the shareholders of the Borrower and the
Subsidiary Guarantors, and such approvals have not been rescinded. No other
action or proceedings on the part of the Borrower or the Subsidiary Guarantors
are necessary to consummate such transactions.

(c) Each of the Loan Documents to which the Borrower or any of the Subsidiary
Guarantors is a party has been duly executed, delivered or filed, as the case
may be, by such party and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms (except as enforceability
may be limited by bankruptcy, insolvency, or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles,
including concepts of reasonableness, materiality, good faith and fair dealing
and the possible unavailability of specific performance, injunctive relief or
other equitable remedies (whether enforcement is sought by proceedings in equity
or at law)), is in full force and effect and no material term or condition
thereof has been amended, modified or waived from the terms and conditions
contained in the Loan Documents delivered to the Administrative Agent pursuant
to Sections 5.01, 5.02 and 5.03 without the prior written consent of the
Required Lenders (or all of the Lenders if required by Section 9.03), and the
Borrower and its Restricted Subsidiaries have performed and complied with all
the material terms, provisions, agreements and conditions set forth therein and
required to be performed or complied with by the Borrower or its Restricted
Subsidiaries on or before the applicable date, and no unmatured default, default
or breach of any covenant by any such party exists thereunder.

 

89



--------------------------------------------------------------------------------

Section 6.03 No Conflict; Governmental Consents. The execution, delivery and
performance of each of the Loan Documents to which the Borrower or any of the
Subsidiary Guarantors is a party (a) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except such as have been obtained or made and are (or will so be) in full force
and effect and except for filings necessary to perfect Liens created under the
Loan Documents, (b) will not violate any applicable law, including any order of
any Governmental Authority, (c) will not violate the charter, by-laws or other
organizational documents of the Borrower or any of the Subsidiary Guarantors,
(d) will not violate or result in a default under any indenture or agreement
(including the Existing Senior Note Indenture, the Senior USD Note Indenture and
the Senior Euro Note Indenture or other material instrument binding upon the
Borrower or any Restricted Subsidiary or any of their assets), or give rise to a
right thereunder to require any payment to be made by the Borrower or any
Restricted Subsidiary, and (e) will not result in the creation or imposition of
any Lien on any asset of the Borrower or any Restricted Subsidiary, except Liens
created pursuant to the Loan Documents, except in the case of clauses (b) and
(d) above, for a violation or creation, as applicable, which would not
reasonably be expected to result in a Material Adverse Effect.

Section 6.04 Financial Statements. The Historical Information heretofore
delivered to the Lenders was prepared in accordance with generally accepted
accounting principles in effect on the date the statements were prepared and the
statements present fairly in all material respects the consolidated financial
condition and operations of the Borrower and its Restricted Subsidiaries at such
date and the consolidated results of their operations for the period then ended.

Section 6.05 No Material Adverse Change. Since September 30, 2017, there has
occurred no change in the business, properties or financial condition of the
Borrower and its Restricted Subsidiaries taken as a whole or any other event
which has had or would reasonably be expected to have a Material Adverse Effect.

Section 6.06 Taxes.

(a) Tax Examinations. All deficiencies which have been asserted against the
Borrower or any of the Borrower’s Restricted Subsidiaries as a result of any
federal, state, local or foreign Tax examination for each taxable year in
respect of which an examination has been conducted have been fully paid or
finally settled or are being contested in good faith and have been reserved for
in the Borrower’s consolidated financial statements to the extent, if any,
required by GAAP.

(b) Payment of Taxes. All income and other material Tax returns and reports of
the Borrower and its Restricted Subsidiaries required to be filed have been
timely filed, and all material Taxes shown in such returns or reports to be due
and payable have been paid except those items which are being contested in good
faith and have been reserved for in the Borrower’s consolidated financial
statements to the extent, if any, required by GAAP. The Borrower has no
knowledge of any proposed Tax assessment against the Borrower or any of its
Restricted Subsidiaries that will have or would reasonably be expected to have a
Material Adverse Effect.

 

90



--------------------------------------------------------------------------------

Section 6.07 Litigation; Loss Contingencies and Violations. There are no
actions, suits, proceedings, arbitrations or, to the knowledge of any member of
the Borrower’s Senior Management Team, threatened in writing against the
Borrower, Energizer Holdings, Inc. or any of its Restricted Subsidiaries (after
giving effect to the Acquisition) or any property of any of them (including,
without limitation, any Intellectual Property) that (a) challenges the validity
or the enforceability of any material provision of the Loan Documents or (b) has
had or would reasonably be expected to have a Material Adverse Effect (other
than as set forth on Schedule 6.07). There is no material loss contingency
within the meaning of GAAP which has not been reflected in the consolidated
financial statements of the Borrower prepared and delivered pursuant to
Section 7.01(a) for the fiscal period during which such material loss
contingency was incurred. Neither the Borrower nor any of its Restricted
Subsidiaries is (i) in violation of any applicable Requirements of Law which
violation will have or would reasonably be expected to have a Material Adverse
Effect, or (ii) subject to or in default with respect to any final judgment,
writ, injunction, restraining order or order of any nature, decree, rule or
regulation of any court or Governmental Authority which will have or would
reasonably be expected to have a Material Adverse Effect.

Section 6.08 Subsidiaries. Schedule 6.08 to this Agreement contains, (x) as of
the Escrow Date, a description of the corporate structure of the Initial
Borrower and its Subsidiaries and (y) as of the Closing Date, a description of
the corporate structure of the Borrower, its Subsidiaries and, in each case, any
other Person in which the Borrower or any of its Subsidiaries holds an Equity
Interest in excess of 10.0%, in each case, at such time and prior to giving
effect to the Acquisition. Except as disclosed on Schedule 6.08 (as so
supplemented), none of the issued and outstanding Capital Stock of the Borrower
or any of its Restricted Subsidiaries is subject to any vesting, redemption, or
repurchase agreement, and there are no warrants or options outstanding with
respect to such Capital Stock. The outstanding Capital Stock of the Borrower and
each of its Restricted Subsidiaries is duly authorized, validly issued, fully
paid and nonassessable and the stock of the Borrower’s Restricted Subsidiaries
is not Margin Stock.

Section 6.09 ERISA.

(a) No Benefit Plan has failed to satisfy the “minimum funding standard” (as
defined in Sections 302(a)(2) of ERISA and 412(a) of the Code) whether or not
waived. Neither the Borrower nor any member of the Controlled Group has incurred
any material liability to the PBGC which remains outstanding other than the
payment of premiums. As of the last day of the most recent prior plan year, the
market value of assets under each Benefit Plan, other than any Multiemployer
Plan, was not less than the present value of benefit liabilities thereunder
(determined in accordance with the actuarial valuation assumptions described
therein) by an amount which could reasonably be expected to have a Material
Adverse Effect. Neither the Borrower nor any member of the Controlled Group has
(a) failed to make a required contribution or payment to a Multiemployer Plan of
a material amount or (b) incurred a material complete or partial withdrawal
under Section 4203 or Section 4205 of ERISA from a Multiemployer Plan. Neither
the Borrower nor any member of the Controlled Group has failed to make an
installment or any other payment of a material amount required under Section 412
of the Code on or before the due date for such installment or other payment.

 

91



--------------------------------------------------------------------------------

(b) Each Plan, Foreign Employee Benefit Plan and Non-ERISA Commitment complies
in all material respects in form, and has been administered in all material
respects in accordance with its terms and, in accordance with all applicable
laws and regulations, including but not limited to ERISA and the Code. There
have been no and there is no prohibited transaction described in Sections 406 of
ERISA or 4975 of the Code with respect to any Plan for which a statutory or
administrative exemption does not exist which could reasonably be expected to
subject the Borrower or any of its Restricted Subsidiaries to material
liability. Neither the Borrower nor any member of the Controlled Group has taken
or failed to take any action which would constitute or result in a Termination
Event, which action or inaction could reasonably be expected to subject the
Borrower or any of its Restricted Subsidiaries to material liability. Neither
the Borrower nor any member of the Controlled Group is subject to any material
liability under, or has any potential material liability under, Section 4063,
4064, 4069, 4204 or 4212(c) of ERISA. The present value of the aggregate
liabilities to provide all of the accrued benefits under any Foreign Pension
Plan do not exceed the current fair market value of the assets held in trust or
other funding vehicle for such plan by an amount which could reasonably be
expected to have a Material Adverse Effect. With respect to any Foreign Employee
Benefit Plan other than a Foreign Pension Plan, reasonable reserves have been
established in accordance with prudent business practice or where required by
ordinary accounting practices in the jurisdiction in which such plan is
maintained.

(c) For purposes of this Section 6.09, “material” means any amount,
noncompliance or other basis for liability which could reasonably be expected to
subject the Borrower or any of its Restricted Subsidiaries to liability,
individually or in the aggregate with each other basis for liability under this
Section 6.09, in excess of $50,000,000.

Section 6.10 Accuracy of Information. The information, exhibits and reports
furnished by or on behalf of the Borrower and any of its Subsidiaries to the
Administrative Agent or to any Lender in connection with the negotiation of, or
compliance with, the Loan Documents, the representations and warranties of the
Borrower and its Restricted Subsidiaries contained in the Loan Documents, and
all certificates and documents delivered to the Administrative Agent and the
Lenders pursuant to the terms thereof, taken as a whole, do not contain as of
the date furnished any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements contained herein or
therein, in light of the circumstances under which they were made, not
misleading; provided that, with respect to projected financial information,
Borrower represents only that such information was prepared in good faith based
upon assumptions believed by it to be reasonable at the time (it being
understood that such projected information may vary from actual results and that
such variances may be material).

Section 6.11 Securities Activities. Neither the Borrower nor any of its
Restricted Subsidiaries is engaged in the business of extending credit for the
purpose of purchasing or carrying Margin Stock. The value of all Margin Stock
held by the Borrower constitutes less than 25.0% of the value, as determined in
accordance with the Regulation U, of all assets of the Borrower.

Section 6.12 [Reserved].

Section 6.13 Compliance with Laws; No Default.

(a) The Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance in all material respects by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and the Borrower, its
Subsidiaries and their respective officers and employees and, to the knowledge
of the Borrower, their respective directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(i) the Borrower, any

 

92



--------------------------------------------------------------------------------

Subsidiary or, to the knowledge of the Borrower, any of their respective
directors, officers or employees, or (ii) to the knowledge of the Borrower, any
agent of the Borrower or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person. No Advance, use of proceeds or other transaction contemplated
by this Agreement will violate Anti-Corruption Laws or applicable Sanctions.

(b) No Unmatured Default has occurred and is continuing.

Section 6.14 Assets and Properties.

(a) The Borrower and each of its Restricted Subsidiaries has legal title to all
of its material assets and properties (tangible and intangible, real or
personal) owned by it or (ii) a valid leasehold interest in all of its material
leased assets, except, in the case of (i) and (ii), for minor defects in title
that do not interfere with its ability to conduct its business as currently
conducted, and all such assets and property are free and clear of all Liens,
except Liens permitted under Section 7.03(b).

(b) The Borrower and each Restricted Subsidiary owns, or is licensed to use, all
Intellectual Property (as defined in the Collateral Agreement), material to its
business and to the knowledge of the Borrower, the conduct of their respective
businesses, including the use of such Intellectual Property by the Borrower and
the Restricted Subsidiaries, does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

(c) Neither this Agreement nor any other Loan Document, nor any transaction
contemplated under any such agreement, will affect any right, title or interest
of the Borrower or such Restricted Subsidiary in and to any of such assets in a
manner that has had or would reasonably be expected to have a Material Adverse
Effect.

Section 6.15 Statutory Indebtedness Restrictions. Neither the Borrower nor any
of its Restricted Subsidiaries is subject to regulation under the Investment
Company Act of 1940, or any other federal or state statute or regulation which
limits its ability to incur indebtedness or its ability to consummate the
transactions contemplated hereby.

Section 6.16 Insurance. The insurance policies and programs in effect with
respect to the respective properties, assets, liabilities and business of the
Borrower and its Restricted Subsidiaries reflect coverage that is reasonably
consistent with prudent industry practice.

Section 6.17 Labor Matters. No attempt to organize the employees of the Borrower
or any of its Restricted Subsidiaries, and no labor disputes, strikes or
walkouts affecting the operations of the Borrower or any of its Restricted
Subsidiaries, is pending, or, to the Borrower’s knowledge, threatened, planned
or contemplated, which has or would reasonably be expected to have a Material
Adverse Effect.

Section 6.18 Environmental Matters.

(a) Except as disclosed on Schedule 6.18 to this Agreement, before and after
giving effect to the Acquisition:

 

93



--------------------------------------------------------------------------------

(i) the operations of the Borrower and Energizer Holdings, Inc. and its
Restricted Subsidiaries comply in all material respects with Environmental,
Health or Safety Requirements of Laws;

(ii) the Borrower and Energizer Holdings, Inc. and its Restricted Subsidiaries
have all material permits, licenses or other authorizations required under
Environmental, Health or Safety Requirements of Laws and are in material
compliance with such permits, licenses and other authorizations;

(iii) neither the Borrower nor Energizer Holdings, Inc. nor any of its
Subsidiaries nor any of their respective present property or operations, or, to
the Borrower’s or any of its Restricted Subsidiaries’ knowledge, any of their
respective past property or operations, are subject to or the subject of any
investigation known to the Borrower or any of its Restricted Subsidiaries or any
judicial or administrative proceeding, order, judgment, decree, settlement or
other agreement respecting: (A) any material violation of Environmental, Health
or Safety Requirements of Laws; (B) any material remedial action relating to any
Contaminant or Environmental, Health or Safety Requirements of Laws; or (C) any
material claims or liabilities arising from the Release or threatened Release of
a Contaminant; and

(iv) there is not now, nor to the Borrower’s, Energizer Holdings, Inc.’s or any
of its Restricted Subsidiaries’ knowledge has there ever been, on or in the
property of the Borrower, Energizer Holdings, Inc. or any of its Restricted
Subsidiaries any landfill, waste pile, underground storage tanks, aboveground
storage tanks, surface impoundment or hazardous waste storage facility of any
kind, any polychlorinated biphenyls (PCBs) used in hydraulic oils, electric
transformers or other equipment, or any asbestos containing material that would
result in material remediation costs or material penalties to the Borrower or
any of its Restricted Subsidiaries.

(b) For purposes of this Section 6.18 “material” means any noncompliance or
other basis for liability which could reasonably be likely to subject the
Borrower, Energizer Holdings, Inc. or any of its Subsidiaries to liability,
individually or in the aggregate with each other basis for liability under this
Section 6.18, in excess of $50,000,000.

Section 6.19 Solvency. After giving effect to the Loans to be made on the Escrow
Date, any contributions of capital by a direct or indirect parent, the Initial
Borrower is Solvent. After giving effect to (a) the Loans to be made (and, if
applicable, Letters of Credit to be issued) on the Closing Date, or each such
other date as Loans requested hereunder are made (or Letters of Credit issued),
(b) the other transactions contemplated by this Agreement and the other Loan
Documents occurring on the Closing Date and (c) the payment and accrual of all
transaction costs with respect to the foregoing, the Borrower is, and the
Borrower and its Restricted Subsidiaries taken as a whole are, Solvent.

Section 6.20 [Reserved].

Section 6.21 Collateral Matters.

 

94



--------------------------------------------------------------------------------

(a) The Collateral Agreement, upon execution and delivery thereof by the parties
thereto, will create in favor of the Administrative Agent, for the benefit of
the Credit Parties, a valid and enforceable security interest in the Collateral
(as defined therein) and (i) when the Collateral (as defined therein)
constituting certificated securities (as defined in the UCC) is delivered to the
Administrative Agent, together with instruments of transfer duly endorsed in
blank, the security interest created under the Collateral Agreement will
constitute a fully perfected security interest in all right, title and interest
of the pledgors thereunder in such Collateral, prior and superior in right to
any other Person and (ii) when UCC financing statements in appropriate form are
filed in the applicable filing offices, the security interest created under the
Collateral Agreement will constitute a fully perfected security interest in all
right, title and interest of the Loan Parties in the remaining Collateral (as
defined therein) to the extent perfection can be obtained by filing UCC
financing statements, prior and superior to the rights of any other Person,
except for rights secured by Liens permitted under Section 7.03(b), in the case
of each of clauses (i) and (ii).

(b) Each Mortgage, upon execution and delivery thereof by the parties thereto,
will create in favor of the Administrative Agent, for the benefit of the Credit
Parties, a legal, valid and enforceable security interest in all the applicable
mortgagor’s right, title and interest in and to the Mortgaged Properties subject
thereto and the proceeds thereof except as enforceability may be limited by
(a) bankruptcy, insolvency or other similar laws affecting creditors’ rights and
(b) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or law), and when the Mortgages have been
filed in the jurisdictions specified therein, the Mortgages will constitute a
fully perfected security interest in all right, title and interest of the
mortgagors in the Mortgaged Properties and the proceeds thereof, prior and
superior in right to any other Person, but subject to Liens permitted under
Section 7.03(b).

(c) Upon the recordation of the IP Security Agreements with the United States
Patent and Trademark Office or the United States Copyright Office, as
applicable, against the registrations and applications for Intellectual Property
listed or required to be listed in the schedules to the IP Security Agreements,
and the filing of the UCC financing statements referred to in paragraph (a) of
this Section 6.21, the security interest created under the Collateral Agreement
will constitute a fully perfected security interest in all right, title and
interest of the Loan Parties in the Intellectual Property owned or controlled by
the Borrower and each of its Restricted Subsidiaries in which a security
interest may be perfected by filing with the United States Patent and Trademark
Office or the United States Copyright Office, in each case prior and superior in
right to any other Person, but subject to Liens permitted under Section 7.03(b)
(it being understood that subsequent recordings in the United States Patent and
Trademark Office or the United States Copyright Office may be necessary to
perfect a security interest in such Intellectual Property acquired by the Loan
Parties after the Closing Date).

(d) Upon the execution and delivery of the Escrow Agreement, the funding of the
Term Loans and the deposit of the proceeds of the Term Loans in the Escrow
Account, the security interest of the Administrative Agent for the benefit of
the Credit Parties in the proceeds of the Term Loans held in the Escrow Account
will constitute a fully perfected security interest in all right, title and
interest of the Initial Borrower thereunder in such proceeds and account, prior
and superior in right to any other Person.

 

95



--------------------------------------------------------------------------------

Section 6.22 Use of Proceeds. On the Escrow Date, the proceeds of the Term Loans
will be funded into the Escrow Account. On the Closing Date, the proceeds of
(a) the Term Loans will be used, together with the proceeds of the Senior Notes,
to finance the Acquisition and the Borrower Refinancing and to pay transaction
fees and expenses in connection with the Acquisition and (b) the Revolving Loans
will be used solely (x) to finance or refinance the working capital and capital
expenditures needs of the Borrower and its Restricted Subsidiaries, (y) for
general corporate purposes (including any actions not prohibited by
Section 7.03) of the Borrower and its Restricted Subsidiaries and (z) to finance
a portion of the Acquisition and to pay transaction fees and expenses in
connection with the Acquisition and Transactions; provided the amount of
Revolving Loans incurred on the Closing Date shall not exceed $50,000,000. The
proceeds of the Incremental Term Loans will be used solely for the purpose or
purposes set forth in the applicable Incremental Term Loan Amendment.

Section 6.23 Brokers. No Loan Party utilized the services of any broker or
finder in connection with obtaining financing from the Lenders under this
Agreement and no brokerage commission or finder’s fee is payable by the Borrower
or any of its Restricted Subsidiaries in connection herewith.

Section 6.24 Patriot Act. The Borrower and each of its Subsidiaries are in
compliance with the PATRIOT Act in all material respects.

Section 6.25 Status as Senior Obligations. The Obligations are “Senior Debt,”
“Senior Indebtedness,” “Guarantor Senior Debt” or “Senior Secured Financing” (or
any comparable term) under, and as defined in, any definitive documentation in
respect of any Specified Indebtedness that is subordinated in right of payment
to the Obligations.

Section 6.26 Beneficial Ownership. As of the Closing Date, to the best knowledge
of the Borrower, the information included in the Beneficial Ownership
Certification provided on or prior to the Closing Date to any Lender (as
applicable) in connection with this Agreement is true and correct in all
respects.

ARTICLE 7

COVENANTS

Except as otherwise provided in Section 7.05, Borrower covenants and agrees that
from and after the Closing Date so long as any Loans or Commitments are
outstanding and thereafter until all of the Obligations (other than contingent
indemnity obligations) shall have been fully and indefeasibly paid and satisfied
in cash, all financing arrangements among the Borrower and the Lenders shall
have been terminated and all of the Letters of Credit shall have expired, been
canceled or terminated, unless the Required Lenders shall otherwise give prior
written consent (provided that on and following the Closing Date, the covenants
in this Article 7 shall be deemed to have been applicable to the Borrower and
its Restricted Subsidiaries (but only at such time as such entities are
Restricted Subsidiaries) as if in effect throughout the period from the Escrow
Date through the Closing Date, and, because the Transferred Entities (as defined
in the Acquisition Agreement) will be acquired on the Closing Date, the
covenants in this Article 7 will not be applicable to such Subsidiaries prior to
the Closing Date):

 

96



--------------------------------------------------------------------------------

Section 7.01 Reporting. The Borrower shall:

(a) Financial Reporting. Furnish to the Administrative Agent (with sufficient
copies for each of the Lenders, which the Administrative Agent shall promptly
deliver to the Lenders); provided that the requirements of this Section 7.01(a)
may be satisfied by notice to the Administrative Agent that such documents
required to be delivered pursuant to this Section 7.01(a) (to the extent
included on Form 10-K or Form 10-Q) have been filed with the Commission:

(i) Quarterly Reports. As soon as practicable, and in any event within
forty-five (45) days after the end of each of the Borrower’s first three fiscal
quarters, the consolidated balance sheet of the Borrower and its consolidated
Subsidiaries as at the end of such period and the related consolidated
statements of income and cash flows of the Borrower and its consolidated
Subsidiaries for such fiscal quarter and for the period from the beginning of
the then current fiscal year to the end of such fiscal quarter, certified by the
chief financial officer or treasurer of the Borrower on behalf of the Borrower
as fairly presenting in all material respects the consolidated financial
position of the Borrower and its consolidated Subsidiaries as at the dates
indicated and the results of their operations and cash flows for the periods
indicated in accordance with GAAP, subject to normal year-end audit adjustments
and the absence of footnotes.

(ii) Annual Reports. As soon as practicable, and in any event within ninety
(90) days after the end of each fiscal year, (A) the consolidated and
consolidating balance sheet of the Borrower and its consolidated Subsidiaries as
at the end of such fiscal year and the related consolidated and consolidating
statements of income, stockholders’ equity and cash flows of the Borrower and
its consolidated Subsidiaries for such fiscal year, and in comparative form the
corresponding figures for the previous fiscal year along with consolidating
schedules in form and substance sufficient to calculate the financial covenant
set forth in Section 7.04, and (B) an audit report on the consolidated financial
statements (but not the consolidating financial statements or schedules) listed
in clause (a) hereof of independent certified public accountants of recognized
national standing, which audit report shall be unqualified and shall state that
such financial statements fairly present in all material respects the
consolidated financial position of the Borrower and its consolidated
Subsidiaries as at the dates indicated and the results of their operations and
cash flows for the periods indicated in conformity with GAAP and that the
examination by such accountants in connection with such consolidated financial
statements has been made in accordance with generally accepted auditing
standards.

(iii) Officer’s Compliance Certificate. Together with each delivery of any
financial statements (A) pursuant to clauses (i) and (ii) of this
Section 7.01(a), an Officer’s Certificate from the chief financial officer or
treasurer of the Borrower, substantially in the form of Exhibit F attached
hereto and made a part hereof, stating that (x) the representations and
warranties of the Borrower contained in Article 6 hereof shall have been true
and correct in all material respects as of the date of such Officer’s
Certificate and (y) as of the date of such Officer’s Certificate no Default or
Unmatured Default exists, or if any Default or Unmatured Default exists, stating
the nature and status thereof and (B) pursuant to clauses (i) and (ii) of this
Section 7.01(a), a compliance certificate, substantially in the form of Exhibit
G attached hereto and made a part hereof, signed by the Borrower’s chief
financial officer or treasurer (1) setting forth calculations for the period
which demonstrates compliance, when applicable, with the provisions of
Section 7.04, and which calculate the Total Net Leverage Ratio for purposes of
determining the then Applicable Margin, Applicable Commitment Fee Percentage and
Applicable L/C Fee Percentage and (2) if there are any Unrestricted Subsidiaries
setting forth financial information in detail reasonably satisfactory to the
Administrative Agent for the applicable period for such Unrestricted
Subsidiaries.

 

97



--------------------------------------------------------------------------------

(iv) Supplemental Perfection Certificate. Within ninety (90) days after the end
of each fiscal year of the Borrower beginning September 30, 2019, a completed
Supplemental Perfection Certificate, signed by an Authorized Officer of the
Borrower, setting forth the information required pursuant to the Supplemental
Perfection Certificate.

(b) Notice of Default and Adverse Developments. Promptly upon any of the chief
executive officer, chief operating officer, chief financial officer, treasurer
of the Borrower obtaining actual knowledge (i) of any condition or event which
constitutes a Default or Unmatured Default, or becoming aware that any Lender or
Administrative Agent has given any written notice with respect to a claimed
Default or Unmatured Default under this Agreement, (ii) that any Person having
the authority to give such a notice has given any written notice to the Borrower
or any Restricted Subsidiary of the Borrower or taken any other action with
respect to a claimed default or event or condition of the type referred to in
Section 8.01(d), or (iii) that any other development, financial or otherwise,
which would reasonably be expected to have a Material Adverse Effect has
occurred specifying (A) the nature and period of existence of any such claimed
default, Default, Unmatured Default, condition or event, (B) the notice given or
action taken by such Person in connection therewith, and (C) what action the
Borrower has taken, is taking and proposes to take with respect thereto. The
Borrower, will furnish to the Administrative Agent and each Lender prompt
written notice of any change in the information provided in the Beneficial
Ownership Certification delivered to such Lender that would result in a change
to the list of beneficial owners identified in such certification.

(c) ERISA Notices. Deliver or cause to be delivered to the Administrative Agent
and the Lenders, at the Borrower’s expense, the following information and
notices as soon as reasonably possible, and in any event:

(i) within ten (10) Business Days after any member of the Controlled Group
obtains knowledge that a Termination Event has occurred which could reasonably
be expected to subject the Borrower to liability individually or in the
aggregate in excess of $50,000,000, a written statement of the chief financial
officer or treasurer of the Borrower describing such Termination Event and the
action, if any, which the member of the Controlled Group has taken, is taking or
proposes to take with respect thereto, and when known, any action taken or
threatened by the IRS, DOL or PBGC with respect thereto;

(ii) within ten (10) Business Days after the filing of any funding waiver
request with the IRS, a copy of such funding waiver request and thereafter all
communications received by the Borrower or a member of the Controlled Group with
respect to such request within ten (10) Business Days after such communication
is received; and

(iii) within ten (10) Business Days after the Borrower or any member of the
Controlled Group knows or has reason to know that (A) a Multiemployer Plan has
been terminated, (B) the administrator or plan sponsor of a Multiemployer Plan
intends to terminate a Multiemployer Plan, or (C) the PBGC has instituted or
will institute proceedings under Section 4042 of ERISA to terminate a
Multiemployer Plan, a notice describing such matter.

 

98



--------------------------------------------------------------------------------

For purposes of this Section 7.01(c), the Borrower and any member of the
Controlled Group shall be deemed to know all facts known by the administrator of
any Plan of which the Borrower or any member of the Controlled Group is the plan
sponsor.

(d) Other Indebtedness. Deliver to the Administrative Agent (i) a copy of each
regular report, notice or communication regarding potential or actual defaults
(including any accompanying officer’s certificate) delivered by or on behalf of
the Borrower to the holders of funded Material Indebtedness, including, without
limitation holders of Indebtedness under the Existing Senior Note Indenture, the
Senior USD Note Indenture and the Senior Euro Note Indenture, pursuant to the
terms of the agreements governing such Indebtedness, such delivery to be made at
the same time and by the same means as such notice or other communication is
delivered to such holders, and (ii) a copy of each notice received by the
Borrower from the holders of funded Material Indebtedness who are authorized
and/or have standing to deliver such notice pursuant to the terms of such
Indebtedness, such delivery to be made promptly after such notice is received by
the Borrower.

(e) Other Reports. Deliver or cause to be delivered to the Administrative Agent
and the Lenders copies of all financial statements, reports and notices, if any,
sent by the Borrower to its securities holders or filed with the Commission by
the Borrower, other than Reports on Form 8-K which contain only information
furnished pursuant to Item 12 thereof.

(f) Environmental Notices. As soon as possible and in any event within ten
(10) days after receipt by the Borrower, deliver or cause to be delivered to the
Administrative Agent a copy of (i) any notice or claim to the effect that the
Borrower or any of its Subsidiaries is or may be liable to any Person as a
result of the Release by the Borrower, any of its Subsidiaries, or any other
Person of any Contaminant into the environment, and (ii) any notice alleging any
violation of any Environmental, Health or Safety Laws by the Borrower or any of
its Subsidiaries if, in either case, such notice or claim relates to an event
which could reasonably be expected to subject the Borrower and each of its
Restricted Subsidiaries to liability individually or in the aggregate in excess
of $50,000,000.

(g) [Reserved].

(h) Other Information. Promptly upon receiving a request therefor from the
Administrative Agent, prepare and deliver to the Administrative Agent and the
Lenders such other information with respect to the Borrower, any of its
Subsidiaries, or their respective business and assets, as from time to time may
be reasonably requested by the Administrative Agent including information
requested by the Administrative Agent for the purposes of compliance with
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act and the Beneficial Ownership Regulation.

Section 7.02 Affirmative Covenants.

(a) [Reserved].

 

99



--------------------------------------------------------------------------------

(b) Corporate Powers; Conduct of Business. The Borrower will, and will cause
each Restricted Subsidiary to, do or cause to be done all things reasonably
necessary to preserve, renew and keep in full force and effect (i) its legal
existence and (ii) the rights, licenses, permits, privileges and franchises
material to the conduct of its business, except in the case of clause (ii) where
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect; provided that the foregoing
shall not prohibit any merger, consolidation, liquidation, dissolution,
disposition or other transaction permitted under Sections 7.03(c) or 7.03(e).

(c) Compliance with Laws, Etc. The Borrower shall, and shall cause its
Restricted Subsidiaries to, (i) comply with all Requirements of Law and all
restrictive covenants affecting such Person or the business, properties, assets
or operations of such Person, and (ii) obtain as needed all permits necessary
for its operations and maintain such permits in good standing unless, in either
case, failure to comply or obtain such permits would not reasonably be expected
to have a Material Adverse Effect.

(d) Payment of Obligations. The Borrower shall pay or discharge, and cause each
of its Restricted Subsidiaries to pay or discharge all its material obligations,
including Tax liabilities (whether or not shown on a Tax return), before the
same shall become delinquent or in default, except where (i) (A) the validity or
amount thereof is being contested in good faith by appropriate proceedings and
(B) the Borrower or such Restricted Subsidiary has set aside on its books
reserves with respect thereto to the extent required by GAAP or (ii) the failure
to make payment would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

(e) Insurance. The Borrower will, and will cause each Restricted Subsidiary to,
maintain with financially sound and reputable insurance companies, insurance in
such amounts (with no greater risk retention) and against such risks as are
customarily maintained by companies of established repute engaged in the same or
similar businesses operating in the same or similar locations. Each such policy
of liability or casualty insurance maintained by or on behalf of Loan Parties
shall (i) in the case of each liability insurance policy (other than workers’
compensation, director and officer liability or other policies in which such
endorsements are not customary), name the Administrative Agent, on behalf of the
Credit Parties, as an additional insured thereunder, (ii) in the case of each
casualty insurance policy, contain a loss payable clause or endorsement that
names the Administrative Agent, on behalf of the Credit Parties, as a loss payee
thereunder and (iii) endeavor to provide to the extent commercially available
for at least thirty (30) days’ (or such shorter number of days as may be agreed
to by the Administrative Agent) prior written notice to the Administrative Agent
of any cancellation of such policy. With respect to each Mortgaged Property that
is located in an area identified by the Federal Emergency Management Agency (or
any successor agency) as a special flood hazard area with respect to which flood
insurance has been made available under Flood Insurance Laws, then, the
applicable Loan Party (A) has obtained, and will maintain, with financially
sound and reputable insurance companies, such flood insurance in an amount and
otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws and (B) deliver to the
Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent, including, without
limitation, evidence of annual renewals of such insurance.

 

100



--------------------------------------------------------------------------------

(f) Inspection of Property; Books and Records; Discussions. The Borrower shall
permit and cause each of the Borrower’s Restricted Subsidiaries to permit, any
authorized representative(s) designated by either the Administrative Agent or
any Lender to visit and inspect any of the properties of the Borrower or any of
its Restricted Subsidiaries, to examine their respective financial and
accounting records and other material data relating to their respective
businesses or the transactions contemplated hereby (including, without
limitation, in connection with environmental compliance, hazard or liability),
and to discuss their affairs, finances and accounts with their officers and
independent certified public accountants, all upon reasonable notice and at such
reasonable times during normal business hours, (provided that (i) an officer of
the Borrower or any of its Restricted Subsidiaries may, if it so desires, be
present at and participate in any such discussion, and (ii) unless a Default
exists, there shall be no more than two (2) such visits and inspections during
any calendar year). The Borrower shall keep and maintain, and cause each of the
Borrower’s Restricted Subsidiaries to keep and maintain, in all material
respects, proper books of record and account in which entries in conformity with
GAAP shall be made of all dealings and transactions in relation to their
respective businesses and activities. If a Default has occurred and is
continuing, the Borrower, upon the Administrative Agent’s request, shall turn
over copies of any such records to the Administrative Agent or its
representatives.

(g) ERISA Compliance. The Borrower shall, and shall cause each of the Borrower’s
Restricted Subsidiaries to, establish, maintain and operate all Plans to comply
in all material respects with the provisions of ERISA and shall operate all
Plans and Non-ERISA Commitments to comply in all material respects with the
applicable provisions of the Code, all other applicable laws, and the
regulations and interpretations thereunder and the respective requirements of
the governing documents for such Plans and Non-ERISA Commitments, except for any
noncompliance which, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.

(h) Maintenance of Property. The Borrower shall cause all property (tangible and
intangible (including Intellectual Property), real or personal) necessary for
the conduct of its business or the business of any Restricted Subsidiary to be
maintained, protected and enforced and kept in good condition, repair and
working order and supplied with all necessary equipment, as applicable, and
shall cause to be made all necessary repairs, renewals, replacements,
betterments and improvements thereof, except, individually or in the aggregate,
as would not reasonably be expected to have a Material Adverse Effect.

(i) Environmental Compliance. The Borrower and its Restricted Subsidiaries shall
comply with all Environmental, Health or Safety Requirements of Law, except
where noncompliance will not subject, and is not reasonably likely to subject,
the Borrower or any of its Restricted Subsidiaries to liability, individually or
in the aggregate, in excess of $50,000,000.

(j) Use of Proceeds. The Borrower will use the proceeds of the Loans and Letters
of Credit only for the purposes set forth in Section 6.21.

(k) Additional Subsidiaries. If any additional Subsidiary (other than an
Excluded Subsidiary) is formed or acquired, after the Closing Date (or any
Excluded Subsidiary ceases to constitute an Excluded Subsidiary after such
date), the Borrower will promptly notify the Administrative Agent thereof and
will, as promptly as practicable, and in any event within thirty (30) days
ability to extend or, with respect to Mortgaged Property held by such Subsidiary
and specifically the items required by subsection (v) of the definition of
Collateral and Guarantee Requirement relating thereto, ninety (90) days (or such
longer period as the Administrative Agent may agree in writing) after such
Subsidiary is formed or acquired (or any Excluded Subsidiary ceases to
constitute an Excluded Subsidiary) cause the Collateral and Guarantee
Requirement to be satisfied with respect to such Subsidiary and with respect to
any Equity Interests in or Indebtedness of such Subsidiary owned by or on behalf
of any Loan Party.

 

101



--------------------------------------------------------------------------------

(l) Further Assurances. The Borrower shall, and shall cause each other Loan
Party to, execute any and all further documents, IP Security Agreements, UCC
financing statements, agreements and instruments, and take all such further
actions (including the filing and recording of UCC financing statements, IP
Security Agreements, fixture filings, mortgages, deeds of trust and other
documents) that are required under the Collateral Documents or this Agreement to
cause the Collateral and Guarantee Requirement to be and remain satisfied at all
times (subject to the last paragraph of the Collateral and Guarantee Requirement
definition). The Borrower shall provide to the Administrative Agent, from time
to time upon reasonable request, evidence reasonably satisfactory to the
Administrative Agent as to the perfection and priority of the Liens created or
intended to be created by the Collateral Documents.

(m) Maintenance of Ratings. The Borrower shall use commercially reasonable
efforts to maintain continuously in effect a public corporate rating from S&P
and a public corporate family rating from Moody’s, in each case in respect of
the Borrower, and a public rating of the Term Loans by each of S&P and Moody’s,
it being understood that there is no obligation to maintain any particular
rating at any time.

(n) Pledge of Capital Stock. The Loan Parties shall pledge or cause to be
pledged all of the issued and outstanding Capital Stock of each Subsidiary held
by a Loan Party to the extent required to meet the Collateral and Guarantee
Requirement (other than any Excluded Assets (as defined in the applicable
Collateral Documents)) in accordance with, and to the extent required by, the
requirements of the Collateral Documents to the Administrative Agent for the
benefit of the Credit Parties to secure the Obligations.

(o) Designation of Restricted Subsidiaries. The Borrower may at any time
designate any Restricted Subsidiary of the Borrower as an Unrestricted
Subsidiary; provided that (i)immediately before and after such designation, no
Default shall have occurred and be continuing (or, in the case of a designation
that is necessary or advisable (as determined by the Borrower in good faith) for
the consummation of a Limited Condition Acquisition, no Default exists as of the
date the definitive acquisition agreements for such Limited Condition
Acquisition are entered into), (ii) immediately after giving effect to such
designation, the Borrower shall be in compliance on a pro forma basis with the
financial covenant set forth in Section 7.04, and, as a condition precedent to
the effectiveness of any such designation, the Borrower shall deliver to the
Administrative Agent a certificate setting forth in reasonable detail the
calculations demonstrating compliance with such financial covenant and (iii) no
Subsidiary may be designated as an Unrestricted Subsidiary if it is a
“Restricted Subsidiary” for the purpose of any Specified Indebtedness. The
designation of any Subsidiary as an Unrestricted Subsidiary after the Closing
Date shall constitute (A) an Investment by the Borrower therein at the date of
designation in an amount equal to the fair market value of the Borrower’s or its
Restricted Subsidiaries’ (as applicable) Investments therein and (B) the
incurrence at the time of designation of any Indebtedness or Liens of such
Subsidiary existing at such time.

(p) Information Regarding Collateral.

 

102



--------------------------------------------------------------------------------

(i) The Borrower will furnish to the Administrative Agent promptly (and in any
event within thirty (30) days thereof) written notice of any change in (A) the
legal name of any Loan Party, as set forth in its organizational documents,
(B) the jurisdiction of organization or the form of organization of any Loan
Party (including as a result of any merger or consolidation), (C) the location
of the chief executive office of any Loan Party or (D) the organizational
identification number, if any, and the Federal Taxpayer Identification Number of
such Loan Party, in each case, only with respect to any Loan Party organized
under the laws of a jurisdiction that requires such information to be set forth
on the face of a UCC financing statement, of such Loan Party. The Borrower
agrees not to effect or permit any change referred to in the preceding sentence
unless all filings have been made under the UCC or otherwise that are required
in order for the Administrative Agent to continue at all times following such
change to have a valid, legal and perfected security interest in all the
Collateral affected thereby. The Borrower also agrees promptly to notify the
Administrative Agent if any material portion of the Collateral is damaged or
destroyed.

(ii) If (A) any material assets are acquired by any Loan Party after the Closing
Date (other than assets constituting Collateral under the Collateral Documents
that become subject to the Lien of the Collateral Documents upon the acquisition
thereof) or (B) any Mortgaged Property is acquired by any Loan Party after the
Closing Date, the Borrower will promptly notify the Administrative Agent thereof
and will, as promptly as practicable, and in any event within thirty (30) days
(or such longer period as the Administrative Agent may agree in writing) or, in
the case of clause (B), within ninety (90) days (or such longer period as the
Administrative Agent may agree in writing) after such Mortgaged Property is
acquired, cause such assets to be subjected to a Lien securing the Secured
Obligations and take such actions as shall be necessary or reasonably requested
by the Administrative Agent to satisfy the Collateral and Guarantee Requirement,
including, without limitation, to grant and perfect such Lien, all at the
expense of the Borrower and, in the case of clause (A), all to the extent
required by the Collateral Documents. It is understood and agreed that,
notwithstanding anything to the contrary set forth in this Agreement or in any
Collateral Document, the Loan Parties shall not be required to obtain
(1) foreign local law pledges (2) landlord lien waivers, estoppels or collateral
access agreements, or (3) enter into Control Agreements with respects to
Excluded Accounts.

(q) Certain Post-Closing Obligations. The Borrower will, and will cause the
other Loan Parties to, deliver (i) each of the items set forth in subsections
(v) and (vi) of the definition of Collateral and Guarantee Requirement within
ninety (90) days of the Closing Date with respect to each Mortgaged Property and
each Deposit Account and security account (other than Excluded Accounts), as
applicable (subject to the penultimate paragraph of the Collateral and Guarantee
Requirement definition) and (ii) each of the items not required to be delivered
on the Closing Date due to the operation of the last paragraph of the Collateral
and Guarantee Requirement definition shall be delivered at the time required
pursuant to such paragraph.

Section 7.03 Negative Covenants.

(a) Indebtedness. The Borrower will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

(i) Indebtedness created under the Loan Documents;

 

103



--------------------------------------------------------------------------------

(ii) Indebtedness existing on the Escrow Date and set forth on Schedule 7.03(a)
and Refinancing Indebtedness in respect thereof;

(iii) Indebtedness of the Borrower to any Restricted Subsidiary and of any
Restricted Subsidiary to the Borrower or any other Restricted Subsidiary;
provided that (A) such Indebtedness shall not have been transferred to any
Person other than the Borrower or any Restricted Subsidiary, (B) any such
Indebtedness owing by any Loan Party to a Restricted Subsidiary that is not a
Loan Party shall be unsecured and subordinated in right of payment to the
Obligations on terms customary for intercompany subordinated Indebtedness, as
reasonably determined by the Administrative Agent and (C) any such Indebtedness
shall be incurred in compliance with Section 7.03(d);

(iv) Guarantees incurred in compliance with Section 7.03(d);

(v) Indebtedness of the Borrower or any Restricted Subsidiary (A) incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets, including Capitalized Lease Obligations, provided that such Indebtedness
is incurred prior to or within 180 days after such acquisition or the completion
of such construction or improvement and the principal amount of such
Indebtedness does not exceed the cost of acquiring, constructing or improving
such fixed or capital assets or (B) assumed in connection with the acquisition
of any fixed or capital assets, and Refinancing Indebtedness in respect of any
of the foregoing; provided that the aggregate principal amount of Indebtedness
permitted by this clause (v), together with Sale-Leaseback Transactions
permitted under Section 7.03(e)(vii), shall not exceed $175,000,000 at any time
outstanding;

(vi) Indebtedness in respect of netting services, overdraft protections, deposit
and checking accounts, in each case, in the ordinary course of business;

(vii) Indebtedness in respect of letters of credit, bank guarantees and similar
instruments issued for the account of the Borrower or any Restricted Subsidiary
in the ordinary course of business supporting obligations under workers’
compensation, unemployment insurance and other social security laws;

(viii) Indebtedness of the Borrower or any Restricted Subsidiary in the form of
bona fide purchase price adjustments or earn-outs incurred in connection with
any Permitted Acquisition or other Investment permitted by Section 7.03(d);

(ix) the Existing Credit Agreement (prior to the Closing Date), the Existing
Senior Notes, the Senior USD Notes, the Senior Euro Notes and any Refinancing
Indebtedness in respect thereof;

(x) Indebtedness owed to the Borrower with respect to any return of excess
escrow funds;

(xi) Indebtedness in connection with one or more standby letters of credit or
performance or surety bonds or completion guarantees issued by the Borrower or a
Restricted Subsidiary in the ordinary course of business or pursuant to
self-insurance obligations and not in connection with the borrowing of money or
the obtaining of advances or credit;

 

104



--------------------------------------------------------------------------------

(xii) (A) Permitted Debt; provided that:

(i) in the case of Indebtedness that is secured on a pari passu basis with the
Liens under the Loan Documents, after giving effect to the incurrence of such
Indebtedness and any related transaction on a pro forma basis, the First Lien
Net Leverage Ratio shall not exceed (x) 2.75 to 1.00 or (y) if such Indebtedness
is incurred in connection with a Permitted Acquisition, the greater of (A) 2.75
to 1.00 and (B) the First Lien Net Leverage Ratio in effect immediately prior
thereto (in each case calculated as of the last day of the fiscal quarter of the
Borrower then most recently ended for which Financial Statements have been
delivered pursuant to Section 7.01(a) (or, prior to the first delivery pursuant
to Section 7.01(a), Section 5.02(d)(i))); provided that any such Indebtedness in
the form of term loans shall be subject to the MFN Provision;

(ii) in the case of Indebtedness that is secured on a junior basis to the Liens
under the Loan Documents, after giving effect to the incurrence of such
Indebtedness and any related transaction on a pro forma basis the Senior Secured
Net Leverage Ratio shall not exceed (x) 2.75 to 1.00 or (y) if such Indebtedness
is incurred in connection with a Permitted Acquisition, (A) the greater of (x)
2.75 to 1.00 and (B) the Senior Secured Net Leverage Ratio in effect immediately
prior thereto (in each case calculated as of the last day of the fiscal quarter
of the Borrower then most recently ended for which Financial Statements have
been delivered pursuant to Section 7.01(a) (or, prior to the first delivery
pursuant to Section 7.01(a), Section 5.02(d)(i))); and

(iii) in the case of Indebtedness that is unsecured, after giving effect to the
incurrence of such Indebtedness and any related transaction on a pro forma basis
the Total Net Leverage Ratio shall not exceed (x) 5.50 to 1.00 or (y) if such
Indebtedness is incurred in connection with a Permitted Acquisition, (A) the
greater of (x) 5.50 to 1.00 and (B) the Total Net Leverage Ratio in effect
immediately prior thereto (in each case calculated as of the last day of the
fiscal quarter of the Borrower then most recently ended for which financial
statements have been delivered pursuant to Section 7.01(a) (or, prior to the
first delivery pursuant to Section 7.01(a), Section 5.02(d)(i)));

provided, further that, for purposes of this clause (xii), cash proceeds of
Permitted Debt incurred at such time shall not be netted against the applicable
amount of Consolidated First Lien Indebtedness, Consolidated Senior Secured
Indebtedness or Consolidated Total Indebtedness, as applicable, for purposes of
such calculation of the First Lien Net Leverage Ratio, Senior Secured Net
Leverage Ratio or Total Net Leverage Ratio, as applicable, at such time;
provided, further, that the aggregate principal amount of Indebtedness of the
Restricted Subsidiaries that are not Loan Parties permitted by this clause
(xii) shall not exceed at any time outstanding the greater of (i) $50,000,000 or
(y) 5.0% of Consolidated Net Tangible Assets (measured at the time of
incurrence) and

 

105



--------------------------------------------------------------------------------

(B) Refinancing Indebtedness in respect of Indebtedness incurred pursuant to
clause (A) above;

(xiii) [reserved];

(xiv) Indebtedness incurred under leases of real property in respect of tenant
improvements;

(xv) Indebtedness of the Borrower or any Restricted Subsidiary assumed in
connection with any Permitted Acquisition so long as such Indebtedness is not
incurred in contemplation of such Permitted Acquisition and any Refinancing
Indebtedness in respect thereof;

(xvi) other Indebtedness in an aggregate principal amount not to exceed the
greater of (i) $175,000,000 at any time outstanding or (y) 16.0% of Consolidated
Net Tangible Assets (measured at the time of incurrence);

(xvii) Indebtedness consisting of (A) the financing of insurance premiums and
(B) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(xviii) obligations under any agreement governing the provision of treasury or
cash management services, including deposit accounts, overnight draft, credit
cards, debit cards, p-cards (including purchasing cards and commercial cards),
funds transfer, automated clearinghouse, zero balance accounts, returned check
concentration, controlled disbursement, lockbox, account reconciliation and
reporting and trade finance services and other cash management services;

(xix) Indebtedness in the form of Swap Agreements permitted under
Section 7.03(m);

(xx) Indebtedness arising from agreements of the Borrower or a Restricted
Subsidiary providing for indemnification, adjustment of purchase price or
similar obligations, in each case, incurred in connection with the disposition
of any business, assets or Capital Stock of a Subsidiary, other than Guarantees
of Indebtedness incurred by any Person acquiring all or any portion of such
business, assets or Capital Stock; provided, however, that the maximum aggregate
liability in respect of all such Indebtedness shall at no time exceed the gross
proceeds actually received by the Borrower or such Restricted Subsidiary in
connection with such disposition;

(xxi) Indebtedness of Foreign Subsidiaries (i) incurred to provide consideration
for, or to provide all or any portion of the funds or credit support utilized to
consummate, a Permitted Acquisition or (ii) incurred in an aggregate principal
amount outstanding at any one time not to exceed the greater of (x) $100,000,000
or (y) 9.0% of Consolidated Net Tangible Assets (measured at the time of
incurrence);

 

106



--------------------------------------------------------------------------------

(xxii) the Separation Obligations; and

(xxiii) any Assumed Liabilities (as defined in the Acquisition Agreement).

The Borrower will not, and will not permit any Restricted Subsidiary to, issue
any Disqualified Stock, other than, in the case of the Restricted Subsidiaries,
to the Borrower or any other Restricted Subsidiary; provided that any issuance
of Equity Interests of any Restricted Subsidiary that is not a Loan Party to any
Loan Party shall be subject to Section 7.03(d).

For purposes of determining compliance with any restriction on the incurrence of
Indebtedness in Dollars where Indebtedness is denominated in a different
currency, the amount of such Indebtedness will be the Dollar Equivalent
determined on the date of such determination. The principal amount of any
Refinancing Indebtedness incurred in the same currency as the Indebtedness being
refinanced will be the Dollar Equivalent of the Indebtedness refinanced
determined on the date such Indebtedness refinanced was initially incurred.

Notwithstanding any other provision of this covenant, (i) increases in
Indebtedness solely due to fluctuations in the exchange rate of currencies will
not be deemed to exceed the maximum amount that the Borrower or any Restricted
Subsidiary may incur under this Section 7.03(a); and (ii) any Indebtedness that
is permitted at the time of incurrence as a result of the measurement of
Consolidated Net Tangible Assets at such time, will not be deemed to exceed the
maximum amount that the Borrower or any Restricted Subsidiary may incur under
the applicable subsection of this Section 7.03(a) solely as a result of a later
decrease in the amount of Consolidated Net Tangible Assets.

(b) Liens. The Borrower will not, and will not permit any Restricted Subsidiary
to, create, incur, assume or permit to exist any Lien on any asset now owned or
hereafter acquired, except:

(i) Liens created under (A) the Loan Documents and (B) prior to the Closing
Date, the Existing Credit Agreement and the other documents, instruments and
agreements executed in connection therewith;

(ii) Permitted Encumbrances;

(iii) any Lien on any asset of the Borrower or any Restricted Subsidiary
existing on the Escrow Date and set forth on Schedule 7.03(b); provided that
(A) such Lien shall not apply to any other asset of the Borrower or any
Restricted Subsidiary and (B) such Lien shall secure only those obligations that
it secures on the Escrow Date and any extensions, renewals and refinancings
thereof that do not increase the outstanding principal amount thereof;

(iv) any Lien existing on any asset prior to the acquisition thereof by the
Borrower or any Restricted Subsidiary or existing on any asset of any Person
that becomes (including pursuant to a Permitted Acquisition) a Restricted
Subsidiary (or of any Person not

 

107



--------------------------------------------------------------------------------

previously a Restricted Subsidiary that is merged or consolidated with or into a
Restricted Subsidiary in a transaction permitted hereunder) after the Closing
Date prior to the time such Person becomes a Restricted Subsidiary (or is so
merged or consolidated); provided that (A) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Restricted Subsidiary (or such merger or consolidation), (B) such Lien shall
not apply to any other assets of the Borrower or any Restricted Subsidiary
(other than, in the case of any such merger or consolidation, the assets of any
special purpose merger Restricted Subsidiary that is a party thereto) and
(C) such Lien shall secure only those obligations that it secures on the date of
such acquisition or the date such Person becomes a Restricted Subsidiary (or is
so merged or consolidated), and any extensions, renewals and refinancings
thereof that do not increase the outstanding principal amount thereof;

(v) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Restricted Subsidiary; provided that (A) such Liens secure only
Indebtedness permitted by Section 7.03(a)(v) and obligations relating thereto
not constituting Indebtedness and (B) such Liens shall not apply to any other
asset of the Borrower or any Restricted Subsidiary (other than after-acquired
property that is (a) affixed or incorporated into the property covered by such
Lien, (b) subject to a Lien securing such Indebtedness, the terms of which
Indebtedness requires or includes a pledge of after-acquired property and
(c) the proceeds and products thereof); provided, further, that in the event
purchase money obligations are owed to any Person with respect to financing of
more than one purchase of any fixed or capital assets, such Liens may secure all
such purchase money obligations and may apply to all such fixed or capital
assets financed by such Person;

(vi) in connection with the sale or transfer of any Equity Interests or other
assets in a transaction permitted under Section 7.03(e), customary rights and
restrictions contained in agreements relating to such sale or transfer pending
the completion thereof;

(vii) in the case of (A) any Restricted Subsidiary that is not a wholly owned
Restricted Subsidiary or (B) the Equity Interests in any Person that is not a
Restricted Subsidiary, any encumbrance or restriction, including any put and
call arrangements, related to Equity Interests in such Restricted Subsidiary or
such other Person set forth in the organizational documents of such Restricted
Subsidiary or such other Person or any related joint venture, shareholders’ or
similar agreement;

(viii) Liens solely on any cash earnest money deposits, escrow arrangements or
similar arrangements made by the Borrower or a Restricted Subsidiary in
connection with any letter of intent or purchase agreement for a Permitted
Acquisition or other transaction permitted hereunder;

(ix) Liens arising from UCC financing statement filings in connection with any
supply chain finance programs or other receivables sale transactions permitted
under Section 7.03(e)(ix);

(x) any Lien on assets of any Foreign Subsidiary; provided that such Lien shall
secure only Indebtedness of such Foreign Subsidiary permitted by Section 7.03(a)
and obligations relating thereto not constituting Indebtedness;

 

108



--------------------------------------------------------------------------------

(xi) Liens on assets acquired (either directly or through the acquisition of an
entity) pursuant to the Acquisition and permitted under the Acquisition
Agreement; provided that (A) such Lien is not created in contemplation of or in
connection with the Acquisition, (B) such Lien shall not apply to any other
assets of the Borrower or any Restricted Subsidiary and (C) such Lien shall
secure only those obligations that it secures on the date of the Acquisition,
and any extensions, renewals and refinancings thereof that do not increase the
outstanding principal amount thereof;

(xii) other Liens securing Indebtedness or other obligations in an aggregate
principal amount not to exceed the greater of (i) $125,000,000 and (ii) 11.0%
Consolidated Net Tangible Assets at any time outstanding;

(xiii) Liens securing Indebtedness permitted by Section 7.03(a)(xii)(A)(1) or
(2); and

(xiv) (A) prior to the Closing Date, Liens on escrow accounts (including the
Escrow Account) created for the benefit of or to secure, directly or indirectly,
the Senior USD Notes, the Senior Euro Notes, or this Agreement, and (B) Liens on
escrow accounts created for the benefit of or to secure, directly or indirectly,
any Permitted Debt solely to the extent such Permitted Debt is funded in escrow
prior to the closing of a Permitted Acquisition or other Investment permitted
hereunder.

(c) Fundamental Changes; Business Activities.

(i) The Borrower will not, and will not permit any Restricted Subsidiary to,
merge into or consolidate with any other Person, or permit any other Person to
merge or consolidate with it, or liquidate or dissolve, except that, if at the
time thereof and immediately after giving effect thereto no Default or Unmatured
Default shall have occurred and be continuing (or, in the case of a Limited
Condition Acquisition, no Default or Unmatured Default exists as of the date the
definitive acquisition agreements for such Limited Condition Acquisition are
entered into), (A) any Restricted Subsidiary (other than the Borrower) may merge
into the Borrower in a transaction in which the Borrower is the surviving
corporation, (B) any Person (other than the Borrower) may merge into or
consolidate with any Restricted Subsidiary in a transaction in which the
surviving entity is a Restricted Subsidiary and, if any party to such merger or
consolidation is a Loan Party, a Loan Party, (C) any Restricted Subsidiary may
merge into or consolidate with any Person (other than the Borrower) in a
transaction permitted under Section 7.03(e) in which, after giving effect to
such transaction, the surviving entity is not a Restricted Subsidiary, (D) any
Restricted Subsidiary may liquidate or dissolve if the Borrower determines in
good faith that such liquidation or dissolution is in the best interests of the
Borrower and is not materially disadvantageous to the Lenders, (E) the Borrower
may merge into or consolidate with any Person; provided that (i) the Borrower
shall be the surviving Person (the “Surviving Person”) or (ii) if the Borrower
is not the Surviving Person, (a) the Surviving Person shall be a corporation
organized and existing under the laws of the United States of America, any State
thereof or the District of Columbia, (b) the Lenders shall have received all
documentation and other information with respect to the Surviving Person
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations including the PATRIOT Act; and
(c) the Borrower shall have delivered

 

109



--------------------------------------------------------------------------------

to the Administrative Agent a customary opinion of counsel with respect to the
Surviving Person and a certificate on behalf of the Borrower signed by one of
its Authorized Officers stating that all conditions provided in this
Section 7.03(c)(i)(E) relating to such transaction have been satisfied; provided
that any such merger or consolidation involving a Person that is not a wholly
owned Restricted Subsidiary immediately prior to such merger or consolidation
shall not be permitted unless it is also permitted by Section 7.03(d), and
(F) on the Closing Date, the Initial Borrower may merge with and into the
Borrower with the Borrower being the Surviving Person.

(ii) The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, engage to any material extent in any business other than a
Permitted Business.

(d) Investments, Loans, Advances, Guarantees and Acquisitions. The Borrower will
not, and will not permit any Restricted Subsidiary to, purchase, hold, acquire
(including pursuant to any merger or consolidation), make or otherwise permit to
exist any Investment in any other Person, or purchase or otherwise acquire (in
one transaction or a series of transactions) all or substantially all the assets
of any other Person or of a business unit, division, product line or line of
business of any other Person, except:

(i) Investments in cash and Cash Equivalents;

(ii) Investments existing on the Escrow Date and set forth on Schedule 7.03(d);

(iii) (A) Permitted Acquisitions and (B) other Investments by the Borrower and
any of its Restricted Subsidiaries in their respective subsidiaries or joint
ventures; provided that, the aggregate amount of such Permitted Acquisitions and
Investments by the Loan Parties in, and loans and advances by the Loan Parties
to, and Guarantees by the Loan Parties of Indebtedness and other obligations of,
Restricted Subsidiaries that are not Loan Parties and joint ventures (excluding
all such Investments, loans, advances and Guarantees existing on the Escrow Date
and permitted by clause (ii) above) pursuant to this clause (iii) and clauses
(iv) and (v) below shall not exceed $150,000,000 at any time outstanding;
provided, further, that in the case of any such Investment under the immediately
preceding proviso, (A) no Default shall have occurred and be continuing or shall
result therefrom and (B) no more than (i) $50,000,000 of such Investments shall
consist of Intellectual Property, (ii) $75,000,000 of such Investments shall be
made in joint ventures and (iii) $75,000,000 of such Investments shall be made
in Unrestricted Subsidiaries; provided further, that the limitation described in
this proviso shall not apply to any acquisition to the extent (A) any such
consideration is financed with the proceeds of substantially concurrent sales of
Equity Interests of (other than Disqualified Stock) or capital contributions to
the Borrower or (B) the Person so acquired (or the Person owning the assets so
acquired) becomes a Loan Party even though such Person owns Capital Stock in
Persons that are not otherwise required to become Loan Parties, if, in the case
of this clause (B), at least 60.0% of the Consolidated EBITDA of the Person(s)
acquired in such acquisition (or the Persons owning the assets so acquired) (for
this purpose and for the component definitions used in the definition of
“Consolidated EBITDA”, determined on a consolidated basis for such Person(s) and
the Restricted Subsidiaries) is generated by Person(s) that will become Loan
Parties (i.e., disregarding any Consolidated EBITDA generated by Restricted
Subsidiaries of such Persons that are not (or will not become) Loan Parties).

 

110



--------------------------------------------------------------------------------

(iv) loans or advances made by the Borrower to any Restricted Subsidiary or made
by any Restricted Subsidiary to the Borrower or any other Restricted Subsidiary;
provided that (A) the Indebtedness resulting therefrom is permitted by
Section 7.03(a)(iii) and (B) the amount of such loans and advances made by the
Loan Parties to Restricted Subsidiaries that are not Loan Parties shall be
subject to the limitation set forth in clause (iii) above;

(v) Guarantees by the Borrower or any Restricted Subsidiary of Indebtedness or
other obligations of the Borrower or any Restricted Subsidiary (including any
such Guarantees arising as a result of any such Person being a joint and several
coapplicant with respect to any letter of credit or letter of guaranty);
provided that the aggregate amount of Indebtedness and other obligations of
Restricted Subsidiaries that are not Loan Parties that is Guaranteed by any Loan
Party shall be subject to the limitation set forth in clause (iii) above;

(vi) Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business;

(vii) Investments in the form of equity commitments issued to or for the benefit
of an Unrestricted Subsidiary in connection with the closing in escrow of an
offering of Indebtedness by such Unrestricted Subsidiary the proceeds of which
will be used to consummate the transactions set forth in the Odin Acquisition
Agreement solely to the extent such Indebtedness will be Permitted Debt of the
Borrower or another Loan Party when the proceeds thereof are released from
escrow and the aggregate principal amount of such Indebtedness does not exceed
$1,100,000,000; provided that the amount of any such Investment shall not exceed
(x) the amount of interest that would accrue on such Indebtedness through the
maximum escrow period therefor plus (y) an amount sufficient to fund the upfront
fees and original issue discount and any applicable premium with respect to such
Indebtedness;

(viii) deposits, prepayments and other credits to suppliers, lessors and
landlords made in the ordinary course of business;

(ix) advances by the Borrower or any Restricted Subsidiary to employees in the
ordinary course of business consistent with past practices for travel and
entertainment expenses, relocation costs and similar purposes;

(x) Investments made as a result of receipt of noncash consideration from a
sale, transfer or other disposition of assets permitted under
Section 7.03(e)(viii);

(xi) Investments in the form of Swap Agreements permitted under Section 7.03(m);

 

111



--------------------------------------------------------------------------------

(xii) Investments constituting deposits described in clauses (iii) and (iv) of
the definition of “Permitted Encumbrances” and endorsements of instruments for
collection or deposit in the ordinary course of business;

(xiii) consummation of the Transactions and the Permitted Reorganization
Transactions;

(xiv) Investments by a Restricted Subsidiary of the Borrower that is not a Loan
Party in any Loan Party or in any other such Restricted Subsidiary that is also
not a Loan Party;

(xv) other Investments in an amount not to exceed the Available Amount; provided
that, at the time each such Investment is made no Default shall have occurred
and be continuing or would result therefrom (or, in the case of an Investment
that is necessary or advisable (as determined by the Borrower in good faith) for
the consummation of a Limited Condition Acquisition, no Default exists as of the
date the definitive acquisition agreements for such Limited Condition
Acquisition are entered into);

(xvi) (x) other Investments in any Person in an aggregate amount not to exceed
the greater of (i) $125,000,000 and (ii) 11.0% Consolidated Net Tangible Assets
at any time outstanding and (y) Investments in any person engaged in a Permitted
Business in an aggregate amount not to exceed the greater of (x) $125,000,000
and (y) 11.0% of Consolidated Net Tangible Assets (measured at the time of
Investment); and

(xvii) unlimited Investments so long as (1) no Unmatured Default or Default
shall have occurred and be continuing or would result therefrom and (2) after
giving effect to such Investment on a pro forma basis the Senior Secured Net
Leverage Ratio shall not exceed 2.75 to 1.00 (calculated as of the last day of
the fiscal quarter of the Borrower then most recently ended for which financial
statements have been delivered pursuant to Section 7.01(a) (or, prior to the
first delivery pursuant to Section 7.01(a), Section 5.02(d)(i))).

For the purposes of this Section, any unreimbursed payment by the Borrower or
any Restricted Subsidiary for goods or services delivered to any Subsidiary,
other than, in the case of a Restricted Subsidiary, itself, shall be deemed to
be an Investment in such Subsidiary.

(e) Asset Sales and Equity Issuances. The Borrower will not, and will not permit
any Restricted Subsidiary to, sell, transfer, lease or otherwise dispose of any
asset, including any Equity Interest owned by it, nor will the Borrower permit
any Restricted Subsidiary to issue any additional Equity Interests in such
Restricted Subsidiary (other than to the Borrower or any other Restricted
Subsidiary in compliance with Section 7.03(d), and other than directors’
qualifying shares and other nominal amounts of Equity Interests that are
required to be held by other Persons under applicable law), except:

(i) (A) sales of inventory, (B) sales, transfers and other dispositions of used,
surplus, obsolete or outmoded machinery or equipment and (C) dispositions of
cash and Cash Equivalents, in each case (other than in the case of clause (c))
in the ordinary course of business;

 

112



--------------------------------------------------------------------------------

(ii) sales, transfers, leases and other dispositions to the Borrower or any
Restricted Subsidiary; provided that any such sales, transfers, leases or other
dispositions involving a Restricted Subsidiary that is not a Loan Party shall be
made in compliance with Section 7.03(d) and Section 7.03(i);

(iii) the sale or discount of accounts receivable arising in the ordinary course
of business, but only in connection with the compromise or collection thereof
and not in connection with any financing transaction (other than transactions
permitted under Section 7.03(e)(ix));

(iv) dispositions of assets subject to any casualty or condemnation proceeding
(including in lieu thereof);

(v) leases or subleases of real property granted by the Borrower or any of its
Restricted Subsidiary to third Persons not interfering in any material respect
with the business of the Borrower or any Restricted Subsidiary;

(vi) the sale, transfer or other disposition of Intellectual Property (A) in the
ordinary course of business including pursuant to non-exclusive licenses of any
Intellectual Property, or (B) which, in the reasonable judgment of the Borrower
or any of its Restricted Subsidiary, are determined to be uneconomical,
negligible, unused or obsolete in the conduct of business;

(vii) dispositions of assets in respect of Sale-Leaseback Transactions in an
aggregate amount, together with the aggregate amount of Indebtedness incurred
pursuant to Section 7.03(a)(v) not to exceed $175,000,000;

(viii) sales, transfers and other dispositions of assets that are not permitted
by any other clause of this Section; provided that (A) such sales, transfers and
other dispositions shall be made for fair value, (B) at least 75.0% of the
consideration for such sales, transfers and other dispositions shall consist of
cash or Cash Equivalents; provided that for purposes of the foregoing, the
amount of (x) any liabilities (as shown on the Borrower’s most recent balance
sheet or in the notes thereto) of the Borrower or any Restricted Subsidiary
(other than liabilities that are by their terms subordinated to the Secured
Obligations) that are assumed by the transferee of any such assets and from
which the Borrower and all Restricted Subsidiaries have been validly released by
all creditors in writing, (y) any securities received by the Borrower or such
Restricted Subsidiary from such transferee that are converted by the Borrower or
such Restricted Subsidiary into cash (to the extent of the cash received) within
ninety (90) days following the closing of such disposition, and (z) any
Designated Noncash Consideration received by the Borrower or any of its
Restricted Subsidiaries in such asset sale having an aggregate fair market
value, taken together with all other Designated Noncash Consideration received
pursuant to this clause (B) that is at that time outstanding, not to exceed
$35,000,000, shall be deemed to be cash for purposes of this paragraph and for
no other purpose, (C) the proceeds of such sale, transfer or other distribution
shall be applied to the extent required under Section 2.04(b)(ii) and (D) the
aggregate proceeds of all such sales, transfers and other distributions in
reliance on this clause (viii) during any fiscal year of the Borrower shall not
exceed 10.0% of Consolidated Assets as of the last day or the immediately
preceding year;

 

113



--------------------------------------------------------------------------------

(ix) dispositions of accounts receivable and related assets in connection with
any supply chain finance programs or other receivables sale transactions,
provided that the aggregate outstanding balance of accounts receivable so sold
by the Borrower and any Restricted Subsidiaries during any fiscal quarter of the
Borrower shall not exceed $75,000,000; and

(x) any disposition of assets pursuant to the Divestiture Process or the
Permitted Reorganization Transactions.

(f) [Reserved].

(g) [Reserved].

(h) Restricted Payments; Certain Payments of Indebtedness.

(i) The Borrower will not, and will not permit any Restricted Subsidiary to,
declare or make, or agree to pay or make, directly or indirectly, any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, except that
(A) the Borrower may declare and pay dividends with respect to its Equity
Interests payable solely in additional Equity Interests (other than Disqualified
Stock) of the Borrower, (B) any Restricted Subsidiary may declare and pay
dividends or make other distributions with respect to its Equity Interests, or
make other Restricted Payments in respect of its Equity Interests, in each case
ratably to the holders of such Equity Interests (or, if not ratably, on a basis
more favorable to the Borrower and the Restricted Subsidiaries), (C) the
Borrower may make Restricted Payments, not exceeding $30,000,000 during any
fiscal year of the Borrower, pursuant to and in accordance with stock option
plans or other benefit plans for management or employees of the Borrower and the
Restricted Subsidiaries (with any unused amount available in the following
fiscal year only), (D) the Borrower may repurchase Equity Interests (1) upon the
exercise of stock options, deferred stock units and restricted shares to the
extent such Equity Interests represent a portion of the exercise price of such
stock options, deferred stock units or restricted shares and (2) in connection
with the withholding of a portion of the Equity Interests granted or awarded to
a director or an employee to pay for the taxes payable by such director or
employee upon such grant or award, (E) the Borrower may make cash payments in
lieu of the issuance of fractional shares representing insignificant interests
in the Borrower in connection with the exercise of warrants, options or other
securities convertible into or exchangeable for shares of common stock in the
Borrower, (F) so long as no Default has occurred and is continuing, the Borrower
may declare and make Restricted Payments in an aggregate amount, together with
payments made pursuant to Section 7.03(h)(ii)(F), not to exceed $100,000,000 in
any fiscal year in respect of dividends on the Borrower’s common or preferred
stock, (G) so long as no Default has occurred and is continuing as of the date
such dividend is declared (or, in the case of a Restricted Payment that is
necessary or advisable (as determined by the Borrower in good faith) for the
consummation of a Limited Condition Acquisition, no Default exists as of the
date the definitive acquisition agreements for such Limited Condition
Acquisition are entered into), the Borrower may make additional Restricted
Payments in an amount not to exceed the Available Amount and (H) the Borrower
may make additional Restricted Payments; provided that at the time of and
immediately after giving effect to any such Restricted Payment referred to in
this clause (H), (1) no Default shall have occurred and be

 

114



--------------------------------------------------------------------------------

continuing or would result therefrom (or, in the case of a Restricted Payment
that is necessary or advisable (as determined by the Borrower in good faith) for
the consummation of a Limited Condition Acquisition, no Default exists as of the
date the definitive acquisition agreements for such Limited Condition
Acquisition are entered into) and (2) after giving effect to such Restricted
Payment and any related transaction on a pro forma basis the Senior Secured Net
Leverage Ratio shall not exceed 2.75 to 1.00 (calculated as of the last day of
the fiscal quarter of the Borrower then most recently ended for which financial
statements have been delivered pursuant to Section 7.01(a) (or, prior to the
first delivery pursuant to Section 7.01(a), Section 5.02(d)(i))).

(ii) The Borrower will not, and will not permit any Restricted Subsidiary to,
make or agree to pay or make, directly or indirectly, any payment or other
distribution (whether in cash, securities or other property) of or in respect of
principal of or interest on any Indebtedness permitted by Section 7.03(a)(xii),
or any payment or other distribution (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any other Specified Indebtedness, except:

(A) payments of regularly scheduled interest and principal as and when due in
respect of any Specified Indebtedness, other than payments in respect of any
Subordinated Indebtedness prohibited by the subordination provisions thereof;

(B) refinancings of Specified Indebtedness with the proceeds of other
Indebtedness permitted under Section 7.03(a);

(C) payments of or in respect of Specified Indebtedness solely by issuance of
the common stock of the Borrower;

(D) payments of or in respect of Specified Indebtedness incurred by any
Restricted Subsidiary that is not a Loan Party;

(E) other payments of or in respect of Specified Indebtedness; provided that at
the time of and immediately after giving effect thereto, (1) no Default or
Unmatured Default shall have occurred and be continuing or would result
therefrom and (2) the amount of such payment shall not exceed the Available
Amount as of the date thereof;

(F) so long as no Default has occurred and is continuing, other payments of or
in respect of Specified Indebtedness in an aggregate amount, together with the
Restricted Payments made pursuant to Section 7.03(h)(i)(F), not to exceed
$100,000,000 in any fiscal year;

(G) other payments of or in respect of Specified Indebtedness; provided that at
the time of and immediately after giving effect to any such payment (1) no
Unmatured Default or Default shall have occurred and be continuing or would
result therefrom and (2) after giving effect to such payment on a pro forma
basis the Senior Secured Net Leverage Ratio shall not exceed 2.75 to 1.00
(calculated as of the last day of the fiscal quarter of the Borrower then most
recently ended for which financial statements have been delivered pursuant to
Section 7.01(a) (or, prior to the first delivery pursuant to Section 7.01(a),
Section 5.02(d)(i))).

 

115



--------------------------------------------------------------------------------

(iii) The Borrower will not, and will not permit any of the Restricted
Subsidiaries to amend, modify or change in any manner materially adverse to the
interests of the Lenders any term or condition of any documentation governing
Specified Indebtedness.

(i) Transactions with Affiliates. The Borrower will not, and will not permit any
Restricted Subsidiary to, sell, lease, license or otherwise transfer any assets
to, or purchase, lease, license or otherwise acquire any assets from, or
otherwise engage in any other transactions with, any of its Affiliates, except
(i) transactions in the ordinary course of business at prices and on terms and
conditions, taken as a whole, not less favorable to the Borrower or such
Restricted Subsidiary than those that would prevail in an arm’s-length
transaction with unrelated third parties, (ii) transactions between or among the
Borrower and the Restricted Subsidiaries not involving any other Affiliate,
(iii) any Restricted Payment permitted by Section 7.03(h), (iv) any guarantees
of Indebtedness or other obligations of Affiliates if such Indebtedness or other
obligations would be permitted to be incurred by the Borrower or a Restricted
Subsidiary under this Agreement and are incurred by such Affiliate to a third
party on arm’s length terms, (v) any Investments permitted by Section 7.03(d),
(vi) the payment of reasonable fees and compensation to, and the providing of
reasonable indemnities on behalf of, directors and officers of the Borrower or
any Restricted Subsidiary, as determined by the Board of Directors of the
Borrower in good faith, (vii) the Transactions contemplated by the Acquisition
Agreement and the Permitted Reorganization Transactions, (vi) the transactions
described on Schedule 7.03(i), (viii) any reasonable or customary employment,
consulting, service, severance, termination agreement, employee benefit plan,
compensation arrangement, indemnification arrangement, or any similar
arrangement entered into by the Borrower or a Restricted Subsidiary with a
current or former director, officer or employee of the Borrower or a Restricted
Subsidiary and payments related thereto; or any issuance of securities, or other
payments, awards or grants in cash, securities or otherwise pursuant to, or the
funding of, employment agreements and other compensation arrangements, options
to purchase Capital Stock of the Borrower, restricted stock plans, restricted
stock unit plans, long-term incentive plans, stock appreciation rights plans,
participation plans or similar employee benefits plans and/or indemnity provided
on behalf of directors, officers and employees of the Borrower or a Restricted
Subsidiary approved by the Board of Directors of the Borrower, (ix) (A)
reimbursement of employee travel and lodging costs and other business expenses
incurred in the ordinary course of business and (B) loans and advances to
employees made in the ordinary course of business in compliance with applicable
laws and consistent with the past practices of the Borrower or that Restricted
Subsidiary, as the case may be; (x) pledges of equity interests of Unrestricted
Subsidiaries to secure Indebtedness of such Unrestricted Subsidiaries, (xi) the
merger by Initial Borrower on the Closing Date with and into the Company;
(xii) Indebtedness permitted by Section 7.03(a)(iv); (xiii) Investments or
Indebtedness in the form of equity commitments issued to or for the benefit of
an Unrestricted Subsidiary in connection with the closing in escrow of any
offering of Indebtedness by such Unrestricted Subsidiary the proceeds of which
will be used to consummate the transactions set forth in the Odin Acquisition
Agreement solely to the extent such Indebtedness will be Permitted Debt of the
Borrower or another Loan Party when the proceeds thereof are released from
escrow and the aggregate principal amount of such Indebtedness does not exceed
$1,100,000,000; provided that the aggregate amount of any such Investments or
Indebtedness shall not exceed (x) the amount of interest that would accrue on
such Indebtedness through the maximum escrow period therefor plus (y) an amount
sufficient to fund the upfront fees and original issue discount and any
applicable premium with respect to such Indebtedness and (xiv) the merger of the
Unrestricted Subsidiary referred to in clause (xiii) with and into the Company
on the closing date of the Odin Acquisition.

 

116



--------------------------------------------------------------------------------

(j) Restrictive Agreements. The Borrower will not, and will not permit any
Restricted Subsidiary to, directly or indirectly, enter into, incur or permit to
exist any agreement or other arrangement that restricts or imposes any condition
upon (i) the ability of the Borrower or any Restricted Subsidiary to create,
incur or permit to exist any Lien upon any of its assets to secure the
Obligations or (ii) the ability of any Restricted Subsidiary to pay dividends or
other distributions with respect to its Equity Interests or to make or repay
loans or advances to the Borrower or to Guarantee the Obligations; provided that
(x) the foregoing shall not apply to (A) restrictions and conditions imposed by
Requirements of Law or by any Loan Document, (B) restrictions and conditions
existing on the Escrow Date identified on Schedule 7.03(j) (but shall apply to
any amendment or modification), (C) customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary pending such sale,
provided that such restrictions and conditions apply only to the Subsidiary that
is to be sold and such sale is permitted hereunder, (D) in the case of any
Restricted Subsidiary that is not a wholly owned Restricted Subsidiary,
restrictions and conditions imposed by its organizational documents or any
related joint venture or similar agreement, provided that such restrictions and
conditions apply only to such Restricted Subsidiary and to any Equity Interests
in such Restricted Subsidiary, (E) restrictions and conditions set forth in the
Existing Credit Agreement (prior to the Closing Date), the Existing Senior Note
Indenture, the Senior USD Note Indenture and the Senior Euro Note Indenture,
documents in connection with Permitted Debt and permitted Refinancings of each
of the foregoing, provided that such restrictions and conditions are no more
onerous than those set forth in (x) with respect to the Existing Senior Notes,
the Existing Senior Notes Indenture as in effect on June 1, 2015 and (y) with
respect to the Senior USD Notes and the Senior Euro Notes, the Senior USD Note
Indenture and the Senior Euro Note Indenture as in effect on the Escrow Date,
(F) restrictions and conditions imposed by agreements relating to Indebtedness
of Restricted Subsidiaries that are not Loan Parties permitted under
Section 7.03(a), (G) restrictions and conditions with respect to cash to secure
letters of credit and other segregated deposits that are permitted pursuant to
Section 7.03(b)(viii), (H) restrictions and conditions with respect to the
disposition or distribution of assets or property in joint venture agreements
and other similar agreements entered into in the ordinary course of business;
(I) restrictions and conditions on cash or other deposits or net worth imposed
by customers under contracts entered into in the ordinary course of business;
(J) restrictions and conditions arising or agreed to in the ordinary course of
business, not relating to any Indebtedness, and that do not, individually or in
the aggregate, detract from the value of property or assets of the Borrower or
any Restricted Subsidiary thereof in any manner material to the Borrower or any
Restricted Subsidiary thereof; (K) restrictions and conditions contained in
Hedging Obligations; and (L) customary restrictions and conditions with respect
to any supply chain finance programs or other receivables sale transactions
permitted under Section 7.03(e)(ix), (y) clause (i) of the foregoing shall not
apply to (A) restrictions or conditions imposed by any agreement relating to
secured Indebtedness permitted by Section 7.03(a) if such restrictions or
conditions apply only to the assets securing such Indebtedness and (B) customary
provisions in leases and other agreements restricting the assignment thereof and
(z) clause (ii) of the foregoing shall not apply to restrictions and conditions
imposed by agreements relating to Indebtedness of any Restricted Subsidiary in
existence at the time such Restricted Subsidiary became a Restricted Subsidiary
and otherwise permitted under Section 7.03(a) (but shall apply to any amendment
or modification expanding the scope of, any such restriction or

 

117



--------------------------------------------------------------------------------

condition), provided that such restrictions and conditions apply only to such
Restricted Subsidiary. Nothing in this paragraph shall be deemed to modify the
requirements set forth in the definition of the term “Collateral and Guarantee
Requirement” or the obligations of the Loan Parties under Sections 7.02(k),
7.02(l) or 7.02(p) or under the Collateral Documents.

(k) Amendment of Organizational Documents. The Borrower will not, or will permit
any Restricted Subsidiary to, amend, modify or waive any of its rights under its
articles or certificate of incorporation, by-laws or other organizational
documents, in either case, to the extent such amendment, modification or waiver
would be adverse in any material respect to the rights or interests of the
Lenders hereunder or under any other Loan Document.

(l) Changes in Fiscal Periods. The Borrower will not change its fiscal year or
its method of determining fiscal quarters.

(m) Swap Agreements. The Borrower will not, and will not permit any Restricted
Subsidiary to, enter into any Swap Agreement, other than Swap Agreements entered
into in the ordinary course of business to hedge or mitigate risks to which the
Borrower or a Restricted Subsidiary is exposed in the conduct of its business or
the management of its liabilities and not for speculative purposes.

(n) Margin Regulations; Use of Proceeds. Neither the Borrower nor any of its
Subsidiaries, shall use all or any portion of the proceeds of any credit
extended under this Agreement (i) to purchase or carry Margin Stock in violation
of any of the regulations of the Board, including Regulations T, U and X. The
Borrower will not request any Loan, and the Borrower shall not use, and shall
procure that its Subsidiaries and its or their respective directors, officers,
employees and agents shall not use, the proceeds of any Loan (i) in furtherance
of an offer, payment, promise to pay, or authorization of the payment or giving
of money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (ii) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, or (iii) in any manner that would result in the
violation of any Sanctions applicable to any party hereto.

Section 7.04 Financial Covenant. Without the written consent of the Required Pro
Rata Lenders, the Borrower shall not permit the Total Net Leverage Ratio as of
the end of any fiscal quarter to exceed (A) for any fiscal quarter ending on or
prior to June 30, 2020, 6.25:1.00, (B) for any fiscal quarter ending after the
fiscal quarter ending after June 30, 2020 and on or prior to December 31, 2021,
5.75:1.00, (C) for any fiscal quarter ending thereafter, 5.25: 1.00. The Total
Net Leverage Ratio shall be calculated as of the last day of each fiscal quarter
based upon (i) for Indebtedness, as of the last day of each such fiscal quarter
and (ii) for Consolidated EBITDA, the actual amount for the four-quarter period
ending on such day.

Section 7.05 Permitted Activities of the Initial Borrower. From and after the
Escrow Date and to the earlier of (i) the Closing Date and (ii) the date that
all of the Obligations (other than contingent indemnity obligations) shall have
been fully and indefeasibly paid and satisfied in cash and all financing
arrangements among the Initial Borrower and the Lenders shall have been
terminated shall have expired, been canceled or terminated, unless the Required
Lenders shall otherwise give prior written consents, the Initial Borrower shall
not (x) incur Indebtedness (other than the Senior USD Notes and under this
Agreement), (y) pledge any of its assets or incur or

 

118



--------------------------------------------------------------------------------

permit to exist any Lien or encumbrances on any of its assets (other than
pursuant to the escrow arrangements with respect to the proceeds of the Senior
USD Notes and the Term Loans) or (z) engage in any other activity, in each case,
other than the merger of the Initial Borrower with the Borrower and other
activities in the ordinary course of its entry into and performance of its
payment obligations under this Agreement, the Senior USD Note Indenture or as
contemplated by and activities incidental to its obligations under escrow
arrangements with respect to the proceeds of the Senior USD Notes and the Term
Loans.

ARTICLE 8

DEFAULTS

Section 8.01 Defaults. Commencing on the Closing Date, each of the following
occurrences shall constitute a Default under this Agreement:

(a) Failure to Make Payments When Due. The Borrower shall (i) fail to pay when
due any of the Obligations consisting of principal with respect to any Loan or
Reimbursement Obligations with respect to Letters of Credit whether at the due
date thereof or at a date fixed for prepayment thereof or otherwise; or
(ii) shall fail to pay within five (5) Business Days of the date when due any
interest on any Loan or any fee or any other amount (other than an amount
referred to in clause (i)) payable under this Agreement or the other Loan
Documents.

(b) Breach of Certain Covenants.

(i) The Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Sections 7.01(b)(i), 7.02(b) (with respect to the
existence of the Borrower) or 7.02(j) or in Section 7.03 or 7.04; provided that
an Unmatured Default or a Default that results from a failure of the Borrower to
comply with Section 7.04 shall not constitute a Default for purposes of the Term
B Facility or any facility other than the Revolving Facility and the Term A
Facility unless and until the date upon which the Required Pro Rata Lenders have
actually terminated all Revolving Loan Commitments and declared all Term A Loans
and any Revolving Loans to be immediately due and payable in accordance with
this Agreement; or

(ii) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement or any other Loan Document (other than
those specified in Sections 8.01(a) or 8.01(b)(i)), and such failure shall
continue unremedied for a period of thirty (30) days after the earlier to occur
of (A) the date on which written notice from the Administrative Agent or any
Lender is received by the Borrower of such breach and (B) the date on which a
member of the Senior Management Team of the Borrower or any Subsidiary Guarantor
had knowledge of the existence of such breach.

(c) Breach of Representation or Warranty. Any representation, warranty or
certification made or deemed made by the Borrower to the Administrative Agent or
any Lender herein or by the Borrower or any of its Restricted Subsidiaries in or
in connection with this Agreement or any of the other Loan Documents or any
amendment or modification thereof or waiver thereunder, or in any statement,
report, certificate, financial statement or other document at any time given by
any such Person pursuant to any of the Loan Documents shall be false or
misleading in any material respect on the date as of which made (or deemed
made).

 

119



--------------------------------------------------------------------------------

(d) Default as to Other Indebtedness.

(i) The Borrower or any Restricted Subsidiary shall fail to make any payment
(whether of principal, interest, termination payment or other payment obligation
and regardless of amount) in respect of any Material Indebtedness (other than
the Obligations), when and as the same shall become due and payable (after
giving effect to any applicable grace period).

(ii) Any event or condition shall occur that results in any Material
Indebtedness becoming due or being terminated or required to be prepaid,
repurchased, redeemed or defeased prior to its scheduled maturity, or that
enables or permits (with or without the giving of notice, the lapse of time or
both) the holder or holders of any Material Indebtedness or any trustee or agent
on its or their behalf, or, in the case of any Swap Agreement, the applicable
counterparty, to cause any Material Indebtedness to become due, or to terminate
or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity; provided that this clause (ii) shall not apply
to (A) any secured Indebtedness that becomes due as a result of the voluntary
sale or transfer of the assets securing such Indebtedness or (B) any
Indebtedness that becomes due as a result of a voluntary refinancing thereof
permitted under Section 7.03(a).

(e) Involuntary Bankruptcy; Appointment of Receiver, Etc. An involuntary
proceeding shall be commenced or an involuntary petition shall be filed seeking
(i) liquidation, reorganization or other relief in respect of the Borrower or
any Material Subsidiary or its debts, or of a substantial part of its assets,
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower or any Material Subsidiary or for a substantial part of its assets,
and, in any such case, such proceeding or petition shall continue undismissed
for sixty (60) days or an order or decree approving or ordering any of the
foregoing shall be entered.

(f) Voluntary Bankruptcy; Appointment of Receiver, Etc. The Borrower or any
Material Subsidiary shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation (other than any liquidation permitted by
Section 7.03(c)(i)(D), reorganization or other relief under any Federal, state
or foreign bankruptcy, insolvency, receivership or similar law now or hereafter
in effect, (ii) consent to the institution of, or fail to contest in a timely
and appropriate manner, any proceeding or petition described in clause (a),
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any Material
Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding or (v) make a general assignment for the benefit of creditors, or the
Board of Directors (or similar governing body) of the Borrower or any Material
Subsidiary (or any committee thereof) shall adopt any resolution or otherwise
authorize any action to approve any of the actions referred to above in this
clause (f);

(g) Judgments and Attachments. One or more judgments for the payment of money in
an aggregate amount in excess of $50,000,000 (to the extent not covered by
independent third-party insurance as to which the insurer has been notified of
such judgment and has not denied coverage) shall be rendered against the
Borrower or any Restricted Subsidiary, or any combination thereof, and the same
shall remain undischarged for a period of 30 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of the Borrower or any
Restricted Subsidiary to enforce any such judgment.

 

120



--------------------------------------------------------------------------------

(h) Loan Documents and Collateral Matters.

(i) Any Loan Document, at any time after its execution and delivery and for any
reason other than as expressly permitted hereunder or thereunder (including as a
result of a transaction permitted under the Loan Documents) or satisfaction in
full of all the Obligations, ceases to be in full force and effect; or any Loan
Party or any other Person contests in any manner the validity or enforceability
of any Loan Document; or any Loan Party denies that it has any or further
liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document.

(ii) Any Lien purported to be created under any Collateral Document shall cease
to be, or shall be asserted by any Loan Party not to be, a valid and perfected
Lien on any material Collateral, with the priority required by the applicable
Collateral Document, except (A) as a result of the sale or other disposition of
the applicable Collateral in a transaction permitted under the Loan Documents to
a Person that is not a Loan Party, (B) the release thereof as provided in the
applicable Collateral Document or Section 10.14 or (C) as a result of the
failure of the Administrative Agent to (x) maintain possession of any stock
certificates, promissory notes or other instruments delivered to it under the
Collateral Agreement or (y) continue in accordance with applicable law the
effectiveness of any UCC financing statement.

(i) Inability to Pay Debts. The Borrower or any Material Subsidiary shall become
unable, admit in writing its inability or fail generally to pay its debts as
they become due.

(j) Termination Event. Any Termination Event, which either alone or together
with any other Termination Events, occurs which the Required Lenders believe is
reasonably likely to subject either the Borrower or any of its Restricted
Subsidiaries to liability individually or in the aggregate in excess of
$50,000,000.

(k) Change of Control. A Change of Control shall occur.

A Default shall be deemed “continuing” until cured or until waived in writing in
accordance with Section 9.03.

Section 8.02 Remedies Prior to Closing Date. In the event that any Escrow
Agreement Default (under and as defined in the Escrow Agreement) occurs and is
continuing on or prior to the Closing Date, so long as such event, condition or
failure is continuing, (A) the Administrative Agent shall, at the written
instruction of the Required Term Lenders, declare the Term Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Term Loans then outstanding
so declared to be due and payable, together with accrued interest thereon and
all fees and other obligations of the Initial Borrower accrued hereunder, shall
become due and payable immediately, without presentment, demand, protest, notice
of intent to accelerate, notice of acceleration or other notice of any kind, all
of which are hereby waived by the Initial Borrower, and (B) the Administrative
Agent may (and if directed by the Required Term

 

121



--------------------------------------------------------------------------------

Lenders, shall) foreclose or otherwise enforce any Lien granted to the
Administrative Agent, for the benefit of the Secured Parties, to secure payment
and performance of the Obligations in accordance with the terms of the Escrow
Agreement and exercise any and all rights and remedies afforded by applicable
Law, by any of the Loan Documents, by equity, or otherwise.

ARTICLE 9

ACCELERATION, DEFAULTING LENDERS; WAIVERS, AMENDMENTS AND REMEDIES

Section 9.01 Termination of Commitments; Acceleration. If any Default described
in Sections 8.01(e) or 8.01(f) occurs with respect to the Borrower, the
obligations of the Lenders to make Loans hereunder and the obligation of the
Issuing Banks to issue Letters of Credit hereunder shall automatically terminate
and the Obligations shall immediately become due and payable without any
election or action on the part of the Administrative Agent or any Lender. If any
other Default occurs, the Required Lenders may terminate or suspend the
obligations of the Lenders to make Loans hereunder and the obligation of the
Issuing Banks to issue Letters of Credit hereunder, or declare the Obligations
to be due and payable, or both, whereupon the Obligations shall become
immediately due and payable, without presentment, demand, protest or notice of
any kind, all of which the Borrower expressly waives. Without in any way
limiting the foregoing, after the occurrence and during the continuance of a
Default, the Administrative Agent shall be entitled to exercise its right to
require cash collateral in support of 105.0% of the then aggregate outstanding
L/C Obligations in accordance with Section 3.11.

Section 9.02 Defaulting Lender. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the Revolving Loan Commitment of such
Defaulting Lender pursuant to Section 2.14(c)(i);

(b) the Commitments, Loans and other Revolving Credit Obligations of such
Defaulting Lender shall not be included in determining whether the Required
Lenders or Required Pro Rata Lenders have taken or may take any action hereunder
(including any consent to any amendment, waiver or other modification pursuant
to Section 9.03); provided that this clause (b) shall not apply to the vote of a
Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of such Lender or each Lender affected thereby;

(c) if any Swing Line Obligations or L/C Obligations exist at the time such
Lender becomes a Defaulting Lender then:

(i) all or any part of the Swing Line Obligations and L/C Obligations of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Pro Rata Shares of the Revolving Facility but
only to the extent the sum of all non-Defaulting Lenders’ Revolving Credit
Obligations plus such Defaulting Lender’s Swing Line Obligations and L/C
Obligations does not exceed the total of all non-Defaulting Lenders’ Revolving
Loan Commitments;

 

122



--------------------------------------------------------------------------------

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one (1) Business Day following
notice by the Administrative Agent (x) first, prepay such Swing Line Obligations
and (y) second, cash collateralize for the benefit of each Issuing Bank only the
Borrower’s obligations corresponding to such Defaulting Lender’s L/C Obligations
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 3.11 for so long as such
L/C Obligations are outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s L/C Obligations pursuant to clause (ii) above, the Borrower shall not
be required to pay any fees to such Defaulting Lender pursuant to Section 3.08
with respect to such Defaulting Lender’s L/C Obligations during the period such
Defaulting Lender’s L/C Obligations are cash collateralized;

(iv) if the L/C Obligations of the non-Defaulting Lenders are reallocated
pursuant to clause (i) above, then the fees payable to the Revolving Lenders
pursuant to Section 3.08 shall be adjusted in accordance with such
non-Defaulting Lenders’ Pro Rata Shares of the Revolving Facility; and

(v) if all or any portion of such Defaulting Lender’s L/C Obligations are
neither reallocated nor cash collateralized pursuant to clause (i) or (ii)
above, then, without prejudice to any rights or remedies of any Issuing Bank or
any other Lender hereunder, all Commitment Fees that otherwise would have been
payable to such Defaulting Lender (solely with respect to the portion of such
Defaulting Lender’s Revolving Loan Commitment that was utilized by such L/C
Obligations) and letter of credit fees payable under Section 3.08 with respect
to such Defaulting Lender’s L/C Obligations shall be payable to such Issuing
Bank until and to the extent that such L/C Obligations are reallocated and/or
cash collateralized; and

(d) so long as such Lender is a Defaulting Lender, the Swing Line Bank shall not
be required to fund any Swing Line Loan and no Issuing Bank shall be required to
issue, amend or increase any Letter of Credit, unless it is satisfied that the
related exposure and the Defaulting Lender’s then outstanding L/C Obligations
will be 100.0% covered by the Revolving Loan Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Borrower in accordance
with Section 9.02(c), and participating interests in any such newly made Swing
Line Loan or any newly issued or increased Letter of Credit shall be allocated
among non-Defaulting Lenders in a manner consistent with Section 9.02(c)(i) (and
such Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event with respect to a parent of any Lender shall occur
following the Escrow Date and for so long as such event shall continue or
(ii) the Swing Line Bank or any Issuing Bank has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swing Line Bank
shall not be required to fund any Swing Line Loan and such Issuing Bank shall
not be required to issue, amend or increase any Letter of Credit, unless the
Swing Line Bank or such Issuing Bank, as the case may be, shall have entered
into arrangements with the Borrower or such Lender, satisfactory to the Swing
Line Bank or such Issuing Bank, as the case may be, to defease any risk to it in
respect of such Lender hereunder.

 

123



--------------------------------------------------------------------------------

In the event that the Administrative Agent, the Borrower, the Swing Line Bank
and the Issuing Banks each agree that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swing Line Obligations and L/C Obligations of the Lenders shall be readjusted to
reflect the inclusion of such Lender’s Revolving Loan Commitment and on such
date such Lender shall purchase at par such of the Revolving Loans of the other
Revolving Lenders (other than Swing Line Loans) as the Administrative Agent
shall determine may be necessary in order for such Lender to hold such Loans in
accordance with its Pro Rata Share of the Revolving Facility.

Section 9.03 Waivers; Amendments.

(a) No failure or delay by the Administrative Agent or any Lender in exercising
any right or power hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent and
the Lenders hereunder and under any other Loan Document are cumulative and are
not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of any Loan Document or consent to any departure by any
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section 9.03, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given. Without limiting the generality of the foregoing, the execution
and delivery of this Agreement or the making of a Loan shall not be construed as
a waiver of any Unmatured Default, regardless of whether the Administrative
Agent or any Lender may have had notice or knowledge of such Unmatured Default
at the time.

(b) Except as provided in Sections 2.05(b), 2.20, 4.03(b) and 9.03(c), none of
this Agreement, any other Loan Document or any provision hereof or thereof may
be waived, amended or modified except, in the case of this Agreement, pursuant
to an agreement or agreements in writing entered into by the Borrower, the
Administrative Agent and the Required Lenders and, in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, in each case with the consent of the Required Lenders, provided that

(i) any provision of this Agreement or any other Loan Document may be amended by
an agreement in writing entered into by the Borrower and the Administrative
Agent to cure any technical error, ambiguity, omission, defect or inconsistency
so long as, in each case, the Lenders shall have received at least five
(5) Business Days’ prior written notice thereof and the Administrative Agent
shall not have received, within five (5) Business Days of the date of such
notice to the Lenders, a written notice from the Required Lenders stating that
the Required Lenders object to such amendment; and

(ii) no such agreement shall (A) increase the Commitment of any Lender without
the written consent of such Lender, (B) reduce or forgive the principal amount
of any Loan or reduce the rate of interest thereon or reduce or forgive any
interest or fees (including any prepayment fees) payable hereunder without the
written consent of each Lender directly affected thereby, (C) postpone the
scheduled maturity date of any Loan, or the date of any scheduled payment of the
principal amount of any Loan under Sections 2.04(c), 2.14 or 2.21,

 

124



--------------------------------------------------------------------------------

or any date for the payment of any interest or fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment, without the written consent of each Lender
directly affected thereby, (D) change Sections 12.02 or 12.03 in a manner that
would alter the pro rata sharing of payments required thereby without the
written consent of each Lender, (E) change any of the provisions of this
Section 9.03(b) or the percentage set forth in the definition of the terms
“Required Lenders”, “Required Term Lenders” or “Required Pro Rata Lenders” or
any other provision of any Loan Document specifying the number or percentage of
Lenders (or Lenders of any Class) required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender (or each Revolving Lender or Lender of such
Class, as the case may be); provided that, with the consent of the Required
Lenders, the provisions of this Section 9.03(b) and the definition of the term
“Required Lenders” may be amended to include references to any new class of
loans created under this Agreement (or to lenders extending such loans) on
substantially the same basis as the corresponding references relating to the
existing Classes of Loans or Lenders, (F) release substantially all of the value
of the Guarantees provided by the Guarantors (including, in each case, by
limiting liability in respect thereof) created under the Collateral Agreement
without the written consent of each Lender (except as expressly provided in
Section 10.14 or the Collateral Agreement) (including any such release by the
Administrative Agent in connection with any sale or other disposition of any
Subsidiary upon the exercise of remedies under the Collateral Documents), it
being understood that an amendment or other modification of the type of
obligations guaranteed under the Collateral Agreement shall not be deemed to be
a release or limitation of any Guarantee), (G) release all or substantially all
the Collateral from the Liens of the Collateral Documents, without the written
consent of each Lender (except as expressly provided in Section 10.14 or the
applicable Collateral Document (including any such release by the Administrative
Agent in connection with any sale or other disposition of the Collateral upon
the exercise of remedies under the Collateral Documents), it being understood
that an amendment or other modification of the type of obligations secured by
the Collateral Documents shall not be deemed to be a release of the Collateral
from the Liens of the Collateral Documents) and (H) change any provisions of any
Loan Document in a manner that by its terms adversely affects the rights in
respect of payments due to Lenders holding Loans of any Class differently than
those holding Loans of any other Class, without the written consent of Lenders
representing a Majority in Interest of each affected Class; provided, further
that (1) no such agreement shall amend, modify, extend or otherwise affect the
rights or obligations of the Administrative Agent without the prior written
consent of the Administrative Agent; (2) no amendment, waiver or consent shall,
unless in writing and signed by each Issuing Bank in addition to the Lenders
required above, affect the rights or duties of Issuing Bank under this Agreement
or any L/C Document relating to any Letter of Credit issued or to be issued by
it; (3) no amendment, waiver or consent shall, unless in writing and signed by a
Swing Line Bank in addition to the Lenders required above, affect the rights or
duties of such Swing Line Bank under this Agreement; (4) no amendment, waiver or
consent shall be made to modify Section 7.04 or any definition related thereto
(as any such definition is used for purposes of Section 7.04) without the
written consent of the Required Pro Rata Lenders; provided, however, that the
waivers described in this clause (4) shall not require the consent of any
Lenders other than the Required Pro Rata Lenders; (5) no amendment, waiver or
consent shall be made to accelerate the Revolving Facility or the Term A
Facility upon a

 

125



--------------------------------------------------------------------------------

breach of Section 7.04 or waive any Default resulting from a failure to perform
or observe the requirements of Section 7.04 without the written consent of the
Required Pro Rata Lenders; provided, however, that the waivers described in this
clause (5) shall not require the consent of any Lenders other than the Required
Pro Rata Lenders and (6) any amendment, waiver or other modification of this
Agreement that by its terms affects the rights or duties under this Agreement of
the Lenders of one or more Classes (but not the Lenders of any other Class), may
be effected by an agreement or agreements in writing entered into by the
Borrower and the requisite number or percentage in interest of each affected
Class of Lenders that would be required to consent thereto under this Section if
such Class of Lenders were the only Class of Lenders hereunder at the time.
Notwithstanding the foregoing, no consent with respect to any amendment, waiver
or other modification of this Agreement or any other Loan Document shall be
required of, in the case of any amendment, waiver or other modification referred
to in clause (c) of the first proviso of this paragraph, any Lender that
receives payment in full of the principal of and interest accrued on each Loan
made by, and all other amounts owing to, such Lender or accrued for the account
of such Lender under this Agreement and the other Loan Documents at the time
such amendment, waiver or other modification becomes effective and whose
Commitments terminate by the terms and upon the effectiveness of such amendment,
waiver or other modification.

(c) Notwithstanding anything herein to the contrary, the Administrative Agent
may, without the consent of any Credit Party, consent to a departure by any Loan
Party from any covenant of such Loan Party set forth in this Agreement, the
Collateral Agreement or in any other Collateral Document to the extent such
departure is consistent with the authority of the Administrative Agent set forth
in the definition of the term “Collateral and Guarantee Requirement.”
Additionally, the Administrative Agent may, without the consent of any Lender:
enter into any Junior Lien Intercreditor Agreement or Pari Passu Intercreditor
Agreement (or any amendment or supplement thereto) to the extent the Loan
Parties have incurred Indebtedness secured by Liens that are required to be
subject to the Junior Lien Intercreditor Agreement or Pari Passu Intercreditor
Agreement.

(d) The Administrative Agent may, but shall have no obligation to, with the
concurrence of any Lender, execute amendments, waivers or other modifications on
behalf of such Lender. Any amendment, waiver or other modification effected in
accordance with this Section 9.03 shall be binding upon each Person that is at
the time thereof a Lender and each Person that subsequently becomes a Lender.

(e) If, in connection with any proposed amendment, waiver or consent requiring
the consent of each Lender or each affected Lender, the consent of the Required
Lenders is obtained, but the consent of other necessary Lenders is not obtained
(any such Lender whose consent is necessary but not obtained being referred to
herein as a “Non-Consenting Lender”), then the Borrower may elect to replace a
Non-Consenting Lender as a Lender party to this Agreement with respect to the
Class of Loans or Commitments that is the subject of the related consent,
waiver, or amendment, as applicable, pursuant to Section 2.19; provided that the
applicable Replacement Lender shall have consented to the proposed amendment,
waiver or consent.

 

126



--------------------------------------------------------------------------------

Section 9.04 Preservation of Rights. No delay or omission of the Lenders or the
Administrative Agent to exercise any right under the Loan Documents shall impair
such right or be construed to be a waiver of any Default or an acquiescence
therein, and the making of a Loan or the issuance of a Letter of Credit
notwithstanding the existence of a Default or the inability of the Borrower to
satisfy the conditions precedent to such Loan or issuance of such Letter of
Credit shall not constitute any waiver or acquiescence. Any single or partial
exercise of any such right shall not preclude other or further exercise thereof
or the exercise of any other right, and no waiver, amendment or other variation
of the terms, conditions or provisions of the Loan Documents whatsoever shall be
valid unless in writing signed by the Lenders required pursuant to Section 9.03,
and then only to the extent in such writing specifically set forth. All remedies
contained in the Loan Documents or by law afforded shall be cumulative and all
shall be available to the Administrative Agent and the Lenders until all of the
Obligations (other than contingent indemnity obligations) shall have been fully
and indefeasibly paid and satisfied in cash, all financing arrangements among
the Borrower and the Lenders shall have been terminated and all of the Letters
of Credit shall have expired, been canceled or terminated.

ARTICLE 10

GENERAL PROVISIONS

Section 10.01 Survival of Representations. All representations and warranties of
the Borrower contained in this Agreement shall survive delivery of this
Agreement and the making of the Loans herein contemplated.

Section 10.02 Governmental Regulation. Anything contained in this Agreement to
the contrary notwithstanding, no Lender shall be obligated to extend credit to
the Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.

Section 10.03 Performance of Obligations. The Borrower agrees that after the
occurrence and during the continuance of a Default, the Administrative Agent
may, but shall have no obligation to, make any payment or perform any act
required of the Borrower under any Loan Document to the extent the
Administrative Agent determines that such action shall be necessary or advisable
in order to protect or preserve the rights of the Lenders and Issuing Banks
hereunder. The Administrative Agent shall use its reasonable efforts to give the
Borrower notice of any action taken under this Section 10.03 prior to the taking
of such action or promptly thereafter provided the failure to give such notice
shall not affect the Borrower’s obligations in respect thereof. The Borrower
agrees to pay the Administrative Agent, upon demand, the principal amount of all
funds advanced by the Administrative Agent under this Section 10.03, together
with interest thereon at the rate from time to time applicable to Floating Rate
Loans from the date of such advance until the outstanding principal balance
thereof is paid in full. If the Borrower fails to make payment in respect of any
such advance under this Section 10.03 within one (1) Business Day after the date
the Borrower receives written demand therefor from the Administrative Agent, the
Administrative Agent shall promptly notify each Lender and each Lender agrees
that it shall thereupon make available to the Administrative Agent, in Dollars
in immediately available funds, the amount equal to such Lender’s Pro Rata Share
of such advance. If such funds are not made available to the Administrative
Agent by such Lender within one (1) Business Day after the Administrative
Agent’s demand therefor, the Administrative Agent will be entitled to recover
any such amount from such Lender together with interest thereon at the NYFRB
Rate for each day during the period commencing on the date of such

 

127



--------------------------------------------------------------------------------

demand and ending on the date such amount is received. The failure of any Lender
to make available to the Administrative Agent its Pro Rata Share of any such
unreimbursed advance under this Section 10.03 shall neither relieve any other
Lender of its obligation hereunder to make available to the Administrative Agent
such other Lender’s Pro Rata Share of such advance on the date such payment is
to be made nor increase the obligation of any other Lender to make such payment
to the Administrative Agent. All outstanding principal of, and interest on,
advances made under this Section 10.03 shall constitute Obligations subject to
the terms of this Agreement until paid in full by the Borrower.

Section 10.04 Headings. Section headings in the Loan Documents are for
convenience of reference only, and shall not govern the interpretation of any of
the provisions of the Loan Documents.

Section 10.05 Entire Agreement. The Loan Documents embody the entire agreement
and understanding among the Borrower, the Administrative Agent and the Lenders
and supersede all prior agreements and understandings among the Borrower, the
Administrative Agent and the Lenders relating to the subject matter thereof
other than the terms of any prior agreements or understandings which are
expressly stated to survive the execution and delivery of this Agreement.

Section 10.06 Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other Lender (except to the extent to which
the Administrative Agent is authorized to act as such). The failure of any
Lender to perform any of its obligations hereunder shall not relieve any other
Lender from any of its obligations hereunder. This Agreement shall not be
construed so as to confer any right or benefit upon any Person other than the
parties to this Agreement and their respective successors and assigns.

Section 10.07 Expenses; Indemnification.

(a) Expenses. The Borrower shall reimburse the Administrative Agent and the
Arrangers for any reasonable and documented costs, internal charges and
out-of-pocket expenses (including the reasonable and documented fees, charges
and disbursements of (i) one primary counsel for the Administrative Agent, the
Arrangers and their Affiliates and (ii) any local counsel to the Lenders
retained by the Arrangers or the Administrative Agent, limited to one local
counsel in each relevant jurisdiction, paid or incurred by the Administrative
Agent or the Arrangers in connection with the preparation, negotiation,
execution, delivery, syndication, distribution (including, without limitation,
via the internet or through a service such as IntraLinks) review, amendment
modification and, after the occurrence and during the continuance of a Default
or an Unmatured Default, administration of the Loan Documents. The Borrower also
agrees to reimburse the Administrative Agent and the Arrangers and the Lenders
for any documented costs and out-of-pocket expenses (including the reasonable
and documented fees, charges and disbursements of one primary counsel for the
Administrative Agent, the Arrangers and their Affiliates and one primary counsel
for the Lenders) paid or incurred by the Administrative Agent or the Arrangers
or any Lender in connection with the collection of the Obligations and
enforcement of the Loan Documents.

 

128



--------------------------------------------------------------------------------

(b) Indemnity. The Borrower further agrees to defend, protect, indemnify, and
hold harmless the Administrative Agent, each Arranger, the Syndication Agent,
each Co-Documentation, each Issuing Bank, Agent and each and all of the Lenders
and each of their respective Affiliates, and each of such Administrative
Agent’s, Syndication Agent’s, Co-Documentation Agent’s, Issuing Bank’s,
Arranger’s, Lender’s, or Affiliate’s respective officers, directors, trustees,
investment advisors, employees, attorneys, partners, members, advisors, agents
and other representatives and controlling persons (including, without
limitation, those retained in connection with the satisfaction or attempted
satisfaction of any of the conditions set forth in Article 5) (collectively, the
“Indemnitees”) from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, claims, costs, expenses of any
kind or nature whatsoever (including, without limitation, the fees and
disbursements of counsel for such Indemnitees in connection with any
investigative, administrative or judicial proceeding, whether or not such
Indemnitees shall be designated a party thereto), whether or not arising in
connection with any third party claim, imposed on, incurred by, or asserted
against such Indemnitees in any manner relating to or arising out of:

(i) this Agreement, the other Loan Documents, or any act, event or transaction
related or attendant thereto, the making of the Loans, and the issuance of and
participation in Letters of Credit hereunder, the management of such Loans or
Letters of Credit, the use or intended use of the proceeds of the Loans or
Letters of Credit hereunder, or any of the other transactions contemplated by
the Loan Documents; or

(ii) any liabilities, obligations, responsibilities, losses, damages, personal
injury, death, punitive damages, economic damages, consequential damages, treble
damages, intentional, willful or wanton injury, damage or threat to the
environment, natural resources or public health or welfare, costs and expenses
(including, without limitation, attorney, expert and consulting fees and costs
of investigation, feasibility or remedial action studies), fines, penalties and
monetary sanctions and interest, whether direct or indirect, known or unknown,
absolute or contingent, past, present or future, relating to any Environmental,
Health or Safety Requirement of Laws and arising from or in connection with the
past, present or future operations of the Borrower, its Subsidiaries or any of
their respective predecessors in interest or the past, present or future
environmental, health or safety condition of any respective property of the
Borrower, its Subsidiaries or any of their respective predecessors in interest,
the presence of asbestos-containing materials at any respective property of the
Borrower, its Subsidiaries or any of their respective predecessors in interest
or the Release or threatened Release of any Contaminant (collectively, the
“Indemnified Matters”);

provided, however, the Borrower shall have no obligation to an Indemnitee
hereunder with respect to Indemnified Matters to the extent that such liability,
obligation, loss, damage, penalty, action, judgment, suit, claim, cost or
expenses (x) has been found by a final, non-appealable judgment of a court of
competent jurisdiction to have resulted from (i) the gross negligence or willful
misconduct of such Indemnitee with respect to the Loan Documents or (ii) a
material breach of the obligations of such Indemnitee with respect to the Loan
Documents or (y) has resulted from a dispute solely among Indemnitees that does
not involve an act or omission by the Borrower or any of its Affiliates and is
not brought against such Indemnitee in its capacity as an agent or arranger or
similar role with respect to this Agreement or the other Loan Documents. If the
undertaking to indemnify, pay and hold harmless set forth in the preceding
sentence may be unenforceable because it is violative of any law or public
policy, the Borrower shall contribute the maximum portion which it is permitted
to pay and satisfy under applicable law, to the payment and satisfaction of all
Indemnified Matters incurred by the Indemnitees. This Section 10.07(b) shall not
apply with respect to Taxes, other than Taxes that represent losses, claims or
damages arising from any non-Tax claim.

 

129



--------------------------------------------------------------------------------

Each Indemnitee, with respect to any action against it in respect of which
indemnity may be sought under this Section, shall give written notice of the
commencement of such action to the Borrower within a reasonable time after such
Indemnitee is made a party to such action. Upon receipt of any such notice by
the Borrower, unless such Indemnitee shall be advised by its counsel that there
are or may be legal defenses available to such Indemnitee that are different
from, in addition to, or in conflict with, the defenses available to the
Borrower or any of its Subsidiaries, the Borrower may participate with the
Indemnitee in the defense of such Indemnified Matter, including the employment
of counsel consented to by such Indemnitee (which consent shall not be
unreasonably withheld); provided, however, nothing provided herein shall entitle
(a) the Borrower or any of its Subsidiaries to assume the defense of such
Indemnified Matter or (b) any Indemnitee to effect any settlement in respect of
any indemnified matter without the Borrower’s consent, such consent not to be
unreasonably withheld or delayed, but if settled with the Borrower’s consent, or
if there is a final judgment in any such action, proceeding or investigation,
the Borrower shall indemnify and hold harmless each Indemnitee to the extent and
in the manner set forth above. The Borrower shall not, without the prior written
consent of an Indemnitee, which consent will not be unreasonably withheld,
conditioned or delayed, effect any settlement of any pending or threatened
claim, litigation, investigation or proceedings relating to the foregoing (the
“Proceedings”) in respect of which indemnity could have been sought hereunder by
such Indemnitee unless (a) such settlement includes an unconditional release of
such Indemnitee in form and substance reasonably satisfactory to such Indemnitee
from all liability or claims that are the subject matter of such Proceedings and
(b) such settlement does not include any statement as to, or any admission of,
fault or wrongdoing, by or on behalf of such Indemnitee.

(c) Waiver of Certain Claims; Settlement of Claims. The Borrower further agrees
to assert no claim against any of the Indemnitees on any theory of liability
seeking consequential, special, indirect, exemplary or punitive damages. No
settlement of any claim asserted against or likely to be asserted against an
Indemnitee shall be entered into by the Borrower or any if its Subsidiaries with
respect to any claim, litigation, arbitration or other proceeding relating to or
arising out of the transactions evidenced by this Agreement or the other Loan
Documents (whether or not the Administrative Agent or any Lender or any other
Indemnitee is a party thereto) unless such settlement releases such Indemnitee
from any and all liability with respect thereto.

(d) Survival of Agreements. The obligations and agreements of the Borrower under
this Section 10.07 shall survive the termination of this Agreement.

Section 10.08 Numbers of Documents. All statements, notices, closing documents,
and requests hereunder shall be furnished to the Administrative Agent with
sufficient counterparts so that the Administrative Agent may furnish one to each
of the Lenders.

Section 10.09 Accounting. Except as provided to the contrary herein, all
accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with GAAP. If the Borrower
notifies the Administrative Agent that the Borrower wishes to amend any
provision hereof to eliminate the effect of any change in GAAP (or in the
application thereof) occurring after the Escrow Date on the operation of such
provision (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any

 

130



--------------------------------------------------------------------------------

provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
the compliance of the Borrower and its Subsidiaries with such provision shall be
determined on the basis of GAAP as in effect (and as applied) immediately before
the relevant change became effective, until either such notice is withdrawn or
such provision is amended in a manner satisfactory to the Borrower and the
Required Lenders. Until such notice is withdrawn or the relevant provision is so
amended, the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement setting
forth a reconciliation between calculations made with respect to the relevant
provision before and after giving effect to such change in GAAP. Notwithstanding
any other provision contained herein, all terms of an accounting or financial
nature used herein shall be construed, and all computations of amounts and
ratios referred to herein shall be made without giving effect to (i) any
election under Statement of Financial Accounting Standards 159, The Fair Value
Option for Financial Assets and Financial Liabilities, or any successor thereto
(including pursuant to the Accounting Standards Codification), to value any
Indebtedness of the Borrower or any Restricted Subsidiary at “fair value,” as
defined therein, and (ii) any change in GAAP occurring after the Escrow Date as
a result of the adoption of any proposals set forth in the Proposed Accounting
Standards Update, Leases (Topic 840), issued by the Financial Accounting
Standards Board on August 17, 2010, or any other proposals issued by the
Financial Accounting Standards Board in connection therewith, in each case if
such change would require treating any lease (or similar arrangement conveying
the right to use) as a capital lease where such lease (or similar arrangement)
was not required to be so treated under GAAP as in effect on the Escrow Date.

Section 10.10 Severability of Provisions. Any provision in any Loan Document
that is held to be inoperative, unenforceable, or invalid in any jurisdiction
shall, as to that jurisdiction, be inoperative, unenforceable, or invalid
without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of all Loan Documents are declared
to be severable.

Section 10.11 Nonliability of Lenders. The relationship between the Borrower, on
one hand, and the Lenders and the Administrative Agent, on the other hand, shall
be solely that of borrower and lender. Neither the Administrative Agent nor any
Lender shall have any fiduciary responsibilities to the Borrower. Neither the
Administrative Agent nor any Lender undertakes any responsibility to the
Borrower to review or inform the Borrower of any matter in connection with any
phase of the Borrower’s business or operations.

Section 10.12 GOVERNING LAW. This Agreement and the other Loan Documents shall
be construed in accordance with and governed by the law of the State of New York
without regard to principles of conflicts of laws that would otherwise direct
the application of the laws of any other jurisdiction; provided, however, that
(i) the interpretation of the definition of Material Adverse Effect (as defined
in the Acquisition Agreement as in effect on January 15, 2018) and whether or
not a Material Adverse Effect (as defined in the Acquisition Agreement as in
effect on January 15, 2018) has occurred, (ii) the determination of the accuracy
of any Specified Acquisition Agreement Representations and whether as a result
of any inaccuracy thereof the Borrower (or the Borrower’s affiliates) has the
right to terminate its (or their) obligations under the Acquisition Agreement or
to decline to consummate the Acquisition (in each case in accordance with the
terms of the Acquisition Agreement as in effect on January 15, 2018) as a result
of a breach of such representation or warranty and (iii) the determination of
whether the transactions contemplated by the Acquisition Agreement have been
consummated in accordance with the terms of the Acquisition Agreement, in each
case, shall be governed by, and construed and interpreted solely in accordance
with, the laws of the State of Delaware.

 

131



--------------------------------------------------------------------------------

Section 10.13 CONSENT TO JURISDICTION; JURY TRIAL.

(a) EXCLUSIVE JURISDICTION. EXCEPT AS PROVIDED IN SUBSECTION (b), EACH OF THE
PARTIES HERETO AGREES THAT ALL DISPUTES AMONG THEM ARISING OUT OF, CONNECTED
WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS WHETHER
ARISING IN CONTRACT, TORT, EQUITY, OR OTHERWISE, SHALL BE RESOLVED EXCLUSIVELY
IN THE U.S. DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK OR, IF THAT
COURT DOES NOT HAVE SUBJECT MATTER JURISDICTION, IN ANY STATE OR FEDERAL COURT
LOCATED IN THE BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK, AND EACH PARTY
HERETO AGREES TO SUBMIT TO THE EXCLUSIVE JURISDICTION OF, AND TO VENUE IN, SUCH
COURT.

(b) OTHER JURISDICTIONS. THE BORROWER AGREES THAT THE ADMINISTRATIVE AGENT, ANY
LENDER OR ANY OTHER HOLDER OF OBLIGATIONS SHALL HAVE THE RIGHT TO PROCEED
AGAINST THE BORROWER OR ITS PROPERTY IN A COURT IN ANY LOCATION TO ENABLE SUCH
PERSON TO (1) OBTAIN PERSONAL JURISDICTION OVER THE BORROWER OR (2) IN ORDER TO
ENFORCE A JUDGMENT OR OTHER COURT ORDER ENTERED IN FAVOR OF SUCH PERSON. THE
BORROWER AGREES THAT IT WILL NOT ASSERT ANY PERMISSIVE COUNTERCLAIMS IN ANY
PROCEEDING BROUGHT BY SUCH PERSON TO REALIZE ON ANY SECURITY FOR THE OBLIGATIONS
OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF SUCH PERSON BUT SHALL
ONLY BE PERMITTED TO BRING ANY SUCH PERMISSIVE COUNTERCLAIM IN A PROCEEDING
BROUGHT PURSUANT TO CLAUSE (a). THE BORROWER WAIVES ANY OBJECTION THAT IT MAY
HAVE TO THE LOCATION OF THE COURT IN WHICH SUCH PERSON HAS COMMENCED A
PROCEEDING DESCRIBED IN THIS SUBSECTION (b).

(c) VENUE. THE BORROWER IRREVOCABLY WAIVES ANY OBJECTION (INCLUDING, WITHOUT
LIMITATION, ANY OBJECTION OF THE LAYING OF VENUE OR BASED ON THE GROUNDS OF
FORUM NON CONVENIENS) WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY
SUCH ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH
IN ANY JURISDICTION SET FORTH ABOVE.

(d) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY
RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT, OR OTHERWISE, ARISING OUT OF, CONNECTED WITH, RELATED TO OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED
IN CONNECTION

 

132



--------------------------------------------------------------------------------

HEREWITH. EACH OF THE PARTIES HERETO AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY
AND THAT ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

(e) ADVICE OF COUNSEL. EACH OF THE PARTIES REPRESENTS TO EACH OTHER PARTY HERETO
THAT IT HAS DISCUSSED THIS AGREEMENT AND, SPECIFICALLY, THE PROVISIONS OF
SECTION 10.07 AND THIS SECTION 10.13, WITH ITS COUNSEL.

Section 10.14 Release of Liens and Guarantees. A Subsidiary Guarantor shall
automatically be released from its obligations under the Loan Documents, and all
security interests created by the Collateral Documents in Collateral owned by
such Subsidiary Guarantor shall be automatically released, upon the consummation
of any transaction permitted by this Agreement as a result of which such
Subsidiary Guarantor ceases to be a Restricted Subsidiary (including any
voluntary liquidation or dissolution of such Subsidiary Guarantor in accordance
with Section 7.03(c)); provided that, if so required by this Agreement, the
Required Lenders shall have consented to such transaction and the terms of such
consent shall not have provided otherwise. Upon any sale or other transfer by
any Loan Party (other than to the Borrower or any other Loan Party) of any
Collateral in a transaction permitted under this Agreement, or upon the
effectiveness of any written consent to the release of the security interest
created under any Collateral Document in any Collateral pursuant to
Section 9.03, the security interests in such Collateral created by the
Collateral Documents shall be automatically released. In connection with any
termination or release pursuant to this Section 10.14, the Administrative Agent
shall execute and deliver to any Loan Party, at such Loan Party’s expense, all
documents that such Loan Party shall reasonably request to evidence such
termination or release. In connection with any supply chain finance programs or
other receivables sale transactions permitted by Section 7.03(e)(ix), the
Administrative Agent shall execute and deliver to Borrower or any Restricted
Subsidiary, at Borrower’s expense, a Release substantially in the form of
Exhibit L attached hereto, or any other documents that Borrower or such
Restricted Subsidiary shall reasonably request, evidencing the release of the
Administrative Agent’s lien on the applicable receivables and related assets.
Any execution and delivery of documents pursuant to this Section shall be
without recourse to or warranty by the Administrative Agent.

Section 10.15 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts that are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the NYFRB Rate to the date of repayment, shall have
been received by such Lender.

 

133



--------------------------------------------------------------------------------

Section 10.16 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by (a) the application of any Write-Down and Conversion
Powers by an EEA Resolution Authority to any such liabilities arising hereunder
which may be payable to it by any Lender that is an EEA Financial Institution;
and (b) the effects of any Bail-in Action on any such liability, including, if
applicable: (i) a reduction in full or in part or cancellation of any such
liability; (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the write-down and
conversion powers of any EEA Resolution Authority.

ARTICLE 11

THE ADMINISTRATIVE AGENT

Section 11.01 Appointment and Authorization.

(a) Each Lender and each Issuing Bank hereby irrevocably appoints the
Administrative Agent and its successors and assigns to serve as the
administrative agent and collateral agent under the Loan Documents and each
Lender and each Issuing Bank authorizes the Administrative Agent to take such
actions as agent on its behalf and to exercise such powers under this Agreement
and the other Loan Documents as are delegated to the Administrative Agent under
such agreements and to exercise such powers as are reasonably incidental
thereto. Without limiting the foregoing, each Lender and each Issuing Bank
hereby authorizes the Administrative Agent to execute and deliver, and to
perform its obligations under, each of the Loan Documents to which the
Administrative Agent is a party, to exercise all rights, powers and remedies
that the Administrative Agent may have under such Loan Documents.

(b) As to any matters not expressly provided for herein and in the other Loan
Documents (including enforcement or collection), the Administrative Agent shall
not be required to exercise any discretion or take any action, but shall be
required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written instructions of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, pursuant to the terms in the Loan Documents), and, unless and until
revoked in writing, such instructions shall be binding upon each Lender and each
Issuing Bank; provided, however, that the Administrative Agent shall not be
required to take any action that

(i) the Administrative Agent in good faith believes exposes it to liability
unless the Administrative Agent receives an indemnification satisfactory to it
from the Lenders and the Issuing Banks with respect to such action or

 

134



--------------------------------------------------------------------------------

(ii) is contrary to this Agreement or any other Loan Document or applicable law,
including any action that may be in violation of the automatic stay under any
requirement of law relating to bankruptcy, insolvency or reorganization or
relief of debtors or that may effect a forfeiture, modification or termination
of property of a Defaulting Lender in violation of any requirement of law
relating to bankruptcy, insolvency or reorganization or relief of debtors;
provided, further, that the Administrative Agent may seek clarification or
direction from the Required Lenders prior to the exercise of any such instructed
action and may refrain from acting until such clarification or direction has
been provided. Except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower,
any Subsidiary or any Affiliate of any of the foregoing that is communicated to
or obtained by the Person serving as Administrative Agent or any of its
Affiliates in any capacity. Nothing in this Agreement shall require the
Administrative Agent to expend or risk its own funds or otherwise incur any
financial liability in the performance of any of its duties hereunder or in the
exercise of any of its rights or powers if it shall have reasonable grounds for
believing that repayment of such funds or adequate indemnity against such risk
or liability is not reasonably assured to it.

(c) In performing its functions and duties hereunder and under the other Loan
Documents, the Administrative Agent is acting solely on behalf of the Lenders
and the Issuing Banks (except in limited circumstances expressly provided for
herein relating to the maintenance of the Register), and its duties are entirely
mechanical and administrative in nature. Without limiting the generality of the
foregoing:

(i) the Administrative Agent does not assume and shall not be deemed to have
assumed any obligation or duty or any other relationship as the agent, fiduciary
or trustee of or for any Lender, Issuing Bank or holder of any other obligation
other than as expressly set forth herein and in the other Loan Documents,
regardless of whether a Default or an Event of Default has occurred and is
continuing (and it is understood and agreed that the use of the term “agent” (or
any similar term) herein or in any other Loan Document with reference to the
Administrative Agent is not intended to connote any fiduciary duty or other
implied (or express) obligations arising under agency doctrine of any applicable
law, and that such term is used as a matter of market custom and is intended to
create or reflect only an administrative relationship between contracting
parties); additionally, each Lender agrees that it will not assert any claim
against the Administrative Agent based on an alleged breach of fiduciary duty by
the Administrative Agent in connection with this Agreement and the transactions
contemplated hereby; and

(ii) nothing in this Agreement or any Loan Document shall require the
Administrative Agent to account to any Lender for any sum or the profit element
of any sum received by the Administrative Agent for its own account;

(d) The Administrative Agent may perform any of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of their respective duties and
exercise their respective rights and powers through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities pursuant to this
Agreement. The Administrative Agent shall not be responsible for the negligence
or misconduct of any sub-agent except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence, bad faith or willful
misconduct in the selection of such sub-agent.

 

135



--------------------------------------------------------------------------------

(e) In case of the pendency of any proceeding with respect to any Loan Party
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect, the Administrative Agent (irrespective
of whether the principal of any Loan or any Reimbursement Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, payments made by an Issuing Bank
pursuant to a Letter of Credit and all other Obligations that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, the Issuing Banks and the
Administrative Agent (including any claim under Sections 2.12, 2.13, 2.15, 2.17
and 9.03) allowed in such judicial proceeding; and

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender, each Issuing Bank and each other Credit Party to make such payments to
the Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, the Issuing
Banks or the other Credit Parties, to pay to the Administrative Agent any amount
due to it, in its capacity as the Administrative Agent, under the Loan Documents
(including under Section 9.03). Nothing contained herein shall be deemed to
authorize the Administrative Agent to authorize or consent to or accept or adopt
on behalf of any Lender or Issuing Bank any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender
or Issuing Bank or to authorize the Administrative Agent to vote in respect of
the claim of any Lender or Issuing Bank in any such proceeding.

(f) The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Banks, and, except solely to
the extent of the Borrower’s rights to consent pursuant to and subject to the
conditions set forth in this Article, none of the Borrower or any Subsidiary, or
any of their respective Affiliates, shall have any rights as a third party
beneficiary under any such provisions. Each Credit Party, whether or not a party
hereto, will be deemed, by its acceptance of the benefits of the Collateral and
of the Guarantees of the Obligations provided under the Loan Documents, to have
agreed to the provisions of this Article.

Section 11.02 Administrative Agent and Affiliates. With respect to its
Commitment, Loans, Letter of Credit Commitments and Letters of Credit, the
Person serving as the Administrative Agent shall have and may exercise the same
rights and powers hereunder and is subject to the same obligations and
liabilities as and to the extent set forth herein for any other Lender or
Issuing Bank, as the case may be. The terms “Issuing Banks”, “Lenders”,
“Required Lenders” and any similar terms shall, unless the context clearly
otherwise indicates, include the Administrative Agent in its individual capacity
as a Lender, Issuing Bank or as one of the Required Lenders, as applicable. The

 

136



--------------------------------------------------------------------------------

Person serving as the Administrative Agent and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of banking,
trust or other business with, the Borrower, any Subsidiary or any Affiliate of
any of the foregoing as if such Person was not acting as the Administrative
Agent and without any duty to account therefor to the Lenders or the Issuing
Banks.

Section 11.03 Administrative Agent’s Reliance, Indemnification, Etc.

(a) Neither the Administrative Agent nor any of its Related Parties shall be
(i) liable for any action taken or omitted to be taken by it under or in
connection with this Agreement or the other Loan Documents (x) with the consent
of or at the request of the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary, or as the Administrative Agent shall
believe in good faith to be necessary, under the circumstances as provided in
the Loan Documents) or (y) in the absence of its own gross negligence, bad faith
or willful misconduct (such absence to be presumed unless otherwise determined
by a court of competent jurisdiction by a final and nonappealable judgment) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of any Loan Party to perform its obligations
hereunder or thereunder.

(b) The Administrative Agent shall be deemed not to have knowledge of any
Unmatured Default unless and until written notice thereof (stating that it is a
“notice of unmatured default”) is given to the Administrative Agent by the
Borrower, a Lender or an Issuing Bank, and the Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this any Loan Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or in connection herewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth in any Loan
Documents or the occurrence of any Unmatured Default, (iv) the sufficiency,
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document, (v) the creation, perfection or
priority of Liens on the Collateral or the existence of the Collateral or
(vi) the satisfaction of any condition set forth in Article 5 or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent. Notwithstanding anything herein to the
contrary, the Administrative Agent shall not be liable for, or be responsible
for any loss, cost or expense suffered by the Borrower, any Subsidiary, any
Lender or any Issuing Bank as a result of, any determination of the All-in
Yield.

(c) Without limiting the foregoing, the Administrative Agent (i) may treat the
payee of any promissory note as its holder until such promissory note has been
assigned in accordance with Section 9.04, (ii) may rely on the Register to the
extent set forth in Section 9.04(b), (iii) may consult with legal counsel
(including counsel to the Borrower), independent public accountants and other
experts selected by it, and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts, (iv) makes no warranty or representation to any Lender
or Issuing Bank and shall not be responsible to any Lender

 

137



--------------------------------------------------------------------------------

or Issuing Bank for any statements, warranties or representations made by or on
behalf of any Loan Party in connection with this Agreement or any other Loan
Document, (v) in determining compliance with any condition hereunder to the
making of a Loan, or the issuance of a Letter of Credit, that by its terms must
be fulfilled to the satisfaction of a Lender or an Issuing Bank, may presume
that such condition is satisfactory to such Lender or Issuing Bank unless the
Administrative Agent shall have received notice to the contrary from such Lender
or Issuing Bank sufficiently in advance of the making of such Loan or the
issuance of such Letter of Credit and (vi) shall be entitled to rely on, and
shall incur no liability under or in respect of this Agreement or any other Loan
Document by acting upon, any notice, consent, certificate or other instrument or
writing (which writing may be a fax, any electronic message, Internet or
intranet website posting or other distribution) or any statement made to it
orally or by telephone and believed by it to be genuine and signed or sent or
otherwise authenticated by the proper party or parties (whether or not such
Person in fact meets the requirements set forth in the Loan Documents for being
the maker thereof).

Section 11.04 Posting of Communications.

(a) The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make any Communications available to the Lenders and the Issuing
Banks by posting the Communications on IntraLinks™, DebtDomain, SyndTrak,
ClearPar or any other electronic platform chosen by the Administrative Agent to
be its electronic transmission system (the “Approved Electronic Platform”).

(b) Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Escrow Date, a user ID/password authorization system) and the Approved
Electronic Platform is secured through a per-deal authorization method whereby
each user may access the Approved Electronic Platform only on a deal-by-deal
basis, each of the Lenders, each of the Issuing Banks and the Borrower
acknowledges and agrees that the distribution of material through an electronic
medium is not necessarily secure and that there are confidentiality and other
risks associated with such distribution. Each of the Lenders, each of the
Issuing Banks and the Borrower hereby approves distribution of the
Communications through the Approved Electronic Platform and understands and
assumes the risks of such distribution.

(c) THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS IS”
AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE APPROVED
ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN
THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN
CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM. IN NO
EVENT SHALL THE ADMINISTRATIVE AGENT, ANY ARRANGER, ANY CO-DOCUMENTATION AGENT,
ANY SYNDICATION AGENT OR ANY OF THEIR RESPECTIVE RELATED PARTIES (COLLECTIVELY,

 

138



--------------------------------------------------------------------------------

“APPLICABLE PARTIES”) HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER, ANY
ISSUING BANK OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN
PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE
INTERNET OR THE APPROVED ELECTRONIC PLATFORM.

(d) Each Lender and each Issuing Bank agrees that notice to it (as provided in
the next sentence) specifying that Communications have been posted to the
Approved Electronic Platform shall constitute effective delivery of the
Communications to such Lender for purposes of the Loan Documents. Each Lender
and Issuing Bank agrees (i) to notify the Administrative Agent in writing (which
could be in the form of electronic communication) from time to time of such
Lender’s or Issuing Bank’s (as applicable) email address to which the foregoing
notice may be sent by electronic transmission and (ii) that the foregoing notice
may be sent to such email address.

(e) Each of the Lenders, each of the Issuing Banks and the Borrower agrees that
the Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Communications on the Approved Electronic
Platform in accordance with the Administrative Agent’s generally applicable
document retention procedures and policies.

(f) Nothing herein shall prejudice the right of the Administrative Agent, any
Lender or any Issuing Bank to give any notice or other communication pursuant to
any Loan Document in any other manner specified in such Loan Document.

Section 11.05 Successor Agent.

(a) Subject to the terms of this paragraph, the Administrative Agent may resign
at any time from its capacity as such. In connection with such resignation, the
Administrative Agent shall give notice of its intent to resign to the Lenders
and the Borrower. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor administrative agent. If no successor administrative agent shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its intent to resign, then the retiring Administrative Agent
may, on behalf of the Lenders, appoint a successor Administrative Agent, which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents. The fees payable
by the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed by the Borrower and such
successor.

(b) Notwithstanding paragraph (a) of this Section 11.06, in the event no
successor Administrative Agent shall have been so appointed and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its intent to resign, the retiring
Administrative Agent may give notice of the effectiveness of its resignation to
the Lenders and the Borrower, whereupon, on the date of effectiveness of such
resignation stated in such notice, (a) the

 

139



--------------------------------------------------------------------------------

retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents, provided that, solely
for purposes of maintaining any security interest granted to the Administrative
Agent under any Collateral Document for the benefit of the Credit Parties, the
retiring Administrative Agent shall continue to be vested with such security
interest as collateral agent for the benefit of the Credit Parties, and continue
to be entitled to the rights set forth in such Collateral Document and Loan
Document and, in the case of any Collateral in the possession of the
Administrative Agent, shall continue to hold such Collateral, in each case until
such time as a successor Administrative Agent is appointed and accepts such
appointment in accordance with this Section (it being understood and agreed that
the retiring Administrative Agent shall have no duty or obligation to take any
further action under any Collateral Document, including any action required to
maintain the perfection of any such security interest), and (b) the Required
Lenders shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, provided, further
that (i) all payments required to be made hereunder or under any other Loan
Document to the Administrative Agent for the account of any Person other than
the Administrative Agent shall be made directly to such Person and (ii) all
notices and other communications required or contemplated to be given or made to
the Administrative Agent shall also directly be given or made to each Lender.
Following the effectiveness of the Administrative Agent’s resignation from its
capacity as such, the provisions of this Article and Section 10.07, as well as
any exculpatory, reimbursement and indemnification provisions set forth in any
other Loan Document, shall continue in effect for the benefit of such retiring
Administrative Agent, its subagents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent and in respect of the matters referred to in the
proviso under clause (a) above.

Section 11.06 Credit Decision.

(a) Each Lender represents that it is engaged in making, acquiring or holding
commercial loans in the ordinary course of its business and that it has,
independently and without reliance upon the Administrative Agent, any Arranger
or any other Lender, or any Related Parties of any of the foregoing, and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement as a Lender, and to
make, acquire or hold Loans hereunder. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent, any
Arranger or any other Lender, or any of the Related Parties of any of the
foregoing and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning the Borrower and its Affiliates) as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

(b) Each Lender, by delivering its signature page to this Agreement on the
Escrow Date, or delivering its signature page to an Assignment and Assumption or
any other Loan Document pursuant to which it shall become a Lender hereunder,
shall be deemed to have acknowledged receipt of, and consented to and approved,
each Loan Document and each other document required to be delivered to, or be
approved by or satisfactory to, the Administrative Agent or the Lenders on each
of the Escrow Date and the Closing Date.

 

140



--------------------------------------------------------------------------------

Section 11.07 Administrative Agent, Arrangers, Syndication Agent,
Co-Documentation Agents. None of the Persons identified on the cover page to
this Agreement, the signature pages to this Agreement or otherwise in this
Agreement as a “Syndication Agent”, “Co-Documentation Agent” or “Arranger” shall
have any right, power, obligation, liability, responsibility or duty under this
Agreement other than if such Person is a Lender, those applicable to all Lenders
as such, but all such persons shall have the benefit of the indemnities provided
for hereunder. Without limiting the foregoing, none of the Persons identified on
the cover page to this Agreement, the signature pages to this Agreement or
otherwise in this Agreement as a “Syndication Agent”, “Co-Documentation Agent”
or “Arranger” shall have or be deemed to have any fiduciary duty to or fiduciary
relationship with any Lender. In addition to the agreement set forth in
Section 11.07, each of the Lenders acknowledges that it has not relied, and will
not rely, on any of the Persons so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.

Section 11.08 Collateral Matters.

(a) Except with respect to the exercise of setoff rights in accordance with
Section 9.08 or with respect to a Credit Party’s right to file a proof of claim
in an insolvency proceeding, no Credit Party shall have any right individually
to realize upon any of the Collateral or to enforce any Guarantee of the
Obligations, it being understood and agreed that all powers, rights and remedies
under the Loan Documents may be exercised solely by the Administrative Agent on
behalf of the Credit Parties in accordance with the terms thereof.

(b) In furtherance of the foregoing and not in limitation thereof, no
arrangements in respect of Cash Management Services the obligations under which
constitute Secured Cash Management Obligations and no Hedging Agreement the
obligations under which constitute Secured Hedging Obligations, will create (or
be deemed to create) in favor of any Credit Party that is a party thereto any
rights in connection with the management or release of any Collateral or of the
obligations of any Loan Party under any Loan Document. By accepting the benefits
of the Collateral, each Credit Party that is a party to any such arrangement in
respect of Cash Management Services or a Hedging Agreement, as applicable, shall
be deemed to have appointed the Administrative Agent to serve as administrative
agent and collateral agent under the Loan Documents and agreed to be bound by
the Loan Documents as a Credit Party thereunder, subject to the limitations set
forth in this paragraph.

(c) The Credit Parties irrevocably authorize the Administrative Agent, at its
option and in its discretion, to subordinate any Lien on any property granted to
or held by the Administrative Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Section 7.03(b)(ii). The
Administrative Agent shall not be responsible for or have a duty to ascertain or
inquire into any representation or warranty regarding the existence, value or
collectability of the Collateral, the existence, priority or perfection of the
Administrative Agent’s Lien thereon or any certificate prepared by any Loan
Party in connection therewith, nor shall the Administrative Agent be responsible
or liable to the Lenders or any other Credit Party for any failure to monitor or
maintain any portion of the Collateral.

Section 11.09 Credit Bidding. The Credit Parties hereby irrevocably authorize
the Administrative Agent, at the direction of the Required Lenders, to credit
bid all or any portion of the Obligations (including by accepting some or all of
the Collateral in satisfaction of some or all of the Obligations pursuant to a
deed in lieu of foreclosure or otherwise) and in such manner purchase

 

141



--------------------------------------------------------------------------------

(either directly or through one or more acquisition vehicles) all or any portion
of the Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code, or any similar laws in any other jurisdictions to which a Loan Party is
subject, or (b) at any other sale, foreclosure or acceptance of collateral in
lieu of debt conducted by (or with the consent or at the direction of) the
Administrative Agent (whether by judicial action or otherwise) in accordance
with any applicable law. In connection with any such credit bid and purchase,
the Obligations owed to the Credit Parties shall be entitled to be, and shall
be, credit bid by the Administrative Agent at the direction of the Required
Lenders on a ratable basis (with Obligations with respect to contingent or
unliquidated claims receiving contingent interests in the acquired assets on a
ratable basis that shall vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) for the asset or assets so purchased (or
for the equity interests or debt instruments of the acquisition vehicle or
vehicles that are issued in connection with such purchase). In connection with
any such bid, (i) the Administrative Agent shall be authorized to form one or
more acquisition vehicles and to assign any successful credit bid to such
acquisition vehicle or vehicles, (ii) each of the Credit Parties’ ratable
interests in the Obligations which were credit bid shall be deemed without any
further action under this Agreement to be assigned to such vehicle or vehicles
for the purpose of closing such sale, (iii) the Administrative Agent shall be
authorized to adopt documents providing for the governance of the acquisition
vehicle or vehicles (provided that any actions by the Administrative Agent with
respect to such acquisition vehicle or vehicles, including any disposition of
the assets or equity interests thereof, shall be governed, directly or
indirectly, by, and the governing documents shall provide for, control by the
vote of the Required Lenders or their permitted assignees under the terms of
this Agreement or the governing documents of the applicable acquisition vehicle
or vehicles, as the case may be, irrespective of the termination of this
Agreement and without giving effect to the limitations on actions by the
Required Lenders contained in Section 9.02 of this Agreement), (iv) the
Administrative Agent on behalf of such acquisition vehicle or vehicles shall be
authorized to issue to each of the Credit Parties, ratably on account of the
relevant Obligations which were credit bid, interests, whether as equity,
partnership, limited partnership interests or membership interests, in any such
acquisition vehicle and/or debt instruments issued by such acquisition vehicle,
all without the need for any Credit Party or acquisition vehicle to take any
further action, and (v) to the extent that Obligations that are assigned to an
acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of Obligations credit bid
by the acquisition vehicle or otherwise), such Obligations shall automatically
be reassigned to the Credit Parties pro rata with their original interest in
such Obligations and the equity interests and/or debt instruments issued by any
acquisition vehicle on account of such Obligations shall automatically be
cancelled, without the need for any Credit Party or any acquisition vehicle to
take any further action. Notwithstanding that the ratable portion of the
Obligations of each Credit Party are deemed assigned to the acquisition vehicle
or vehicles as set forth in clause (ii) above, each Credit Party shall execute
such documents and provide such information regarding the Credit Party (and/or
any designee of the Credit Party which will receive interests in or debt
instruments issued by such acquisition vehicle) as the Administrative Agent may
reasonably request in connection with the formation of any acquisition vehicle,
the formulation or submission of any credit bid or the consummation of the
transactions contemplated by such credit bid.

 

142



--------------------------------------------------------------------------------

ARTICLE 12

SETOFF; RATABLE PAYMENTS

Section 12.01 Setoff. In addition to, and without limitation of, any rights of
the Lenders under applicable law, if any Default occurs and is continuing, any
indebtedness from any Lender to the Borrower (including all account balances,
whether provisional or final and whether or not collected or available) may be
offset and applied toward the payment of the Obligations owing to such Lender,
whether or not the Obligations, or any part hereof, shall then be due.

Section 12.02 Ratable Payments. If any Lender, whether by setoff or otherwise,
has payment made to it upon its respective Loans (other than payments received
pursuant to Sections 4.01, 4.02 or 4.04 or as otherwise provided herein) in a
greater proportion than that received by any other Lender, such Lender agrees,
promptly upon demand, to purchase a portion of the Loans held by the other
Lenders so that after such purchase each Lender will hold its ratable proportion
of the applicable Loans. If any Lender, whether in connection with setoff or
amounts which might be subject to setoff or otherwise, receives collateral or
other protection for its Obligation or such amounts which may be subject to
setoff, such Lender agrees, promptly upon demand, to take such action necessary
such that all Lenders share in the benefits of such collateral ratably in
proportion to the obligations owing to them. In case any such payment is
disturbed by legal process, or otherwise, appropriate further adjustments shall
be made.

Section 12.03 Application of Payments. Subject to the provisions of
Section 9.02, the Administrative Agent shall, unless otherwise specified at the
direction of the Required Lenders which direction shall be consistent with the
last sentence of this Section 12.03, apply all payments and prepayments in
respect of any Obligations received after the occurrence and during the
continuance of a Default or Unmatured Default in the following order:

(a) first, to pay interest on and then principal of any portion of the Loans
which the Administrative Agent may have advanced on behalf of any Lender for
which the Administrative Agent has not then been reimbursed by such Lender or
the Borrower;

(b) second, to pay interest on and then principal of any advance made under
Section 10.03 for which the Administrative Agent has not then been paid by the
Borrower or reimbursed by the Lenders;

(c) third, to pay Obligations in respect of any fees, expenses, reimbursements
or indemnities then due to the Administrative Agent;

(d) fourth, to pay Obligations in respect of any fees, expenses, reimbursements
or indemnities then due to the Lenders and the issuer(s) of Letters of Credit;

(e) fifth, to pay interest due in respect of Swing Line Loans;

(f) sixth, to pay interest due in respect of Loans (other than Swing Line Loans)
and L/C Obligations and any fees, premiums and scheduled periodic payments on
any Banking Services Obligations and Hedging Obligations, ratably among the
Secured Parties in proportion to the respective amounts described in this clause
sixth held by them;

 

143



--------------------------------------------------------------------------------

(g) seventh, to the ratable payment or prepayment of principal outstanding on
Swing Line Loans;

(h) eighth, to the ratable payment or prepayment of principal outstanding on
Loans (other than Swing Line Loans), Reimbursement Obligations, and all other
Banking Services Obligations and Hedging Obligations, ratably among the Secured
Parties in proportion to the respective amounts described in this clause eighth
held by them;

(i) ninth, to provide required cash collateral, if required pursuant to
Section 3.11; and

(j) tenth, to the ratable payment of all other Obligations, ratably based upon
the respective aggregate amounts of all such Obligations owing to the Secured
Parties on such date.

Unless otherwise designated (which designation shall only be applicable prior to
the occurrence of a Default) by the Borrower, all principal payments in respect
of Loans (other than Swing Line Loans) shall be applied to the outstanding Loans
first, to repay outstanding Floating Rate Loans, and then to repay outstanding
Eurodollar Rate Loans with those Eurodollar Rate Loans which have earlier
expiring Interest Periods being repaid prior to those which have later expiring
Interest Periods. The order of priority set forth in this Section 12.03 and the
related provisions of this Agreement are set forth solely to determine the
rights and priorities of the Secured Parties as among themselves.

Section 12.04 Relations Among Lenders.

(a) Except with respect to the exercise of setoff rights of any Lender in
accordance with Section 12.01, the proceeds of which are applied in accordance
with this Agreement, and except as set forth in the following sentence, each
Lender agrees that it will not take any action, nor institute any actions or
proceedings, against the Borrower or any other obligor hereunder or with respect
to any Loan Document, without the prior written consent of the Required Lenders
or, as may be provided in this Agreement or the other Loan Documents, at the
direction of the Administrative Agent.

(b) The Lenders are not partners or co-venturers, and no Lender shall be liable
for the acts or omissions of, or (except as otherwise set forth herein in case
of the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders, at
the direction of the Required Lenders, to enforce on the payment of the
principal of and interest on any Loan after the date such principal or interest
has become due and payable pursuant to the terms of this Agreement.

Section 12.05 Lender ERISA Representations and Covenants.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, all other Lenders, the Administrative Agent and each
Arranger and their respective Affiliates, and for the benefit of the Borrower
and its Subsidiaries, that at least one of the following is and will be true:

 

144



--------------------------------------------------------------------------------

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Covered
Benefit Plans (as defined below) in connection with the Loans, the Letters of
Credit or the Commitments;

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement; or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and each Arranger and their respective Affiliates, and the
Borrower and its Subsidiaries, that:

(i) none of the Administrative Agent or any Arranger or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto);

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50,000,000, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E);

 

145



--------------------------------------------------------------------------------

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations);

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder; and

(v) no fee or other compensation is being paid directly to the Administrative
Agent or any Arranger or any their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Letters of
Credit, the Commitments or this Agreement.

(c) The Administrative Agent and each Arranger hereby informs the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Loans, the
Letters of Credit, the Commitments and this Agreement, (ii) may recognize a gain
if it extended the Loans, the Letters of Credit or the Commitments for an amount
less than the amount being paid for an interest in the Loans, the Letters of
Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

For purposes of this Section 12.05, “Covered Benefit Plan” means any (i)
“employee benefit plan” (as defined in Section 3(3) of ERISA), (ii) “plan” as
defined in Section 4975 of the Code or (iii) any Person whose assets include
(for purposes of ERISA Section 3(42) or otherwise for purposes of Title I of
ERISA or Section 4975 of the Code) the assets of any such “employee benefit
plan” or “plan”.

ARTICLE 13

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

Section 13.01 Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of any Issuing
Bank that issues any Letter of Credit), except

 

146



--------------------------------------------------------------------------------

that (a) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (b) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Article 13. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in Section 13.02) and,
to the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, each Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement. The Administrative
Agent may treat the Person which made any Loan or which holds any note as the
owner thereof for all purposes hereof unless and until such Person complies with
Section 13.03; provided, however, that the Administrative Agent may in its
discretion (but shall not be required to) follow instructions from the Person
which made any Loan or which holds any note to direct payments relating to such
Loan or note to another Person. Any assignee of the rights to any Loan or any
note agrees by acceptance of such assignment to be bound by all the terms and
provisions of the Loan Documents. Any request, authority or consent of any
Person, who at the time of making such request or giving such authority or
consent is the owner of the rights to any Loan (whether or not a note has been
issued in evidence thereof), shall be conclusive and binding on any subsequent
holder or assignee of the rights to such Loan.

Section 13.02 Participations.

(a) Permitted Participants; Effect. Any Lender may, without the consent of the
Borrower, the Administrative Agent, the Issuing Banks or the Swing Line Bank,
sell participations to one or more banks or other entities (other than
Disqualified Lenders) (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Issuing
Banks and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the proviso to
Section 9.03 that adversely affects such Participant. Subject to paragraph
(b) of this Section, the Borrower agrees that each Participant shall be entitled
to the benefits of Sections 4.01, 4.02, 4.03, 4.04 and 4.05 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
Section 13.03. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 12.01 as though it were a Lender, provided
such Participant agrees to be subject to Section 12.02 as though it were a
Lender.

(b) Limitation of Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 4.01, 4.02 or 4.05 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, except to the extent (i) such
entitlement to receive a greater payment results from a Change in Law that
occurs after the

 

147



--------------------------------------------------------------------------------

Participant acquired the applicable participation, or (ii) the sale of the
participation to such Participant is made with the Borrower’s prior written
consent. A Participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of Section 4.05 unless such Participant agrees
to comply with Section 4.05 as though it were a Lender (it being understood that
the documentation required under Section 4.05(g) shall be delivered to the
participating Lender). Each Lender that sells a participation shall, acting
solely for this purpose as a nonfiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in the obligations under
this Agreement) except to the extent that such disclosure is necessary to
establish that such interest is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.

Section 13.03 Assignments.

(a) Consents.

(i) Subject to the conditions set forth in paragraph (b) below, any Lender may
assign to one or more assignees (other than any Disqualified Lender, any
Defaulting Lender or its Lender Parent or Subsidiaries, any natural person and,
except as provided in Section 13.03(g) below, the Borrower or any of its
Subsidiaries) (the “Purchasers”) all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans at the time owing to it) with the prior written consent (such consent not
to be unreasonably withheld) of:

(A) the Borrower; provided that no consent of Borrower shall be required (x) for
an assignment to a Lender, an Affiliate of a Lender or an Approved Fund, (y) for
an assignment by any Initial Lender in connection with the primary syndication
of the Term Facilities or the Revolving Facility to Lenders selected by the
Initial Lenders in consultation with the Borrower and (z) if a Default under
Sections 8.01(a), 8.01(e), or 8.01(f) has occurred and is continuing, for any
other assignment; provided, further that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof; and

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of any Loan to a Lender, an Affiliate
of a Lender or an Approved Fund; and

(C) with respect to Revolving Loans and Revolving Loan Commitments, the Swing
Line Bank and the Issuing Banks.

 

148



--------------------------------------------------------------------------------

The Administrative Agent, in its capacity as such, shall not be responsible or
have any liability for, or have any duty to ascertain, inquire into, monitor or
enforce, compliance with the provisions hereof relating to Disqualified Lenders
(or providing the list to the Lenders). Without limiting the generality of the
foregoing, the Administrative Agent, in its capacity as such, shall not (1) be
obligated to ascertain, monitor or inquire as to whether any Lender or
Participant or prospective Lender or Participant is a Disqualified Institution
or (2) have any liability with respect to or arising out of any assignment or
participation of Loans, or disclosure of confidential information, to any
Disqualified Lender. The Administrative Agent shall post or otherwise make
available to Lenders a list of all Disqualified Lenders.

(b) Conditions. Assignments shall be subject to the following additional
conditions:

(i) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than (x) in the case of Term Loans,
$1,000,000 and (y) in the case of Revolving Loan Commitment, $5,000,000 unless
each of the Borrower and the Administrative Agent otherwise consent; provided,
that in any case, each assignment will be in an amount of an integral multiple
of $1,000,000;

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under each Facility
under this Agreement, provided that this clause shall not be construed to
prohibit the assignment of a proportionate part of all the assigning Lender’s
rights and obligations in respect of its Commitments or Loans;

(iii) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (except, in the case of contemporaneous
assignments by any Lender to one or more Approved Funds, only a single
processing and recording fee shall be payable for such assignments); and

(iv) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
affiliates, the Subsidiary Guarantors and their related parties or their
respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.

(c) Effect; Closing Date. Subject to acceptance and recording thereof pursuant
to paragraph (d) of this Section, from and after the effective date specified in
each Assignment and Assumption the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in

 

149



--------------------------------------------------------------------------------

the case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 4.01,
4.02, 4.03, 4.04, 4.05 and 10.07). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 13.03 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 13.02.

(d) The Register. The Administrative Agent, acting for this purpose as an agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Revolving Loan Commitment of, and
principal amount of the Loans and L/C Drafts owing to, each Lender pursuant to
the terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent, the Issuing
Banks and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Issuing Banks and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(e) Recording. Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in this Section 13.03
and any written consent to such assignment required by this Section 13.03, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register; provided that if either the
assigning Lender or the assignee shall have failed to make any payment required
to be made by it pursuant to Sections 2.02(d), 2.17, 3.06, 3.07 or 11.04, the
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

(f) Pledge to a Federal Reserve Bank. Any Lender may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement to secure obligations of such Lender, including without limitation any
pledge or assignment to secure obligations to a Federal Reserve Bank, and this
Section shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

(g) Dutch Auctions. Notwithstanding anything to the contrary contained in this
Section 13.03 or any other provision of this Agreement, so long as no Unmatured
Default or Default has occurred and is continuing or would result therefrom,
each Term Lender shall have the right at any time to sell, assign or transfer
all or a portion of the Term Loans owing to it to the Borrower on a non-pro rata
basis, subject to the following limitations:

 

150



--------------------------------------------------------------------------------

(i) Such sale, assignment or transfer shall be pursuant to one or more modified
Dutch auctions conducted by the Borrower (each, an “Auction”) to repurchase all
or any portion of the Term Loans; provided that (x) notice of and the option to
participate in the Auction shall be provided to all Term Lenders and (y) the
Auction shall be conducted pursuant to such procedures as the Auction Manager
may establish, which are consistent with this Section 13.03(g) and the Auction
Procedures and are otherwise reasonably acceptable to the Borrower, the Auction
Manager and the Administrative Agent;

(ii) With respect to all repurchases made by the Borrower or any of its
Subsidiaries pursuant to this Section 13.03(g), (x) the Borrower shall deliver
to the Auction Manager an officer’s certificate stating that, as of the launch
date of the related Auction and the effective date of any such repurchase, it is
not in possession of any information regarding the Borrower or its Subsidiaries,
or their assets, the Loan Parties’ ability to perform the Obligations or any
other matter regarding the Borrower or its Subsidiaries that may be material to
a decision by any Term Lender to participate in any Auction or repurchase any
such Term Loans that has not previously been disclosed to the Auction Manager,
the Administrative Agent and the nonpublic Lenders, (y) the Borrower shall not
use the proceeds of any borrowings under the Revolving Facility to repurchase
such Term Loans and (z) the assigning Lender and the Borrower shall execute and
deliver to the Auction Manager an Assignment and Assumption with respect to such
repurchase; and

(iii) Immediately following a repurchase by the Borrower or its Subsidiaries
pursuant to this Section 13.03(g), the Term Loans so repurchased shall, without
further action by any Person, be deemed automatically canceled and no longer
outstanding (and may not be resold by the Borrower or such Subsidiary) for all
purposes of this Agreement and all other Loan Documents and the Administrative
Agent shall reflect such repurchase in the Register.

Section 13.04 Confidentiality. The Administrative Agent, each Lender, each
Issuing Bank and each Arranger agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any Governmental Authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by Requirement of Law or by
any subpoena or similar legal process, (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any suit, action or proceeding relating to this Agreement or
the enforcement of rights hereunder or under any other Loan Document,
(f) subject to an agreement containing provisions substantially the same as
those of this Section 13.04, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower, its
Subsidiaries and their obligations, (g) on a confidential basis to (1) any
rating agency in connection with rating the Borrower or its Subsidiaries or the
credit facilities provided for herein or (2) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of identification
numbers with respect to the credit facilities provided for herein, (h) with the
consent of the Borrower or (i) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section,
(ii) becomes available to the Administrative Agent, any Lender or

 

151



--------------------------------------------------------------------------------

any Arranger on a non-confidential basis from a source other than the Borrower
or (iii) is independently developed, discovered or arrived at by the
Administrative Agent, any Lender, any Issuing Bank or any Arranger. For the
purposes of this Section, “Information” means all information received from the
Borrower relating to the Borrower or its business or the Collateral, other than
any such information that is available to the Administrative Agent, any Issuing
Bank, any Arranger or any Lender on a nonconfidential basis prior to disclosure
by the Borrower and other than information pertaining to this Agreement
routinely provided by arrangers to data service providers, including league
table providers, that serve the lending industry. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Section 13.05 Dissemination of Information. The Borrower authorizes each Lender
to disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning the Borrower and its Subsidiaries; provided that prior to any such
disclosure, such prospective Transferee shall agree to preserve in accordance
with Section 13.04 the confidentiality of any confidential information described
therein.

ARTICLE 14

NOTICES

Section 14.01 Giving Notice.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

(i) if to the Borrower, to it at 533 Maryville University Drive, St. Louis,
Missouri 63141 USA, Attention of Emily K. Boss, (Facsimile No. (314-985-2258);
Email: Kelly.Boss@energizer.com);

(ii) if to the Administrative Agent, to it at 10 South Dearborn, L2 Floor,
Chicago, Illinois 60603, USA, Attention of Malcolm Brown, (Facsimile No.
(844-490-5663); Email: malcolm.brown@chase.com); and

(iii) if to any other Lender or Issuing Bank, to it at its address (or facsimile
number) set forth in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Approved Electronic Platforms, to the
extent provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

152



--------------------------------------------------------------------------------

(b) Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by using Approved Electronic Platforms
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender. The Administrative
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

(c) Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.

(d) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.

Section 14.02 Change of Address. The Borrower, the Administrative Agent and any
Lender may each change the address for service of notice upon it by a notice in
writing to the other parties hereto.

ARTICLE 15

COUNTERPARTS

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. This Agreement shall be
effective when it has been executed by the Borrower, the Administrative Agent
and the Lenders and each party has notified the Administrative Agent by telex or
telephone, that it has taken such action.

ARTICLE 16

USA PATRIOT ACT

Each Lender and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies each Loan Party that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “PATRIOT Act”), it is required to obtain, verify and record information
that identifies such Loan Party, which information includes the name and address
of such Loan Party and other information including all applicable “know your
customer” and anti-money laundering rules and regulations that will allow such
Lender or the Administrative Agent to identify such Loan Party in accordance
with the PATRIOT Act.

[Remainder of This Page Intentionally Blank]

 

153



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

ENERGIZER GAMMA ACQUISITION, INC.

as Initial Borrower

By:  

/s/ Timothy W. Gorman

  Name:   Timothy W. Gorman   Title:   Executive Vice President, Chief Financial
Officer and Principal Accounting Officer

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent, Swing Line Bank, an Issuing Bank and a Lender

By:  

/s/ Kevin Marrs

  Name: Kevin Marrs   Title:   Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as an Issuing Bank and a Lender

By:  

/s/ Regina Tarone

  Name: Regina Tarone   Title:   Managing Director By:  

/s/ Regina Tarone

  Name: Regina Tarone   Title:   Managing Director

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as an Issuing Bank and a Lender

By:  

/s/ Aron Frey

  Name: Aron Frey   Title:   Vice President By:  

                                  

  Name:   Title:   

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

MUFG BANK, LTD.,

as an Issuing Bank and a Lender

By:  

/s/ Eric Hill

  Name: Eric Hill   Title:   Authorized Signatory

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as an Issuing Bank and a Lender

By:  

/s/ Justin Tichauer

  Name: Justin Tichauer   Title:   Vice President By:  

/s/ Justin Tichauer

  Name: Justin Tichauer   Title:   Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

STANDARD CHARTERED BANK,

as a Lender

By:  

/s/ Daniel Mattern

  Name: Daniel Mattern  

Title:   Associate Director

            Standard Chartered Bank

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

TD BANK, N.A.,

as an Issuing Bank and a Lender

By:  

/s/ Todd Antico

  Name: Todd Antico   Title:   Senior Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

[RESERVED]

 

Exhibit A



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF] BORROWING/ELECTION NOTICE

 

  To:

JPMorgan Chase Bank, N.A., as the “Administrative Agent” under that certain
Credit Agreement dated as of December 17, 2018 (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) by and among Energizer Gamma Acquisition, Inc. (the “Initial
Borrower”) (to be merged with and into Energizer Holdings, Inc. (the
“Borrower”), with the Borrower being the surviving entity), the financial
institutions from time to time parties thereto as lenders (the “Lenders”), the
issuing banks from time to time parties thereto and the Administrative Agent.

The Borrower hereby gives to the Administrative Agent a Borrowing/Election
Notice pursuant to [Section 2.01] [Section 2.02] [Section 2.07] [Section 2.09]
of the Credit Agreement, and the Borrower hereby requests to borrow on
                             , 20     (the “Borrowing Date”):

(a) from the Lenders with Term Loan A Commitments an aggregate principal amount
of $                     in Term Loans as an:

 

  ☐

Advance of Floating Rate Loans

 

  ☐

Advance of Eurodollar Rate Loans

(b) from the Lenders with Term Loan B Commitments an aggregate principal amount
of $                     in Term Loans as an:

 

  ☐

Advance of Floating Rate Loans

 

  ☐

Advance of Eurodollar Rate Loans

(c) from the Lenders with Revolving Loan Commitments on a pro rata basis an
aggregate principal amount of $                     in Revolving Loans as an:

 

  ☐

Advance of Floating Rate Loans

 

  ☐

Advance of Eurodollar Rate Loans

Applicable Interest Period of month(s).

(d) from the Swing Line Bank a Swing Line Loan in the principal amount of
$                     as an:

 

  ☐

Advance of Floating Rate Loans

 

  ☐

Other Agreed Rate of                     .

 

Exhibit B-1



--------------------------------------------------------------------------------

The undersigned hereby certifies, in its corporate capacity, to the
Administrative Agent and the Lenders that (i) all of the representations in the
Credit Agreement are and shall be true and correct in all material respects
(except that any representation and warranty that is qualified as to
“materiality” or “Material Adverse Effect” are true and correct in all respects)
on and as of the date hereof and on the Borrowing Date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they are true and correct in all material respects (except that
any representation and warranty that is qualified as to “materiality” or
“Material Adverse Effect” shall be true and correct in all respects) as of such
earlier date; (ii) there exists no Default or Unmatured Default on the date
hereof or on the Borrowing Date and no Default or Unmatured Default will result
from the making of the proposed Loans [(subject, solely in the case of an
Incremental Term Loan the proceeds of which will be used to finance a Limited
Condition Acquisition, to the proviso of Section 2.05(b)(i)(1) of the Credit
Agreement)]; and (iii) the conditions set forth in Section[s 5.01 and] 5.02 of
the Credit Agreement have been satisfied.

Unless otherwise defined herein, terms defined in the Credit Agreement shall
have the same meanings in this Borrowing/Election Notice.

Dated:                              , 20    

 

ENERGIZER HOLDINGS, INC.,

as the Borrower

By:  

 

  Name:   Title:

 

Exhibit B-2



--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF] REQUEST FOR LETTER OF CREDIT

 

  TO:

[JPMorgan Chase Bank, N.A.][name of other Lender acting as an Issuing Bank], as
Issuing Bank under that certain Credit Agreement dated as of December 17, 2018
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”) by and among Energizer Gamma
Acquisition, Inc. (the “Initial Borrower”) (to be merged with and into Energizer
Holdings, Inc. (the “Borrower”), with the Borrower being the surviving entity),
the financial institutions from time to time parties thereto as lenders (the
“Lenders”), the issuing banks from time to time parties thereto and JPMorgan
Chase Bank, N.A., as administrative agent (the “Administrative Agent”).

Pursuant to Section 3.04 of the Credit Agreement, the Borrower hereby gives to
the Issuing Bank a request for issuance of a Letter of Credit on behalf of
Borrower for the benefit of                     1, in the amount of
$                    , with an effective date of                              ,
20     (the “Effective Date”) and an expiry date of                          ,
20    . [Insert instructions and /or conditions].

The undersigned hereby certifies, in its corporate capacity, that (i) the
representations and warranties of the undersigned contained in Article 6 of the
Credit Agreement are and shall be true and correct in all material respects
(except that any representation and warranty that is qualified as to
“materiality” or “Material Adverse Effect” are and shall be true and correct in
all respects) on and as of the date hereof and on and as of the Effective Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct in all material
respects (except that any representation and warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects) as of such earlier date; (ii) no Default or Unmatured Default has
occurred and is continuing on the date hereof or on the Effective Date or will
result from the issuance of the proposed Letter of Credit; and (iii) the
conditions set forth in Sections 3.04 and 5.02 of the Credit Agreement have been
satisfied.

Unless otherwise defined herein, terms defined in the Credit Agreement shall
have the same meanings in this Request for Letter of Credit.

 

1 

Insert name of beneficiary.

 

Exhibit C-1



--------------------------------------------------------------------------------

Dated:                              , 20    

ENERGIZER HOLDINGS, INC.,

as the Borrower

By:  

 

  Name:   Title:

 

Exhibit C-2



--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF] ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.    Assignor:   

 

2.    Assignee:   

 

   [and is an Affiliate/Approved Fund of [identify Lender]] 3.    Borrower:   
[Energizer Holdings, Inc.][Energizer Gamma Acquisition, Inc.]      

 

 

Exhibit D-1



--------------------------------------------------------------------------------

 

4.

  

 

Administrative Agent:

  

 

 

JPMorgan Chase Bank, N.A., as the Administrative Agent under the Credit
Agreement

 

 

5.

   Credit Agreement:    The Credit Agreement dated as of December 17, 2018 among
Energizer Gamma Acquisition, Inc. (the “Initial Borrower”) (to be merged with
and into Energizer Holdings, Inc. (the “Borrower”), with the Borrower being the
surviving entity), the financial institutions from time to time parties thereto
as lenders (the “Lenders”), the issuing banks from time to time parties thereto
and JPMorgan Chase Bank, N.A., as administrative agent (the “Administrative
Agent”).

6. Assigned Interest:

 

Facility Assigned2    Aggregate
Amount of
Commitment /
Loans for All
Lenders      Amount of
Commitment /
Loans Assigned3      Percentage
Assigned of
Commitment/Loans4  

 

   $        $          _______ % 

 

   $        $          _______ % 

 

   $        $          _______ % 

 

2 

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g., “Revolving Loan
Commitment,” “Term Loan Commitment,” etc.).

3 

Must comply with the minimum assignment amounts set forth in Section 13.03(b)(i)
of the Credit Agreement, to the extent such minimum assignment amounts are
applicable.

4 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders under the Credit Agreement.

 

Exhibit D-2



--------------------------------------------------------------------------------

Effective Date:                              , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER BY THE ADMINISTRATIVE AGENT.]

The Assignee, if not already a Lender, agrees to deliver to the Administrative
Agent a completed Administrative Questionnaire in which the Assignee designates
one or more credit contacts to whom all syndicate-level information (which may
contain MNPI) will be made available and who may receive such information in
accordance with the Assignee’s compliance procedures and applicable law,
including Federal, State and foreign securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Name:   Title: ASSIGNEE5 [NAME OF ASSIGNEE] By:  

 

  Name:   Title:

Consented to and Accepted:

 

[JPMORGAN CHASE BANK, N.A., as

Administrative Agent]6

 

5 

The Assignee must deliver to the [Initial Borrower][Borrower] all applicable Tax
forms required to be delivered by it under Section 4.05 of the Credit Agreement.

6 

To be added only if the consent of the Administrative Agent is required by the
terms of Section 13.03 of the Credit Agreement.

 

Exhibit D-3



--------------------------------------------------------------------------------

By:  

 

  Name:   Title:

Consented to:

 

[JPMORGAN CHASE BANK, N.A., as

Swing Line Bank]7

By:  

 

  Name:   Title: [[NAME OF ISSUING BANK], as Issuing Bank]8 By:  

 

  Name:   Title:

[Consented to:]9

 

[ENERGIZER GAMMA ACQUISITION, INC., as Initial Borrower By:  

 

  Name:   Title:

 

7 

To be added only if the consent of the Swing Line Bank is required by the terms
of Section 13.03 of the Credit Agreement.

8 

To be added only if the consent of the Issuing Bank is required by the terms of
Section 13.03 of the Credit Agreement.

9 

To be added only if the consent of the [Initial Borrower][Borrower] is required
by the terms of Section 13.03 of the Credit Agreement.

 

Exhibit D-4



--------------------------------------------------------------------------------

ENERGIZER HOLDINGS, INC.,

as Borrower

By:  

 

  Name:   Title:]

 

Exhibit D-5



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is not a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the [Initial Borrower][Borrower], any of its Subsidiaries or
Affiliates or any other Person obligated in respect of any Loan Document or
(iv) the performance or observance by the [Initial Borrower][Borrower], any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,10
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 7.01 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, and (vi) if it is a Foreign Lender, attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

10 

By confirming that it meets all the requirements to be an assignee under
Section 13.03 of the Credit Agreement, the assignee is also confirming that it
is not a Disqualified Lender.

 

Exhibit D-6



--------------------------------------------------------------------------------

2. Payments.

From and after the Effective Date, the Administrative Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignor for amounts which have accrued
to but excluding the Effective Date and to the Assignee for amounts which have
accrued from and after the Effective Date.

3. General Provisions.

This Assignment and Assumption shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns. This
Assignment and Assumption may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assignment and Assumption by telecopy shall be
effective as delivery of a manually executed counterpart of this Assignment and
Assumption. This Assignment and Assumption shall be governed by, and construed
in accordance with, the laws of the State of New York, but giving effect to
Federal laws applicable to national banks.

 

Exhibit D-7



--------------------------------------------------------------------------------

EXHIBIT E-1

[FORM OF] INCREASING LENDER SUPPLEMENT

INCREASING LENDER SUPPLEMENT, dated                     , 20     (this
“Supplement”), by and among each of the signatories hereto, to that certain
Credit Agreement, dated as of December 17, 2018 (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) by and among Energizer Gamma Acquisition, Inc. (the “Initial
Borrower”) (to be merged with and into Energizer Holdings, Inc. (the
“Borrower”), with the Borrower being the surviving entity), the financial
institutions from time to time parties thereto as lenders (the “Lenders”), the
issuing banks from time to time parties thereto and JPMorgan Chase Bank, N.A.,
as administrative agent (the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, pursuant to Section 2.05(b) of the Credit Agreement, the Borrower has
the right, subject to the terms and conditions thereof, to effectuate from time
to time an increase in the Aggregate Revolving Loan Commitment and/or one or
more tranches of Incremental Term Loans under the Credit Agreement by requesting
one or more Lenders to increase the amount of its Revolving Loan Commitment
and/or to participate in such a tranche;

WHEREAS, the Borrower has given notice to the Administrative Agent of its
intention to [increase the Aggregate Revolving Loan Commitment] [and] [enter
into a tranche of Incremental Term Loans] pursuant to such Section 2.05(b); and

WHEREAS, pursuant to Section 2.05(b) of the Credit Agreement, the undersigned
Increasing Lender now desires to [increase the amount of its Revolving Loan
Commitment] [and] [participate in a tranche of Incremental Term Loans] under the
Credit Agreement by executing and delivering to the Borrower and the
Administrative Agent this Supplement;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1. The undersigned Increasing Lender agrees, subject to the terms and conditions
of the Credit Agreement, that on the date of this Supplement it shall [have its
Revolving Loan Commitment increased by $[                    ], thereby making
the aggregate amount of its total Revolving Loan Commitments equal to
$[                    ]] [and] [participate in a tranche of Incremental Term
Loans with a commitment amount equal to $[                    ] with respect
thereto].

2. The Borrower hereby represents and warrants that no Default or Unmatured
Default has occurred and is continuing on and as of the date hereof [(subject,
solely in the case of an Incremental Term Loan the proceeds of which will be
used to finance a Limited Condition Acquisition, to the proviso of
Section 2.05(b)(i)(1) of the Credit Agreement)].

 

Exhibit E-1-1



--------------------------------------------------------------------------------

3. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

4. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

5. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

[remainder of this page intentionally left blank]

 

Exhibit E-1-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF INCREASING LENDER] By:  

 

  Name:   Title:

Accepted and agreed to as of the date first written above:

 

ENERGIZER HOLDINGS, INC. By:  

 

  Name:   Title:

Acknowledged as of the date first written above:

 

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

By:  

 

  Name:   Title:

 

Exhibit E-1-3



--------------------------------------------------------------------------------

EXHIBIT E-2

[FORM OF] AUGMENTING LENDER SUPPLEMENT

AUGMENTING LENDER SUPPLEMENT, dated                     , 20     (this
“Supplement”), to that certain Credit Agreement, dated as of December 17, 2018
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”) by and among Energizer Gamma
Acquisition, Inc. (the “Initial Borrower”) (to be merged with and into Energizer
Holdings, Inc. (the “Borrower”), with the Borrower being the surviving entity),
the financial institutions from time to time parties thereto as lenders (the
“Lenders”), the issuing banks from time to time parties thereto and JPMorgan
Chase Bank, N.A., as administrative agent (the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, the Credit Agreement provides in Section 2.05(b) thereof that any bank,
financial institution or other entity may [extend Revolving Loan Commitments]
[and] [participate in tranches of Incremental Term Loans] under the Credit
Agreement subject to the approval of the Borrower and the Administrative Agent,
by executing and delivering to the Borrower and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and

WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1. The undersigned Augmenting Lender agrees to be bound by the provisions of the
Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a [Revolving Loan Commitment of
$[                    ]] [and] [                    ] [a commitment with respect
to Incremental Term Loans of $[                    ]].

2. The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 7.01 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.

 

Exhibit E-2-1



--------------------------------------------------------------------------------

3. The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:

[                    ]

4. The Borrower hereby represents and warrants that no Default or Unmatured
Default has occurred and is continuing on and as of the date hereof [(subject,
solely in the case of an Incremental Term Loan the proceeds of which will be
used to finance a Limited Condition Acquisition, to the proviso of
Section 2.05(b)(i)(1) of the Credit Agreement)].

5. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

6. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

7. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

[remainder of this page intentionally left blank]

 

Exhibit E-2-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF AUGMENTING LENDER] By:  

 

  Name:   Title:

Accepted and agreed to as of the date first written above:

 

ENERGIZER HOLDINGS, INC. By:  

 

  Name:   Title:

Acknowledged as of the date first written above:

 

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

By:  

 

  Name:   Title:

 

Exhibit E-2-3



--------------------------------------------------------------------------------

EXHIBIT F

[FORM OF] OFFICER’S CERTIFICATE

[DATE]

I, the undersigned, hereby certify to the “Administrative Agent” and the
“Lenders” (each as defined below) that I am the                                 
of [Energizer Gamma Acquisition, Inc., a corporation duly organized and existing
under the laws of the State of Missouri][Energizer Holdings, Inc., a corporation
duly organized and existing under the laws of the State of Missouri].
Capitalized terms used herein and not otherwise defined herein are as defined in
that certain Credit Agreement, dated as of December 17, 2018 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) by and among Energizer Gamma Acquisition, Inc.
(the “Initial Borrower”) (to be merged with and into Energizer Holdings, Inc.
(the “Borrower”), with the Borrower being the surviving entity), the financial
institutions from time to time parties thereto as lenders (the “Lenders”), the
issuing banks from time to time parties thereto and JPMorgan Chase Bank, N.A.,
as administrative agent (the “Administrative Agent”).

I further certify to the Administrative Agent and the Lenders, as such officer
and not individually, that, pursuant to [Section 5.02] [Section 7.01(a)(iii)] of
the Credit Agreement, as of the date hereof:

1. No Default or Unmatured Default exists [other than the following (describe
the nature of the Default or Unmatured Default and the status thereof)].

2. The representations and warranties of the [Initial Borrower][Borrower]
contained in Article 6 of the Credit Agreement are true and correct in all
material respects (except that any representation and warranty that is qualified
as to “materiality” or “Material Adverse Effect” are true and correct in all
respects) on and as of the date of this Certificate to the same extent as though
made on and as of the date hereof, except to the extent such representations and
warranties specifically refer to an earlier date, in which case, such
representations and warranties shall have been true and correct in all material
respects (except that any representation and warranty that is qualified as to
“materiality” or “Material Adverse Effect” are true and correct in all respects)
on and as of such earlier date.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

Exhibit F-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I hereby subscribe my name on behalf of the Borrower as of
the date first written above.

 

[ENERGIZER GAMMA ACQUISITION, INC., as the Initial Borrower By:  

 

  Name:   Title:]

 

[ENERGIZER HOLDINGS, INC., as the Borrower By:  

 

  Name:   Title:]

 

Exhibit F-2



--------------------------------------------------------------------------------

EXHIBIT G

[FORM OF] COMPLIANCE CERTIFICATE

[The form of this Compliance Certificate has been prepared for convenience only,
and is not to affect, or to be taken into consideration in interpreting, the
terms of the Credit Agreement referred to below. The obligations of the Borrower
under the Credit Agreement are as set forth in the Credit Agreement, and nothing
in this Compliance Certificate, or the form hereof shall modify such obligations
or constitute a waiver of compliance therewith in accordance with the terms of
the Credit Agreement In the event of any conflict between the terms of this
Compliance Certificate and the terms of the Credit Agreement, the terms of the
Credit Agreement shall govern and control, and the terms of this Compliance
Certificate are to be modified accordingly.]

[DATE]

 

To:

The Lenders party to the Credit Agreement described below

This Compliance Certificate is furnished pursuant to that certain Credit
Agreement dated as of December 17, 2018 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Energizer
Gamma Acquisition, Inc. (the “Initial Borrower”) (to be merged with and into
Energizer Holdings, Inc. (the “Borrower”), with the Borrower being the surviving
entity), the financial institutions from time to time parties thereto as lenders
(the “Lenders”), the issuing banks from time to time parties thereto and
JPMorgan Chase Bank, N.A., as administrative agent (the “Administrative Agent”).
Unless otherwise defined herein, capitalized terms used in this Compliance
Certificate have the meanings ascribed thereto in the Credit Agreement.

THE UNDERSIGNED HEREBY CERTIFIES IN HIS CAPACITY AS AN OFFICER OF BORROWER AND
NOT IN HIS INDIVIDUAL CAPACITY, ON BEHALF OF BORROWER, THAT TO HIS KNOWLEDGE
AFTER DUE INQUIRY:

1. I am the duly elected [                ]1 of Borrower.

2. [Attached as Schedule I hereto are the consolidated financial statements
required by Section 7.01(a)(i) of the Credit Agreement as of the end of the
fiscal quarter ended [    ] and for the period from the beginning of the then
current fiscal year to the end of such fiscal quarter]2 [or] [The consolidated
financial statements required by Section 7.01(a)(i) of the Credit Agreement as
of the end of the fiscal quarter ended [    ] and for the period from the
beginning of the then current fiscal year to the end of such fiscal quarter have
been filed with the Commission

 

1 

To be completed by any of the chief financial officer or treasurer.

2 

Include only in the case of a Compliance Certificate accompanying quarterly
financial statements.

 

Exhibit G-3



--------------------------------------------------------------------------------

on Form 10-Q and are available on the website of the SEC at http://www.sec.gov].
Such financial statements present fairly, in all material respects, the
consolidated financial position of the Borrower and its consolidated
Subsidiaries as of the end of and for such fiscal quarter and such portion of
the fiscal year and the results of their operations and cash flows for such
periods in accordance with GAAP, subject to normal year-end audit adjustments
and the absence of footnotes.3

[or]

[Attached as Schedule I hereto are the consolidated and consolidating financial
statements required by Section 7.01(a)(ii) of the Credit Agreement as of the end
of and for the fiscal year ended [    ], setting forth in each case in
comparative form the figures for the prior fiscal year, all audited by and
accompanied by an audit report on the consolidated financial statements (but not
the consolidating financial statements or schedules) of independent certified
public accountants of recognized national standing, which audit report is
unqualified and states that such financial statements fairly present in all
material respects the consolidated financial position of the Borrower and its
consolidated Subsidiaries as at the dates indicated and the results of their
operations and cash flows for the periods indicated in conformity with GAAP and
that the examination by such accountants in connection with such consolidated
financial statements has been made in accordance with generally accepted
auditing standards as required by Section 7.01(a) of the Credit Agreement.]4
[or] [The consolidated and consolidating financial statements required by
Section 7.01(a)(ii) of the Credit Agreement as the end of and for the fiscal
year ended [    ], setting forth in each case in comparative form the figures
for the prior fiscal year, all audited by and accompanied by an audit report on
the consolidated financial statements (but not the consolidating financial
statements or schedules) of independent certified public accountants of
recognized national standing, which audit report is unqualified and states that
such financial statements fairly present in all material respects the
consolidated financial position of the Borrower and its consolidated
Subsidiaries as at the dates indicated and the results of their operations and
cash flows for the periods indicated in conformity with GAAP and that the
examination by such accountants in connection with such consolidated financial
statements has been made in accordance with generally accepted auditing
standards as required by Section 7.01(a) of the Credit Agreement have been filed
with the Commission on Form 10-K and are available on the website of the SEC at
http://www.sec.gov.]5

3. I have reviewed the terms of the Credit Agreement, and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements.

 

3 

Include only in the case of a Compliance Certificate accompanying quarterly
financial statements.

4 

Include only in the case of a Compliance Certificate accompanying annual
financial statements.

5 

Include only in the case of a Compliance Certificate accompanying annual
financial statements.

 

Exhibit G-4



--------------------------------------------------------------------------------

4. The examinations described in paragraph 3 did not disclose, and I have no
knowledge of [, in each case except as set forth below,] the existence of any
condition or event which constitutes a Default or Unmatured Default during or at
the end of the accounting period covered by the attached financial statements or
as of the date of this Certificate.

5. Schedule II hereto sets calculations for the accounting period covered by the
attached financial statements which demonstrate compliance with the provisions
of Section 7.04 of the Credit Agreement and which calculate the Total Net
Leverage Ratio for purposes of determining the then Applicable Margin,
Applicable Commitment Fee Percentage and Applicable L/C Fee Percentage, all of
which data and computations are true, complete and correct.

6. [With respect to any Unrestricted Subsidiary of Borrower, Schedule III hereto
sets forth financial information for any such Unrestricted Subsidiary for the
period specified in Section 2 hereof.]6

7. [Enclosed with this Compliance Certificate is a completed Supplemental
Perfection Certificate required by Section 7.01(a)(iv) of the Credit
Agreement.]7

8. All notices required under Sections 7.01(b) – (h) of the Credit Agreement
have been provided.

9. As of the date hereof, the representations and warranties of the Borrower
contained in Article 6 of the Credit Agreement are true and correct in all
material respects (except that any representation and warranty that is qualified
as to “materiality” or “Material Adverse Effect” are true and correct in all
respects) on and as of the date of this Certificate to the same extent as though
made on and as of the date hereof, except to the extent such representations and
warranties specifically refer to an earlier date, in which case, such
representations and warranties shall have been true and correct in all material
respects (except that any representation and warranty that is qualified as to
“materiality” or “Material Adverse Effect” are true and correct in all respects)
on and as of such earlier date.

Described below are the exceptions, if any, to paragraph 4 by listing the nature
of each Default or Unmatured Default, the period during which it has existed and
the action which the Borrower has taken, is taking, or propose to take with
respect to each such Default or Unmatured Default:

 

 

 

 

 

 

 

                                                         

 

6 

Include only for any period during which there exists an Unrestricted
Subsidiary.

7 

Include only in the case of a Compliance Certificate accompanying annual
financial statements commencing with the fiscal year of the Borrower ended
September 30, 2018 (if the Closing Date has occurred).

 

Exhibit G-5



--------------------------------------------------------------------------------

The foregoing certifications, together with the computations set forth in
Schedule II hereto, are made solely in the capacity of the undersigned as an
officer of Borrower, and not individually, and delivered as of the date first
written above.

 

ENERGIZER HOLDINGS, INC., as Borrower By:  

 

  Name:   Title:

 

Exhibit G-6



--------------------------------------------------------------------------------

SCHEDULE I

For the Fiscal Quarter/Year ended of

Financial Statements

See attached.

 

Exhibit G-7



--------------------------------------------------------------------------------

SCHEDULE II

As of [ ] and for the period of four consecutive fiscal quarters of the Borrower
most recently ended on or prior to such date:

 

1.  Consolidated Net Income: (i)-(ii) =

   $        

(i) the net income or loss of the Borrower and its Restricted Subsidiaries for
such period, determined on a consolidated basis in accordance with GAAP:

   $        

(ii)  To the extent included in net income referred to in (i), the sum of
(a) through (e) below:8

   $        

(a)   the income of any Person (other than the Borrower) that is not a
Restricted Subsidiary except to the extent of the amount of cash dividends or
similar cash distributions actually paid by such Person to the Borrower or,
subject to clauses (b) and (c) below, any of the Restricted Subsidiaries during
such period:

   $        

(b)   the income of, and any amounts referred to in clause (a) above paid to,
any Restricted Subsidiary (other than a Loan Party) to the extent that, on the
date of determination, the declaration or payment of cash dividends or similar
cash distributions by such Restricted Subsidiary is restricted by operation of
the terms of its organizational documents or any agreement, instrument,
judgment, decree, statute, rule or regulation applicable to such Restricted
Subsidiary:

   $        

(c)   the income or loss of, and any amounts referred to in clause (a) above
paid to, any Restricted Subsidiary that is not wholly owned by the Borrower to
the extent such income or loss or such amounts are attributable to the
noncontrolling interest in such Restricted Subsidiary:

   $        

(d)   the cumulative effect of a change in accounting principles:

   $        

 

8 

Items to be set forth without duplication.

 

Exhibit G-8



--------------------------------------------------------------------------------

(e)   the effects from applying purchase accounting, including applying purchase
accounting to inventory, property and equipment, software and other intangible
assets and deferred revenue required or permitted by GAAP and related
authoritative pronouncements, as a result of any other past or future
acquisitions or the amortization or write-off of any amounts thereof:

   $        

2.  Consolidated Interest Expense:

   $        

(i) all interest expense on a consolidated basis for the Borrower and its
Restricted Subsidiaries determined in accordance with GAAP, but including, in
any event, the interest component under Capitalized Leases, Synthetic Lease
Obligations and any premiums, fees, discounts, expenses and losses on the sale
of accounts receivable (and any amortization thereof) payable by the Borrower or
any Restricted Subsidiary:

   $        

3.  Consolidated EBITDA:9 (i)+(ii)-(iii)-(iv) =

   $        

(i) Consolidated Net Income for such period (see line 1 above):

   $        

(ii)10  (a) Consolidated Interest Expense (see line 2 above) and, to the extent
not included therein, bank and letter of credit fees and the cost of surety
bonds in connection with financing activities (including imputed interest
expense in respect of Capitalized Lease Obligations and Synthetic Lease
Obligations) for such period:

   $        

(b)   consolidated income tax expense for such period:

   $        

(c)   depreciation expense for such period:

   $        

(d)   amortization expense (including amortization of deferred financing fees)
for such period:

   $        

 

9 

Consolidated EBITDA shall be calculated without duplication, to the extent
deducted (and not added back) and so as to exclude the effect of any gain or
loss that represents after-tax gains or losses attributable to any sale,
transfer or other disposition of assets by the Borrower or any Restricted
Subsidiary, other than dispositions in the ordinary course of business. All
items under (ii), (iii) and (iv) shall be determined on a consolidated basis in
accordance with GAAP.

10 

Items to be set forth without duplication and to the extent deducted (and not
added back) in determining Consolidated Net Income, discounts, returns or
allowances) for such period:

 

Exhibit G-9



--------------------------------------------------------------------------------

(e)   any non-cash charges for such period, including without limitation
non-cash stock compensation expense (except any non-cash charges that require
accrual of a reserve for anticipated future cash payments for any period):

   $        

(f)   any losses during such period attributable to early extinguishment of
Indebtedness or obligations under any Swap Agreement:

   $        

(g)   any fees, losses and expenses paid or premiums and penalties incurred
during such period in connection with (i) the Transactions, the Existing Credit
Agreement or the Senior Notes, in the case of this clause (i) paid or incurred
on or prior to the Closing Date or prior to the end of the first full fiscal
quarter ending after the Closing Date 11 and (ii) the issuance or incurrence of
Indebtedness or Equity Interests, Permitted Acquisitions (whether or not
consummated), other Investments consisting of acquisitions or assets or equity
constituting a business unit, line of business, division or entity (whether or
not consummated) and permitted asset sales (whether or not consummated), other
than asset sales effected in the ordinary course of business:

   $        

(h)   any net after-tax extraordinary, unusual or nonrecurring losses, costs,
charges or expenses during such period:12

   $        

 

11 

Provided that such fees, losses and expenses or premiums and penalties are, in
each case, paid or incurred on or prior to the Closing Date or prior to the end
of the first full fiscal quarter ending after the Closing Date.

12 

Provided that the aggregate cash portion of such losses, costs, charges and
expenses added back pursuant to this clause (h) shall not exceed $25,000,000
during any period of four consecutive fiscal quarters.

 

Exhibit G-10



--------------------------------------------------------------------------------

(i) any restructuring, business optimization costs, charges or reserves
(including any unusual or non-recurring operating expenses directly attributable
to the implementation of cost savings initiatives), fees of restructuring or
business optimization consultants, integration and non-recurring severance,
relocation costs, one-time compensation charges, consolidation, transition,
integration or other similar charges and expenses, contract termination costs,
excess pension charges, system establishment charges, start-up or closure or
transition costs, expenses related to any reconstruction, decommissioning,
recommissioning or reconfiguration of fixed assets for alternative uses, fees,
expenses or charges relating to curtailments or modifications to pension and
post-retirement employee benefit plans and litigation settlements or losses
outside the ordinary course of business:

     $          

(j) any net cost savings, operating expense reductions and synergies projected
by the Borrower to result from actions taken during such period that (a) are
reasonably expected to be realized within twenty-four (24) months of the
applicable action as set forth in reasonable detail on a certificate of an
Authorized Officer delivered to the Administrative Agent, (b) are calculated on
a basis consistent with GAAP and are, in each case, reasonably identifiable,
factually supportable, and expected to have a continuing impact on the
operations of the Borrower and its Restricted Subsidiaries, net of the amount of
actual benefits realized prior to or during such period from such actions;
provided that the aggregate amount added back pursuant to this clause (j) may
not exceed 25.0% for any four fiscal quarter period of Consolidated EBITDA for
such period prior to giving effect to any increase pursuant to this clause (j):

     $          

(iii)  all cash payments made during such period on account of non-cash charges
that were or would have been added to Consolidated Net Income in such period or
in a previous period:13

     $          

(iv) (a) any net after-tax extraordinary, unusual or nonrecurring gains and all
non-cash items of income (other than normal accruals in the ordinary course of
business) for such period:14

     $          

(b)   any gains for such period attributable to early extinguishment of
Indebtedness or obligations under any Swap Agreement in accordance with GAAP for
such period:

     $          

 

13 

Item to be set forth without duplication and to the extent not deducted in
determining such Consolidated Net Income.

14 

Items to be set forth without duplication and to the extent included in
determining Consolidated Net Income. Determined on a consolidated basis in
accordance with GAAP.

 

Exhibit G-11



--------------------------------------------------------------------------------

4.  Consolidated Total Indebtedness:15 (i)+(ii)+(iii) =

     $          

(i) the aggregate principal amount of Indebtedness of the Borrower and the
Restricted Subsidiaries outstanding as of such date, described in clauses (a),
(b), (d), (g), (h) and (i) of the definition of Indebtedness:

     $          

(ii)  aggregate amount of Capitalized Lease Obligations and Synthetic Lease
Obligations of the Borrower and the Restricted Subsidiaries outstanding as of
such date,16 determined on a consolidated basis:

     $          

(iii)  aggregate unreimbursed obligations of the Borrower and the Restricted
Subsidiaries as an account party in respect of letters of credit or letters of
guaranty,17 other than obligations in respect of any letter of credit or letter
of guaranty to the extent such letter of credit or letter of guaranty does not
support Indebtedness:

     $          

5.  Total Net Leverage Ratio: ((i)-(ii))/(iii) =

     :1.00  

(i) Consolidated Total Indebtedness as of such date (see line 7 above):

     $          

(ii)  cash and Cash Equivalents of the Borrower and the Restricted Subsidiaries
to the extent not designated as restricted on the consolidated balance sheet of
the Borrower and the Restricted Subsidiaries in accordance with GAAP (but
including, in any event cash and Cash Equivalents restricted in favor of the
Administrative Agent on behalf of the Credit Parties) up to an aggregate amount
of $200,000,000:

     $          

(iii)  Consolidated EBITDA for such period (see line 3 above):

     $          

 

15 

Items to be set forth without duplication. Determined on a consolidated basis in
accordance with GAAP.

16 

Other than Capitalized Lease Obligations and Synthetic Lease Obligations of any
Foreign Subsidiary that is not Guaranteed by, or otherwise recourse to, the
Borrower or any Domestic Subsidiary.

17 

Other than any such obligations of any Foreign Subsidiary that is not Guaranteed
by, or otherwise recourse to, the Borrower or any Domestic Subsidiary.

 

Exhibit G-12



--------------------------------------------------------------------------------

6.  Applicable Margin: (refer to Pricing Schedule based on Total Leverage Ratio
included in line 8 above):

   Level:


[I][II][III]

[IV][V]

7.  Applicable L/C Fee Percentage: (refer to Pricing Schedule based on Total
Leverage Ratio included in line 8 above):

   Level:


[I][II][III]

[IV][V]

8.  Applicable Commitment Fee Percentage: (refer to Pricing Schedule based on
Total Leverage Ratio included in line 8 above):

   Level:


[I][II][III]

[IV][V]

 

Exhibit G-13



--------------------------------------------------------------------------------

SCHEDULE III

[FINANCIAL STATEMENTS REQUIRED BY SECTION 6 OF THE COMPLIANCE CERTIFICATE]

 

Exhibit G-14



--------------------------------------------------------------------------------

EXHIBIT H

[FORM OF] PERFECTION CERTIFICATE

[SEE ATTACHED]

 

Exhibit H-1



--------------------------------------------------------------------------------

PERFECTION CERTIFICATE

[·], 2018

Reference is hereby made to (i) that certain Guarantee and Collateral Agreement
dated as of [·], 2018 (the “Guarantee and Collateral Agreement”), among
Energizer Gamma Acquisition, Inc. (the “Initial Borrower”) (to be merged with
and into Energizer Holdings, Inc. (the “Borrower”), with the Borrower being the
surviving entity), the Guarantors party thereto (collectively, the “Guarantors”)
and JPMorgan Chase Bank, N.A. as collateral agent (“Collateral Agent”).
Capitalized terms used but not defined herein have the meanings assigned in the
Guarantee and Collateral Agreement.

As used herein, the term “Companies” means Borrower and each Guarantor.

The undersigned hereby certify to the Collateral Agent as follows:

1. Names. (a) The exact legal name of each Company, as such name appears in its
respective certificate of incorporation or any other organizational document, is
set forth in Schedule 1(a). Each Company is (i) the type of entity disclosed
next to its name in Schedule 1(a) and (ii) a registered organization except to
the extent disclosed in Schedule 1(a). Also set forth in Schedule 1(a) is the
organizational identification number of each Company that is a registered
organization, if required under the UCC, and the jurisdiction of formation of
each Company.

(b) Set forth in Schedule 1(b) hereto is any other corporate or organizational
names each Company has had in the past five years, together with the date of the
relevant change.

(c) Set forth in Schedule 1(c) is a list of all other names (including trade
names or similar appellations) used by each Company, or any other business or
organization to which each Company became the successor by merger,
consolidation, acquisition, change in form, nature or jurisdiction of
organization or otherwise, at any time in the past five years. Also set forth in
Schedule 1(c) is the information required by Section 1 of this certificate for
any other business or organization to which each Company became the successor by
merger, consolidation, acquisition, change in form, nature or jurisdiction of
organization or otherwise, at any time in the past five years. Except as set
forth in Schedule 1(c), no Company has changed its jurisdiction of organization
at any time during the past four months.

2. Current Locations. (a) The chief executive office of each Company is located
at the address set forth in Schedule 2(a) hereto.

(b) Set forth in Schedule 2(b) are all locations where each Company maintains
any books or records relating to any Collateral.

(c) Set forth in Schedule 2(c) hereto are all the other places of business of
each Company.

 

[Perfection Certificate]



--------------------------------------------------------------------------------

(d) Set forth in Schedule 2(d) hereto are all other locations where each Company
maintains any of the Collateral valued in excess of $1,000,000 consisting of
inventory or equipment not identified above.

(e) Set forth in Schedule 2(e) hereto are the names and addresses of all persons
or entities other than each Company, such as lessees, consignees, warehousemen
or purchasers of chattel paper, which have possession or are intended to have
possession of any of the Collateral valued in excess of $1,000,000 consisting of
instruments, chattel paper, inventory or equipment.

3. Prior Locations. (a) Set forth in Schedule 3(a) is the information required
by Schedule 2(a), Schedule 2(b) or Schedule 2(c) with respect to each location
or place of business previously maintained by each Company at any time during
the past four months.

(b) Set forth in Schedule 3(b) is the information required by Schedule 2(d) or
Schedule 2(e) with respect to each other location at which, or other person or
entity with which, any of the Collateral valued in excess of $1,000,000
consisting of inventory or equipment has been previously held at any time during
the past twelve months.

4. Extraordinary Transactions. Within the last five years, except for those
purchases, acquisitions in excess of $2,000,000 and other transactions described
on Schedule 4 attached hereto, all of the Collateral has been acquired by each
Company in the ordinary course of business.

5. Real Property. Attached hereto as Schedule 5 is a list of all real property
owned by each Company as of the date hereof with a fair market value in excess
of $20,000,000 (noting Mortgaged Property as of the Closing Date and filing
offices for Mortgages as of the Closing Date).

6. Stock Ownership and Other Equity Interests. Attached hereto as Schedule 6(a)
is a true and correct list of each of all of the authorized, and the issued and
outstanding, stock, partnership interests, limited liability company membership
interests or other equity interest of each Company and its Subsidiaries and the
record and beneficial owners of such stock, partnership interests, membership
interests or other equity interests. Also set forth on Schedule 6(b) is each
equity investment of each Company that represents 50% or less of the equity of
the entity in which such investment was made.

7. Instruments and Tangible Chattel Paper. Attached hereto as Schedule 7 is a
true and correct list of all promissory notes, instruments (other than checks to
be deposited in the ordinary course of business), tangible chattel paper,
electronic chattel paper and other evidence of indebtedness in a principal
amount in excess of $2,000,000 (individually) held by each Company as of the
closing date, including all intercompany notes between or among any two or more
Companies.

 

[Perfection Certificate]



--------------------------------------------------------------------------------

8. Intellectual Property. Attached hereto as Schedule 8(a) is a schedule setting
forth all of each Company’s Patents, Patent Licenses, Trademarks and Trademark
Licenses (each as defined in the Guarantee and Collateral Agreement) registered
with the United States Patent and Trademark Office, and all other Patents,
Patent Licenses, Trademarks and Trademark Licenses, which are material to the
applicable Company’s business, including the name of the registered owner and
the registration number of each such Patent, Patent License, Trademark and
Trademark License owned by each Company. Attached hereto as Schedule 8(b) is a
schedule setting forth all of each Company’s United States Copyrights and
Copyright Licenses (each as defined in the Guarantee and Collateral Agreement),
and all other Copyrights and Copyright Licenses which are material to the
applicable Company’s business, including the name of the registered owner and
the registration number of each such Copyright or Copyright License owned by
each Company.

9. Commercial Tort Claims. Attached hereto as Schedule 9 is a true and correct
list of all Commercial Tort Claims (as defined in the Guarantee and Collateral
Agreement) in excess of $20,000,000 held by each Company, including a brief
description thereof.

10. Deposit Accounts, Securities Accounts and Commodity Accounts. Attached
hereto as Schedule 10 is a true and complete list of all Deposit Accounts,
Securities Accounts and Commodity Accounts (each as defined in the Guarantee and
Collateral Agreement) maintained by each Company, including the name of each
institution where each such account is held, the name of each such account and
the name of each entity that holds each account.

11. Letter-of-Credit Rights. Attached hereto as Schedule 11 is a true and
correct list of all Letters of Credit issued in favor of each Company, as
beneficiary thereunder.

[The Remainder of this Page has been intentionally left blank]

 

[Perfection Certificate]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate as of
the date first written above.

 

ENERGIZER HOLDINGS, INC. By:  

 

  Name:   Title:

 

[Perfection Certificate]



--------------------------------------------------------------------------------

Schedule 1(a)

Legal Names, Etc.

 

Legal Name

   Type of Entity      Registered Organization
(Yes/No)      Organizational Number      State of Formation              



--------------------------------------------------------------------------------

Schedule 1(b)

Prior Organizational Names

 

Company/Subsidiary

   Prior Name    Date of Change



--------------------------------------------------------------------------------

Schedule 1(c)

Changes in Corporate Identity; Other Names

 

Company/Subsidiary

   Corporate Name of
Entity      Action      Date of Action      State of Formation     
List of All Other
Names Used
During Past Five Years                 



--------------------------------------------------------------------------------

Schedule 2(a)

Chief Executive Offices

 

Company/Subsidiary

   Address    County    State



--------------------------------------------------------------------------------

Schedule 2(b)

Location of Books

 

Company/Subsidiary

   Address    County    State



--------------------------------------------------------------------------------

Schedule 2(c)

Other Places of Business

 

Company/Subsidiary

   Address    County    State



--------------------------------------------------------------------------------

Schedule 2(d)

Additional Locations of Equipment and Inventory

 

Company/Subsidiary

   Address    County    State



--------------------------------------------------------------------------------

Schedule 2(e)

Locations of Collateral in Possession of Persons Other Than Company or Any
Subsidiary

 

Company/Subsidiary

   Name of Entity in
Possession of
Collateral/Capacity
of such Entity    Address/Location
of Collateral    County    State



--------------------------------------------------------------------------------

Schedule 3(a)

Prior Locations Maintained by Company/Subsidiaries

 

Company/Subsidiary

   Address    County    State



--------------------------------------------------------------------------------

Schedule 3(b)

Prior Locations/Other Entities

 

Company/Subsidiary

   Prior Locations of
Collateral: Address
Including County    Other Entity in
Possession of
Collateral/Capacity    Address of Such Other
Entity Including County



--------------------------------------------------------------------------------

Schedule 4

Transactions Other Than in the Ordinary Course of Business

 

Company/Subsidiary

   Description of Transaction Including
Parties Thereto    Date of Transaction



--------------------------------------------------------------------------------

Schedule 5

Owned Real Property

 

Entity of Record

   Location Address



--------------------------------------------------------------------------------

Schedule 6(a)

Equity Interests of Companies and Subsidiaries

 

Legal Name

   Jurisdiction of Incorporation    Foreign
Qualifications    Total Number of Shares
Outstanding/Owner/ % Owned



--------------------------------------------------------------------------------

Schedule 6(b)

Other Equity Interests

 

Current Legal Entities Owned

   Record Owner    No. Shares/Interest    Percent Pledged



--------------------------------------------------------------------------------

Schedule 7

Instruments and Tangible Chattel Paper

 

1.

Promissory Notes:

 

2.

Chattel Paper:



--------------------------------------------------------------------------------

Schedule 8(a)

Intellectual Property Filings

Patents and Trademarks

U.S. TRADEMARK REGISTRATIONS

 

    

Trademark

  

Registration Number

  

Registration Date

1.         

U.S. TRADEMARK APPLICATIONS

 

    

OWNER

  

TITLE

  

APPLICATION NUMBER

1.         

TRADEMARK LICENSES

 

Name of

Agreement

   Parties
Licensor/Licensee    Date of
Agreement    Subject Matter

PATENTS AND DESIGN PATENTS

 

    

Patent No.

  

Issued

  

Expiration

  

Country

  

Title

1.               

PATENT APPLICATIONS

 

Case No.

   Serial No.    Country    Date    Filing Title



--------------------------------------------------------------------------------

PATENT LICENSES

 

Name of Agreement

   Parties
Licensor/Licensee    Date of Agreement    Subject Matter



--------------------------------------------------------------------------------

Schedule 8(b)

Copyrights

COPYRIGHT REGISTRATIONS

 

    

Registration No.

  

Registration Date

  

Title

  

Expiration Date

1.                    

COPYRIGHT APPLICATIONS

 

Case No.

   Serial No.    Country    Date    Filing Title

COPYRIGHT LICENSES

 

Name of

Agreement

   Parties
Licensor/Licensee    Date of
Agreement    Subject Matter



--------------------------------------------------------------------------------

Schedule 9

Commercial Tort Claims



--------------------------------------------------------------------------------

Schedule 10

Deposit Accounts, Securities Accounts and Commodity Accounts

 

Owner

   Type of Account    Bank or Intermediary    Account Numbers



--------------------------------------------------------------------------------

Schedule 11

Letter of Credit Rights

 



--------------------------------------------------------------------------------

EXHIBIT I

[FORM OF] SUPPLEMENTAL PERFECTION CERTIFICATE

Reference is made to (a) the Credit Agreement, dated as of December 17, 2018 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among Energizer Gamma Acquisition,
Inc. (the “Initial Borrower”) (to be merged with and into Energizer Holdings,
Inc. (the “Borrower”), with the Borrower being the surviving entity), the
financial institutions from time to time parties thereto as lenders (the
“Lenders”), the issuing banks from time to time parties thereto and JPMorgan
Chase Bank, N.A., as administrative agent (the “Administrative Agent”)
collateral agent (in such capacity, the “Collateral Agent”), Initial Lender,
Issuing Bank and Swing Line and (b) the Guarantee and Collateral Agreement,
dated as of [·], 2018 (as amended, restated, amended and restated, supplemented
or otherwise modified from time to time, the “Collateral Agreement”), by and
among the Company, the Collateral Agent and each of the subsidiaries of the
Company party thereto. Capitalized terms used but not defined herein have the
meanings assigned in the Credit Agreement or the Guarantee and Collateral
Agreement (as defined in the Prior Perfection Certificate) as the context
requires.

This Certificate is dated as of [     ], 20[     ] and is delivered pursuant to
Section 7.01(a)(iv) of the Credit Agreement (this Certificate and each other
Certificate heretofore delivered pursuant to Section 7.01(a)(iv) of the Credit
Agreement being referred to as a “Supplemental Perfection Certificate”), and
supplements the information set forth in the Perfection Certificate delivered on
the Closing Date (as supplemented from time to time by the Supplemental
Perfection Certificates delivered after Closing Date and prior to the date
hereof, the “Prior Perfection Certificate”).

The undersigned authorized officers of each Grantor (as defined below) hereby
certifies to the Collateral Agent as follows:

SECTION 1. Names.

(a) Except as listed in Schedule 1(a) attached hereto1 and made a part hereof,
Schedule 1(a) to the Prior Perfection Certificate sets forth the exact legal
name of each Borrower and Guarantor (collectively, the “Grantors”), as such name
appears in its respective certificate of incorporation or any other
organizational document and the type of organization of each Grantor is as
listed in Schedule 1(a) to the Prior Perfection Certificate. Except as listed in
Schedule 1(a) attached hereto and made a part hereof, each Grantor is a
registered organization and set forth in Schedule 1(a) is the organizational
identification number of each Grantor that it is a registered organization, if
required under the UCC, and the jurisdiction of formation of each Grantor.

 

1

Schedule 1(a) hereto sets forth all additions, deletions and other revisions to
the information set forth on Schedule 1(a) to the Prior Perfection Certificate
that are required in order for the statement in this Section to be accurate.

 

Exhibit I-1



--------------------------------------------------------------------------------

(b) Except as listed in Schedule 1(b) attached hereto2 and made a part hereof,
Schedule 1(b) to the Prior Perfection Certificate sets forth any other corporate
or organizational names each Grantor has had in the past five years, together
with the date of the relevant change.

(c) Except as listed in Schedule 1(c) attached hereto3 and made a part hereof,
Schedule 1(c) to the Prior Perfection Certificate lists all other names
(including trade names or similar appellations) used by each Grantor, or any
other business or organization to which each Grantor became the successor by
merger, consolidation, acquisition, change in form, nature or jurisdiction of
organization or otherwise, at any time in the past five years. Except as listed
in Schedule 1(c) attached hereto, Schedule 1(c) to the Prior Perfection
Certificate sets forth information required by Section 1 of this certificate for
any other business or organization to which each Grantor became the successor by
merger, consolidation, acquisition, change in form, nature or jurisdiction of
organization or otherwise, at any time in the past five years. Except as set
forth in Schedule 1(c), no Grantor has changed its jurisdiction of organization
at any time during the past four months.

SECTION 2. Current Locations: Third Party Locations.

(a) Except as listed in Schedule 2(a) attached hereto4 and made a part hereof,
Schedule 2(a) to the Prior Perfection Certificate sets forth the chief executive
office, or principal place of business or domicile, of each Grantor is located
at the address set forth opposite its name in Schedule 2(a) to the Prior
Perfection Certificate.

(b) Except as listed in Schedule 2(b) attached hereto5 and made a part hereof,
Schedule 2(b) to the Prior Perfection Certificate sets forth all the locations
where each Grantor maintains any books or records relating to any Collateral.

(c) Except as listed in Schedule 2(c) attached hereto6 and made a part hereof,
Schedule 2(c) to the Prior Perfection Certificate sets forth all the other
places of business of each Grantor.

 

2

Schedule 2(c) hereto sets forth all additions, deletions and other revisions to
the information set forth on Schedule 2(c) to the Prior Perfection Certificate
that are required in order for the statement in this Section to be accurate.

3 

Schedule 2(b) hereto sets forth all additions, deletions and other revisions to
the information set forth on Schedule 2(b) to the Prior Perfection Certificate
that are required in order for the statement in this Section to be accurate.

4 

Schedule 2(a) hereto sets forth all additions, deletions and other revisions to
the information set forth on Schedule 2 (a) to the Prior Perfection Certificate
that are required in order for the statement in this Section to be accurate.

5 

Schedule 1(c) hereto sets forth all additions, deletions and other revisions to
the information set forth on Schedule 1(c) to the Prior Perfection Certificate
that are required in order for the statement in this Section to be accurate.

6 

Schedule 1(b) hereto sets forth all additions, deletions and other revisions to
the information set forth on Schedule 1(b) to the Prior Perfection Certificate
that are required in order for the statement in this Section to be accurate.

 

Exhibit I-2



--------------------------------------------------------------------------------

(d) Except as set forth on Schedule 2(d) hereto7 and made part hereof Schedule
2(d) to the Prior Perfection Certificate sets forth all other locations where
each Grantor maintains any Collateral valued in excess of $2,000,000 consisting
of inventory or equipment not identified above.

(e) Except as set forth on Schedule 2(e) hereto8 and made part hereof Schedule
2(e) to the Prior Perfection Certificate sets forth the names and addresses of
all persons or entities other than each Grantor, such as lessees, consignees,
warehousemen or purchasers of chattel paper, which have possession or are
intended to have possession of any of the Collateral valued in excess of
$2,000,000 consisting of instruments, chattel paper, inventory or equipment.

SECTION 3. [Reserved].

SECTION 4. Extraordinary Transactions. Except for those purchases, acquisitions
in excess of $2,000,000 and other transactions described in Schedule 4 attached
hereto9 and in Schedule 4 to the Prior Perfection Certificate, all of the
Collateral has been acquired by each Grantor in the ordinary course of business.

SECTION 5. Real Property. Except as set forth on Schedule 5 hereto,10 Schedule 5
to the Prior Perfection Certificate sets forth a true and complete list of all
real property owned by each Grantor as of the date hereof with a fair market
value in excess of $20,000,000.

 

 

 

 

 

7 

Schedule 2(d) hereto sets forth all additions, deletions and other revisions to
the information set forth on Schedule 2 (d) to the Prior Perfection Certificate
that are required in order for the statement in this Section to be accurate.

8 

Schedule 2(e) hereto sets forth all additions, deletions and other revisions to
the information set forth on Schedule 2(e) to the Prior Perfection Certificate
that are required in order for the statement in this Section to be accurate.

9 

Schedule 4 hereto sets forth all additions, deletions and other revisions to the
information set forth on Schedule 4 to the Prior Perfection Certificate that are
required in order for the statement in this Section to be accurate.

10 

Schedule 5 hereto sets forth all additions, deletions and other revisions to the
information set forth on Schedule 5 to the Prior Perfection Certificate that are
required in order for the statement in this Section to be accurate.

 

Exhibit I-3



--------------------------------------------------------------------------------

SECTION 6. Stock Ownership and Other Equity Interests. Except as set forth on
Schedule 6(a) hereto11 and made a part hereof, Schedule 6(a) to the Prior
Perfection Certificate sets forth a true and correct list of each of all of the
authorized, and the issued and outstanding, stock, partnership interests,
limited liability company membership interests or other equity interest of each
Grantor and its Subsidiaries and the record and beneficial owners of such stock,
partnership interests, membership interests or other equity interests. Except as
set forth on Schedule 6(b) hereto12 and made a part hereof, Schedule 6(b) to the
Prior Perfection Certificate sets forth a true and complete list of each equity
investment of each Grantor that represents 50% or less of the equity of the
entity in which such investment was made.

SECTION 7. Instruments and Tangible Chattel Paper. Except as set forth on
Schedule 7 hereto13 and made a part hereof, Schedule 7 to the Prior Perfection
Certificate sets forth a true and correct list of all promissory notes,
instruments (other than checks to be deposited in the ordinary course of
business), tangible chattel paper, electronic chattel paper and other evidence
of indebtedness in a principal amount in excess of $2,000,000 (individually)
held by each Grantor as of the Closing Date, including all intercompany notes
between or among any two or more Grantors. All intercompany indebtedness in
excess of $20,000,000 owing by the Company and each Subsidiary of the Company to
any Grantor as of the Closing Date is evidenced by an intercompany note.

SECTION 8. Intellectual Property.

(a) Except as set forth on Schedule 8(a) hereto14 and made a part hereof,
Schedule 8(a) to the Prior Perfection Certificate sets forth all of each
Grantor’s Patents, Patent Licenses, Trademarks and Trademark Licenses (each as
defined in the Guarantee and Collateral Agreement) registered with the United
States Patent and Trademark Office, and all other Patents, Patent Licenses,
Trademarks and Trademark Licenses, which are material to the applicable
Grantor’s business, including the name of the registered owner and the
registration number of each such Patent, Patent License, Trademark and Trademark
License owned by each Grantor.

(b) Except as set forth on Schedule 8(b) hereto15 and made a part hereof,
Schedule 8(b) to the Prior Perfection Certificate sets forth each Grantor’s
United States Copyrights and Copyright Licenses (each as defined in the
Guarantee and Collateral Agreement), and all other Copyrights and Copyright
Licenses which are material to the applicable Grantor’s business, including the
name of the registered owner and the registration number of each such Copyright
or Copyright License owned by each Grantor.

 

11 

Schedule 6(a) hereto sets forth all additions, deletions and other revisions to
the information set forth on Schedule 6(a) to the Prior Perfection Certificate
that are required in order for the statement in this Section to be accurate.

12 

Schedule 6(b) hereto sets forth all additions, deletions and other revisions to
the information set forth on Schedule 6(b) to the Prior Perfection Certificate
that are required in order for the statement in this Section to be accurate.

13 

Schedule 7 hereto sets forth all additions, deletions and other revisions to the
information set forth on Schedule 7 to the Prior Perfection Certificate that are
required in order for the statement in this Section to be accurate.

14 

Schedule 8(a) hereto sets forth all additions, deletions and other revisions to
the information set forth on Schedule 8(a) to the Prior Perfection Certificate
that are required in order for the statement in this Section to be accurate.

15 

Schedule 8(b) hereto sets forth all additions, deletions and other revisions to
the information set forth on Schedule 8(b) to the Prior Perfection Certificate
that are required in order for the statement in this Section to be accurate.

 

Exhibit I-4



--------------------------------------------------------------------------------

SECTION 9. Commercial Tort Claims. Except as set forth on Schedule 9 hereto16
and made a part hereof, Schedule 9 to the Prior Perfection Certificate sets
forth a true and correct list of all Commercial Tort Claims (as defined in the
Guarantee and Collateral Agreement) in excess of $20,000,000 held by each
Grantor, including a brief description thereof.

SECTION 10. Deposit Accounts, Securities Accounts and Commodity Accounts. Except
as set forth on Schedule 10 hereto,17 Schedule 10 to the Prior Perfection
Certificate sets forth a true and complete list of all Deposit Accounts,
Securities Accounts and Commodity Accounts (each as defined in the Guarantee and
Collateral Agreement) maintained by each Grantor, including the name of each
institution where each such account is held, the name of each such account and
the name of each entity that holds each account.

SECTION 11. Letter of Credit Rights. Except as set forth on Schedule 11 hereto18
and made a part hereof, Schedule 11 to the Prior Perfection Certificate sets
forth a true and correct list of all Letters of Credit issued in favor of each
Grantor, as beneficiary thereunder.

The Grantors acknowledge and agree that the Collateral Agent and each other
Secured Party (as defined in the Collateral Agreement) are relying on the
information represented in this Supplemental Perfection Certificate as an
inducement to enter into the Credit Agreement and provide loans and other
financial accommodations to or for the benefit of the Company, subject to the
terms and conditions of the Credit Agreement.

[Signature page follows]

 

 

 

 

16 

Schedule 9 hereto sets forth all additions, deletions and other revisions to the
information set forth on Schedule 9 to the Prior Perfection Certificate that are
required in order for the statement in this Section to be accurate.

17 

Schedule 10 hereto sets forth all additions, deletions and other revisions to
the information set forth on Schedule 10 to the Prior Perfection Certificate
that are required in order for the statement in this Section to be accurate.

18 

Schedule 11 hereto sets forth all additions, deletions and other revisions to
the information set forth on Schedule 11 to the Prior Perfection Certificate
that are required in order for the statement in this Section to be accurate.

 

Exhibit I-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this certificate as of
the date first above written.

 

ENERGIZER HOLDINGS, INC. By:  

 

  Name:   Title:

 

[OTHER GRANTORS] By:  

 

  Name:   Title:

 

Exhibit I-6



--------------------------------------------------------------------------------

EXHIBIT J

[FORM OF] GUARANTEE AND COLLATERAL AGREEMENT

[See attached]

 

Exhibit J



--------------------------------------------------------------------------------

GUARANTEE AND COLLATERAL AGREEMENT

dated as of

January [2], 2019

Among

ENERGIZER HOLDINGS, INC.,

THE GUARANTORS PARTY HERETO

And

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

         PAGE  

SECTION 1

 

Definitions

     1  

SECTION 2

 

Guarantees by Guarantors

     9  

SECTION 3

 

Grant of Transaction Liens

     12  

SECTION 4

 

General Representations and Warranties

     14  

SECTION 5

 

Further Assurances; General Covenants

     17  

SECTION 6

 

Recordable Intellectual Property

     19  

SECTION 7

 

Investment Property

     19  

SECTION 8

 

Deposit Accounts

     21  

SECTION 9

 

[Reserved]

     22  

SECTION 10

 

Commercial Tort Claims

     22  

SECTION 11

 

Transfer Of Record Ownership

     22  

SECTION 12

 

Right to Vote Securities; Right to Insurance Proceeds

     23  

SECTION 13

 

Cash Distributions

     23  

SECTION 14

 

Remedies upon Default

     24  

SECTION 15

 

Application of Proceeds

     25  

SECTION 16

 

Fees and Expenses; Indemnification

     26  

SECTION 17

 

Authority to Administer Collateral

     27  

SECTION 18

 

Limitation on Duty in Respect of Collateral

     28  

SECTION 19

 

General Provisions Concerning the Administrative Agent

     28  

SECTION 20

 

Termination of Transaction Liens; Release of Collateral

     29  

SECTION 21

 

Additional Guarantors and Grantors

     30  

SECTION 22

 

[Reserved]

     30  

SECTION 23

 

Notices

     30  

SECTION 24

 

No Implied Waivers; Remedies Not Exclusive

     30  

SECTION 25

 

Successors and Assigns

     30  

SECTION 26

 

Amendments and Waivers

     31  

SECTION 27

 

Choice of Law

     31  

SECTION 28

 

Waiver of Jury Trial; Exclusive Jurisdiction

     31  

SECTION 29

 

Severability

     32  

SECTION 30

 

Keepwell

     32  

 

i



--------------------------------------------------------------------------------

SCHEDULES:

        Schedule 1

 

Equity Interests in Subsidiaries and Affiliates Owned by Original Grantors

        Schedule 2

 

Other Investment Property Owned by Original Grantors

        Schedule 3

 

Organizational Information

        Schedule 4

 

Material Commercial Tort Claims

        Schedule 5

 

Other Secured Obligations

EXHIBITS:

        Exhibit A

 

Guarantee and Collateral Agreement Supplement

        Exhibit B

 

Copyright Security Agreement

        Exhibit C

 

Patent Security Agreement

        Exhibit D

 

Trademark Security Agreement

 

ii



--------------------------------------------------------------------------------

GUARANTEE AND COLLATERAL AGREEMENT

AGREEMENT dated as of January [2], 2019 among ENERGIZER GAMMA ACQUISITION, INC.
(the “Initial Borrower”), ENERGIZER HOLDINGS, INC. (at any time after the
consummation of the Acquisition, the Borrower”), the GUARANTORS party hereto and
JPMORGAN CHASE BANK, N.A., as Administrative Agent.

WHEREAS, the Initial Borrower entered into the Credit Agreement described in
Section 1 hereof, pursuant to which the Initial Borrower, and, upon consummation
of the Acquisition (as defined in the Credit Agreement), the Borrower, intends
to borrow Loans and obtain Letters of Credit for the purposes set forth therein;

WHEREAS, the Borrower is willing to secure (i) its obligations under the Credit
Agreement and (ii) its and its Subsidiaries’ obligations under Hedging
Obligations and Banking Services Obligations by granting Liens on its assets to
the Administrative Agent as provided in the Security Documents;

WHEREAS, the Borrower is willing to (i) guarantee the Hedging Obligations and
Banking Services Obligations and (ii) to cause each of the Subsidiary Guarantors
to guarantee the foregoing obligations of the Borrower and its Subsidiaries and
to secure their respective guarantees thereof by granting Liens on their assets
to the Administrative Agent as provided in the Security Documents;

WHEREAS, the Lenders and the Issuing Banks are not willing to make Loans or
issue or participate in Letters of Credit under the Credit Agreement, and the
counterparties to the interest rate hedging arrangements referred to above are
not willing to enter into or maintain them, unless (i) the foregoing obligations
of the Borrower are secured and guaranteed as described above and (ii) each
guarantee thereof is secured by Liens on assets of the relevant Guarantor as
provided in the Security Documents; and

WHEREAS, upon any foreclosure or other enforcement of the Security Documents,
the net proceeds of the relevant Collateral are to be received by or paid over
to the Administrative Agent and applied as provided herein;

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

SECTION 1 Definitions.

(a) Terms Defined in Credit Agreement. Terms defined in the Credit Agreement and
not otherwise defined in subsection (b) or (c) of this Section have, as used
herein, the respective meanings provided for therein.



--------------------------------------------------------------------------------

(b) Terms Defined in UCC. As used herein, each of the following terms has the
meaning specified in the UCC:

 

Term

   UCC  

Account

     9-102  

Authenticate

     9-102  

Certificated Security

     8-102  

Chattel Paper

     9-102  

Commercial Tort Claim

     9-102  

Commodity Account

     9-102  

Commodity Customer

     9-102  

Deposit Account

     9-102  

Document

     9-102  

Entitlement Holder

     8-102  

Entitlement Order

     8-102  

Equipment

     9-102  

Financial Asset

     8-102 & 103  

General Intangibles

     9-102  

Instrument

     9-102  

Inventory

     9-102  

Investment Property

     9-102  

Letter-of-Credit Right

     9-102  

Record

     9-102  

Securities Account

     8-501  

Securities Intermediary

     8-102  

Security

     8-102 & 103  

Security Entitlement

     8-102  

Supporting Obligations

     9-102  

Uncertificated Security

     8-102  

(c) Additional Definitions. The following additional terms, as used herein, have
the following meanings:

“Capital Stock” means (i) in the case of a corporation, capital stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock, (iii) in the case of a partnership, partnership interests (whether
general or limited) and (iv) any other interest or participation that confers on
a Person the right to receive a share of the profits and losses of, or
distributions of assets of, the issuing Person.

“Cash Distributions” means dividends, interest and other distributions and
payments (including proceeds of liquidation, sale or other disposition) made or
received in cash upon or with respect to any Collateral.

 

2



--------------------------------------------------------------------------------

“Collateral” means all property, whether now owned or hereafter acquired, on
which a Lien is granted or purports to be granted to the Administrative Agent
pursuant to the Security Documents. When used with respect to a specific
Grantor, the term “Collateral” means all its property on which such a Lien is
granted or purports to be granted.

“Collateral Accounts” means the Controlled Deposit Accounts and the Controlled
Securities Accounts.

“Contingent Secured Obligation” means, at any time, any Secured Obligation (or
portion thereof) that is contingent in nature at such time, including any
Secured Obligation that is:

(i) an obligation to reimburse an Issuing Bank for drawings not yet made under a
Letter of Credit issued by it;

(ii) an obligation under a Hedging Agreement to make payments that cannot be
quantified at such time;

(iii) any other obligation (including any guarantee) that is contingent in
nature at such time; or

(iv) an obligation to provide collateral to secure any of the foregoing types of
obligations.

“Control” has the meaning specified in UCC Section 8-106, 9-104, 9-105, 9-106 or
9-107, as may be applicable to the relevant Collateral.

“Controlled Deposit Account” means a Deposit Account (i) that is subject to a
Deposit Account Control Agreement or (ii) as to which the Administrative Agent
is the Depositary Bank’s “customer” (as defined in UCC Section 4-104).

“Controlled Securities Account” means a Securities Account that (i) is
maintained in the name of a Grantor at an office of a Securities Intermediary
located in the United States and (ii) together with all Financial Assets
credited thereto and all related Security Entitlements, is subject to a
Securities Account Control Agreement among such Grantor, the Administrative
Agent and such Securities Intermediary.

“Copyright License” means any agreement now or hereafter in existence granting
to any Grantor, or pursuant to which any Grantor grants to any other Person, any
right to use, copy, reproduce, distribute, prepare derivative works, display or
publish any records or other materials on which a Copyright is in existence or
may come into existence, including any agreement identified in Schedule 1 to any
Copyright Security Agreement.

 

3



--------------------------------------------------------------------------------

“Copyrights” means all the following: (i) all copyrights under the laws of the
United States or any other country (whether or not the underlying works of
authorship have been published), all registrations and recordings thereof, all
copyrightable works of authorship (whether or not published), and all
applications for copyrights under the laws of the United States or any other
country, including registrations, recordings and applications in the United
States Copyright Office or in any similar office or agency of the United States,
any State thereof or any other country or any political subdivision thereof,
including those described in Schedule 1 to any Copyright Security Agreement,
(ii) all renewals of any of the foregoing, (iii) all claims for, and rights to
sue for, past, present or future infringements of any of the foregoing, and
(iv) all income, royalties, damages and payments now or hereafter due or payable
with respect to any of the foregoing, including damages and payments for past,
present or future infringements thereof.

“Copyright Security Agreement” means a Copyright Security Agreement,
substantially in the form of Exhibit B (with any changes that the Administrative
Agent shall have approved), executed and delivered by a Grantor in favor of the
Administrative Agent for the benefit of the Secured Parties.

“Credit Agreement” means the Credit Agreement dated as of December [17], 2018 by
and among Energizer Gamma Acquisition, Inc. (expected upon the consummation of
the Acquisition to be merged with and into the Borrower, with the Borrower being
the surviving entity), the financial institutions from time to time parties
thereto as lenders, the issuing banks from time to time parties thereto and
JPMorgan Chase Bank, N.A. as the administrative agent, as the same may be
amended, modified, supplemented, restated, amended and restated, or replaced
from time to time.

“Deposit Account Control Agreement” means, with respect to any Deposit Account
of any Grantor, a Deposit Account Control Agreement among such Grantor, the
Administrative Agent and the relevant Depositary Bank in form and substance
reasonably satisfactory to the Administrative Agent.

“Depositary Bank” means a bank at which a Controlled Deposit Account is
maintained.

“Equity Interest” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).

“Excluded Assets” has the meaning set forth in Section 3(a).

“Excluded Accounts” means (a) payroll and other employee wage and benefit
accounts, (b) sales tax accounts, (c) escrow accounts, (d) accounts having an
average weekly balance of not more than $2,000,000 per month (provided that the
aggregate amounts on deposit and the value of the securities in all accounts
excluded pursuant to this clause (d) shall not exceed $10,000,000 at any one
time), and (e) fiduciary or trust accounts, and, in the case of clauses
(a) through (e), the funds or other property held in or maintained in any such
account.

 

4



--------------------------------------------------------------------------------

“Guarantee and Collateral Agreement Supplement” means a Guarantee and Collateral
Agreement Supplement, substantially in the form of Exhibit A, signed and
delivered to the Administrative Agent for the purpose of adding a Subsidiary as
a party hereto pursuant to Section 21 and/or adding additional property to the
Collateral.

“Grantors” means the Borrower and the Guarantors.

“Guarantors” means the Borrower (other than with respect to its own
Obligations), each Subsidiary listed on the signature pages hereof under the
caption “Guarantors” and each Subsidiary that shall, at any time after the date
hereof, become a “Guarantor” pursuant to Section 21.

“Intellectual Property” means all intellectual and similar property of every
kind and nature, including inventions, designs, Patents, Copyrights, Licenses,
Trademarks, trade secrets, confidential or proprietary technical and business
information, know-how or other data or information, software and databases and
all embodiments or fixations thereof and related documentation, registrations
and franchises, and all additions, improvements and accessions to, and books and
records describing or used in connection with, and all rights to sue for any
infringement, misappropriation or any violation of, and all income, royalties,
damages and payments due or payable with respect to, any of the foregoing.

“Intellectual Property Filing” means (i) with respect to any Patent, Patent
License, Trademark or Trademark License, the filing of the applicable Patent
Security Agreement or Trademark Security Agreement with the United States Patent
and Trademark Office, together with an appropriately completed recordation form,
and (ii) with respect to any Copyright or exclusive Copyright License, the
filing of the applicable Copyright Security Agreement with the United States
Copyright Office, together with an appropriately completed recordation form, in
each case sufficient to record the Transaction Lien granted to the
Administrative Agent in such Recordable Intellectual Property.

“IP Security Agreement” means a Copyright Security Agreement, a Patent Security
Agreement or a Trademark Security Agreement.

“License” means any Patent License, Trademark License, Copyright License or
other license or sublicense agreement relating to Intellectual Property to which
any Grantor is a party.

“Material Commercial Tort Claim” means a Commercial Tort Claim involving a claim
for more than $20,000,000.

“Mortgage” means a mortgage, deed of trust, assignment of leases and rents or
other security document granting a Lien on any Mortgaged Property to secure the
Secured Obligations. Each Mortgage shall be in form and substance reasonably
satisfactory to the Administrative Agent.

 

5



--------------------------------------------------------------------------------

“Non-Contingent Secured Obligation” means at any time any Secured Obligation (or
portion thereof) that is not a Contingent Secured Obligation at such time.

“Non-ECP Guarantor” means each Guarantor other than a Qualified ECP Guarantor.

“Original Grantor” means any Grantor that grants a Lien on any of its assets
hereunder on the Closing Date.

“own” refers to the possession of sufficient rights in property to grant a
security interest therein as contemplated by UCC Section 9-203, and “acquire”
refers to the acquisition of any such rights.

“Patent License” means any agreement now or hereafter in existence granting to
any Grantor, or pursuant to which any Grantor grants to any other Person, any
right with respect to any Patent or any invention now or hereafter in existence,
whether patentable or not, whether a patent or application for patent is in
existence on such invention or not, and whether a patent or application for
patent on such invention may come into existence or not, including any agreement
identified in Schedule 1 to any Patent Security Agreement.

“Patents” means (i) all letters patent and design letters patent of the United
States or any other country and all applications for letters patent or design
letters patent of the United States or any other country, including applications
in the United States Patent and Trademark Office or in any similar office or
agency of the United States, any State thereof or any other country or any
political subdivision thereof, including those described in Schedule 1 to any
Patent Security Agreement, (ii) all reissues, divisions, continuations,
continuations in part, revisions and extensions of any of the foregoing,
(iii) all claims for, and rights to sue for, past, present or future
infringements of any of the foregoing and (iv) all income, royalties, damages
and payments now or hereafter due or payable with respect to any of the
foregoing, including damages and payments for past, present or future
infringements thereof.

“Patent Security Agreement” means a Patent Security Agreement, substantially in
the form of Exhibit C (with any changes that the Administrative Agent shall have
approved), executed and delivered by a Grantor in favor of the Administrative
Agent for the benefit of the Secured Parties.

“Permitted Investments” means any Investments permitted pursuant to
Section 7.03(d) of the Credit Agreement.

“Permitted Liens” means (i) the Transaction Liens and (ii) any other Liens on
the Collateral permitted to be created or assumed or to exist pursuant to
Section 7.03(b) of the Credit Agreement.

“Personal Property Collateral” means all property included in the Collateral
except Real Property Collateral.

 

6



--------------------------------------------------------------------------------

“Pledged”, when used in conjunction with any type of asset, means at any time an
asset of such type that is included (or that creates rights that are included)
in the Collateral at such time. For example, “Pledged Equity Interest” means an
Equity Interest that is included in the Collateral at such time.

“Post-Petition Interest” means any interest that accrues after the commencement
of any case, proceeding or other action relating to the bankruptcy, insolvency
or reorganization of any one or more of the Grantors (or would accrue but for
the operation of applicable bankruptcy or insolvency laws), whether or not such
interest is allowed or allowable as a claim in any such proceeding.

“Proceeds” means all proceeds of, and all other profits, products, rents or
receipts, in whatever form, arising from the collection, sale, lease, exchange,
assignment, licensing, sublicensing or other disposition of, or other
realization upon, any Collateral, including all claims of the relevant Grantor
against third parties for loss of, damage to or destruction of, or for proceeds
payable under, or unearned premiums with respect to, policies of insurance in
respect of, any Collateral, and any condemnation or requisition payments with
respect to any Collateral.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
applicable Guarantor that has total assets exceeding $10,000,000 at the time the
relevant Guarantee or grant of the relevant security interest becomes effective
with respect to such Swap Obligation or such other person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Real Property Collateral” means all real property included in the Collateral.

“Recordable Intellectual Property” means (i) any Patent applied-for in or issued
by the United States Patent and Trademark Office, and any Patent License with
respect to a Patent so applied-for or issued, (ii) any Trademark applied-for in
or registered with the United States Patent and Trademark Office, and any
Trademark License with respect to a Trademark so applied-for or registered,
(iii) any Copyright registered with the United States Copyright Office and any
exclusive Copyright License with respect to a Copyright so registered, and
(iv) all rights in or under any of the foregoing.

“Release Conditions” means the following conditions for releasing all the
Secured Guarantees and terminating all the Transaction Liens:

(i) all Commitments under the Credit Agreement shall have expired or been
terminated;

(ii) all Non-Contingent Secured Obligations shall have been paid in full; and

 

7



--------------------------------------------------------------------------------

(iii) no Contingent Secured Obligation (other than contingent indemnification
and expense reimbursement obligations as to which no claim shall have been
asserted) shall remain outstanding;

provided that the condition in clause (iii) shall not apply to outstanding
Letters of Credit if (x) no Default has occurred and is continuing and (y) the
Borrower has granted to the Administrative Agent, for the benefit of the
Revolving Lenders, a security interest in Permitted Investments acceptable to
each Issuing Bank having an outstanding Letter of Credit (or causes a bank
acceptable to each such Issuing Bank to issue a letter of credit naming the
Administrative Agent as beneficiary) in an amount exceeding 105% of the L/C
Obligations (plus any accrued and unpaid interest thereon) as of the date of
such termination, on terms and conditions and pursuant to documentation
reasonably satisfactory to each such Issuing Bank.

“Secured Agreement”, when used with respect to any Secured Obligation, refers
collectively to each instrument, agreement or other document that sets forth
obligations of the Borrower, obligations of a guarantor and/or rights of the
holder with respect to such Secured Obligation.

“Secured Guarantee” means, with respect to each Guarantor, its guarantee of the
Secured Obligations under Section 2 hereof or Section 1 of a Guarantee and
Collateral Agreement Supplement.

“Secured Obligations” means (i) all principal of all Loans and Reimbursement
Obligations outstanding from time to time under the Credit Agreement, all
interest (including Post-Petition Interest) on such Loans and Reimbursement
Obligations and all other amounts now or hereafter payable by the Borrower
pursuant to the Loan Documents, (ii) all Banking Services Obligations and
Hedging Obligations and (iii) all obligations of the Borrower listed on Schedule
5 and all interest (including Post-Petition Interest) thereon. Anything to the
contrary contained in the foregoing notwithstanding, the Secured Obligations
shall exclude any Excluded Swap Obligation.

“Secured Parties” means the holders from time to time of the Secured
Obligations.

“Securities Account Control Agreement” means, when used with respect to a
Securities Account, a Securities Account Control Agreement among the relevant
Securities Intermediary, the relevant Grantor and the Administrative Agent in
form and substance reasonably satisfactory to the Administrative Agent.

“Security Documents” means this Agreement, the Guarantee and Collateral
Agreement Supplements, the Deposit Account Control Agreements, the Securities
Account Control Agreements, the Mortgages, the IP Security Agreements and all
other supplemental or additional security agreements, control agreements,
mortgages or similar instruments delivered pursuant to the Loan Documents.

 

8



--------------------------------------------------------------------------------

“Trademark License” means any agreement now or hereafter in existence granting
to any Grantor, or pursuant to which any Grantor grants to any other Person, any
right to use any Trademark, including any agreement identified in Schedule 1 to
any Trademark Security Agreement.

“Trademarks” means: (i) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos, brand names, trade dress, prints and labels on which any of the foregoing
have appeared or appear, package and other designs, and all other source or
business identifiers, and all general intangibles of like nature, and the rights
in any of the foregoing which arise under applicable law, whether registered or
not, (ii) the goodwill of the business symbolized thereby or associated with
each of them, (iii) all registrations and applications in connection therewith,
including registrations and applications in the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
State thereof or any other country or any political subdivision thereof,
including those described in Schedule 1 to any Trademark Security Agreement,
(iv) all renewals of any of the foregoing, (v) all claims for, and rights to sue
for, past, present or future infringements of any of the foregoing and (vi) all
income, royalties, damages and payments now or hereafter due or payable with
respect to any of the foregoing, including damages and payments for past,
present or future infringements thereof.

“Trademark Security Agreement” means a Trademark Security Agreement,
substantially in the form of Exhibit D (with any changes that the Administrative
Agent shall have approved), executed and delivered by a Grantor in favor of the
Administrative Agent for the benefit of the Secured Parties.

“Transaction Liens” means the first priority Liens granted by the Grantors under
the Security Documents.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that, if perfection or the effect of perfection or
non-perfection or the priority of any Transaction Lien on any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than New York, “UCC” means the Uniform Commercial Code as in effect from time to
time in such other jurisdiction for purposes of the provisions hereof relating
to such perfection, effect of perfection or non-perfection or priority.

SECTION 2 Guarantees by Guarantors.

(a) Secured Guarantees. Each Guarantor unconditionally guarantees the full and
punctual payment of each Secured Obligation when due (whether at stated
maturity, upon acceleration or otherwise). If the Borrower or any Subsidiary
thereof fails to pay any Secured Obligation punctually when due, each other
Guarantor agrees that it will forthwith on demand pay the amount not so paid at
the place and in the manner specified in the relevant Secured Agreement.

 

9



--------------------------------------------------------------------------------

(b) Secured Guarantees Unconditional. The obligations of each Guarantor under
its Secured Guarantee shall be unconditional and absolute and, without limiting
the generality of the foregoing, shall not be released, discharged or otherwise
affected by:

(i) any extension, renewal, settlement, compromise, waiver or release in respect
of any obligation of the Borrower, any other Guarantor or any other Person under
any Secured Agreement, by operation of law or otherwise;

(ii) any modification or amendment of or supplement to any Secured Agreement;

(iii) any release, impairment, non-perfection or invalidity of any direct or
indirect security for any obligation of the Borrower, any other Guarantor or any
other Person under any Secured Agreement;

(iv) any change in the corporate existence, structure or ownership of the
Borrower, any other Guarantor or any other Person or any of their respective
subsidiaries, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting the Borrower, any other Guarantor or any other Person or
any of their assets or any resulting release or discharge of any obligation of
the Borrower, any other Guarantor or any other Person under any Secured
Agreement;

(v) the existence of any claim, set-off or other right that such Guarantor may
have at any time against the Borrower, any other Guarantor, any Secured Party or
any other Person, whether in connection with the Loan Documents or any unrelated
transactions, provided that nothing herein shall prevent the assertion of any
such claim by separate suit or compulsory counterclaim;

(vi) any invalidity or unenforceability relating to or against the Borrower, any
other Guarantor or any other Person for any reason of any Secured Agreement, or
any provision of applicable law or regulation purporting to prohibit the payment
of any Secured Obligation by the Borrower, any other Guarantor or any other
Person;

(vii) any other act or omission to act or delay of any kind by the Borrower, any
other Guarantor, any other party to any Secured Agreement, any Secured Party or
any other Person, or any other circumstance whatsoever that might, but for the
provisions of this clause (vii), constitute a legal or equitable discharge of or
defense to any obligation of any Guarantor hereunder, other than satisfaction of
the Release Conditions; or

(viii) any law, regulation, decree or order of any jurisdiction, or any other
event, affecting any term of any obligation or any Secured Party’s rights with
respect thereto.

 

10



--------------------------------------------------------------------------------

(c) Release of Secured Guarantees.

(i) Subject to Section 10.14 of the Credit Agreement, all the Secured Guarantees
will be released when all the Release Conditions are satisfied. If at any time
any payment of a Secured Obligation is rescinded or must be otherwise restored
or returned upon the insolvency or receivership of the Borrower or otherwise,
the Secured Guarantees shall be reinstated with respect thereto as though such
payment had been due but not made at such time.

(ii) If any Subsidiary Guarantor shall cease to be a Restricted Subsidiary
(including upon the consummation of any voluntary liquidation or dissolution of
such Subsidiary Guarantor in accordance with Section 7.03(c) of the Credit
Agreement), such Subsidiary Guarantor shall automatically be released from the
Secured Guarantee applicable to such Subsidiary Guarantor and from any and all
obligations thereunder; provided that, if so required by the terms of the Credit
Agreement, the Required Lenders shall have consented to such transaction
resulting in a Subsidiary Guarantor ceasing to be a Restricted Subsidiary and
the terms of such consent shall not have provided otherwise.

(iii) In connection with any termination or release pursuant to this
Section 2(c) and Section 10.14 of the Credit Agreement, the Administrative Agent
will, at the Borrower’s expense, execute and deliver to Borrower all documents
that Borrower reasonably requests to evidence such termination. Any execution
and delivery of documents pursuant to this Section shall be without recourse to
or warranty by the Administrative Agent.

(d) Waiver by Guarantors. Each Guarantor irrevocably waives acceptance hereof,
presentment, demand, protest and any notice not provided for herein, as well as
any requirement that at any time any action be taken by any Person against the
Borrower, any other Guarantor or any other Person.

(e) Subrogation. A Guarantor that makes a payment with respect to a Secured
Obligation hereunder shall be subrogated to the rights of the payee against the
Borrower with respect to such payment; provided that no Guarantor shall enforce
any payment by way of subrogation against the Borrower, or by reason of
contribution against any other guarantor of such Secured Obligation, until all
the Release Conditions have been satisfied.

(f) Stay of Acceleration. If acceleration of the time for payment of any Secured
Obligation by the Borrower is stayed by reason of the insolvency or receivership
of the Borrower or otherwise, all Secured Obligations otherwise subject to
acceleration under the terms of any Secured Agreement shall nonetheless be
payable by the Guarantors hereunder forthwith on demand by the Administrative
Agent.

 

11



--------------------------------------------------------------------------------

(g) Right of Set-Off. If any Secured Obligation is not paid promptly when due
(after the passage of any applicable grace period set forth in any of the Loan
Documents), each of the Secured Parties and their respective Affiliates is
authorized, to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held and other obligations at any time owing by such Secured Party or
Affiliate to or for the credit or the account of any Guarantor against the
obligations of such Guarantor under its Secured Guarantee, irrespective of
whether or not such Secured Party shall have made any demand thereunder and
although such obligations may be unmatured. The rights of each Secured Party
under this subsection are in addition to all other rights and remedies
(including other rights of set-off) that such Secured Party may have.

(h) Continuing Guarantee. Each Secured Guarantee is a continuing guarantee,
shall be binding on the relevant Guarantor and its successors and assigns, and
shall be enforceable by the Administrative Agent or the Secured Parties. If all
or part of any Secured Party’s interest in any Secured Obligation is assigned or
otherwise transferred, the transferor’s rights under each Secured Guarantee, to
the extent applicable to the obligation so transferred, shall automatically be
transferred with such obligation.

(i) Limitation on Obligations of Subsidiary Guarantor. The obligations of each
Subsidiary Guarantor under its Secured Guarantee shall be limited to an
aggregate amount equal to the largest amount that would not render such Secured
Guarantee subject to avoidance under Section 548 of the United States Bankruptcy
Code or any comparable provisions of applicable law.

SECTION 3 Grant of Transaction Liens.

(a) The Borrower, in order to secure the Secured Obligations (including the
Secured Guarantee thereof), and each Guarantor listed on the signature pages
hereof, in order to secure its Secured Guarantee, grants to the Administrative
Agent for the benefit of the Secured Parties a continuing security interest in
all the following property of the Borrower or such Guarantor, as the case may
be, whether now owned or existing or hereafter acquired or arising and
regardless of where located:

(i) all Accounts;

(ii) all Chattel Paper;

(iii) all cash and Deposit Accounts;

(iv) all Documents;

(v) all Equipment;

(vi) all General Intangibles (including any Equity Interests in other Persons
that do not constitute Investment Property);

(vii) all Intellectual Property;

 

12



--------------------------------------------------------------------------------

(viii) all Instruments;

(ix) all Inventory;

(x) all Investment Property;

(xi) the Commercial Tort Claims described in Schedule 4;

(xii) all Letter-of-Credit Rights;

(xiii) all books and records (including customer lists, credit files, computer
programs, printouts and other computer materials and records) of such Grantor
pertaining to any of its Collateral;

(xiv) such Grantor’s ownership interest in (1) its Collateral Accounts, (2) all
Financial Assets credited to its Collateral Accounts from time to time and all
Security Entitlements in respect thereof, (3) all cash held in its Collateral
Accounts from time to time and (4) all other money in the possession of the
Administrative Agent; and

(xv) all Proceeds of the Collateral described in the foregoing clauses
(i) through (xiii);

provided that the following property is excluded from the foregoing security
interests: (i) any fee-owned real property with a fair market value of less than
$20,000,000 and all leasehold interests in real property; (ii) motor vehicles,
aircrafts and other assets subject to certificates of title (except to the
extent perfection can be accomplished through the filing of UCC-1 financing
statements); (iii) Letter-of-Credit Rights with a value of less than $2,000,000
(except to the extent perfection can be accomplished through the filing of UCC-1
financing statements) and Commercial Tort Claims with a value of less than
$20,000,000; (iv) pledges and security interests prohibited by applicable law,
rule or regulation (including the requirement to obtain consent of any
governmental authority); (v) Equity Interests in any person other than
wholly-owned Subsidiaries to the extent not permitted by the terms of such
person’s organizational or joint venture documents; (vi) any lease, permit,
license or other agreement or any property subject to a purchase money security
interest or similar arrangement to the extent that a grant of a security
interest therein would violate or invalidate such lease, permit, license or
agreement or purchase money arrangement or create a right of termination in
favor of, or require the consent of, any other party thereto (other than the
Borrower or any of its Subsidiaries) after giving effect to the applicable
anti-assignment provisions of the UCC, other than proceeds and receivables
thereof, the assignment of which is expressly deemed effective under the UCC
notwithstanding such prohibition; (vii) those assets as to which the
Administrative Agent and the Borrower reasonably agree that the cost of
obtaining such a security interest or perfection thereof are excessive in
relation to the benefit to the Lenders of the security to be afforded thereby;
(viii) more than 65% of the Equity Interests entitled to vote (within the
meaning of Treas. Reg. Section 1.956-2(c)(2)) of any CFC or CFC Holdco; (ix) any
of the Capital Stock of a Subsidiary of a CFC or CFC Holdco, (x) any
governmental licenses or state or local franchises, charters and

 

13



--------------------------------------------------------------------------------

authorizations, to the extent security interests in such licenses, franchises,
charters or authorizations are prohibited or restricted thereby after giving
effect to the applicable anti-assignment provisions of the UCC; (xi)
“intent-to-use” trademark or service mark applications to the extent that, and
solely during the period in which, the grant of a security interest therein
would impair the validity or enforceability of such intent-to-use trademark or
service mark applications under applicable law (and thereafter shall no longer
be an Excluded Asset and shall be included in the foregoing security interests);
(xii) Excluded Accounts; and (xiii) any acquired property (including property
acquired through acquisition or merger of another entity, but excluding certain
assets to be mutually agreed) if at the time of such acquisition the granting of
a security interest therein or the pledge thereof is prohibited by any contract
or other agreement (in each case, not created in contemplation thereof) to the
extent and for so long as such contract or other agreement prohibits such
security interest or pledge (after giving effect to the applicable
anti-assignment provisions of the UCC, other than proceeds and receivables
thereof, the assignment of which is expressly deemed effective under the UCC
notwithstanding such prohibition, the foregoing described in clauses (i) through
(xiii) are, collectively, the “Excluded Assets”).

(b) With respect to each right to payment or performance included in the
Collateral from time to time, the Transaction Lien granted therein includes a
continuing security interest in (i) any Supporting Obligation that supports such
payment or performance and (ii) any Lien that (x) secures such right to payment
or performance or (y) secures any such Supporting Obligation.

(c) The Transaction Liens are granted as security only and shall not subject the
Administrative Agent or any other Secured Party to, or transfer or in any way
affect or modify, any obligation or liability of any Grantor with respect to any
of the Collateral or any transaction in connection therewith.

SECTION 4 General Representations and Warranties. Each Grantor represents and
warrants that:

(a) Such Grantor is duly organized, validly existing and in good standing under
the laws of its jurisdiction of organization.

(b) With respect to each Original Grantor, Schedule 1 lists, as of the Closing
Date, a description of the corporate structure of each Original Grantor and its
Subsidiaries and any other Person in which each Original Grantor holds an Equity
Interest in excess of 10.0% and accurately sets forth, as of the Closing Date,
the authorized, issued and outstanding shares of each class of Capital Stock of
each Original Grantor and each of its Subsidiaries and the owners of such shares
(on a fully-diluted basis).

(c) With respect to each Original Grantor, Schedule 2 lists, as of the Closing
Date, (i) all Securities owned by such Original Grantor (except Securities
evidencing Equity Interests in Subsidiaries and Affiliates) and (ii) all
Securities Accounts (other than any one or more Securities Accounts comprising
Financial Assets of less than $2,000,000) to which Financial Assets are credited
in respect of which such Original Grantor owns Security Entitlements.

 

14



--------------------------------------------------------------------------------

(d) With respect to each Original Grantor, Schedule 3 lists, as of the Closing
Date, (i) the correct legal name, the jurisdiction of organization and the
jurisdictions in which such Original Grantor is qualified to transact business
as a foreign corporation and (ii) the federal tax identification number of such
Original Grantor.

(e) Such Grantor owns no Commodity Account in respect of which such Grantor is
the Commodity Customer.

(f) All Pledged Equity Interests owned by such Grantor are owned by it free and
clear of any Lien other than (i) the Transaction Liens, (ii) any inchoate tax
liens and (iii) any Liens permitted under Section 7.03(b) of the Credit
Agreement. All shares of Capital Stock included in such Pledged Equity Interests
(including shares of Capital Stock in respect of which such Grantor owns a
Security Entitlement) have been duly authorized and validly issued and are fully
paid and non-assessable. None of such Pledged Equity Interests is subject to any
option to purchase or similar right of any Person. Such Grantor is not and will
not become a party to or otherwise bound by any agreement (except the Loan
Documents and except as permitted under the Credit Agreement) which restricts in
any manner the rights of any present or future holder of any Pledged Equity
Interest with respect thereto.

(g) Such Grantor has (i) legal title to all Collateral (tangible and intangible,
real or personal) owned by it or (ii) a valid leasehold interest in all of its
material leased assets, except, in the case of (i) and (ii), for minor defects
in title that do not interfere with its ability to conduct its business as
currently conducted, and all such assets and property are free and clear of all
Liens, except for Permitted Liens. As of the date hereof, Schedule 1 to each IP
Security Agreement sets forth a true and accurate list, as applicable, of
(i) all United States issuances, registrations of and applications for Patents,
Trademarks, and Copyrights owned by any Grantor that are issued, registered or
applied-for in the United States Patent and Trademark Office or United States
Copyright Office and (ii) all exclusive Copyright Licenses, in each case other
than Excluded Assets. Such Grantor owns, or is licensed to use, all Intellectual
Property material to the operation of its business, and the conduct thereof,
including the use of such Intellectual Property by such Grantor, to the best of
such Grantor’s knowledge, does not infringe upon the rights of any other Person.

(h) Such Grantor has not performed any acts that are reasonably likely to
prevent the Administrative Agent from enforcing any of the provisions of the
Security Documents or that would limit the Administrative Agent in any such
enforcement. No financing statement, security agreement, mortgage or similar or
equivalent document or instrument covering all or part of the Collateral owned
by such Grantor is on file or of record in any jurisdiction in which such filing
or recording would be effective to perfect or record a Lien on such Collateral,
except financing statements, mortgages or other similar or equivalent documents
with respect to Permitted Liens. After the Closing Date, no Collateral owned by
such Grantor will be in the possession or under the Control of any other Person
having a claim thereto or security interest therein, other than a Permitted
Lien.

 

15



--------------------------------------------------------------------------------

(i) The Transaction Liens on all Personal Property Collateral owned by such
Grantor (i) have been validly created, (ii) will attach to each item of such
Collateral on the Closing Date (or, if such Grantor first obtains rights thereto
on a later date, on such later date) and (iii) when so attached, will secure all
the Secured Obligations or such Grantor’s Secured Guarantee, as the case may be.

(j) When the relevant Mortgages have been duly executed and delivered, the
Transaction Liens on all Real Property Collateral owned by such Grantor as of
the Closing Date will have been validly created and will secure all the Secured
Obligations or such Grantor’s Secured Guarantee, as the case may be. When such
Mortgages have been duly recorded, such Transaction Liens will rank prior to all
other Liens (except Permitted Liens) on such Real Property Collateral.

(k) [Reserved].

(l) When UCC financing statements describing the Personal Property Collateral as
“all personal property” have been filed in the appropriate filing offices, the
Transaction Liens will constitute perfected security interests in the Personal
Property Collateral owned by such Grantor to the extent that a security interest
therein may be perfected by filing pursuant to the UCC, prior to all Liens and
rights of others therein (except Permitted Liens). When, in addition to the
filing of such UCC financing statements, the applicable Intellectual Property
Filings have been made with respect to such Grantor’s Recordable Intellectual
Property (including any future filings required pursuant to Sections 5(a) and
6(a)), the Transaction Liens will constitute perfected security interests in all
right, title and interest of such Grantor in its Recordable Intellectual
Property to the extent that security interests therein may be perfected by such
filings, prior to all Liens and rights of others therein (except Permitted
Liens). Except for (i) the filing of such UCC financing statements, (ii) such
Intellectual Property Filings and (iii) the due recordation of the Mortgages, no
registration, recordation or filing with any governmental body, agency or
official is required in connection with the execution or delivery of the
Security Documents or is necessary for the validity or enforceability thereof or
for the perfection or due recordation of the Transaction Liens or for the
enforcement of the Transaction Liens.

(m) Such Grantor has taken, and will continue to take, all actions necessary
under the UCC to perfect its interest in any Accounts or Chattel Paper purchased
or otherwise acquired by it, as against its assignors and creditors of its
assignors.

(n) Such Grantor’s Collateral is insured as required by the Credit Agreement.

(o) All of such Grantor’s Inventory has or will have been produced in compliance
in all material respects with the applicable requirements of the Fair Labor
Standards Act, as amended.

 

16



--------------------------------------------------------------------------------

SECTION 5 Further Assurances; General Covenants. Each Grantor covenants as
follows:

(a) Such Grantor will, from time to time, at the Borrower’s expense, execute,
deliver, file and record any statement, assignment, instrument, document,
agreement or other paper and take any other action (including any Intellectual
Property Filing with respect to Recordable Intellectual Property) that from time
to time may be reasonably necessary or desirable, or that the Administrative
Agent may reasonably request, in order to:

(i) create, preserve, perfect, confirm or validate the Transaction Liens on such
Grantor’s Collateral;

(ii) in the case of Pledged Deposit Accounts, Pledged Investment Property and
Pledged Letter-of-Credit Rights, cause the Administrative Agent to have Control
thereof;

(iii) enable the Administrative Agent and the other Secured Parties to obtain
the full benefits of the Security Documents; or

(iv) enable the Administrative Agent to exercise and enforce any of its rights,
powers and remedies with respect to any of such Grantor’s Collateral, subject to
the exceptions and exclusions in the Loan Documents.

Such Grantor authorizes the Administrative Agent to execute and file such
financing statements or continuation statements in such jurisdictions with such
descriptions of collateral (including “all assets” or “all personal property” or
other words to that effect) and other information set forth therein as the
Administrative Agent may deem necessary or desirable for the purposes set forth
in the preceding sentence. Each Grantor also ratifies its authorization for the
Administrative Agent to file in any such jurisdiction any initial financing
statements or amendments thereto if filed prior to the date hereof. The
Administrative Agent is further authorized to file with the United States Patent
and Trademark Office or United States Copyright Office (or any successor office
or any similar office in any other country) such documents as may be necessary
or advisable for the purpose of perfecting, confirming, continuing, enforcing or
protecting the security interests granted by each Grantor, without the signature
of any Grantor, and naming any Grantor or the Grantors as debtors and the
Administrative Agent as secured party. The Borrower will pay the costs of, or
incidental to, any Intellectual Property Filings and any recording or filing of
any financing or continuation statements or other documents recorded or filed
pursuant hereto.

(b) Such Grantor will not (i) change its name or organizational form or
structure, (ii) change its location (determined as provided in UCC
Section 9-307) or (iii) become bound, as provided in UCC Section 9-203(d) or
otherwise, by a security agreement entered into by another Person, unless it
shall have given the Administrative Agent at least thirty (30) days prior notice
thereof and shall have delivered to the Administrative Agent all other documents
reasonably requested by the Administrative Agent.

 

17



--------------------------------------------------------------------------------

(c) Reserved.

(d) If any portion of its Collateral in excess of $2,000,000 is in the
possession or control of a warehouseman, bailee or agent at any time, such
Grantor will, upon Administrative Agent’s reasonable request, (i) notify such
warehouseman, bailee or agent of the relevant Transaction Liens, (ii) instruct
such warehouseman, bailee or agent to hold all such Collateral for the
Administrative Agent’s account subject to the Administrative Agent’s
instructions (which shall permit such Collateral to be removed by such Grantor
in the ordinary course of business until the Administrative Agent notifies such
warehouseman, bailee or agent that a Default has occurred and is continuing),
(iii) use commercially reasonable efforts to cause such warehouseman, bailee or
agent to Authenticate a Record acknowledging that it holds possession of such
Collateral for the Administrative Agent’s benefit and (iv) make such
Authenticated Record available to the Administrative Agent.

(e) Such Grantor will not sell, lease, exchange, assign or otherwise dispose of,
or grant any option with respect to, any of its Collateral; provided that such
Grantor may do any of the foregoing unless (i) doing so would violate a covenant
in the Credit Agreement or (ii) a Default shall have occurred and be continuing
and either (A) the Administrative Agent shall have notified such Grantor that
its right to do so is terminated, suspended or otherwise limited or (B) the
maturity of any or all of the Secured Obligations shall have been accelerated.
Concurrently with any sale, lease or other disposition (except a sale or
disposition to another Grantor or a lease) permitted by the foregoing proviso,
the Transaction Liens on the assets sold or disposed of (but not in any Proceeds
arising from such sale or disposition) will be released and cease immediately
without any action by the Administrative Agent or any other Secured Party. The
Administrative Agent will, at the Borrower’s expense, execute and deliver to the
relevant Grantor such documents as such Grantor shall reasonably request to
evidence the fact that any asset so sold or disposed of is no longer subject to
a Transaction Lien.

(f) Such Grantor will, promptly upon request, provide to the Administrative
Agent all information and evidence concerning such Grantor’s Collateral that the
Administrative Agent may reasonably request from time to time to enable it to
enforce the provisions of the Security Documents.

(g) Each year, at the time of delivery of annual financial statements with
respect to the preceding fiscal year pursuant to Section 7.01(a)(ii) of the
Credit Agreement, the Borrower shall deliver to the Administrative Agent a
certificate executed by its chief legal officer and an Authorized Officer of the
Borrower certifying that all Uniform Commercial Code financing statements
(including fixture filings, as applicable) or other appropriate filings,
recordings or registrations, including all refilings or continuations thereof,
have been filed of record in each governmental, municipal or other appropriate
office in each jurisdiction identified pursuant to clause (a) of this Section 5
to the extent necessary to protect and perfect the security interests granted
hereunder for a period of not less than 18 months after the date of such
certificate (except as noted therein with respect to any continuation statements
to be filed within such period).

 

18



--------------------------------------------------------------------------------

SECTION 6 Recordable Intellectual Property. Each Grantor covenants as follows:

(a) On the Closing Date (in the case of an Original Grantor) or the date on
which it signs and delivers its first Guarantee and Collateral Agreement
Supplement (in the case of any other Grantor), such Grantor will sign and
deliver to the Administrative Agent IP Security Agreements with respect to all
Recordable Intellectual Property then owned by it or, for Licenses, to which it
is a party. Within 30 days after each fiscal quarter thereafter, it will sign
and deliver to the Administrative Agent an appropriate IP Security Agreement
covering any Recordable Intellectual Property owned by it or, for Licenses, to
which it is a party on the end of such fiscal quarter that is not covered by any
previous IP Security Agreement so signed and delivered by it. In each case, it
will promptly make all Intellectual Property Filings necessary to record the
Transaction Liens on such Recordable Intellectual Property.

(b) Such Grantor will notify the Administrative Agent promptly if it knows that
any application or registration relating to any Recordable Intellectual Property
owned or licensed by it that is material to its business may become abandoned or
dedicated to the public, or of any adverse, final and non-appealed determination
(including any final and non-appealed adverse determination in any proceeding in
the United States Copyright Office, the United States Patent and Trademark
Office or any court) regarding such Grantor’s ownership of such Recordable
Intellectual Property, its right to register or patent the same, or its right to
keep and maintain the same. If any of such Grantor’s rights to any Recordable
Intellectual Property are infringed, misappropriated or diluted in any material
respect by a third party, such Grantor will notify the Administrative Agent
within 30 days after it learns thereof and will, unless such Grantor shall
reasonably determine that such action would be of negligible value, economic or
otherwise, promptly sue for infringement, misappropriation or dilution and to
recover any and all damages for such infringement, misappropriation or dilution,
and take such other actions as such Grantor shall reasonably deem appropriate
under the circumstances to protect such Recordable Intellectual Property.

(c) Upon the occurrence and during the continuance of a Default, if requested by
Administrative Agent, each Grantor shall use commercially reasonable efforts to
obtain all requisite consents or approvals by the licensor of each Copyright
License, Patent License or Trademark License that constitutes Recordable
Intellectual Property under which such Grantor is a licensee to effect the
assignment of all such Grantor’s right, title and interest thereunder to the
Administrative Agent, for the ratable benefit of the Secured Parties, or its
designee.

SECTION 7 Investment Property. Each Grantor represents, warrants and covenants
as follows:

(a) Certificated Securities. On the Closing Date (in the case of an Original
Grantor) or the date on which it signs and delivers its first Guarantee and
Collateral Agreement Supplement (in the case of any other Grantor), such Grantor
will deliver to the Administrative Agent as Collateral hereunder all
certificates representing Pledged Certificated Securities then owned by such
Grantor. Thereafter, whenever such Grantor acquires any other certificate
representing a Pledged Certificated Security, such Grantor will promptly deliver
such certificate to the Administrative Agent as Collateral hereunder. For the
avoidance of doubt, the provisions of this subsection are subject to the
limitation set forth in Section 7(j).

 

19



--------------------------------------------------------------------------------

(b) [Reserved].

(c) Security Entitlements. On the Closing Date (in the case of an Original
Grantor) or the date on which it signs and delivers its first Guarantee and
Collateral Agreement Supplement (in the case of any other Grantor), such Grantor
will, with respect to each Security Entitlement then owned by it, enter into
(and cause the relevant Securities Intermediary to enter into) a Securities
Account Control Agreement in respect of such Security Entitlement and the
Securities Account to which the underlying Financial Asset is credited and will
deliver such Securities Account Control Agreement to the Administrative Agent
(which shall enter into the same); provided, however, that obligations set forth
in this Section shall not apply to Excluded Accounts, Financial Assets credited
thereto or to related Security Entitlements. Thereafter, whenever such Grantor
acquires any other Security Entitlement, such Grantor will, as promptly as
practicable, cause the underlying Financial Asset to be credited to a Controlled
Securities Account.

(d) Perfection as to Certificated Securities. When such Grantor delivers the
certificate representing any Pledged Certificated Security owned by it to the
Administrative Agent and complies with Section 7(h) in connection with such
delivery, (i) the Transaction Lien on such Pledged Certificated Security will be
perfected, subject to no prior Liens or rights of others (other than Permitted
Liens), (ii) the Administrative Agent will have Control of such Pledged
Certificated Security and (iii) assuming Administrative Agent does not have
notice of any adverse claim to such Pledged Certificated Security, the
Administrative Agent will be a protected purchaser (within the meaning of UCC
Section 8-303) thereof.

(e) [Reserved].

(f) Perfection as to Security Entitlements. So long as the Financial Asset
underlying any Security Entitlement owned by such Grantor is credited to a
Controlled Securities Account, (i) the Transaction Lien on such Security
Entitlement will be perfected, subject to no prior Liens or rights of others
(except Liens and rights of the relevant Securities Intermediary that are
Permitted Liens), (ii) the Administrative Agent will have Control of such
Security Entitlement and (iii) assuming Administrative Agent acquires such
Security Entitlement without notice of any adverse claim thereto, no action
based on an adverse claim to such Security Entitlement or such Financial Asset,
whether framed in conversion, replevin, constructive trust, equitable lien or
other theory, may be asserted against the Administrative Agent or any other
Secured Party.

(g) Agreement as to Applicable Jurisdiction. In respect of all Security
Entitlements owned by such Grantor, and all Securities Accounts to which the
related Financial Assets are credited, the Securities Intermediary’s
jurisdiction (determined as provided in UCC Section 8-110(e)) will at all times
be located in the United States.

 

20



--------------------------------------------------------------------------------

(h) Delivery of Pledged Certificates. All certificates representing Pledged
Certificated Securities, when delivered to the Administrative Agent, will be in
suitable form for transfer by delivery, or accompanied by duly executed
instruments of transfer or assignment in blank, with signatures appropriately
guaranteed, all in form and substance reasonably satisfactory to the
Administrative Agent.

(i) Communications. Each Grantor will promptly give to the Administrative Agent
copies of any notices and other communications received by it with respect to
(i) Pledged Securities registered in the name of such Grantor or its nominee and
(ii) Pledged Security Entitlements as to which such Grantor is the Entitlement
Holder.

(j) Certificated Securities Constituting Excluded Assets. For the avoidance of
doubt, no Grantor will be obligated to comply with the provisions of this
Section at any time with respect to any Certificated Security if and to the
extent (but only to the extent) that such Certificated Security constitutes an
Excluded Asset as defined in Section 3(a) and/or the comparable provisions of
one or more Guarantee and Collateral Agreement Supplements.

(k) Compliance with Applicable Foreign Laws. If and so long as the Collateral
includes (i) any Equity Interest in, or other Investment Property issued by, a
legal entity organized under the laws of a jurisdiction outside the United
States or (ii) any Security Entitlement in respect of a Financial Asset issued
by such a foreign legal entity, the relevant Grantor will upon request of the
Administrative Agent take all such action as may be required under the laws of
such foreign jurisdiction to ensure that the Transaction Lien on such Collateral
ranks prior to all Liens and rights of others therein other than Liens permitted
pursuant to Section 7.03(b)(vii) of the Credit Agreement.

(l) Certification of Limited Liability Company and Partnership Interests. Any
limited liability company and any partnership controlled by any Grantor shall
either (a) not include in its operative documents any provision that any Equity
Interests in such limited liability company or such partnership be a “security”
as defined under Article 8 of the Uniform Commercial Code, or (b) certificate
any Capital Stock in any such limited liability company or such partnership. To
the extent an interest in any limited liability company or partnership
controlled by any Grantor and pledged hereunder is certificated or becomes
certificated, each such certificate shall be delivered to the Administrative
Agent pursuant to Section 7(a) (subject to Section 7(j)) and such Grantor shall
fulfill all other requirements under Section 7 applicable in respect thereof.

SECTION 8 Deposit Accounts. Each Grantor represents, warrants and covenants as
follows:

(a) All cash owned by such Grantor will be deposited, upon or promptly after the
receipt thereof, in one or more Controlled Deposit Accounts or in an Excluded
Account.

 

21



--------------------------------------------------------------------------------

(b) In respect of each Controlled Deposit Account, the Depositary Bank’s
jurisdiction (determined as provided in UCC Section 9-304) will at all times be
a jurisdiction in which Article 9 of the Uniform Commercial Code is in effect.

(c) So long as the Administrative Agent has Control of a Controlled Deposit
Account, the Transaction Lien on such Controlled Deposit Account will be
perfected, subject to no prior Liens or rights of others (except any Permitted
Liens and the Depositary Bank’s right to deduct its normal operating charges and
any uncollected funds previously credited thereto).

(d) [Reserved.]

SECTION 9 [Reserved]

SECTION 10 Commercial Tort Claims. Each Grantor represents, warrants and
covenants as follows:

(a) In the case of an Original Grantor, Schedule 4 accurately describes, with
the specificity required to satisfy Official Comment 5 to UCC Section 9-108,
each Material Commercial Tort Claim with respect to which such Original Grantor
is the claimant as of the Closing Date. In the case of any other Grantor,
Schedule 4 to its first Guarantee and Collateral Agreement Supplement will
accurately describe, with the specificity required to satisfy said Official
Comment 5, each Material Commercial Tort Claim with respect to which such
Grantor is the claimant as of the date on which it signs and delivers such
Guarantee and Collateral Agreement Supplement.

(b) If any Grantor acquires a Material Commercial Tort Claim after the Closing
Date (in the case of an Original Grantor) or the date on which it signs and
delivers its first Guarantee and Collateral Agreement Supplement (in the case of
any other Grantor), such Grantor will promptly sign and deliver to the
Administrative Agent a Guarantee and Collateral Agreement Supplement granting a
security interest in such Commercial Tort Claim (which shall be described
therein with the specificity required to satisfy said Official Comment 5) to the
Administrative Agent for the benefit of the Secured Parties.

SECTION 11 Transfer Of Record Ownership. At any time when a Default shall have
occurred and be continuing, the Administrative Agent may (and to the extent that
action by it is required, the relevant Grantor, if directed to do so by the
Administrative Agent, will as promptly as practicable) cause each of the Pledged
Securities (or any portion thereof specified in such direction) to be
transferred of record into the name of the Administrative Agent or its nominee.
Each Grantor will take any and all actions reasonably requested by the
Administrative Agent to facilitate compliance with this Section 11. The
Administrative Agent will promptly give to the relevant Grantor copies of any
notices and other communications received by the Administrative Agent with
respect to Pledged Securities registered in the name of the Administrative Agent
or its nominee.

 

22



--------------------------------------------------------------------------------

SECTION 12 Right to Vote Securities; Right to Insurance Proceeds. (a) Unless a
Default shall have occurred and be continuing, each Grantor will have the right,
from time to time, to vote and to give consents, ratifications and waivers with
respect to any Pledged Security owned by it and the Financial Asset underlying
any Pledged Security Entitlement owned by it, and the Administrative Agent will,
upon receiving a written request from such Grantor, as promptly as practicable,
deliver to such Grantor or as specified in such request such proxies, powers of
attorney, consents, ratifications and waivers in respect of any such Pledged
Security that is registered in the name of, or held by, the Administrative Agent
or its nominee or any such Pledged Security Entitlement as to which the
Administrative Agent or its nominee is the Entitlement Holder, in each case as
shall be specified in such request and be in form and substance reasonably
satisfactory to the Administrative Agent.

(a) If a Default shall have occurred and be continuing, after written notice
from the Administrative Agent to such Grantor, the Administrative Agent will
have the exclusive right to the extent permitted by law to vote, to give
consents, ratifications and waivers and to take any other action with respect to
the Pledged Investment Property, the other Pledged Equity Interests and the
Financial Assets underlying the Pledged Security Entitlements, with the same
force and effect as if the Administrative Agent were the absolute and sole owner
thereof, and each Grantor will take all such action as the Administrative Agent
may reasonably request from time to time to give effect to such right.

(b) Upon the receipt by Administrative Agent of a request from a Grantor that
the Administrative Agent (i) turn over the proceeds of any policy of insurance
of such Grantor on which the Administrative Agent is named as a loss payee for
the benefit of the Secured Parties, or (ii) provide written instructions to the
related insurer directing the insurer to pay the proceeds thereof directly to
such Grantor or its designee, Administrative Agent shall promptly turn over such
proceeds or provide such written instructions in accordance with the request of
such Grantor, unless and to the extent (x) such proceeds are required to be
applied to the repayment of the Obligations under the Credit Agreement at such
time or (y) a Default shall have occurred and be continuing.

SECTION 13 Cash Distributions. Notwithstanding anything set forth herein to the
contrary, unless a Default has occurred and is continuing, each Grantor will
have the right to receive and retain all Cash Distributions with respect to
assets held in a Collateral Account In the absence of a Default, assets held in
any Collateral Account may, until withdrawn, be invested and reinvested in such
Permitted Investments as the relevant Grantor shall request from time to time;
provided that if a Default shall have occurred and be continuing, the
Administrative Agent may select such Permitted Investments. Cash Distributions
with respect to any Pledged Equity Interest or Pledged Indebtedness that is not
held in a Collateral Account (whether held in the name of a Grantor or in the
name of the Administrative Agent or its nominee) shall be deposited, promptly
upon receipt thereof, in a Controlled Deposit Account of the relevant Grantor.

 

23



--------------------------------------------------------------------------------

SECTION 14 Remedies upon Default. (a) If a Default shall have occurred and be
continuing, the Administrative Agent may exercise (or cause its sub-agents to
exercise) any or all of the remedies available to it (or to such sub-agents)
under the Security Documents.

(a) Without limiting the generality of the foregoing, if a Default shall have
occurred and be continuing, the Administrative Agent may exercise on behalf of
the Secured Parties all the rights of a secured party under the UCC (whether or
not in effect in the jurisdiction where such rights are exercised) with respect
to any Personal Property Collateral and, in addition, the Administrative Agent
may, without being required to give any notice, except as herein provided or as
may be required by mandatory provisions of law, sell or otherwise dispose of the
Collateral or any part thereof in one or more parcels at public or private sale,
at any exchange, broker’s board or at any of the Administrative Agent’s offices
or elsewhere, for cash, on credit or for future delivery, at such time or times
and at such price or prices and upon such other terms as the Administrative
Agent may deem commercially reasonable, irrespective of the impact of any such
sales on the market price of the Collateral. To the maximum extent permitted by
applicable law, any Secured Party may be the purchaser of any or all of the
Collateral at any such sale and (with the consent of the Administrative Agent,
which may be withheld in its commercially reasonable discretion) shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such public
sale, to use and apply all of any part of the Secured Obligations as a credit on
account of the purchase price of any Collateral payable at such sale. Upon any
such sale of Collateral by the Administrative Agent (including pursuant to a
power of sale granted by statute or under a judicial proceeding), the receipt of
the Administrative Agent or of the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Collateral so sold and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid to the Administrative Agent or such officer or
be answerable in any way for the misapplication thereof. Each purchaser at any
such sale shall hold the property sold absolutely free from any claim or right
on the part of any Grantor, and each Grantor hereby waives (to the extent
permitted by law) all rights of redemption, stay or appraisal that it now has or
may at any time in the future have under any rule of law or statute now existing
or hereafter enacted. The Administrative Agent shall not be obliged to make any
sale of Collateral regardless of notice of sale having been given. The
Administrative Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned. To
the maximum extent permitted by law, each Grantor hereby waives any claim
against any Secured Party arising because the price at which any Collateral may
have been sold at such a private sale was less than the price that might have
been obtained at a public sale, even if the Administrative Agent accepts the
first offer received and does not offer such Collateral to more than one
offeree. The Administrative Agent may disclaim any warranty, as to title or as
to any other matter, in connection with such sale or other disposition, and its
doing so shall not be considered adversely to affect the commercial
reasonableness of such sale or other disposition.

 

24



--------------------------------------------------------------------------------

(b) If the Administrative Agent sells any of the Collateral upon credit, the
Grantors will be credited only with payment actually made by the purchaser,
received by the Administrative Agent and applied in accordance with Section 15
hereof. In the event the purchaser fails to pay for the Collateral, the
Administrative Agent may resell the same, subject to the same rights and duties
set forth herein.

(c) Notice of any such sale or other disposition shall be given to the relevant
Grantor(s) as (and if) required by applicable law and/or Section 17.

(d) For the purpose of enabling the Administrative Agent to exercise rights and
remedies under this Agreement at such time as the Administrative Agent shall be
lawfully entitled to exercise such rights and remedies, each Grantor hereby
grants to the Administrative Agent an irrevocable (until all of the Release
Conditions have been satisfied), worldwide license (exercisable without payment
of royalty or other compensation to the Grantors and subject to any prior rights
granted by such Grantor to third parties) to use, improve, sell, copy,
distribute, perform, make derivative works, publish, and exploit, with rights to
license or sublicense, any of the Collateral consisting of Intellectual Property
now owned or hereafter acquired by such Grantor, and including in such license
access to all media in which any of the licensed items may be recorded or stored
and to all computer software and programs (solely to the extent permitted by the
relevant licenses therefor) used for the compilation or printout thereof. The
use of such license by the Administrative Agent may be exercised only upon the
occurrence and during the continuation of a Default; provided, however, that any
license, sublicense or other transaction entered into by the Administrative
Agent in accordance herewith shall be binding upon each Grantor notwithstanding
any subsequent cure of a Default.

(e) The foregoing provisions of this Section shall not apply to Real Property
Collateral other than Fixtures as to which such provisions shall apply to the
extent such Fixtures are governed by Article 9 of the UCC.

SECTION 15 Application of Proceeds.

(a) If at any time any portion of any monies collected or received by the
Administrative Agent would, but for the provisions of this Section 15(a), be
payable pursuant to Section 12.03 of the Credit Agreement in respect of a
Contingent Secured Obligation, the Administrative Agent shall not apply any
monies to pay such Contingent Secured Obligation but instead shall request the
holder thereof, at least 10 days before each proposed distribution hereunder, to
notify the Administrative Agent as to the maximum amount of such Contingent
Secured Obligation if then ascertainable (e.g., in the case of a letter of
credit, the maximum amount available for subsequent drawings thereunder). If the
holder of such Contingent Secured Obligation does not notify the Administrative
Agent of the maximum ascertainable amount thereof at least two Business Days
before such distribution, such holder will not be entitled to share in such
distribution. If such holder does so notify the Administrative Agent as to the
maximum ascertainable amount thereof, the Administrative Agent will allocate to
such holder a portion of the monies to be distributed in such distribution,
calculated as if such Contingent Secured Obligation were outstanding in such
maximum ascertainable amount. However, the Administrative Agent will not apply
such portion of such monies to pay such Contingent Secured

 

25



--------------------------------------------------------------------------------

Obligation, but instead will hold such monies or invest such monies in Permitted
Investments. All such monies and Permitted Investments and all proceeds thereof
will constitute Collateral hereunder, but will be subject to distribution in
accordance with this Section 15(a) rather than Section 12.03 of the Credit
Agreement. The Administrative Agent will hold all such monies and Permitted
Investments and the net proceeds thereof in trust until all or part of such
Contingent Secured Obligation becomes a Non-Contingent Secured Obligation,
whereupon the Administrative Agent at the request of the relevant Secured Party
will apply the amount so held in trust to pay such Non-Contingent Secured
Obligation; provided that, if the other Secured Obligations theretofore paid
pursuant to the same clause of Section 12.03 of the Credit Agreement were not
paid in full, the Administrative Agent will apply the amount so held in trust to
pay the same percentage of such Non-Contingent Secured Obligation as the
percentage of such other Secured Obligations theretofore paid pursuant to the
same clause of Section 12.03 of the Credit Agreement. If (i) the holder of such
Contingent Secured Obligation shall advise the Administrative Agent that no
portion thereof remains in the category of a Contingent Secured Obligation and
(ii) the Administrative Agent still holds any amount held in trust pursuant to
this Section 15(a) in respect of such Contingent Secured Obligation (after
paying all amounts payable pursuant to the preceding sentence with respect to
any portions thereof that became Non-Contingent Secured Obligations), such
remaining amount will be applied by the Administrative Agent in the order of
priorities set forth in Section 12.03 of the Credit Agreement.

(b) In making the payments and allocations required by this Section 15 and
Section 12.03 of the Credit Agreement, the Administrative Agent may rely upon
information supplied to it pursuant to Section 19(c). All distributions made by
the Administrative Agent pursuant to this Section 15 and Section 12.03 of the
Credit Agreement shall be final (except in the event of manifest error) and the
Administrative Agent shall have no duty to inquire as to the application by any
Secured Party of any amount distributed to it.

SECTION 16 Fees and Expenses; Indemnification. (a) The Borrower will forthwith
upon demand pay to the Administrative Agent:

(i) the amount of any taxes that the Administrative Agent may have been required
to pay by reason of the Transaction Liens or to free any Collateral from any
other Lien thereon;

(ii) the amount of any and all reasonable and documented out-of-pocket fees,
charges and disbursements of (A) one primary counsel for the Administrative
Agent and its Affiliates and (B) any local counsel to the Secured Parties
retained by the Administrative Agent, limited to one local counsel in each
relevant jurisdiction, that the Administrative Agent may incur in connection
with (x) the administration or enforcement of the Security Documents, including
such expenses as are incurred to preserve the value of the Collateral or the
validity, perfection, rank or value of any Transaction Lien, (y) the collection,
sale or other disposition of any Collateral or (z) the exercise by the
Administrative Agent of any of its rights or powers under the Security
Documents;

 

26



--------------------------------------------------------------------------------

(iii) the amount of any fees that the Borrower shall have agreed in writing to
pay to the Administrative Agent and that shall have become due and payable in
accordance with such written agreement; and

(iv) the amount required to defend, protect, indemnify and hold harmless the
Administrative Agent from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, claims, costs, expenses
of any kind or nature whatsoever (including, without limitation, the reasonable
fees and disbursements of counsel in connection with any investigative,
administrative or judicial proceeding, whether or not the Administrative Agent
shall be designated a party thereto), whether or not arising in connection with
any third party claim, imposed on, incurred by, or asserted against the
Administrative Agent in any manner relating to or arising out of the Security
Documents, except to the extent that such loss, liability or expense is caused
by or results from the Administrative Agent’s willful misconduct or gross
negligence with respect to the Security Documents, as determined by the final
non-appealed judgment of a court of competent jurisdiction (after giving effect
to Sections 18 and 21).

(b) If any transfer tax, documentary stamp tax or other tax is payable in
connection with any transfer or other transaction provided for in the Security
Documents, the Borrower will pay such tax and provide any required tax stamps to
the Administrative Agent or as otherwise required by law.

(c) The Borrower shall indemnify each Indemnitee (as defined in the Credit
Agreement) as provided in Section 10.07(b) of the Credit Agreement. Without
limiting the generality of the foregoing, each Grantor waives all rights for
contribution and all other rights of recovery with respect to liabilities,
losses, damages, costs and expenses arising under or related to Environmental,
Health or Safety Requirements of Law that it might have by statute or otherwise
against any Indemnitee.

SECTION 17 Authority to Administer Collateral.

(a) Each Grantor irrevocably appoints the Administrative Agent its true and
lawful attorney, with full power of substitution, in the name of such Grantor,
any Secured Party or otherwise, for the sole use and benefit of the Secured
Parties, but at the Borrower’s expense, to the extent permitted by law to
exercise, at any time and from time to time while a Default shall have occurred
and be continuing, all or any of the following powers with respect to all or any
of such Grantor’s Collateral:

(i) to demand, sue for, collect, receive and give acquittance for any and all
monies due or to become due upon or by virtue thereof,

(ii) to settle, compromise, compound, prosecute or defend any action or
proceeding with respect thereto,

 

27



--------------------------------------------------------------------------------

(iii) to sell, lease, license, sublicense or otherwise dispose of the same or
the proceeds or avails thereof, as fully and effectually as if the
Administrative Agent were the absolute owner thereof, and

(iv) to extend the time of payment of any or all thereof and to make any
allowance or other adjustment with reference thereto;

provided that, except in the case of Personal Property Collateral that is
perishable or threatens to decline speedily in value or is of a type customarily
sold on a recognized market, the Administrative Agent will give the relevant
Grantor at least 15 days’ prior written notice of the time and place of any
public sale thereof or the time after which any private sale or other intended
disposition thereof will be made. Any such notice shall (v) contain the
information specified in UCC Section 9-613, (vi) be Authenticated and (vii) be
sent to the parties required to be notified pursuant to UCC Section 9-611(c);
provided that, if the Administrative Agent fails to comply with this sentence in
any respect, its liability for such failure shall be limited to the liability
(if any) imposed on it as a matter of law under the UCC.

(b) The foregoing provisions of this Section shall not apply to Real Property
Collateral other than Fixtures as to which such provisions shall apply to the
extent such Fixtures are governed by Article 9 of the UCC.

SECTION 18 Limitation on Duty in Respect of Collateral. Beyond the exercise of
reasonable care in the custody and preservation thereof, the Administrative
Agent will have no duty as to any Collateral in its possession or control or in
the possession or control of any sub-agent or bailee or any income therefrom or
as to the preservation of rights against prior parties or any other rights
pertaining thereto. The Administrative Agent will be deemed to have exercised
reasonable care in the custody and preservation of the Collateral in its
possession or control if such Collateral is accorded treatment substantially
equal to that which it accords its own property, and will not be liable or
responsible for any loss or damage to any Collateral, or for any diminution in
the value thereof, by reason of any act or omission of any sub-agent or bailee
selected by the Administrative Agent in good faith, except to the extent that
such liability arises from the Administrative Agent’s gross negligence or
willful misconduct.

SECTION 19 General Provisions Concerning the Administrative Agent.

(a) The provisions of Article 11 of the Credit Agreement shall inure to the
benefit of the Administrative Agent, and shall be binding upon all Grantors and
all Secured Parties, in connection with this Agreement and the other Security
Documents. Without limiting the generality of the foregoing, (i) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing, (ii) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated by the Security Documents that the Administrative Agent
is required in writing to exercise by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.03 of the Credit Agreement), and (iii) except as

 

28



--------------------------------------------------------------------------------

expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for any failure to disclose,
any information relating to any Grantor that is communicated to or obtained by
the bank serving as Administrative Agent or any of its Affiliates in any
capacity. The Administrative Agent shall not be responsible for the existence,
genuineness or value of any Collateral or for the validity, perfection, priority
or enforceability of any Transaction Lien, whether impaired by operation of law
or by reason of any action or omission to act on its part under the Security
Documents. The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until written notice thereof is given to the Administrative
Agent by the Borrower or a Secured Party.

(b) Sub-Agents and Related Parties. The Administrative Agent may perform any of
its duties and exercise any of its rights and powers through one or more
sub-agents appointed by it. The Administrative Agent and any such sub-agent may
perform any of its duties and exercise any of its rights and powers through its
Related Parties. The exculpatory provisions of Section 18 and this Section 19
shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent.

(c) Information as to Secured Obligations and Actions by Secured Parties. For
all purposes of the Security Documents, including determining the amounts of the
Secured Obligations and whether a Secured Obligation is a Contingent Secured
Obligation or not, or whether any action has been taken under any Secured
Agreement, the Administrative Agent will be entitled to rely on information from
(i) its own records for information as to the Credit Parties, their Secured
Obligations and actions taken by them, (ii) any Secured Party for information as
to its Secured Obligations and actions taken by it, to the extent that the
Administrative Agent has not obtained such information from its own records, and
(iii) the Borrower, to the extent that the Administrative Agent has not obtained
information from the foregoing sources.

(d) Refusal to Act. The Administrative Agent may refuse to act on any notice,
consent, direction or instruction from any Secured Parties or any agent, trustee
or similar representative thereof that, in the Administrative Agent’s opinion,
(i) is contrary to law or the provisions of any Security Document, (ii) may
expose the Administrative Agent to liability (unless the Administrative Agent
shall have been indemnified, to its reasonable satisfaction, for such liability
by the Secured Parties that gave such notice, consent, direction or instruction)
or (iii) is unduly prejudicial to Secured Parties not joining in such notice,
consent, direction or instruction.

SECTION 20 Termination of Transaction Liens; Release of Collateral. (a) The
Transaction Liens granted by each Guarantor shall terminate when its Secured
Guarantee is released pursuant to Section 2(c).

(b) The Transaction Liens granted by the Borrower shall terminate when all the
Release Conditions are satisfied.

 

29



--------------------------------------------------------------------------------

(c) At any time before the Transaction Liens granted by the Borrower terminate,
the Administrative Agent may, at the written request of the Borrower,
(i) release any Collateral (but not all or substantially all the Collateral)
with the prior written consent of the Required Lenders, (ii) release all or
substantially all the Collateral with the prior written consent of all Lenders
(except as expressly provided in Section 10.14 of the Credit Agreement
(including any such release by the Administrative Agent in connection with any
sale or other disposition of the Collateral upon the exercise of remedies under
the Collateral Documents)).

(d) Upon any termination of a Transaction Lien or release of Collateral, the
Administrative Agent will, at the expense of the relevant Grantor, execute and
deliver to such Grantor such documents as such Grantor shall reasonably request
to evidence the termination of such Transaction Lien or the release of such
Collateral, as the case may be and shall perform such other actions reasonably
requested by such Grantor to effect such release, including delivery of
certificates, securities and instruments. Any execution and delivery of
documents pursuant to this Section 20 shall be without recourse to or warranty
by the Administrative Agent.

SECTION 21 Additional Guarantors and Grantors. Any Subsidiary may become a party
hereto by signing and delivering to the Administrative Agent a Guarantee and
Collateral Agreement Supplement, whereupon such Subsidiary shall become a
“Guarantor” and a “Grantor” as defined herein.

SECTION 22 [Reserved].

SECTION 23 Notices. Each notice, request or other communication given to any
party hereunder shall be given in accordance with Section 14.01 of the Credit
Agreement, and in the case of any such notice, request or other communication to
a Grantor other than the Borrower, shall be given to it in care of the Borrower.

SECTION 24 No Implied Waivers; Remedies Not Exclusive. No failure by the
Administrative Agent or any Secured Party to exercise, and no delay in
exercising and no course of dealing with respect to, any right or remedy under
any Security Document shall operate as a waiver thereof; nor shall any single or
partial exercise by the Administrative Agent or any Secured Party of any right
or remedy under any Loan Document preclude any other or further exercise thereof
or the exercise of any other right or remedy. The rights and remedies specified
in the Loan Documents are cumulative and are not exclusive of any other rights
or remedies provided by law.

SECTION 25 Successors and Assigns. This Agreement is for the benefit of the
Administrative Agent and the Secured Parties. If all or any part of any Secured
Party’s interest in any Secured Obligation is assigned or otherwise transferred,
the transferor’s rights hereunder, to the extent applicable to the obligation so
transferred, shall be automatically transferred with such obligation. This
Agreement shall be binding on the Grantors and their respective successors and
assigns.

 

30



--------------------------------------------------------------------------------

SECTION 26 Amendments and Waivers. Neither this Agreement nor any provision
hereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrower and the Administrative Agent,
with the consent of such Lenders as are required to consent thereto under
Section 9.03 of the Credit Agreement. No such waiver, amendment or modification
shall (i) be binding upon any Grantor, except with its written consent, or
(ii) affect the rights of a Secured Party (other than a Lender) hereunder more
adversely than it affects the comparable rights of the Lenders hereunder,
without the consent of such Secured Party.

SECTION 27 Choice of Law. THE ADMINISTRATIVE AGENT ACCEPTS THIS AGREEMENT, ON
BEHALF OF ITSELF AND THE SECURED PARTIES, AT NEW YORK, NEW YORK BY ACKNOWLEDGING
AND AGREEING TO IT THERE. ANY DISPUTE BETWEEN THE BORROWER AND THE
ADMINISTRATIVE AGENT, ANY SECURED PARTY OR ANY OTHER HOLDER OF OBLIGATIONS
ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED BETWEEN THEM IN CONNECTION WITH, THIS AGREEMENT, AND WHETHER ARISING
IN CONTRACT, TORT, EQUITY, OR OTHERWISE, SHALL BE GOVERNED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE
TO NATIONAL BANKS.

SECTION 28 Waiver of Jury Trial; Exclusive Jurisdiction. (a) EACH OF THE PARTIES
HERETO IRREVOCABLY WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE, ARISING OUT OF,
CONNECTED WITH, RELATED TO OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG
THEM IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR
AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH. EACH OF THE PARTIES
HERETO AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT ANY PARTY HERETO
MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS AGREEMENT WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR
RIGHT TO TRIAL BY JURY.

(b) EACH OF THE PARTIES HERETO AGREES THAT ALL DISPUTES AMONG THEM ARISING OUT
OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED
AMONG THEM IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT
OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH, WHETHER ARISING IN
CONTRACT, TORT, EQUITY, OR OTHERWISE, SHALL BE RESOLVED EXCLUSIVELY IN THE U.S.
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK OR, IF THAT COURT DOES NOT
HAVE SUBJECT MATTER JURISDICTION, IN ANY STATE OR FEDERAL COURT LOCATED IN THE
BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK, AND EACH PARTY HERETO AGREES TO
SUBMIT TO THE EXCLUSIVE JURISDICTION OF, AND TO VENUE IN, SUCH COURT.

 

31



--------------------------------------------------------------------------------

SECTION 29 Severability. Any provision in any Security Document that is held to
be inoperative, unenforceable, or invalid in any jurisdiction shall, as to that
jurisdiction, be inoperative, unenforceable, or invalid without affecting the
remaining provisions in that jurisdiction or the operation, enforceability, or
validity of that provision in any other jurisdiction, and to this end the
provisions of all Security Documents are declared to be severable.

SECTION 30 Keepwell. Each Qualified ECP Guarantor hereby jointly and severally,
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each Non-ECP Guarantor to
honor all of its obligations under this Agreement in respect of Swap Obligations
that would otherwise be Excluded Swap Obligations (provided, however, that each
Qualified ECP Guarantor shall only be liable under this Section 30 for the
maximum amount of such liability that can be incurred with respect to such Swap
Obligations, and otherwise subject to the limitations on the obligations of
Guarantors contained in this Agreement, without rendering its obligations under
this Section 30, or otherwise under this Agreement voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). This Section 30 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each Non-ECP Guarantor for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

[Remainder of This Page Intentionally Blank]

 

32



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

Initial Borrower:

 

ENERGIZER GAMMA ACQUISITION, INC. By:  

                                              

  Name:   Title:

Borrower:

 

ENERGIZER HOLDINGS, INC. By:  

                                          

  Name:   Title:

Guarantors:

 

[NAMES OF SUBSIDIARY GUARANTORS] By:  

                                                          

  Name:   Title:

Administrative Agent:

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent By:  

                                                      

  Name:   Title:

Signature Page to Guarantee and Collateral Agreement

 



--------------------------------------------------------------------------------

SCHEDULE 1

EQUITY INTERESTS IN SUBSIDIARIES AND AFFILIATES

OWNED BY ORIGINAL GRANTORS

(as of the Closing Date)

 

Issuer

 

Jurisdiction of

Organization

 

Owner of

Equity

Interest

  

Certificate

Number

  

Percentage

Owned

  

Number of

Shares or

Units

 

S-1-1



--------------------------------------------------------------------------------

SCHEDULE 2

INVESTMENT PROPERTY

(other than Equity Interests in Subsidiaries and Affiliates)

OWNED BY ORIGINAL GRANTORS

(as of the Closing Date)

PART 1 — Securities

 

Issuer

 

Jurisdiction of

Organization

 

Owner of Securities

  

Amount

Owned

  

Type of

Security

PART 2 — Securities Accounts

The Original Grantors own Security Entitlements with respect to Financial Assets
credited to the following Securities Accounts:1

 

Owner

 

Securities

Intermediary

 

Account Number

 

1 

If any such Securities Account holds material long-term investments and is not a
trading account, more detailed information as to such investments could
appropriately be required to be disclosed in this Schedule.

 

S-2-1



--------------------------------------------------------------------------------

SCHEDULE 3

ORGANIZATIONAL INFORMATION

(as of the Closing Date)

 

Legal Name

 

Type of

Organization

 

Jurisdiction of

Organization

  

Jurisdiction(s)

Where Qualified to
Transact Business as a
Foreign Corporation

  

Federal Tax
Identification

Number

 

S-3-1



--------------------------------------------------------------------------------

SCHEDULE 4

MATERIAL COMMERCIAL TORT CLAIMS

[Describe each existing Material Commercial Tort Claim with the specificity
required to satisfy Official Comment 5 to UCC Section 9-108.]

 

S-4-1



--------------------------------------------------------------------------------

SCHEDULE 5

OTHER SECURED OBLIGATIONS2

 

2 

If amounts other than principal and interest (such as fees or indemnities) are
payable in connection with any obligation listed in this Schedule and are to be
secured, this Schedule or the definition of “Secured Obligations” in Section 1
should so state.

 

S-5-1



--------------------------------------------------------------------------------

EXHIBIT A

to Guarantee and Collateral Agreement

GUARANTEE AND COLLATERAL AGREEMENT SUPPLEMENT

GUARANTEE AND COLLATERAL AGREEMENT SUPPLEMENT dated as of _______, ____, between
[NAME OF GRANTOR] (the “Grantor”) and JPMorgan Chase Bank, N.A., as
Administrative Agent.

WHEREAS, Energizer Gamma Acquisition, Inc., Energizer Holdings, Inc., the
Guarantors party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent,
are parties to a Guarantee and Collateral Agreement dated as of January [2],
2019 (as heretofore amended and/or supplemented, the “Security Agreement”) under
which Energizer Holdings, Inc. secures certain of its obligations (the “Secured
Obligations”) and the Guarantors guarantee the Secured Obligations and secure
their respective guarantees thereof;

WHEREAS, [name of Grantor] desires to become [is] a party to the Security
Agreement as a Guarantor and Grantor thereunder;1 and

WHEREAS, terms defined in the Security Agreement (or whose definitions are
incorporated by reference in Section 1 of the Security Agreement) and not
otherwise defined herein have, as used herein, the respective meanings provided
for therein;

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Secured Guarantee.2 The Grantor unconditionally guarantees the full and
punctual payment of each Secured Obligation when due (whether at stated
maturity, upon acceleration or otherwise). The Grantor acknowledges that, by
signing this Guarantee and Collateral Agreement Supplement and delivering it to
the Administrative Agent, the Grantor becomes a “Guarantor” and “Grantor” for
all purposes of the Security Agreement and that its obligations under the
foregoing Secured Guarantee are subject to all the provisions of the Security
Agreement (including those set forth in Section 2 thereof) applicable to the
obligations of a Guarantor thereunder.

2. [Reserved].

3. Delivery of Collateral. Concurrently with delivering this Guarantee and
Collateral Agreement Supplement to the Administrative Agent, the Grantor is
complying with the provisions of Section 7 of the Security Agreement with
respect to Investment Property, in each case if and to the extent included in
the New Collateral at such time.

 

1 

If the Grantor is the Borrower, delete this recital and Section 1 hereof.

2 

Delete this Section if the Grantor is the Borrower or a Guarantor that is
already a party to the Security Agreement.

 

A-1



--------------------------------------------------------------------------------

4. Party to Security Agreement. Upon delivering this Guarantee and Collateral
Agreement Supplement to the Administrative Agent, the Grantor will become a
party to the Security Agreement and will thereafter have all the rights and
obligations of a Guarantor and a Grantor thereunder and be bound by all the
provisions thereof as fully as if the Grantor were one of the original parties
thereto.3

5. Representations and Warranties. (a) The execution and delivery of this
Guarantee and Collateral Agreement Supplement by the Grantor and the performance
by it of its obligations under the Security Agreement as supplemented hereby are
within its corporate or other powers, have been duly authorized by all necessary
corporate or other action, require no action by or in respect of, or filing
with, any governmental body, agency or official and do not contravene, or
constitute a default under, any provision of applicable law or regulation or of
its organizational documents, or of any agreement, judgment, injunction, order,
decree or other instrument binding upon it or result in the creation or
imposition of any Lien (except a Transaction Lien) on any of its assets.

(b) The Security Agreement as supplemented hereby constitutes a valid and
binding agreement of the Grantor, enforceable in accordance with its terms,
except as limited by (i) applicable bankruptcy, insolvency, fraudulent
conveyance or other similar laws affecting creditors’ rights generally and
(ii) general principles of equity.

(c) Each of the representations and warranties set forth in Sections 4 through
11 of the Security Agreement is true as applied to the Grantor and the New
Collateral. For purposes of the foregoing sentence, references in said Sections
to a “Grantor” shall be deemed to refer to the Grantor, references to Schedules
to the Security Agreement shall be deemed to refer to the corresponding
Schedules to this Guarantee and Collateral Agreement Supplement, references to
“Collateral” shall be deemed to refer to the New Collateral, and references to
the “Closing Date” shall be deemed to refer to the date on which the Grantor
signs and delivers this Guarantee and Collateral Agreement Supplement.

6. Governing Law. This Guarantee and Collateral Agreement Supplement shall be
construed in accordance with and governed by the laws of the State of New York.

 

3 

Delete Section 4 if the Grantor is already a party to the Security Agreement.

 

A-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Guarantee and Collateral
Agreement Supplement to be duly executed by their respective authorized officers
as of the day and year first above written.

 

[NAME OF GRANTOR] By:  

                                                              

  Name:   Title: JPMORGAN CHASE BANK, N.A., as Administrative Agent By:  

 

  Name:   Title:

 

A-3



--------------------------------------------------------------------------------

Schedule 1

to Guarantee and Collateral Agreement

Supplement

EQUITY INTERESTS IN SUBSIDIARIES AND AFFILIATES

OWNED BY GRANTOR

 

Issuer

 

Jurisdiction of

Organization

 

Owner of

Equity

Interest

  

Certificate

Number

  

Percentage

Owned

  

Number of

Shares or

Units

 

A-4



--------------------------------------------------------------------------------

Schedule 2

to Guarantee and Collateral Agreement

Supplement

INVESTMENT PROPERTY

(other than Equity Interests in Subsidiaries and Affiliates)

OWNED BY GRANTOR

PART 1 — Securities

 

Issuer

 

Jurisdiction of

Organization

 

Amount Owned

  

Type of

Security

PART 2 — Securities Accounts

The Grantor owns Security Entitlements with respect to Financial Assets credited
to the following Securities Accounts:1

 

Securities Intermediary

 

Account Number

 

1 

If any such Securities Account holds material long-term investments and is not a
trading account, more detailed information as to such investments could
appropriately be required to be disclosed in this Schedule.

 

A-5



--------------------------------------------------------------------------------

Schedule 3

to Guarantee and Collateral Agreement

Supplement

ORGANIZATIONAL INFORMATION

 

Legal Name

 

Type of

Organization

 

Jurisdiction of

Organization

  

Jurisdiction(s)

Where Qualified to
Transact Business as a
Foreign Corporation

  

Federal Tax
Identification

Number

 

A-6



--------------------------------------------------------------------------------

EXHIBIT B

to Guarantee and Collateral Agreement

COPYRIGHT SECURITY AGREEMENT

(Copyrights, Copyright Registrations, Copyright

Applications and Copyright Licenses)

WHEREAS, [name of Grantor], a _____________ corporation1 (herein referred to as
the “Grantor”) owns, or in the case of licenses is a party to, the Copyright
Collateral (as defined below);

WHEREAS, Energizer Gamma Acquisition, Inc., Energizer Holdings, Inc. (the
“Borrower”), the financial institutions from time to time parties thereto as
lenders (the “Lenders”), the issuing banks from time to time parties thereto and
JPMorgan Chase Bank, N.A., as administrative agent (the “Administrative Agent”)
are parties to a Credit Agreement dated as of December [17], 2019 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”); and

WHEREAS, pursuant to (i) a Guarantee and Collateral Agreement dated as of
January [2], 2019 (as amended and/or supplemented from time to time, the
“Security Agreement”) among the Borrower, the Guarantors party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent for the Secured Parties
referred to therein (in such capacity, together with its successors in such
capacity, the “Grantee”), and (ii) certain other Security Documents (including
this Copyright Security Agreement), the Grantor has [secured certain of its
obligations (the “Secured Obligations”)]2 [guaranteed certain obligations of the
Borrower and secured such guarantee (the “Grantor’s Secured Guarantee”)]3 by
granting to the Grantee for the benefit of such Secured Parties a continuing
security interest in personal property of the Grantor, including all right,
title and interest of the Grantor in, to and under the Copyright Collateral (as
defined below);

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor hereby grants to the Grantee for
the benefit of the Secured Parties, to secure the [Secured Obligations]
[Grantor’s Secured Guarantee], a continuing security interest in all of the
Grantor’s right, title and interest in, to and under the following (all of the
following items or types of property being herein collectively referred to as
the “Copyright Collateral”), whether now owned or existing or hereafter acquired
or arising:

(i) each Copyright (as defined in the Security Agreement) owned by the Grantor,
including, without limitation, each Copyright registration or application
therefor referred to in Schedule 1 hereto;

 

1 

Modify as needed if the Grantor is not a corporation.

2 

Delete these bracketed words if the Grantor is a Guarantor.

3 

Delete these bracketed words if the Grantor is the Borrower.

 

B-1



--------------------------------------------------------------------------------

(ii) each exclusive Copyright License (as defined in the Security Agreement) to
which the Grantor is a party, including, without limitation, each exclusive
Copyright License identified in Schedule 1 hereto; and

(iii) all proceeds of, revenues from, and accounts and general intangibles
arising out of, the foregoing, including, without limitation, all proceeds of
and revenues from any claim by the Grantor against third parties for past,
present or future infringement of any Copyright (including, without limitation,
any Copyright owned by the Grantor and identified in Schedule 1), and all rights
and benefits of the Grantor under any exclusive Copyright License (including,
without limitation, any exclusive Copyright License identified in Schedule 1).

The Grantor irrevocably (until all of the Release Conditions are satisfied)
constitutes and appoints the Grantee and any officer or agent thereof, with full
power of substitution, as its true and lawful attorney-in-fact with full power
and authority in the name of the Grantor or in the Grantee’s name, from time to
time, in the Grantee’s discretion, so long as any Default shall have occurred
and be continuing, to take with respect to the Copyright Collateral any and all
appropriate action which the Grantor might take with respect to the Copyright
Collateral and to execute any and all documents and instruments which may be
necessary or desirable to carry out the terms of this Copyright Security
Agreement and to accomplish the purposes hereof.

Except to the extent expressly permitted in the Security Agreement or the Credit
Agreement, the Grantor agrees not to sell, license, exchange, assign or
otherwise transfer or dispose of, or grant any rights with respect to, or
mortgage or otherwise encumber, any of the Copyright Collateral.

The foregoing security interest is granted in conjunction with the security
interests granted by the Grantor to the Grantee pursuant to the Security
Agreement. The Grantor acknowledges and affirms that the rights and remedies of
the Grantee with respect to the security interest in the Copyright Collateral
granted hereby are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein.

 

B-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor has caused this Copyright Security Agreement to
be duly executed by its officer thereunto duly authorized as of the ___ day of
__________, ____.

 

[NAME OF GRANTOR] By:  

                                                                   

  Name:   Title:

 

Acknowledged:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:  

                                              

  Name:   Title:

 

B-3



--------------------------------------------------------------------------------

Schedule 1

to Copyright

Security Agreement

[NAME OF GRANTOR]

COPYRIGHT REGISTRATIONS

 

Registration No.

 

Registration Date

 

Title

  

Expiration

Date

COPYRIGHT APPLICATIONS

 

Case No.

 

Serial No.

 

Country

  

Date

  

Filing Title

EXCLUSIVE COPYRIGHT LICENSES

 

Name of

Agreement

 

Parties

Licensor/Licensee

 

Date of

Agreement

  

Subject

Matter

 

B-4



--------------------------------------------------------------------------------

EXHIBIT C

to Guarantee and Collateral Agreement

PATENT SECURITY AGREEMENT

(Patents, Patent Applications and Patent Licenses)

WHEREAS, [name of Grantor], a _____________ corporation1 (herein referred to as
the “Grantor”) owns, or in the case of licenses is a party to, the Patent
Collateral (as defined below);

WHEREAS, Energizer Gamma Acquisition, Inc., Energizer Holdings, Inc. (the
“Borrower”), the financial institutions from time to time parties thereto as
lenders (the “Lenders”), the issuing banks from time to time parties thereto and
JPMorgan Chase Bank, N.A., as administrative agent (the “Administrative Agent”)
are parties to a Credit Agreement dated as of December [17], 2018 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”); and

WHEREAS, pursuant to (i) a Guarantee and Collateral Agreement dated as of
January [2], 2019 (as amended and/or supplemented from time to time, the
“Security Agreement”) among the Borrower, the Guarantors party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent for the Secured Parties
referred to therein (in such capacity, together with its successors in such
capacity, the “Grantee”), and (ii) certain other Security Documents (including
this Patent Security Agreement), the Grantor has [secured certain of its
obligations (the “Secured Obligations”)]2 [guaranteed certain obligations of the
Borrower and secured such guarantee (the “Grantor’s Secured Guarantee”)]3 by
granting to the Grantee for the benefit of such Secured Parties a continuing
security interest in personal property of the Grantor, including all right,
title and interest of the Grantor in, to and under the Patent Collateral (as
defined below);

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor hereby grants to the Grantee for
the benefit of the Secured Parties, to secure the [Secured Obligations]
[Grantor’s Secured Guarantee], a continuing security interest in all of the
Grantor’s right, title and interest in, to and under the following (all of the
following items or types of property being herein collectively referred to as
the “Patent Collateral”), whether now owned or existing or hereafter acquired or
arising:

(i) each Patent (as defined in the Security Agreement) owned by the Grantor,
including, without limitation, each Patent referred to in Schedule 1 hereto;

 

1 

Modify as needed if the Grantor is not a corporation.

2 

Delete these bracketed words if the Grantor is a Guarantor.

3 

Delete these bracketed words if the Grantor is the Borrower.

 

C-1



--------------------------------------------------------------------------------

(ii) each Patent License (as defined in the Security Agreement) to which the
Grantor is a party, including, without limitation, each Patent License
identified in Schedule 1 hereto; and

(iii) all proceeds of and revenues from the foregoing, including, without
limitation, all proceeds of and revenues from any claim by the Grantor against
third parties for past, present or future infringement of any Patent owned by
the Grantor (including, without limitation, any Patent identified in Schedule 1
hereto) and all rights and benefits of the Grantor under any Patent License
(including, without limitation, any Patent License identified in Schedule 1
hereto).

The Grantor irrevocably (until all of the Release Conditions are satisfied)
constitutes and appoints the Grantee and any officer or agent thereof, with full
power of substitution, as its true and lawful attorney-in-fact with full power
and authority in the name of the Grantor or in the Grantee’s name, from time to
time, in the Grantee’s discretion, so long as any Default shall have occurred
and be continuing, to take with respect to the Patent Collateral any and all
appropriate action which the Grantor might take with respect to the Patent
Collateral and to execute any and all documents and instruments which may be
necessary or desirable to carry out the terms of this Patent Security Agreement
and to accomplish the purposes hereof.

Except to the extent expressly permitted in the Security Agreement or the Credit
Agreement, the Grantor agrees not to sell, license, exchange, assign or
otherwise transfer or dispose of, or grant any rights with respect to, or
mortgage or otherwise encumber, any of the Patent Collateral.

The foregoing security interest is granted in conjunction with the security
interests granted by the Grantor to the Grantee pursuant to the Security
Agreement. The Grantor acknowledges and affirms that the rights and remedies of
the Grantee with respect to the security interest in the Patent Collateral
granted hereby are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein.

 

C-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor has caused this Patent Security Agreement to be
duly executed by its officer thereunto duly authorized as of the ____ day of
____________, ____.

 

[NAME OF GRANTOR] By:  

                                                                   

  Name:   Title:

 

Acknowledged:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:  

                                          

  Name:   Title:

 

C-3



--------------------------------------------------------------------------------

Schedule 1

to Patent

Security Agreement

[NAME OF GRANTOR]

U.S. PATENTS

 

Patent No.

 

Issued

 

Expiration

  

Title

U.S. PATENT APPLICATIONS

 

App. No.

 

Publication No.

 

Filing Date

  

Filing Title

PATENT LICENSES

 

Name of Agreement

 

Parties

Licensor/Licensee

 

Date of

Agreement

  

Subject

Matter

 

C-4



--------------------------------------------------------------------------------

EXHIBIT D

to Guarantee and Collateral Agreement

TRADEMARK SECURITY AGREEMENT

(Trademarks, Trademark Registrations, Trademark

Applications and Trademark Licenses)

WHEREAS, [name of Grantor], a _____________ corporation1 (herein referred to as
the “Grantor”) owns, or in the case of licenses is a party to, the Trademark
Collateral (as defined below);

WHEREAS, Energizer Gamma Acquisition, Inc., Energizer Holdings, Inc. (the
“Borrower”), the financial institutions from time to time parties thereto as
lenders (the “Lenders”), the issuing banks from time to time parties thereto and
JPMorgan Chase Bank, N.A., as administrative agent (the “Administrative Agent”)
are parties to a Credit Agreement dated as of December [17], 2018 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”); and

WHEREAS, pursuant to (i) a Guarantee and Collateral Agreement dated as of
January [2], 2019 (as amended and/or supplemented from time to time, the
“Security Agreement”) among the Borrower, the Guarantors party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent for the Secured Parties
referred to therein (in such capacity, together with its successors in such
capacity, the “Grantee”), and (ii) certain other Security Documents (including
this Trademark Security Agreement), the Grantor has [secured certain of its
obligations (the “Secured Obligations”)]2 [guaranteed certain obligations of the
Borrower and secured such guarantee (the “Grantor’s Secured Guarantee”)]3 by
granting to the Grantee for the benefit of such Secured Parties a continuing
security interest in personal property of the Grantor, including all right,
title and interest of the Grantor in, to and under the Trademark Collateral (as
defined below);

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor hereby grants to the Grantee for
the benefit of the Secured Parties, to secure the [Secured Obligations]
[Grantor’s Secured Guarantee], a continuing security interest in all of the
Grantor’s right, title and interest in, to and under the following (all of the
following items or types of property being herein collectively referred to as
the “Trademark Collateral”), whether now owned or existing or hereafter acquired
or arising:

(i) each Trademark (as defined in the Security Agreement) owned by the Grantor,
including, without limitation, each Trademark registration and application
referred to in Schedule 1 hereto, and all of the goodwill of the business
connected with the use of, or symbolized by, each Trademark;

 

1 

Modify as needed if the Grantor is not a corporation.

2 

Delete these bracketed words if the Grantor is a Guarantor.

3 

Delete these bracketed words if the Grantor is the Borrower.

 

D-1



--------------------------------------------------------------------------------

(ii) each Trademark License (as defined in the Security Agreement) to which the
Grantor is a party, including, without limitation, each Trademark License
identified in Schedule 1 hereto, and all of the goodwill of the business
connected with the use of, or symbolized by, each Trademark licensed pursuant
thereto; and

(iii) all proceeds of and revenues from the foregoing, including, without
limitation, all proceeds of and revenues from any claim by the Grantor against
third parties for past, present or future unfair competition with, or violation
of intellectual property rights in connection with or injury to, or infringement
or dilution of, any Trademark owned by the Grantor (including, without
limitation, any Trademark identified in Schedule 1 hereto), and all rights and
benefits of the Grantor under any Trademark License (including, without
limitation, any Trademark License identified in Schedule 1 hereto), or for
injury to the goodwill associated with any of the foregoing;

provided that no security interest shall be granted in any Excluded Assets (as
defined in the Security Agreement).

The Grantor irrevocably (until all of the Release Conditions are satisfied)
constitutes and appoints the Grantee and any officer or agent thereof, with full
power of substitution, as its true and lawful attorney-in-fact with full power
and authority in the name of the Grantor or in the Grantee’s name, from time to
time, in the Grantee’s discretion, so long as any Default shall have occurred
and be continuing, to take with respect to the Trademark Collateral any and all
appropriate action which the Grantor might take with respect to the Trademark
Collateral and to execute any and all documents and instruments which may be
necessary or desirable to carry out the terms of this Trademark Security
Agreement and to accomplish the purposes hereof.

Except to the extent expressly permitted in the Security Agreement or the Credit
Agreement, the Grantor agrees not to sell, license, exchange, assign or
otherwise transfer or dispose of, or grant any rights with respect to, or
mortgage or otherwise encumber, any of the Trademark Collateral.

The foregoing security interest is granted in conjunction with the security
interests granted by the Grantor to the Grantee pursuant to the Security
Agreement. The Grantor acknowledges and affirms that the rights and remedies of
the Grantee with respect to the security interest in the Trademark Collateral
granted hereby are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein.

 

D-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor has caused this Trademark Security Agreement to
be duly executed by its officer thereunto duly authorized as of the ____ day of
__________, ____.

 

[NAME OF GRANTOR] By:  

                                                          

  Name:   Title:

 

Acknowledged:

JPMORGAN CHASE BANK, N.A.,

        as Administrative Agent

By:  

                                              

  Name:   Title:

 

D-3



--------------------------------------------------------------------------------

Schedule 1

to Trademark

Security Agreement

[NAME OF GRANTOR]

U.S. TRADEMARK REGISTRATIONS

 

TRADEMARK

 

REG. NO.

 

REG. DATE

U.S. TRADEMARK APPLICATIONS

 

TRADEMARK

 

SERIAL NO.

 

FILING. DATE

 

D-4



--------------------------------------------------------------------------------

TRADEMARK LICENSES

 

Name of Agreement

 

Parties

Licensor/Licensee

 

Date of

Agreement

  

Subject

Matter

 

D-5



--------------------------------------------------------------------------------

EXHIBIT K-1

[FORM OF] U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of December 17, 2018
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”) by and among Energizer Gamma
Acquisition, Inc. (the “Initial Borrower”) (to be merged with and into Energizer
Holdings, Inc. (the “Borrower”), with the Borrower being the surviving entity),
the financial institutions from time to time parties thereto as lenders (the
“Lenders”), the issuing banks from time to time parties thereto and JPMorgan
Chase Bank, N.A., as administrative agent (the “Administrative Agent”).

Pursuant to the provisions of Section 4.05 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a “10 percent
shareholder” of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a “controlled foreign corporation” related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
duly completed and executed certificate of its non-U.S. Person status on IRS
Form W-8BEN or W-8BEN-E, as applicable. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform each of the Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
each of the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:                              , 20[     ]

 

Exhibit K-1



--------------------------------------------------------------------------------

EXHIBIT K-2

[FORM OF] U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of December 17, 2018
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”) by and among Energizer Gamma
Acquisition, Inc. (the “Initial Borrower”) (to be merged with and into Energizer
Holdings, Inc. (the “Borrower”), with the Borrower being the surviving entity),
the financial institutions from time to time parties thereto as lenders (the
“Lenders”), the issuing banks from time to time parties thereto and JPMorgan
Chase Bank, N.A., as administrative agent (the “Administrative Agent”).

Pursuant to the provisions of Section 4.05 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a “10 percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a duly completed and
executed certificate of its non-U.S. Person status on IRS Form W-8BEN or
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender in writing, and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:  

 

  Name:   Title:

Date:                      , 20[         ]

 

Exhibit K-2



--------------------------------------------------------------------------------

EXHIBIT K-3

[FORM OF] U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of December 17, 2018
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”) by and among Energizer Gamma
Acquisition, Inc. (the “Initial Borrower”) (to be merged with and into Energizer
Holdings, Inc. (the “Borrower”), with the Borrower being the surviving entity),
the financial institutions from time to time parties thereto as lenders (the
“Lenders”), the issuing banks from time to time parties thereto and JPMorgan
Chase Bank, N.A., as administrative agent (the “Administrative Agent”).

Pursuant to the provisions of Section 4.05 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a “bank” extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a “10 percent shareholder” of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with a duly completed and
executed IRS Form W-8IMY accompanied by one of the following forms from each of
its partners/members that is claiming the portfolio interest exemption: (i) a
duly completed and executed IRS Form W-8BEN or W-8BEN-E, as applicable or (ii) a
duly completed and executed IRS Form W-8IMY accompanied by an IRS Form W-8BEN or
W-8BEN-E, as applicable, from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption, together with any other
information required to be provided by IRS Form W-8IMY. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

Exhibit K-3-1



--------------------------------------------------------------------------------

[NAME OF PARTICIPANT]

By:  

 

  Name:   Title:

Date:                      , 20[        ]

 

Exhibit K-3-2



--------------------------------------------------------------------------------

EXHIBIT K-4

[FORM OF] U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of December 17, 2018
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”) by and among Energizer Gamma
Acquisition, Inc. (the “Initial Borrower”) (to be merged with and into Energizer
Holdings, Inc. (the “Borrower”), with the Borrower being the surviving entity),
the financial institutions from time to time parties thereto as lenders (the
“Lenders”), the issuing banks from time to time parties thereto and JPMorgan
Chase Bank, N.A., as administrative agent (the “Administrative Agent”).

Pursuant to the provisions of Section 4.05 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a “bank” extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a “10 percent shareholder” of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
duly completed and executed IRS Form W-8IMY accompanied by one of the following
forms from each of its partners/members that is claiming the portfolio interest
exemption: (i) a duly completed and executed IRS Form W-8BEN or W-8BEN-E, as
applicable or (ii) a duly completed and executed IRS Form W-8IMY accompanied by
an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption, together with any other information required to be provided by IRS
Form W-8IMY. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Exhibit K-4-1



--------------------------------------------------------------------------------

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:  

 

  Name:   Title:

Date:                      , 20[         ]

 

Exhibit K-4-2



--------------------------------------------------------------------------------

EXHIBIT L

[FORM OF] LIMITED RELEASE OF LIENS

[            , 20        ]

[NAME OF ENTITY SELLING RECEIVABLES]

c/o Energizer Holdings, Inc.

533 Maryville University Drive

St. Louis, Missouri 63141

Limited Release of Liens (the “Release”)

Ladies and Gentlemen:

Reference is made to (i) the Credit Agreement dated December 17, 2018, among
Energizer Gamma Acquisition, Inc. (the “Initial Borrower”) (to be merged with
and into Energizer Holdings, Inc. (the “Borrower”), with the Borrower being the
surviving entity), the financial institutions from time to time parties thereto
as lenders (the “Lenders”), the issuing banks from time to time parties thereto
and JPMorgan Chase Bank, N.A., as administrative agent (the “Administrative
Agent”) (as amended through the date hereof and as the same may be amended,
modified or restated, the “Credit Agreement”) and (ii) the Guarantee and
Collateral Agreement dated [·], 2018, by and among the Borrower, the Guarantors
(as defined therein) party thereto, and the Administrative Agent (as amended
through the date hereof and as the same may be amended, modified or restated,
the “Collateral Agreement”). Unless the context clearly expresses otherwise,
capitalized terms used in this Release which are not defined in this Release
shall have the meanings as given to such terms in the Credit Agreement.

[NAME OF ENTITY SELLING RECEIVABLES] (“Seller”) intends to sell or otherwise
transfer certain accounts receivables and related assets (the “Receivables”) to
[NAME OF ENTITY BUYING RECEIVABLES] (“Buyer”) at a discount pursuant to a
[Receivables Purchase Agreement, dated             , 20        ] between the
Seller and the Buyer (the “Purchase Agreement”). The Seller has granted a
security interest in the Receivables to the Administrative Agent pursuant to the
Collateral Agreement. The Administrative Agent is permitted to execute this
Release pursuant to Section 10.14 of the Credit Agreement.

The Administrative Agent hereby releases its security interest in the
Receivables effective simultaneously with the sale, transfer or other conveyance
of such Receivables by the Buyer to the Seller under the Purchase Agreement.
Upon request by Borrower or Seller, and at the expense of Borrower and Seller,
the Administrative Agent will file UCC-3 statements with the applicable filing
offices which evidence the release of its security interest in the Receivables.

 

Exhibit L-1



--------------------------------------------------------------------------------

This Release may be amended only by a written agreement, fully executed and
delivered by the Borrower and the Administrative Agent. THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK. Each of the undersigned acknowledges and agrees that the Buyer is and
shall be a third party beneficiary of the agreements arising under this Release.

 

Very truly yours,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

By:  

 

Title:  

 

 

Exhibit L-2



--------------------------------------------------------------------------------

Acknowledged and Agreed to As of the Date of this Letter Above

 

ENERGIZER HOLDINGS, INC.

 

By:  

 

Title:  

 

 

Exhibit L-3



--------------------------------------------------------------------------------

EXHIBIT M

[FORM OF] SOLVENCY CERTIFICATE

Form of Solvency Certificate

[Date]

This Solvency Certificate (this “Certificate”) is delivered by ENERGIZER
HOLDINGS, INC., a Missouri corporation (the “Borrower”), in connection with that
certain Credit Agreement dated as of December 17, 2018 (the “Credit Agreement”),
among the Energizer Gamma Acquisition, Inc., the Borrower, the Lenders from time
to time party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.
Each capitalized term used but not defined herein shall have the meaning
assigned to it in the Credit Agreement.

Pursuant to Section 5.01(b)(ix) of the Credit Agreement, the Borrower hereby
certifies that, after giving effect to the Transactions, on the date hereof:

(a) The fair value of the property of the Borrower and its Subsidiaries, on a
consolidated basis, is greater than the total amount of the liabilities,
including contingent liabilities, of the Borrower and its Subsidiaries on a
consolidated basis. In computing the amount of any contingent liabilities on the
date hereof, such liabilities shall have been computed at the amount that, in
light of all of the facts and circumstances existing on the date hereof,
represents the amount that can be reasonably expected to become an actual or
matured liability.

(b) The present fair saleable value of the assets of the Borrower and its
Subsidiaries, on a consolidated basis, is not less than the amount that will be
required to pay the probable liability of the Borrower and its Subsidiaries, on
a consolidated basis, on their debts as they become absolute and matured.

(c) The Borrower and its Subsidiaries, on a consolidated basis, do not intend to
incur debts or liabilities beyond their ability to pay such debts and
liabilities as they mature in the ordinary course of business.

(d) The Borrower and its Subsidiaries, on a consolidated basis, are not engaged
in business or a transaction for which their property would constitute an
unreasonably small capital.

(e) The Borrower and its Subsidiaries, on a consolidated basis, are able to pay
their debts and liabilities, contingent obligations and other commitments as
they mature in the ordinary course of business. In computing the amount of any
contingent liabilities on the date hereof, such liabilities shall have been
computed at the amount that, in light of all of the facts and circumstances
existing on the date hereof, represents the amount that can be reasonably
expected to become an actual or matured liability.

 

Exhibit M-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Certificate to be duly
executed as of the date first above written.

 

ENERGIZER HOLDINGS, INC.

By:  

 

  Name:   Title: Chief Financial Officer

 

Exhibit M-2



--------------------------------------------------------------------------------

DISCLOSURE SCHEDULES

TO

CREDIT AGREEMENT

dated as of December 17, 2018

among

ENERGIZER GAMMA ACQUISITION, INC.,

as Initial Borrower

(expected to be merged with and into Energizer Holdings, Inc.

upon the consummation of the Acquisition

with Energizer Holdings, Inc. being the surviving entity)

THE INSTITUTIONS FROM TIME TO TIME

PARTIES HERETO AS LENDERS

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

BARCLAYS BANK PLC,

as Syndication Agent

and

BANK OF AMERICA, N.A.

MUFG BANK, LTD.,

CITIBANK, N.A.,

STANDARD CHARTERED BANK

and

TD SECURITIES (USA) LLC,

as Co-Documentation Agents

 

 

JPMORGAN CHASE BANK, N.A.,

BARCLAYS BANK PLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

CITIBANK, N.A.

and

MUFG BANK, LTD.,

as Joint Lead Arrangers and Joint Bookrunners

 

 



--------------------------------------------------------------------------------

SCHEDULE 2.01

Commitments

Term A Facility

 

Lender

   Term Loan A Commitment  

JPMorgan Chase Bank, N.A.

   $ 52,500,000.00  

Bank of America, N.A.

   $ 52,500,000.00  

Barclays Bank PLC

   $ 30,000,000.00  

Citibank, N.A.

   $ 20,000,000.00  

MUFG Bank, Ltd.

   $ 20,000,000.00  

TD Bank, N.A.

   $ 15,000,000.00  

Northern Trust Corporation

   $ 10,000,000.00     

 

 

 

Total

   $ 200,000,000.00     

 

 

 

Term B Facility

 

Lender

   Term Loan B Commitment  

JPMorgan Chase Bank, N.A.

   $ 1,000,000,000.00     

 

 

 

Total

   $ 1,000,000,000.00     

 

 

 

Revolving Facility

 

Lender

   Revolving Loan Commitment  

JPMorgan Chase Bank, N.A.

   $ 62,500,000.00  

Barclays Bank PLC

   $ 62,500,000.00  

Bank of America, N.A.

   $ 55,000,000.00  

Citibank, N.A.

   $ 55,000,000.00  

MUFG Bank, Ltd.

   $ 55,000,000.00  

TD Bank, N.A.

   $ 40,000,000.00  

Standard Chartered Bank

   $ 40,000,000.00  

Northern Trust Corporation

   $ 30,000,000.00     

 

 

 

Total

   $ 400,000,000.00     

 

 

 



--------------------------------------------------------------------------------

Letter of Credit Fronting Sublimits

 

Lender

   Letter of Credit Fronting Sublimit  

JPMorgan Chase Bank, N.A.

   $ 6,610,000.00  

Barclays Bank PLC

   $ 6,610,000.00  

Bank of America, N.A.

   $ 5,875,000.00  

Citibank, N.A.

   $ 5,875,000.00  

MUFG Bank, Ltd.

   $ 5,875,000.00  

TD Bank, N.A.

   $ 4,155,000.00     

 

 

 

Total

   $ 35,000,000.00     

 

 

 

 

2



--------------------------------------------------------------------------------

SCHEDULE 3.01

Existing Letters of Credit

 

JPM Reference Number

   L/C Available Amount      Issuance
Date      Expiry / Maturity
Date  

CPCS-394748

   $ 1,474,000.00        10/31/12        11/01/19  

CPCS-863721

   $ 2,336,899.48        12/22/14        12/22/19  

CPCS-757738

   $ 375,000.00        8/04/15        6/30/19  

CPCS-821410

   $ 2,512,572.00        8/17/2015        6/30/19  

CPCS-634811

   $ 10,000.00        12/05/01        9/30/19  



--------------------------------------------------------------------------------

SCHEDULE 6.07

Litigation; Loss Contingencies

None.



--------------------------------------------------------------------------------

SCHEDULE 6.08

Subsidiaries

 

(x)

As of the Escrow Date:

 

Legal Name

  

Jurisdiction of
Incorporation

  

Foreign

Qualifications

  

Total Number of Shares

Outstanding/Owner/ %

Owned

Energizer Gamma Acquisition, Inc.    Missouri    N/A    Energizer Holdings, Inc.

 

(y)

As of the Closing Date:

 

Legal Name

  

Jurisdiction of
Incorporation

  

Foreign

Qualifications

  

Total Number of Shares

Outstanding/Owner/ %

Owned

Energizer Holdings, Inc.    Missouri       N/A; Public Energizer Gamma
Acquisition, Inc.    Missouri      

Authorized: 100 Shares;

Issued: 100 Shares;

100% owned by Energizer Holdings, Inc.

Energizer Services LLC    Delaware      

N/A;

100% owned by Energizer Brands, LLC

Energizer Global Services LLC    Delaware      

N/A;

100% owned by Energizer, LLC

Energizer Investment Company    Delaware    MO    Authorized: 2,000 Issued:
1,100; 100% owned by Energizer Holdings, Inc. Energizer Brands, LLC    Delaware
   MO, UT    N/A; 100% owned by Energizer Investment Company Energizer, LLC   
Delaware   

All states;

Peru Branch

   N/A; 100% owned by Energizer Brands, LLC Energizer Manufacturing, Inc.   
Delaware    CA, FL, GA, HI, KY,MO, NC, OH, PN, SC, TN, TX, VT   

Authorized: 100; Issued: 100;

100% owned by Energizer Brands, LLC

Energizer International, Inc.    Delaware       Authorized: 1,000; Issued:
1,000; 100% owned by Energizer Brands, LLC Energizer Real Estate Holdings, LLC
   Delaware       100% owned by Energizer Brands, LLC



--------------------------------------------------------------------------------

Legal Name

  

Jurisdiction of
Incorporation

  

Foreign

Qualifications

  

Total Number of Shares

Outstanding/Owner/ %

Owned

Energizer Argentina S.A.    Argentina       Authorized and Issued:
3,448,429,483; Energizer International Group B.V. — 3,417,055,192 (99.09%);
Energizer Brands, LLC — 31,374,291 (.91%) Energizer Australia Pty. Ltd.   
Australia       Authorized: 200,000,000; Issued: 14,872,492; 100% owned by
Energizer International Group B.V. Energizer Group Belgium N.V.    Belgium      
Authorized and Issued: 38,412 shares; Energizer International, Inc. – 38,405
shares (99%); Energizer Brands, LLC – 7 shares (1%) ASR Exportacao, Importacao,
Comercio e Industria De Produtos de Barbear Ltda.    Brazil    Branch in
Argentina    Authorized and Issued: 94,464 quotas; Energizer International, Inc.
– 94, 463 quotas; Energizer Brands, LLC – 1 quota Energizer Canada Inc.   
Canada       Common Stock Authorized: unlimited; Issued: 1,000,000 Energizer
International Group B.V. (100%) Preferred: Authorized: 1,000,000; None issued
Energizer Cayman Islands Limited    Cayman Islands       Authorized: 50,000
Issued: 1,001 shares to Energizer International Group B.V (100%) Energizer de
Chile SpA    Chile       Authorized and Issued: 31,979,200 shares, 100% by
Energizer International Group B.V. Energizer (China) Co., Ltd.    China   
Branch in Shanghai    N/A; 100% Energizer International Group B.V. SONCO
Products (Shenzhen) Limited    China       N/A; 100% Sonca Products Limited
Tximist Batteries (Shenzhen), Ltd.    China    Branch in Shanghai    N/A; 100%
Energizer International Group B.V. Energizer de Colombia, S.A.    Colombia      
Authorized: 500,000,000 Issued: 4,067,802 3,727,802 shares - Energizer
International Group B.V. 340,000 shares – Energizer Brands, LLC ECOBAT s.r.o.   
Czech Republic       Capitalization: CZK 300,000 Energizer Czech Spol. sr.o.:
CZK 50,000 (16.66%)



--------------------------------------------------------------------------------

Legal Name

  

Jurisdiction of
Incorporation

  

Foreign

Qualifications

  

Total Number of Shares

Outstanding/Owner/ %

Owned

Energizer Czech spol.sr.o.    Czech Republic       Authorized: CZK 5,000,000;
Issued: CZK 5,000,000; Energizer International, Inc. – 70%; Eveready
International C.V. – 30% EBC Batteries, Inc    Delaware       Authorized: 1,000;
Issued: 1,000 Energizer International, Inc. (100%) Energizer Asia Pacific, Inc.
   Delaware    Hong Kong    Authorized: 1,000; Issued: 1,000 Energizer
International, Inc. (100%) Energizer Russia Holding LLC    Delaware       N/A;
Energizer Holdings, Inc. (100%) Energizer Middle East and Africa Limited   
Delaware    UAE    Authorized: 1,000; Issued: 850 Energizer International, Inc.
(100%) Energizer (South Africa) Ltd.    Delaware    South Africa    Authorized:
1,000 Issued: 1,000 Energizer International, Inc. (100%) Energizer International
Partners, LLC    Delaware      

N/A;

Energizer International, Inc. 100%

Energizer Group Dominican Republic S.A    Dominican Republic       Ordinary
Authorized: 1000 Issued: 1000 Energizer International, Inc.: 895; Energizer
Brands, LLC: 105 Energizer-Ecuador C.A.    Ecuador       Authorized: 996,186,100
Issued: 996,186,100 Energizer International Group B.V.: 996,183,600 (99%);
Energizer Brands, LLC: 2,500 (1%) Energizer Egypt S.A.E.    Egypt      
Authorized: 655,060 Issued: 655,060 458,689 shares—Energizer International Group
B.V. (70.02%) Schick Egypt LLC    Egypt       Authorized and Issued: 500 Quotas
400 Quotas (80%)—Energizer International, Inc. 100 Quotas (20%)— Energizer
Brands, LLC COREPILE S.A.    France       Authorized: 2,500 Issued: 2,500
Energizer France SAS—500 (20%)



--------------------------------------------------------------------------------

Legal Name

  

Jurisdiction of
Incorporation

  

Foreign

Qualifications

  

Total Number of Shares

Outstanding/Owner/ %

Owned

Energizer France SAS    France       Capital is 2,462,650 EUR; 100% by Energizer
International Group B.V. Energizer Deutschland GmbH    Germany       Authorized:
Euro 25,000 Issued: Euro 25,000 Energizer International Group B.V. 2 shares:
Euro 500 and Euro 24,500 (100%) Energizer Hellas A.E.    Greece      
Authorized: 100,100 Issued: 100,100 Energizer International, Inc. (99.9%)
100,087 Energizer Brands, LLC: 13 shares (.1%) Eveready Hong Kong Company   
Hong Kong       50/50 Partnership between Sonca Products Limited & Energizer
Hong Kong Limited Sonca Products Limited    Hong Kong       Authorized: 120,000;
Issued: 117,000 Energizer Cayman Islands, Ltd. (100%) Energizer Hungary Trading
Ltd.    Hungary       Authorized: 37,457,000 HUF; Issued: 37,457,000 HUF
Energizer International, Inc. (100%) RE’LEM Public Benefit Company    Hungary   
   Non-profit battery recycling entity Energizer Hungary Trading Ltd. (33.3%)
Energizer India Private Limited    India       Authorized: 35,000,000 Issued:
33,781,800 Energizer International, Inc. (100%) PT Energizer Indonesia   
Indonesia       Authorized: 23,000 shares Issued: 23,000 shares Energizer
International Group B.V. (80%) P.T. Bintang Niaga Sukses (20%) (held in trust)
(Energizer International Group B.V. 100% beneficial owner)

Energizer Ireland Limited

   Ireland       Common Stock Authorized: 640,000 Issued: 480,000 Berec Overseas
Investments Ltd. (99.9%) 479,600 Energizer UK Limited (0.1%) 400 Preferred Stock
Authorized: 20,000 Issued: 20,000 Berec Overseas Investments Ltd. (99%) 19,818



--------------------------------------------------------------------------------

Legal Name

  

Jurisdiction of
Incorporation

  

Foreign

Qualifications

  

Total Number of Shares

Outstanding/Owner/ %

Owned

Energizer Italy S.R.L.    Italy      

Capital is 150,000 EUR – 99% owned by Energizer International Group B.V.

1% owned by Energizer Brands, LLC

Eveready East Africa Limited    Kenya      

Authorized: 210,000,000 Issued: 210,000,000 Energizer International, Inc.
21,052,859

(10.023%)

Energizer Korea Ltd.    Korea       Authorized: 1,000,000 Issued: 538,000
Energizer International Group B.V. (100%) Energizer Malaysia Sdn. Bhd.   
Malaysia       Authorized: 10,000,000 Issued: 7,920,000 Energizer International
Group B.V. (80.235%) 6,354,636 Local Shareholders: (19.765%) 1,565,364 Energizer
Mexico S. de R.L. de C.V.    Mexico       Capital $227,533,760 pesos; Energizer
International Group B.V.—99%; Energizer Manufacturing, Inc. – 1% Energizer
Services Mexico S. de R.L. de C.V.    Mexico      

Capital: $10,000.00 pesos;

Energizer International Group B.V. 1 Partnership Interest at value of $9,900
pesos (99.9%); Energizer International Partners, LLC 1 Partnership interest at
value of $10 pesos (.1%)

Energizer NZ Limited    New Zealand       Authorized: 2,000,000 Issued:
2,000,000 Energizer International Group B.V. (100%) Energizer Group Panama, Inc.
   Panama       Capitalization: US $20,000 200 nominative shares issued to
Energizer International, Inc. (100%) Energizer Philippines, Inc.    Philippines
      Authorized: 550,000 Issued: 550,000 Energizer International Group B.V.
(100%)



--------------------------------------------------------------------------------

Legal Name

  

Jurisdiction of
Incorporation

  

Foreign

Qualifications

  

Total Number of Shares

Outstanding/Owner/ %

Owned

Energizer Central Europe Sp. zo.o    Poland       Authorized: 345,253 Issued:
345,253 Energizer International Group B.V. (100%) Gregton Investments sp. z.o.o.
   Poland       100% by Energizer International Group B.V. ECOPILHAS LDA.   
Portugal       Capitalization: 60,000 Euros Energizer SA — 10,000 Euros (16.66%)
Energizer LLC    Russia       Capital: $US 2,350,000 Energizer Russia Holdings,
LLC (5%) Energizer Holdings, Inc. (95%) Energizer Singapore Pte. Ltd.   
Singapore       Authorized: 1,000,000 Issued: 700,000 Energizer Cayman Islands,
Ltd. (100%) Energizer Slovakia, Spol. Sr.o.    Slovak Republic       Authorized
and Issued: 116,440,948 Euros (1 share) Energizer International, Inc. (100%)
Energizer Group España S.A.    Spain       Authorized: 262,071 Issued: 262,071
100% Energizer, S.A. Datila Servicios Integrales S.L.U.    Spain       100% by
Energizer International Group B.V. Energizer Lanka Limited    Sri Lanka      
Authorized and Issued: 145,637,938 Energizer International, Inc. (99.26%)
144,516,652 Local Partners (.74%) 1,121,286 Energizer Group Sweden AB    Sweden
      Ordinary Authorized: 100 shares; Issued: 100 shares; Energizer UK Limited
(100%) Energizer SA    Switzerland       Authorized: 14,000; Issued: 14,000
Energizer International Group B.V. (100%) Energizer (Thailand) Limited   
Thailand       Authorized: 2,000,000; Issued: 2,000,000 Energizer Cayman
Islands, Ltd. (100%)



--------------------------------------------------------------------------------

Legal Name

  

Jurisdiction of
Incorporation

  

Foreign

Qualifications

  

Total Number of Shares

Outstanding/Owner/ %

Owned

Berec Overseas Investments Limited    United Kingdom      

Authorized: 100;

Issued: 100—Energizer UK Limited (100%)

Energizer Trading Limited    United Kingdom      

Authorized and Issued: 50,002 shares; 100%

Energizer UK Limited

Energizer Group Limited    United Kingdom       Authorized: 20,000,000 Issued:
16,280,000 Energizer UK Limited (100%) Energizer Trust Limited    United Kingdom
      Authorized: 100; Issued: 2 Energizer UK Limited (100%) Ever Ready Limited
   United Kingdom       Authorized: 100 GBP (2 shares) Issued: 2 -Energizer UK
Limited (100%) Energizer UK Ltd    United Kingdom       Authorized and Issued:
1,600 ordinary shares of £.01 nominal value; Energizer International Group B.V.
(100%) Eveready de Venezuela, C.A.    Venezuela       Authorized: 16,434,448
Issued: 16,434,448 Energizer International Group B.V. 100% Importadora
Energizer, C.A.    Venezuela       Authorized and Issued: 50,000 100% Eveready
de Venezuela C.A. Importadora Eveready, C.A.    Venezuela       Authorized and
Issued: 50,000 100% Eveready de Venezuela C.A. Eveready International C.V.   
Netherlands Partnership      

GP-Energizer International Partners, LLC (.0001%)

LP-Energizer International, Inc. (99.9999%)

Energizer International Group B.V.    Netherlands       11,300 shares;100% owned
by Eveready International C.V. Energizer Gamma Acquisition B.V.    Netherlands
      100% owned by Energizer International Group B.V. Energizer Brands
Netherlands B.V.    Netherlands       1,000 shares; 100% owned by Energizer
International Group B.V. Energizer Brands UK Ltd.    United Kingdom       100
shares at £.01 nominal value; 100% owned by Energizer UK Limited



--------------------------------------------------------------------------------

Legal Name

  

Jurisdiction of
Incorporation

  

Foreign

Qualifications

  

Total Number of Shares

Outstanding/Owner/ %

Owned

Energizer Brands II, LLC    Delaware       100% owned by Eveready International
C.V. Energizer Brands II Holding LLC    Delaware       100% owned by Energizer,
LLC American Covers LLC    Utah       100% owned by Energizer Brands II Holding
LLC California Scents LLC    California    PA    100% owned by American Covers
LLC Associated Products LLC    Delaware    PA    100% owned by California Scents
LLC



--------------------------------------------------------------------------------

SCHEDULE 6.18

Environmental Matters

None.



--------------------------------------------------------------------------------

SCHEDULE 7.03(a)

Indebtedness

 

1.

A line of credit made by HSBC Bank, National Association in favor of Energizer
Egypt S.A.E. in an aggregate principal amount of $271,642.00.

 

2.

Existing Letters of Credit are listed on Schedule 3.01.



--------------------------------------------------------------------------------

SCHEDULE 7.03(b)

Liens

 

1.

UCC Financing Statement No. 1402273466422 filed with the Missouri Secretary of
State on February 26, 2014 by Engel Machinery Inc. against the Borrower covering
a Purchase Money Security Interest in an Engel Injection Molding Machine
Anlage & Knickarm.

 

2.

UCC Financing Statement No. 1408254289970 filed with the Missouri Secretary of
State on August 5, 2014 by Engel Machinery Inc. against the Borrower covering an
Engel Injection Molding Machine.

 

3.

UCC Financing Statement No. 20080097493C filed with the Missouri Secretary of
State on September 8, 2008 by NMHG Financial Services, Inc. against the Borrower
covering certain leased equipment.

 

4.

UCC Financing Statement No. 2018 6141077 filed with the Delaware Secretary of
State on September 6, 2018 by Deere Credit, Inc. against Energizer
Manufacturing, Inc. covering a leased John Deere Skid Steer Loader.

 

5.

UCC Financing Statement No. 2014 0324707 filed with the Delaware Secretary of
State on January 24, 2014 by Motion Industries, Inc. against Energizer Battery
Manufacturing, Inc. covering vending machines.



--------------------------------------------------------------------------------

SCHEDULE 7.03(d)

Investments

Eveready East Africa Limited (Kenya) (10.025%)

Energizer Egypt S.A.E. (70.02%)

Energizer Lanka Ltd. (99.26%)

Energizer Malaysia Sdn. Bhd. (80.235%)

COREPILE SA (France) (20%) ** – recycling entity

ECOBAT s r.o (Czech Republic) (16.66%) ** – recycling entity

ECOPILHAS LDA. (Portugal) (16.66%) ** – recycling entity

RE’LEM Public Benefit Co. (Hungary) (33.3%) **— non-profit recycling

Commitment Letter dated July 6, 2018 executed by the Borrower in favor of
Energizer Gamma Acquisition B.V.

Commitment Letter dated July 6, 2018 executed by the Borrower in favor of the
Initial Borrower



--------------------------------------------------------------------------------

SCHEDULE 7.03(i)

Transactions with Shareholders and Affiliates

None.



--------------------------------------------------------------------------------

SCHEDULE 7.03(j)

Restrictive Agreements

None.